APRIL 1990
COHMISSION DECISIONS
04-04-90
04-26-90
04-27-90

Hinkle Contracting Corporation
Donald Denu v. Amax Coal Company
Ronald Tolbert v. Chaney Creek Coal Corp.

KENT 90-5-M
Pg. 599
LAKE 88-123-D Pg. 602
KENT 86-123-D Pg. 615

ADHINISTRATIVE LAW JUDGE DECISIONS
04-02-90
04-06-90
04-06-90
04-06-90
04-06-90
04-09-90
04-09-90
04-17-90
04-17-90
04-18:-90
04-18-90
04-19-90
04-20-90
04-24-90
04-26-90
04-26-90
04-27-90
04-30-90
04-30-90
04-30-90
04-30-90

C.W. Minirig Company
Conesville Coal Preparation Company
Energy Fuels Coal, Inc.
Energy fuels Coal, Inc.
Energy Fuels Coal, Inc.
Robert Simpson v. Kenta Energy, etc.
Mettiki Coal Company
Shamrock Coal Company
Consolidation Coal Company
Mettiki Coal Corporation
France Stone Company
Beth Energy Mines, Inc.
Bulk Transportation Services, Iric.
U}~A on behalf of Steven Maple, Thomas Hewlett,
Dale King v. Peabody Coal Company
C.W. Nining Company
Beaver Creek Coal Company
Brown Brothers Sand Company
Lanham Coal Co., Inc.
Sec. Labor for Gilbert Wisdom v. F & W Mines
Sec. Labor for Jack Winninghoff v. Black Pine
Mining Company
Sierra Aggregate, Inc.

WEST 90-34
LAKE 89-29-R
WEST 89-148
l-lEST 89-149
WEST 89-217
KENT 83-155-D
YORK 89-19-R
KENT 90-32
PENN 89-266
YORK 89-31-R
LAKE 89-92-H
PENN 89-277-R
PENN 89-143
LAKE 86-15-D

Pg. 625
Pg. 639
Pg. 696
Pg. 698
Pg. 706
Pg. 720
Pg. 722
Pg. 731
Pg. 737
Pg. 742
Pg. 760
Pg. 761
Pg. 772
Pg. 803

l.ffiST 88-220
Pg. 804
WEST 88-105-R Pg. 868
SE
90-12-M Pg. 877
KENT 89-186
Pg. 879
SE
89-102-DM Pg. 885
WEST 89-79-D
Pg. 897
WEST 89-138-M Pg. 898

ADMINISTRATIVE LAW JUDGE ORDERS
03-02-90
03-13-90
04-16-90

H. Jamieson Company
Wyoming Fuel Company
Ricky Hays v. Leeco, Inc.

WEST 90-41-M Pg. 901
WEST 90-112-R Pg. 903
KENT 90-59-D
Pg. 907

.·

APRIL 1990
Review was granted· in the following cases during the month of April:
Secretary of Labor, MSHA v. Hinkle Contracting Corp., Docket No. KENT 90-5-M. ·
(Judge Melick, March 9, 1990)
Secretary of Labor, MSHA v . Eastern Associat~d Coal Corp., Docket No.
WEVA 89-198. (Judge Weisberger, February 23, 1990)
Lancashire Coal Company v. Secretary of Labor;MSHA, Docket No. PENN 89-147-R,
etc. (Judge Koutras, February 27, 1990)
BethEnergy Mines, Inc. v. Secretary of Labor, MSHA, Docket No. PENN 88-149-R.
(Judge Helick, Harch 2, 1990)
Arnold Sharp v. Big Elk Creek Coal Company, Docket No. KENT 89-147-D. (Judge
Melick, Interlocutory Review of February 16, 1990 Order)
Michael Damron v. Reynolds Metals Co., Docket No. CENT 89-131-DM.
Broderick, }furch 3, 1990)

(Judge

David Thomas & George Isaacs v . Arnpak lUning Company, Docket Nos. KENT 89-13-D,
KENT 89-14-D. (Judge Uelick, March 9, 1990)
Arch of Kentucky, Inc. v. Secretary of Labor, MSHA, Docket No. KENT 90-161-R,
etc. (Judge Fauver, :Harch 16, 1990)
Ronald Tolbert v. Chaney Creek Coal Corporation, Docket No. KENT 86-123-D.
(Applicants motion to reopen for determination of additional compensation)
Review was denied in the following case during the month of April:
Secretary of Labor, MSHA v. Walker Stone Company, Inc . , Docket No. CENT 89-37-M.
(Judge Fauver, February 27, 1990)

COH.MISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

April 4, 1990

SECRETARY OF LABOR,
HINE SAFETY AND HEALTH
ADMINISTRATION n!SHA),
Docket Mo. KENT 90-5-M

v.
HINKLE CONTRACTING CORPORATION
BEFORE~

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners
ORDER

BY THE COMHISSION:
By a petition for discretionary review filed ~~rch 23, 1990, ·
Hinkle Contracting Corp . (~inkle} seeks review of a decision issued by
Co111mission Administrative Law Judge Gary lfelick on Uarch · 9, 1990. 1/
The basis for Hinkle's petition is that a prejudicial error of procedure
was committed when the judge issued'his decision prior to receipt of
Hinkle's brief. The petition requests that the judge's decision and
order of March 9, 1990 be set aside and that Hinkle be allowed two weeks
to file a brief in response to the Secretary's post-hearing brief.
In support of its petition Hinkle avers that at the end of the
hearing in this case held before Judge Melick on January 30, 1990,
counsel for the Secretary requested an opportunity to file a post-hearing
brief and that in granting that request the judge advised Hinkle that
its brief in response woulrl have to be filed two weeks after receipt of
the Secretary's brief. Hinkle further avers that by letter dated 1mrch 9,
1990, the Secretary transmitted its brief to Hinkle. In the meantime,
the j udge issued his decision on the matter on ~arch 9, 1990, without
benefit of Hinkle's brief in response to the Secretary.
1/
Respondent Hinkle's ~arch 23, 1990 filing is in the nature of a
motion to set aside Judge Helick's March 9, 1990 decision and order and
is directed to the judge himself. By operation of Commission Procedural
Rule 2700.65(c), 29 CFR 2700.65(c), a judge's jurisdiction terminates
when his decision is issued hy the Commission's Executive Director, as
was the case here. The Commission is therefore treating Hinkle's motion
as a petition for discretionary review pursuant to C~mmission ~rocedural
Rule 2700.70. 29 CFR 2700.70 . See Capitol Ag~_g_!ltes Inc., 2 FMSHRC
1040 (May 1980).

599

By letter of March 27, 1990, the judge acknowledged the inadvertent
issuance of his March 9, 1990 decision without consideration of the
brief of either party and suggested that the Commission might wish to
consider a remand of the proceedings for such consideration. On
March . 30, 1990 the Secretary filed a response in this matter agreeing ·
that under the circumstances the judge's decision should be vacated and
the case remanded to the judge for further consideration of the parties'
post-hearing briefs.
Having considered the parties' and the judge's positions, we find
that our decision in Green River Coal Co., 11 FMSHRC 800 (May 1989) is
dispositive of this matter. We therefore grant Hinkle's petition for
discretionary review, vacate the judge's March 9, 1990 decision and order,
and remand the case to the judge for further consideration in light of
the parties' Fost-hearing briefs. Respondent Hinkle shall have two weeks
from the date of this order to file its post-hearing brief with the judge.

~~

&uvU£/4£;

'Richard V. Hackley, CommisS1011V

_'':~mdssioner

2$ •~_ }1~.A~~
L. Clair Nelson, Commissioner

600

Distribution
Robert M. Connolly , Esq.
Stites and Harbison
600 West ~~in Street
Louisvi lle , Kentucky 40202
Anne T. Knauff , Esq.
Office ~f th~ Solicitor
U.S. Department of Labor
2002 Richard Jones Rd.
Suite B-201
Nashville , TN 37215
Dennis D. Clark , Esq.
Office of the Solicitor
u.s. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge Gary Melick
Federal ~line Safety & Health _Review Commission
5203 Leesburg Pike , Suite 1000
Falls Church, Virginia 22041

601

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6Ttt. FLOOR
WASHINGTON, D.C. 20006

April 26, 1990
DONALD F. DENU
Docket No. LAKE 88-123-D

v.
AMAX COAL COMPANY

Before:

Ford, Chairman; Back1ey, Doyle, Lastowka and Nelson
Commissioners
DECISION

BY THE COMMISSION:
In this discrimination proceeding arising under the Federal f1ine
Safety and Health Act of 1977, 30 U.S.C~ § 801 et seq. (1982)("Mine
Act"), Complainant, Donald Uenu, alleges that Amax Coal Company
("Amax") violated section 105(c) (1) of the Hine Act. !:./ CommissH:m

!f

Section lOS(c), 30 U.S.C. § 815(c), provides in relevant part:
Discrimination or interference prohibited; complaint;
investigation; determination; hear~
(1) No person shall discharge or in any manner
discriminate against or cause to be discharged or
cause discrimination against or otherwise interfere
with the exercise of the statutory rights of any
miner ••• because such· miner ••• has filed or made a
complaint under or related to this [Act], including
a complaint notifying the operator or the operator's
agent ••• of an alleged danger or safety or health
violation in a coal or other ~ine
or because of
the exercise by such miner ••• of any statutory
right afforded by this [Act).
(2) Any miner ••• who believes that he has been
discharged, interfered with, or otherwise discriminated
against by any person in violation of this subsection
may, tY'ithin 60 days after such violation occurs, file
(Footnote continued)

602

Administrative Law Judge Gary Melick held that Amax violated section
lOS(c) of the Mine Act by threatening Denu with disciplinary action and
discharge for refusing to unplug a 6,900-volt power cable. 11 FMSHRC
317 (March 1989) (ALJ). t-le granted Amax's petition for discretionary
review. For the reasons set forth below, we reverse the judge's decision.
Fn. !/ continued
a .complaint with the Secretary alleging such discrimination. Upon receipt of such complaint, the
Secretary shall forward a copy of the complaint to
the respondent and shall cause such investigation
to b~ made as he deems appropriate. Such
investigation shall commence within 15 days of
the Secretary's receipt of the complaint •••• If
upon such investigation, the Secretary determines
that the provisions of this subsection have been
violated, he shall immediately file a complaint
'~ith the Commission, with service upon the
alleged violator and the miner ••• alleging
such discrimination or interference and propose
an order granting appropriate relief. The
Commission shall afford an opportunity for a
hearing ••• and thereafter shall issue an order,
b~sed upon findings of fact, affirming, modifying,
or vacating the Secretary's proposed order, or
directing other appropriate relief. Such order
shall become final 30 days after its issuance ••••
(3) 'U thin 90 days of the receipt of a complaint
filed under paragraph (2), the Secretary shall notify,
in writing, the miner ••• of his determination whether
a violation has occurred. If the Secretary, upon
investigation, determines that the provisions of
this subsection have not been violated, the complainant shall have the rigbt, within 30 days of
notice of the Secretary's determination, to file
an action in his own behalf before the Commission,
charging discrimination or interference in violation
of paragraph (1). The Commission shall afford an
opportunity for a hearing ••• and thereafter shall
issue an order, based upon findings of fact, dismissing or sustaining the complainant's charges and,
if the charges are sustained, granting such relief as
it deems appropriate, including, but not limited to,
an order requiring the rehiring or reinstatement of
the miner to his former position with back pay and
interest or such remedy as may be appropriate. Such
order shall become final 30 days after its
issuance •• • •

603

At the time of the events giving rise to _this proceeding, Denu was
an elect~ician and local union president at _Amax's Ayrshire Mine in
Indiana. The Ayrshire Mine is a surface coal mine at which a dragline
is used to remove the overburden and electrically powered shovels are
used to remove coal. The 6,900-volt power cable ("power cable" or "cable")
supplying electricity to the shovels in the pit crosses the bench where
the dragline operates. The bench is cut about six to eight feet below
the undisturbed ground and the pit is 85 feet below the bench. When it
is necessary for the dragline to travel past the cable, the cable is
unplugged at both ends, moved around the dragline and then plugged back
in.· As an aid to our discussion, a copy of . Respondent's Exhibit 2,
reduced in size, is attached to this decision and incorporated herein.
When the dragline approaches the power cable as it travels along the
bench, the procedure for moving the cable around the dragline is commenced.
First, the shovel operators are directed via radio to shut off their
equipment. Next, the circuit breaker at the 6,90Q-volt substation (the
"substation") located on undisturbed ground is switched off and the plug
to the power cable is pulled from the substation. These steps de-energize
the cable. The plug at the other end of the power cable is removed from
the 6,90D-volt circuit breaker box (the "switch box") located on the bench
near the highwall above the pit. The switch box end of the cable is then
moved around the dragline and reconnected at the switch box. Next the
other end of the cable is plugged back in at the substation and the
circuit breaker at the substation is switched on, which energizes the
cable. Finally the shovels are switched on.
Usually, a pair of electricians travels by truck to the substation
to switch off the power to the cable and to disconnect the plug. Then
they travel by truck to the bench to unplug the other end of the power
cable, move it around the dragline and plug it back in at the switch
box. Finally they travel by truck to the substation to plug that end
of the cable back in and turn on the circuit breaker. Sometimes,
however, if the shovels are operating, and other electricians are
available, a pair of electricians is dispatched to the substation to
perform the tasks required at that location and a second pair of
electricians is sent to the bench to perform the tasks required there.
If this procedure is used, the two pairs of electricians communicate via
radio to ensure that the switch is off and the cable is unplugged at the
substation before the other end of the cable is unp.lugged at the switch
box on the bench. Once the cable is moved and reattached at the switch
box, the electricians on the bench immediately radio the electricians at
the substation to re-energize the power cable.
Donald F. Denu is an experienced electrician with over nine years
experience in the mining industry. On February 27, 1988, Denu was
working the 4 :00 p.m. to midnight shift. At 6:00 p . m. he was preparing
with another electrician, Harrison Key, to disconnect and move the power
cable to allow the dragline to pass. According to Denu, he and Key
drove to the substation to de-energize . the cable. Tr. 23. While there,
Denu observed that there was only one cable connected at the substation.
Tr. 33; Exh. C-1. While .he and Key waited at the substation for a call
to disconnect the cable, Vernon Knight, the second shift electrical

604

supervisor and Denu's immediate supervisor, .radioed Denu and told them
to proceed to the bench because he was bringing Don Kozar and Don
Gehlhausen, two electricians, to disconnect the cable at the substation.
Denu asked to remain at the substation but K~ight told them to proceed
to the bench. Tr. 23-33, 219, 223-224; Exh. C-1.
After Uenu and Key returned to the bench, Denu called Knight and
asked if he was going to be allowed to disconnect the power cable at the
substation. Tr. 26-33; Exh. C-1. Knight replied that the other pair of
electricians would perform the disconnect at the substation. A discussion
followed wherein Denu told Knight that the procedure was improper and unsafe and that he would withdraw himself by refusing to unplug the head of
the cable at the switch box. Knight radioed Brent Weber, second shift
general supervisor, and told Weber to meet him at the bench. Knight drove
to the bench with Kozar and Gehlhauser, got out of the truck and
instructed Kozar and Gehlhauser to drive to the substation to standby
for the disconnect. · Tr. 23-33, 219, 223-224; Exh. C-1
A discussion between Denu, Knight and Weber took place at the bench.
According to Denu, Knight told him that he would be disciplined for insubordination and Weber asked him if he knew what the consequences of his
actions were. Denu stated that he replied that there shouid be no consequences to a person who withdraws himself from a situation that he
feels is unsafe or is in violation of Federal law. According to Weber,
he overheard Denu tell Knight over the radio that he would withdraw if
he was required to unplug the cable at the switch box for the reasons
he had expressed previously. Ueber testified that when he arrived, he
told Denu that he did not appreciate him talking about such matters over
the radio. Weber testified that he did not mention disciplinary action
until after Denu refused to unplug the cable. Tr. 33-37, 224-230,
Exh. C..;,l.
Electrician Kozar called Denu via the radio and said that the cable
at the subs.tation was unplugged and the cable head was on the ground.
Weber then ordered Denu to unplug the cable at the switch box. Denu
replied that he was going to withdraw and again said it was not a safe
practice. Weber testified that he replied that if Denu did not exercise
in good faith his right to withdraw he would be subject to discipline.
Weber went on to testify that Denu then got .out of his truck and said
that Weber was not threatening him with discipline or anyone else with
this issue ever again. A short, heated discussion followed in which
Weber told Denu that he was bordering on insubordination because he had
come right up against Weber. Tr. 33-38, 103, 224-230; Exh. C-1.
lveber asked Key i f he would unplug the cable at the switch box.
Key, who testified that he did'not find the procedure to be unsafe,
complied. Denu then put on hot gloves and assisted Key in moving the
disconnected cable around the dragline. Key then plugged the cable back
into the switch box and Denu turned the circuit breaker off on the
switch box. Kozar was called on the radio and told to plug the other
end of the cable back into the substation and switch the circuit breaker
on. After that was completed, Denu closed the switch on the switch box,
which reapplied power to the shovels in the pit. Tr. 39-41; Exh. C-1.

605

Kozar testified that he did not walk along the cable or otherwise
trace the cable from the switch box to th~ substation. He also testified
that neither the cable head nor its receptacle was labeled. After he
switched off the circuit breaker, unplugged-the cable and put the cable
head on the ground, he did not lock out or tag out the cable. Rather,
he remained at the substation until it was time to plug the cable back
in and switch on the circuit breaker. He stated that there was only .one
cable plugged in at the substation, that this cable went in the direction
of the pit and that he did not see any other substations or switch boxes
in the area that could have supplied power to the cable plugged in at
the switch box on the bench. Although he could not state that he was
100% certain that he unplugged the correct cable, he believed that he
did. He stated that he remembers seeing the power indicator light go
out at the switch box or lights go off at the shovels when he threw the
switch at the sub~tation. He testified that at the time he felt sure
that he had de-energized the correct cable. Tr. 101-104.
Near the end of the shift, there was a brief meeting with the union
safety committeeman about Denu's work refusal. Weber, Knight, Denu and
Robert Lee, the safety committeeman, were present. Lee stated that the
labor contract requires that an MSHA inspector be notified if there is a
disagreement on withdrawal actions. Weber responded that a federal electrical inspector was expected back the next working day (Monday, February
29, 1988). He also told Denu to report to the office of Larry Landes,
human relations manager, before the start of his shift the next working
day to determine if disciplinary action would be taken. Lee and Denu
complained to Weber that the labor agreement was not being followed.
The discussion centered around the labor agreement and was heated at
times. Denu states that Weber's attitude was threatening. Tr. 42-44,
149-51, 229-31; Exh. C-1. .
On Honday, February 29, 1988, the next work day after Denu's work
refusal, William Deuel, an MSHA electrical inspector, was · scheduled to
terminate an electrical citation that had been abated. When the inspector
arrived, Larry Ashby, AMAX's electrical maintenance manager, told him
what had happened on February 27. Ashby asked if the company's radio
disconnect procedure was still permitted by MSHA. As discussed below,
Inspector Deuel had previously told him and Denu that radio communications
may be used when disconnecting cables. Inspector Deuel called MSHA's
Arlington headquarters in Ashby's presence and confirmed that radio
communications are a proper procedure when disconnecting power cables.
Inspector Deuel went to a safety committee meeting attended by management and union officials and explained that radio disconnect procedures
are permitted by l1SHA. Tr. 185-188. Jay Perry, the union safety
committee chairman, told Denu about MSHA's interpretation prior to his
meeting with Landes that afternoon.
At the afternoon meeting, Landes told Denu that the company was not
going to take disciplinary action, that the matter was resolved and that
the company did not anticipate this sort of problem occurring in the
future. Lee testified that Landes said that if this problem happened
again, disciplinary action would be taken. No disciplinary action was
ever taken and nothing was put into Denu's personnel file as a result
of this incident.

606

About a year before Denu' s work refusal,. on March 2, 1987, Denu had
asked Inspector Deuel if it was improper for the company to ask him to
unplug a shovel cable when other electricians were assigned to unplug
the cable at the power source. Larry Ashpy-also participated in these
discussions. Denu testified that Inspector Deuel replied: "I agree
with you, Don, but I don't think the books [regulations] do." Tr. · 93;
Exh. C-28. Ashby recalls Inspector Deuel stating that MSHA did not
consider the unplugging of cables to be electrical work and that the
proper use of radio communications was acceptable. Ashby also testified
that Inspector Deuel talked about an MSHA policy memo authorizing this
procedure and that the inspector subsequently gave him a copy. 2/ Ashby
did not discuss the matter further with Denu. Tr. 174-179; Exh-R-8.
Denu brought this present action under section 105(c)(3) of the Mine
Act, 30 U.S.C . § 815(c)(3), 3/ after the Secretary of Labor determined
that Amax did not violate section lOS(c). Exh. R-3. At the hearing,
Denu did not state directly what the hazard was in allowing one set
of electricians to disconnect the plug at the substation and another set
to move the cable. He did state his belief that such a procedure would
violate 30 C.F.R. 77.501. 4/ This regulation requires that disconnecting
devices be locked out and tagged out before electrical work is performed
on electric distribution circuits. Denu maintained that the cable is an
electric distribution circuit and that disconnecting the cable head from
the bench box is electrical work. Tr. 49-50. He testified that the radio
disconnect procedure used violates the standard because he is not
personally allowed to _lock out and tag out the disconnecting device, the
plug, at the substation. 11 Tr . 52. Denu also generally relied on the

!1

This ~ffiHA memorandum, dated November 20, 1974, instructs MSHA inspectors not to issue. citations when they observe an electrician at one
location performing repair work on a high-voltage electrical system after
another qualified electrician de-energized the circuit at a different
location so long as the two electricians are in direct telephone or radio
communication. Exh. R-8.

]_/

See n. 1, supra.

i/

30 C.F.R. 77.501, provides in pertinent part:
Electric distribution circuits and equipment; repair.
No electrical work shall be performed on electric
distribution circuits or equipment, except by a qualified
person •••• Disconnecting devices shall be locked out
and suitably tagged by the persons who p~rform such
work ••• •

5/
Amax and apparently MSHA consider 30 C.F.R. 77.501 inapplicable
when unplugging high voltage lines. The term "high voltage" is defined
in 30 C.F . R. 77.2(s) as "more than 1000 volts." The provisions of
30 C.F.R. 77.704-1 govern high-voltage lines and provides in part:
(Footnote continued)

607

fact that there have been a number of fatalities and injuries at other
mines caused by violations of section 77.501. Tr. 54, 59, 67. He stated
that since he did not believe that Kozar and Gehlhauser traced the cable
from the switch box back to the substation,-and the cable and receptacle
were not marked at the substa~ion, there was no guarantee that Kozar deenergized the correct cable. Tr. 62. He stated that even if Kozar had
locked the cable out, there would have been a violation and he would have
refused to work because he would not have been "afforded the opportunity
to perform that disconnect and lock out procedure myself." Tr. 69-70.
Although Denu did not specifically articulate the hazard of unplugging
a cable that is energized, Kozar testified that there could be a big
flash or explosion and the person involved could receive burns or be
electrocuted. · Tr. 115-116.
Following an evidentiary hearing, Administrative Law Judge Gary
Melick held that Amax violated section lOS(c) of the Mine Act and
awarded damages .o f $1,000 as had been stipulated by the parties.
11 FMSHRC 563. 6/ The judge found that Denu entertained a reasonable,
good faith belief that a hazardous condition existed at the time he was
directed to disconnect the cable at the bench box. He found that there
is "no dispute that it would have been extremely hazardous and likely to
result in severe burns and/or electrocution to have disconnected the
cable at the switch box if the cable had remained connected and energized
at the substation or had been reconnected and re-energized." 11 FMSHRC
at 321. He found that the cable could have been "intentionally or
unintentionally" reconnected at the substation. Id. He then stated that
while under the circumstances of this case, the chances may not have been
great that the cable had not been "deenergized, disconnected and not
Fn. ~ continued
Work on high-voltage lines.
(a) No high-voltage line shall be regarded as
deenergized for the purpose of performing work on it,
until it has been determined by a qualified person •••
that such high voltage line has been deenergized and
grounded. Such qualified person shall by visual
observation (1) determine that the disconnecting
devices on the high-voltage circuit are in open
position, and (2) insure that each ungrounded
conductor of the high-voltage circuit upon which
work is to be done is properly connected to the
system grounding medium .•••
The MSHA memorandum referenced in note 3 above, is based on this safety
standard.
6/
Because Denu was not suspended or discharged by Amax the stipulated
damages cover the costs associated with Denu's prosecution of his discrimination complaint. Of the $1,000 -in stipulated damages, approximately $700 is wages lost to Denu because he missed six days of work
while preparing -and presenting his case.

608

reconnected, the danger of serious injury or electrocution was a near
certainty if the cable at the substation had been inadvertently reconnected and reenergized.• " Id. The judge considered "these extreme
consequences" to be a key component in his 3etermination that Denu
entertained a reasonable, good faith belief in a hazard. ~inally, the
judge concluded that threats of disciplinary action directed to a miner
exercising a protected right constitute unlawful interference under
section 105(c)(l), whether or not those threats are later carried out.
Unde~ established Commission precedent, a complaining miner
establishes a prima facie case of prohibited discrimination by proving
that he engaged in protected activity and that the adverse action complained of was motivated in any part by that activity. Secretary on
behalf of Pasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2797-2800
(October 1980), rev'd on other grounds sub. nom. Consolidation Coal
Co. v. Marshall, 663 F.2d 1211 (3rd Cir. 1981); Secretary on behalf of
Robinette v. United Castle Coal Co., 3 FMSHRC 803, 817-18 (April 1981).
The operator may rebut the prima facie case by showing either that no
protected activity occurred or that the adverse action was not motivated
in any part by protected activity. Robinette, 3 FMSHRC at 818 n. 20.
If an operator cannot rebut the prima facie case, it nevertheless may
defend affirmatively by proving that (1) it was also motivated by the
miner's unprotected activity, and (2) · it would have taken the adverse
action in any event for the unprotected activity alone. See also
Donovan v. Stafford Construction Co., 732 F.2d 954, 958-59 (D.C. Cir.
1984); Boich v. FMSHRC, 719 F.2d 194, 195-96 (6th Cir. 1983)(specifically
approving the Commission's Pasula-Robinette test).

A miner has the right under section 105(c) of the Mine Act to refuse
work, if the miner has a good faith, reasonable belief in a hazardous
condition. Pasula, 663 F~2d at 1216 n. 6, 1219; Miller v. Consolidation
Coal Co . , 687 F.2d 194, 195 (7th Cir. 1982). The complaining miner has
the burden of proving both the good faith and the reasonableness of his
belief that a hazard existed. Robinette, 3 FMSHRC at 807-12; Secretary
on behalf of Bush v. Union Carbide Corp., 5 FMSHRC 993. A good faith
belief "simply means honest belief that a hazard exists." Robinette at
810. This requirement's purpose is to "remove from the Act's protection
work refusals involving frauds or other forms of deception." Id. The
Commission has rejected a requirement that miners who refuse to-work
must objectively prove that hazards existed. The miner must simply show
that his perception was a reasonable one under the circumstances. Haro v.
Magma Copper Co., 4 FMSHRC 1935 (November 1982); Robinette, supra. -yndetermining whether the miner's belief was reasonable under the circumstances, the judge is to look to the miner's account of the conditions
precipitating the work refusal, and to the operator's response in order
to evaluate the relevant testimony as to "detail, inherent logic and
overall credibility." Robinette, 3 FMSHRC at 812. The perception of ·
a hazard mu.st be viewed from the miner's perspective at the time of the
work refusal. Secretary on behalf of Pratt v. River Hurricane Coal Co.,
5 FMSHRC 1529 (September 1983); Haro, supra.
The pivotal issue in this case is whether Denu was engaged in a
protected work refusal. On the facts presented, the issue is not

609

whether Denu generally believed that it was hazardous to unplug an
energized 6,900-volt power cable, but whether he entertained a
reasonable, good faith belief at the time oJ · his work refusal that he
faced a hazard if he unplugged the power cable at the switch box as he
had been instructed to do.
The Commi ssion is bound by the substantial evidence test when
reviewing an administrative law judge's decision . 30 U.S.C.
§ 823(d)(2)(A)(ii)(I). Substantial evidence means "such relevant evidence as a reasonable mind might accept as adequate to support a
conclusion." Consolidation Edison Co. v. NLRB, 305 U. S. 197, 229 (1938).
Nevertheless, "substantiality of evidence must take into account whatever
in the record fairly detracts from its weight . " Universal Camera v. NLRB,
340 U.S. 474, 488 (1951). For the reasons discussed below, we conclude
that substan·_ial evidence does not support the judge's conclusio~ that
"Denu did in fact entertain a reasonable, ·good faith belief that a
hazardous condition existed at the time he was directed to disconnect
the power cable at the 6, 900 volt switch box." 11 FMSHRC 320-21.
Although Denu did not testify as to the hazards presented by unplugging an energized power cable, Kozar testified that a "big flash"
can result and the miner could receive burns on his arms or could be
· electrocuted. Tr. 114-16. Since no evidence of record contradicts
this testimony, the judge's conclusion that unplugging an energized
6,900-volt power cable presents a significant safety hazard is supported
by substantial evidence.
It is clear, however, that . at the time of Knight's order to unplug
the power cable, Denu knew that Kozar was at the very same substation at
which Denu had been when Knight ordered Denu to proceed to the bench. 7/
Denu also knew from his own personal observa~ion that only one power cable was present at this substation. In fact, Denu had just proceeded
to the substation to unplug the very same cable. Thus, when Kozar called
Denu on ·the radio and told him that the plug was disconnected and on the
ground, Denu could not have entertained a reasonable belief that Kozar
had unplugged a different cable. Finally, Denu also knew that Kozar was
a qualified electrician and that he and another electrician were going
to remain at the substation for the short duration of the cable move and
that they were to plug the cable back in at the substation only after
Denu had notified them via radio that the cable move had been completed.
Whatever uncertainties Denu may have had regarding whether all steps had
been taken to de-energize the cable could have been resolved through use
of the two-way radio system.
The record also makes clear that the issue of the safety of using
two pairs of electricians in radio communication with each other when
7/

Indeed, if Denu entertained any doubts as to Kozar's location, he

could have simply asked Kozar where he was when the two were in

communication on the radio.

610

disconnecting power cables had arisen before. Denu had raised safety
concerns with respect to this issue about a year before and was told
by MSHA electrical Inspector Deuel that it ~as allowed under MSHA's
safety standards. He also knew from previous discussions that AMAX
believed it to be a safe and legal procedure.
Given the above facts as set forth in the record, we believe that
Denu failed to prove that his belief that, at the time of the events at
issue, if he had pulled the plug at the switch box as instructed by
Knight he would have been exposed to an electrical hazard was reasonable.
Instead, the record reveals that Denu refused to work because of
generalized fears that if a ·mistake is made when working with 6,900-volt
power lines, a serious accident can happen. 8/ The record does not show
that he had a r~asonable belief that such a mistake would be made or
that an accident would happen if he unplugged this particular cable at
the time of his work refusal.
Denu testified that he would not have unplugged the cable at the
switch box unless AMAX allowed him to personally disconnect the power
cable at the substation and put his own personal lock on the cable head.
Tr. 74. He stated that even if Kozar had locked out the cable head at
the substation, he would have refused to unplug the cable at the switch
box. Thus, Denu was reserving to himself exclusively the right to unplug
the cable at . the substation. Nothing in the Mine Act or MSHA's safety
standards grants a miner the right to insist that only he can de-energize
a power cable if he is required to unplug the other end of the cable.
Kozar was a qualified electrician in direct communication with Denu and
nothing in the record suggests that he was regarded by Denu as being
unreliable or incapable of safely performing the disconnect at the
substation. Thus, in the absence of a reasonable fear that the cable
was .energized, Denu had no statutory right to insist that he be granted
the exclusive right to personally perform all aspects of the assigned
task.
Because we are bound to affirm an administrative law judge's
findings of fact if supported by substantial evidence, we have carefully
reviewed the judge's decision and have determined that several additional
critical findings lack a substantial basis in-the record. One significant
8/
In order to prove that his work refusal was reasonable and .m~de in
good faith, Denu introduced a number of exhibits to illustrate the
hazards presented when an electrician works on an electrical circuit
that h~s not been locked out. Exhs. C-4 through C-8. None of these
exhibits concern the hazards present in unplugging or moving high
voltage cables. The judge held that Denu was concerned about the
hazards presented because he was "aware through MSHA 'Fatalgrams' of
the potentially fatal consequences in similar if not identical situations."
11 FMSHRC 321. Denu attempted to introduce these "Fatalgrams" (MSHA
notices of fatal mine accidents) at the hearing, but withdrew them when.
the judge-and counsel for Amax questioned their relevance. Tr. 57-59.
In addition, none of the other exhibits that were introduced shed light on
the hazards presented in this case.

611

finding· lacking record support is the judge's determination that the
serious hazard presented by unplugging an energized 6900-volt power
cable was "not significantly diminished" by the fact that Denu knew
that the cable plug at the substation was out and lying on the ground.
11 FMSHRC at 322. The judge recognized that the record evidence ·
establishes that Denu knew that . (1) only one cable exited the substation~
(2) this cable was likely the same cable that was plugged in at the
switch box, (3) two qualified electricians were at the substation to
disconnect this cable, and (4) one of the electricians told Denu via
radio that the cable head was out and lying on the ground. Id.
In spite of this evidence, the judge found that "the serious hazards,
previously discussed, are not significantly diminished by these
considerations.lf Id. We find no basis whatsoever in the record to support this finding.--Oenu knew that during the short period of time required
to move the cable around the dragline, two qualified electricians would
be present at the substation to make certain that the only cable connected
· to the substation was unplugged and remained unplugged at the substation.
There is no evidence in the record to suggest that these electricians
were unaware of the procedure to be followed, that they were otherwise
unqualified or that Oenu had a reasonable fear that they would plug the
cable back in at the substation prematurely. Thus, the record evidence
demonstrates that the hazards of electric shock were not only
"significantly diminished" but were in fact eliminated when Kozar told
Denu that the cable head was disconnected and lying on the ground.
The judge also concluded that Oenu had reason to believe that if
the circuit breaker malfunctioned at the substation the cable could
·remain energized even.though the switch was off and the indicator light
on the switch box was· off. Assuming this to be true, it is totally
irrelevant because the ·undisputed testimony is that Kozar not only
turned off the circuit breaker at the substation but also pulled the
plug. The testimony concerning the hazards of a switch malfunction
assume that the cable remains plugged in at the substation. The testimony makes clear that once the cable is unplugged at the substation it
is impossible for the cable to remain energized. Therefore, a malfunction of the circuit breaker would create a potential hazard to the
electrician unplugging the cable at the substation rather than to the .
electrician unplugging the cable at the switch box. Thus, substantial
evidence does not support the judge's conclusion.

612

-

We stress that our conclusion is based on Denu's knowledge of certain facts at the time of his work refusal, particularly his knowledge
that only one cable exited the substation and that Kozar, a qualified
electrician, was dispatched to the substation to unplug the same cable
that Denu prepared to unplug previou~ly. Substantia~ evidence does not
support the judge's determination that Denu reasonably believed that he
faced a hazard if he followed the radio disconnect procedure in this
particular instance.
Accordingly, the judge's decision is reversed.

~~

~vt/&4-,_

'Richard V. Backley, Couunissioner s

Lastowka,

~~

L. Clair Nelson, Commissioner

Distribution
Susan E. Chetlin, Esq.
Crowell & Moring.
1001 Pennsylvania Ave., N.W.
Washington, D.C. 20004
Donald F. Denu
Rt. 1, Box 333
Rockport, Indiana

47635

Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

613

~

r--

0\

~z

When the 3270 wallcs · inside of loop "N' the cable has
power removed and is then unplugged and taken to the
south side of the 3270, where it is plugged baclc in and
power is restored to the pit. This allows the 3270
dragline to continue walking north once the cable is
positioned south o£ the dragline's path.

Pit depth: 85 ft .

Bench to virgin depth: 6-8 ft.

l{1l' 'IO SCALI!

SPOIL.

PIT

5w•l-4 IJ''"

tf"~& •h/'1

1000 ft. •/cable

BENCH

ll·t.·tl

f?..2-

·.·

' EXHisjr<·

Cable "A" powering 182 and 192 Shovels below

Supr. Knipht
Denu and l(ey
. - - here

ltonr and Gehlhausen
- - - - - - -- here

- -·-- ---

-

FEDERAL MINE SAFETY AND HEALTH. REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

April 27, 19.90
RONALD TOLBERT
v.

Docket No. KENT 86-123-D

CHANEY CREEK COAL CORPORATION

BEFORE:

BY:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners

Ford, Chairman; Backley, Lastowka and Nelson, Commissioners

In this discrimination proceeding arising under the Federal Mine
Safety and Health Act of of 1977, 30 U.S.C. § 801 et seq. (1982)("Mine
Act" or "Act"), complainant Ronald Tolbert has filed with the Commission
a Motion to Reopen and Remand. By previous order, we directed the
filing of supplemental memoranda concerning the request. Tolbert and
amicus Secretary of Labor have submitted such memoranda. Respondent
Chaney Creek Coal Company ("Chaney Creek") has not filed any response to
Tolbert's motion and the supplemental memoranda. Upon consideration of
Tolbert's motion and supporting memoranda filed with us, and for the
reasons explained below, we reopen this matter and remand it to
Commission Administrative Law Judge Gary Melick for further proceedings
consistent with this opinion.
The relevant procedural history may be summarized briefly. This
case was commenced by Tolbert's discrimination complaint against Chaney
Creek filed with the Commission pursuant to section 105(c)(3) of the
Mine Act. 30 U.S.C. § 81S(c)(3). On March 16, 1987, Judge Melick
issued a decision concluding that Chaney Creek had discriminated against
Tolbert
violation of section 105(c)(1) of the Act, 30 U.S.C.
§ 815(c)(l), by refusing to rehire him from layoff status after he had
testified on behalf of a complainant in another discrimination
proceeding before the Commissi"on. 9 FMSHRC 580 (March 1987)(ALJ). The
judge ordered Chaney Creek to offer Tolbert employment. In a subsequent
remedial order, Chaney Creek also was directed to pay Tolbert $14,453 in
back pay and interest through April 8, 1987, as well as any additional
back pay and interest to date of reinstatement. Tolbert was awarded
$16;900 in attorney's fees. 9 FMSHRC 929 (May 1987)(ALJ).

in

615

-Because the Commission did not grant Chaney Creek's petition for
discretionary review, the judge's decisions became final decisions of
the Commission by operation of the statute. 30 U.S.C. § 823(d)(1).
Chaney Creek did not petition· for review of these final Commission
orders in a United States court of appeals. 30 U.S.C. § 816(a).
On October 1, 1987, Tolbert filed with the Commission a motion,
opposed by Chaney Creek, to reopen the proceedings. Tolbert alleged
that although Chaney Creek had reinstated him in May 1987, it had not
paid him all the back pay and attorney's fees due. Tolbert further
asserted that two other mining corporations and John Chaney individually
were su~cessors or alter egos of Chaney Creek and should be brought into
this proceeding under applicable successorship doctrines. See, ~·
Secretary on behalf of Corbin v. Sugartree Corp., 9 FMSHRC 394 (March
1987), aff'd, Terco v. FMSHRC, 839 F.2d 236 (6th Cir. 1987). In'an
order i~ed . on November 10, 1987, the Commission denied Tolbert's
motion to reopen, stating:
The essential nature of the remedy sought by
Tolbert is collection of a judgment debt. This
relief involves, inter alia, enforcement and
execution of the Commission's final decision in this
matter. Such an enforcement request is properly
directed to the Secretary of Labor. Under the Mine
Act, the Secretary is empowered to seek compliance
with Commission orders in the federal courts.· See
30 U.S.C. §§ 816(b) & 818. We need not and do not
express any opinion as to other avenues of relief
that may be available to Tolbert.
Tolbert v. Chaney Creek Coal Corp., 9 FMSHRC 1847, 1848 (November 1987).
Thereafter, Tolbert requested the Secretary of Labor to petition a
United States court of appeals for summary enforcement of the judge's
orders. See 30 U.S.C. § 816(b). On January 25, 1988, the Secretary
filed such a petition with the United States Court of Appeals for . the
Sixth Circuit. Tolbert also filed a motion to intervene, which was
granted . On May 19, 1988, the Sixth Circuit granted the Secretary's
enforcement petition a~d later certified its order as its mandate on
June 22, 1988. Tolbert Motion Exhs. B & C (July 20, 1989)("Motion").
The next major procedural development in this matter occurred on
July 20, 1989, when Tolbert filed the present motion to reopen . The
motion seeks an additional amount of back pay and interest for the
period April 9, 1987, through Tolbert's reinstatement in May 1987, an
additional amount of attorney's fees for legal work performed after
April 8, 1987, additional interest on back pay owed to the present time
because of Chaney Creek's failure to pay in full the back pay amounts
awarded, and a determination of "whether Chaney Creek is the 'alter ego'
of its owner, John Chaney .:., and whether Chaney should therefore be
held personally liable for the relief due Tolbert." Motion at 1.
Tolbert alleges that Chaney Creek has paid him only $7,000 of the back
pay and interest owed and has paid counsel only $2,500 in attorney's
fees, and further states that Chaney Creek is no longer operating any

616

mines . Motion at 3-4. Counsel for the Secretary of Labor also filed a
Motion for Leave to File a Memorandum as Amicus Curiae in support of
complainant's reopening motion.
~y order dated October 31, 1989, we granted the Secretary's amicus
motion and accepted her memorandum. We noted that Tolbert "has failed
to identify any specific basis or authority upon which the Commission
can rely to reopen this proceeding to consider the merits of his request
for relief." 11 FMSHKC 1942, 1943 (October 1989). We directed Tolbert
and the Secretary to file supplemental memoranda addressing the
jurisdictional authority supporting their request that this proceeding
be reopened at this time. We also directed Tolbert to address the
obvious question as to why the Sixth Circuit is not the "proper
tribunal" before which he should pursue the alter ego issue. Id.

The chief question presented is whether the Commission possesses
jurisdiction to reopen this proceeding. We answer that question in the
affirmative. Tolbert's several requests for relief in his present
motion are outgrowths of this case's prolonged procedural history.
Tolbert heeded the Commission's order of November 10, 1987, and invoked
the Secretary's representation to secure summary enforcement of the
Commission's final orders in the Sixth Circuit . Tolbert now alleges
that, despite this judicial enforcement, Chaney Creek has not complied
with the judge's remedial order and that certain additional monetary
matters relevant to the remedy require further adjudicative resolution .
Neither Tolbert nor the Secretary has pursued the possible course
of prosecuting contempt proceedings in the Sixth Circuit to seek
resolution of the remedial questions presented in the present reopening
motion and to compel obedience to that Court's summary enforcement
decree (~ 30 U.S.C. § 816(b)). However, as the memoranda before us
demonstrate, the developing law concerning contempt proceedings in
analogous contexts shows that were such proceedings to be initiated, the
Court would likely remand the matter. to the Commission for further
necessary findings of fact. See, ~· Aguabrom v. NLRB, 746 F.2d 334,
336-37 (6th Cir. 1984); see also NLRB v. FMG Industries, 820 F.2d 289,
291-94 (9th Cir. 1986). We are persuaded that we possess jurisdiction
to act and, in the interest of judicial economy, we exercise our
discretion to reopen the matter.
When the Sixth Circuit issued its mandate, the Commission
reacquired the power to assert its own jurisdiction over this matter.
See, ~· Newhall v. Offshore Logistics, Int'l, 803 F.2d 821, 826 (5th
Cir . 1986). A lower tribunal may consider and decide any matter not
expressly or implicitly disposed of by the appellate decision and may
conduct further proceedings not inconsistent with the mandate. ~.
Bankers Trust Co. v. Bethlehem Steel . Corp., 761 F.2d 943, 949-50 (3rd
Cir. 1985), and authorities cited. In granting the Secretary's petition
for enforcement, the Sixth Circuit did not pass substantively on any of
the matters asserted in complainant's motion and, accordingly, the
Commission is not precluded from considering complainant's contentions.
Although the Mine Act specifically authorizes the Secretary o~
Labor to seek compliance with Commission orders in the federal courts

617

(30 U.S.C. · §§ 816(b) & 818), and the Commission possesses no direct
authority under the Act with respect to enforcement of its own orders,
section 105(c)(3) of the Act does empower the Commission to grant a
successful section 105{c){3) complainant "such relief as it deems
appropriate, including, but not limited to, ••• rehiring or
reinstatement ••• with back pay and interest or such remedy as may be
appropriate." 30 U.S.C. § 815(c)(3). As we have stated:
The remedial goal of section lOS(c) is to "restore
the [victim of illegal discrimination] to the
situation he would have occupied but for the
discrimination." Secretary on behalf of Dunmire and
·Estle v. Northern Coal Co., [4 FMSHRC 126, 142
(February 1982)]. As we have previously observed,
"'Unless compelling reasons point to the contrary,
the full measure of relief should be granted to [an
improperly] discharged employee.'" Secretary on
behalf of Gooslin v. Kentucky Carbon Corp., 4 FMSHRC
1, 2 (January 1982), guoting Goldberg v. Barna Mfg.
Co., 302 F.2d 152, 156 (5th Cir. 1962).
Secretary on behalf of Bailey v. Arkansas-Carbona Co., 5 FMSHRC 2042,
2049 (December 1983). See also, e.g., Brock on behalf of Parker v.
Metric Constructors, Inc., 766 F.2d 469, 472-73 (11th Cir. 1985).
In light of the remedial purposes of section 105(c), we conclude
that the Commission, in appropriate cases and on such terms as are just,
may reopen a discrimination case for reasonable supplemental proceedings
in aid of compliance. Indeed, the Commission has acted similarly
without challenge in the past. In Secretary on behalf of Boone v. Rebel
Coal Co., 5 FMSHRC 615, 615-16 (April 1983), the Commission granted the
Secretary's post-enforcement motion to reassume jurisdiction in order ·to
resolve a back pay compliance problem and remanded the matter to an
administrative law judge "for expedited proceedings in compliance with
the Court's [summary enforcement] order." Similarly, in Danny Johnson
v. Lamar Mining Co., 10 FMSHRC 506, 508-09 (April 1988), upon a
complainant's motion, we reopened a section 105(c)(3) discrimination
case, which had been dismissed on the basis of the judge's approval of
the parties' settlement agreement, to confirm the enforceability of the
settlement agreement and the judge's order in view of respondents'
abrogation of the agreement.
In reopening closed cases, the Commission has sought guidance in,
and has applied "so far as practicable" and "as appropriate," Fed. R.
Civ; P. 60(b) ("Rule -60(b)"), dealing with relief from judgments. See
Commission P~ocedure Rule l(b), 29 C.F.R. § 2700.l(b). See also, e.g.,
M.M. Sundt Constr. Co., 8 FMSHRC 1269, 1270-71 (September 1986). Thus,
in reopening the Danny Johnson case in aid of post-judgment compliance,
the Commission relied on Rule 60(b)(6) ("any other reason justifying
relief from the operation of ·the judgment"). 10 FMSHRC at 508. While
usually the Commiss~on has utilized Rule 60(b) analysis to relieve
defaulting respondents from Commission decisions entered against them,
the terms of Rule 60(b) do not apply solely to losing parties, and 60(b)
relief also may be sought by the prevailing party where, as here, a

. 618

problem in relief arises. See Danny Johnson, supra; 7 J.W. Moore & J.D.
Lucas , Moore's Federal Practice Par. 60.22[1] (p. 60-174)(2d ed. 1987);
Gray v. John Jovino Co., Inc ., 84 F.R.D. 46 , 47 (E.D. Tenn. 1979). See
also, ~· Dunlop v. Pan American World Airways, Inc., 672 F.2d 1044,
1051-52 (2d Cir. 1982) (even non-parties; in appropriate circumstances,
may possess standing to invoke Rule 60(b)(6) where they are sufficiently·
connected and identified with a successful party's suit). Thus, we
conclude that Rule 60(b)(6) also supports the reopening ·of this matter
because we find that "such action is appropriate to accomplish justice"
here. Klapprott v. United States, 335 U.S. 601, 614-15 (1949). !/
Accordingly, we reopen this matter so that we may turn to
consideration of the substantive relief requested in complainant ' s
motion. As to complainant's requests regarding additional sums of back
pay, interest, and attorney's fees assertedly due, factual findings may
be necessary; therefore, we remand this matter to Judge Melick (the
originally presiding judge) for determination of whether the requested
monetary relief is properly due and, if it is, for calculation of the
amounts in question. See Robert Simpson v . Kenta Energy, 11 FMSHRC
1638, 1639 (September 1989).
Complainant's request for a determination as to John Chaney's
possible alter ego status and, hence , derivative liability, may prove
more troublesome. Discrimination litigation under the Mine Act, like
other litigation, must reach finality. While the remedial goal of
section 105(c) is to make whole victims of discrimination, that worthy
purpose is not to be realized· at the expense of fair litigation
procedure or due process. · The party whom Tolbert now seeks to add has
never individually been a party to this proceeding~ and we cannot
finally determine from the present record whether John Chaney may
properly be brought into this proceeding at this stage.
Given the present record on this issue, we therefore remand this
matter to the judge for needed factual findings and legal analysis as to
whether John Chaney may aP.propriately be joined in this matter at this
late date. Specifically, and as a threshold issue, the judge is
directed to determine whether the complainant should have determined
John Chaney ' s alleged alter ego status at a more timely and seasonable
juncture of this litigation and to determine the precise legal theory
and authority upon which any such joinder may ~ be justified. John
Chaney shall be afforded opportunity to be specially heard on these
issues. If the judge concludes that John Chaney may properly be made
party to these supplemental compliance proceedings, he shall continue to

!/

We caution, however, that reopening motions are committed to the
sound discretion of the Commission. Cf. Randall v. Merrill Lynch, 820
F.2d 1317, 1320-21 (D.C. Cir. 1987). Given that the primary use of this
rule in Commission practice is .to relieve defaulting parties from
default, such motions by prevailing parties will be examined carefully
on a case- by-case basis. As the Court stated in Randall: "Rule 60(b) is
the mechanism by which courts temper the finality of judgments with the
necessity to distribute justice. It is a tool which ••• courts are tO
use sparingly •••• " 820 F.2d at 1322.

619

be afforded full opportunity to participate on any and all liability or
remedial issues possibly affecting him. Cf . generally Golden State
Bottling Co . v. NLRB, 414 U.S. 168, 180 (1973); FMG Indus., supra, 820
F. 2d at 291-92.
For the foregoing reasons, this matter is reopened and remanded to
the judge for proceedings consistent with this opinion.

~~a~n~-------'Richard
~~v{///1u0--v
V. Backley, Commissioner

L. Clair Nelson, Commissioner

620

Commissioner Ooyle, concurring in part_and dissenting in part:
The administrative law judge's May 12; 1987, decision in this
matter became a final order of the Commission in June 1987. In
October 1987, Complainant Ronald Tolbert filed a motion before
the Commission seeking to reopen this matter. He requested that
it be remanded to the administrative law judge for a determination
of whether, among other matters, John Chaney was liable to Tolbert
because Chaney Creek and its owner were "alter egos," thus _making
Chaney liable for Tolbert's judgment against Chaney Creek. The
Commission denied th(· motion because:
[t]he essential nature of the remedy sought by Tolbert
is collection of a judgment debt •••• Such an enforcenent request is properly directed to the Secretary of
Labor. Under the Mine Act, the Secretary is empowered
to seek compliance with Commission orders in the federal
courts.

9 FMSHRC 1847, 1848 (November 1987).
Tolbert then requested the Secretary of Labor ("Secretary") to
petition a United States Court of Appeals for enforcement of the
judge's order against Chaney Creek. The Secretary so petitioned the
Sixth Circuit and Tolbert intervened in the proceeding. The Sixth
Circuit granted the enforcement petition against Chaney Creek and
certified its order as a mandate in June 1988.
In July 1989, Tolbert again moved the Commission to reopen its
final order of June 19"87 and remand the matter for a determination
of whether owner John Chaney is the alter ego of Chaney Creek and
thus personaliy liable for the relief due Tolbert, a determination
of the additional back pay and interest due Tolbert and a determination of the additional attorney's fees due Tolbert •.
The majority has granted Tolbert's motion based on it~ determination that the "developing law" indicates that, i f a proceeding were
initiated before the Sixth Circuit, "the Court would likely remand t :he
matter to the Commission for further necessary findings of fact." Blip
op. at 3. (emphasis added.) They are, therefore, persuaded that tlte
Commission possesses jurisdiction in the first instance to reopen tl1e
·matter and·,· "in the interest of judicial economy, [the majority] ex·ercise[sl (its] discretion to reopen the matter." Slip op. at 3. I
disagree that the Commission has jurisdiction to reopen this matter,
at this juncture, to determine the personal liability of a non-part:y,
absent a remand from the court of appeals.
I am also of the opinion that an updated recalculation of the
back pay and interest due Tolbert is unnecessary. I would grant Tolbert's motion to assess additional attorney's fees.

621

Section 106(b) of the Mine Act prgvides. that the Secretary of
Lal:•or niay obtain "enforcement of any final order of the Commission
by filing a petition for such relief in the United States court of
appeals ••• and the provisions of subsection (a) shall govern such
pro.:eedings to the extent applicable." 30 U.S.C. §816(b). Subsec1:ion (a) of section 106 provides, in relevant part, that:
If any party shall apply to the court for leave to
adduce additional evidence and shall show to the
satisfaction of the court that such additional
evidence is material and that there were reasonable
grounds for the failure to adduce such evidence in
the hearing before the Commission, the court may order
such additional evidence to be taken before the
COmmission and to be made a part of the record. The
Commission may modify its findings as to the facts,
or make new fipdings, by reason of additional
evidence so taken and filed, and it shall file
such modified or new findings .•• The Commission
may modify or set aside its original order by
reason of such modified or new findings of fact ••• "
30 U.S.C. §816(a).

(emphasis added.)

I believe that the statutory language is clear to the effect that,
with re.spect to enforcement of a final order of the Commission, application must be made to the court of appeals for leave to adduce
additio.nal evidence. The language is also c'tear that it is the court
that is to determine, in the first instance, whether there were reasonable grc>unds for the failure to adduce such evidence in the hearing
before t:he Commission. 1/

1/
The cases relied on by the majority do not support its theory that
the Commi~ssion "reacquired the power to assert its own jurisdiction over
this mat t:er." Slip op. at 3. Bankers Trust Co. v. Bethlehem Steel Corp.,
761 F.2d 943 (3rd Cir. 1985), deals specifically with the effect of a
remand order previously issued by the appellate court. 761 F~ 2d at
949-950. This case has not been remanded to the Commission. In Newhall
v. Offshore Logistics Int'l., 803 F.2d 821 (5th Cir. 1986), the district
court had concluded on remand that the appellate court's mandate had not
addressed some of the provisions of an order and had modified that order.
(Subsequenltly, the appellate court concluded that the district court's
modification of a final order, more than a year after its entry, was
unauthorized.) 803 F.2d at 826, 827.

622

While Fed. R. Civ. P. 60(b) has previously been used by the
Commission to reopen final orders, I believe that the majority's
reliance on Rule 60(b)(6) to reopen this matter to allow Tolbert to
pursue his alter ego theory is inappropriate. What is sought by
·claimant here is not relief from a final judgment hut the extension
of that judgment to a new respondent (John Chaney) pursuant to a new
theory of liability (alt~r ego). Motion to Reopen and Remand at 13.
No analogy can be drawn between reopening a case, pursuant to Rule
60(b), to confirm the enforceability of a settlement agreement that one
of the pa~ties is abrogating, as was done in Danny Johnson v. Lamar
Mining Co., 10 FMSHRC 506 (April 1988), relied on by the majority,
and reopening this case in order to bring in a new party under a new
theory of li~bility. Nor do I see any analogy between a case where
non-parties adversely affected by a judgment were permitted to invoke
Rule 60(b) against a party as was permitted · in Dunlop v. Pan American
World Airways, Inc., 672 F . 2d 1044 (2d Cir. 1982), also relied on by
the majority, and this case where a party seeks to assert a new claim
against a non-party. !/
I am also of the opinion that it is unnecessary to reopen this
matter for an updated calculation of the back pay and interest due to
Tolbert at this time. As the Commission stated in Robert Simpson v.
Kenta Energy, Inc., 11 FMSHRC 1638 (September 1989):
••• given the back pay formula in the judge's remedial order
and the principles announced in Clinchfield, infra, the
precise amounts of back pay and interest may be determined ·
in any tribunal of competent jurisdiction and it is not
necessary to return to the Commission for periodic updatings of these amounts if collection difficulties are
encountered.
11 FMSHRC at 1639.

2/
It should be noted that, while Rule 60(b)(6) motions need only
be made within "a reasonable time," that clause cannot be used to extend the one year limitation applicable to clauses (b)(1)-(b)(3). Before turning to subsection (b)6, the court in Dunlop v. Pan American
concluded that "[t]he claim clearly does not fall within the specific
terms of subsections (b)(l)-(5)". 672 F.2d at 1051. "Where the reason
for telief is embraced in Clause (b)(l), the one year limitation cannot
he circumvented by use of clause ••• (b)(6)." Newhall, 803 F.2d at 827,
quoting Gulf Coast Building and Supply Co. v. Local No. 480, 460 F.2d
105, 107 (5th Cir. 1972). The "one year limitation would control i f
no more than 'neglect' was disclosed by the petition." Klapprott v.
United States, 335 U.S. 601, 613 (1949). It should also be noted that,
under Rule 60(b){2), the one year limit applies even when the additional
evidence is newly discovered, which is not asserted here.

623

·~

With respect to Tolbert's request for a supplementary award of
attorney's fees, I agree with the majority that the matter should be
remanded to the trial judge, but on different grounds than those advanced by the majority. Tolbert's motion in this respect is in the
nature of a petition for the award of additional attorney's fees for
time spent after the administrative law judge's award. A fee award
petition is independent of and distinct from the decision on the merits.
2 Derfner Court Awarded Attorney Fees, Par. 18.04 at 18-34 (1989). " •.• a
request for attorney's fees ••• raises legal issues collateral to the main
cause of action • •• " White v. New Hampshire Department of Employment
Security, 455 U.S. 445, 451 (1982). "Regardless ·o f when attorney's fees
are requested, the court's decision of entitlement to fees will therefore
require an inquiry separate from the decision on the merits •.• " Id. at
451, 45?. A motion for a fee award is not designed to alter or amend a
judgment, "but merely seeks what is due because of the judgmel).t." Id. at
452, quot~ng Knighton v. Watkins, 616 F.2d 795, 797 (5th Cir. 1980).
(emphasis added.) Thus, Tolbert's motion for assessment of additional
attorney's fees is not governed by either section 106 of the Hine Act
or the time constraints of Rule 60(b), but only by a "reasonable time"
standard (455 U.S. at 454), and I ·would grant his motion with instructions to the judge to determine, as a threshold matter, whether
the petition was filed within a reasonable time. 11
I agree with the majority that the Commission is, in fact, the
appropriate forum for any further fact finding that is required or
appropriate in this matter. I must disagree, however, that the
Commission possesses jurisdiction to conduct such fact finding on
the alter ego issue, where Rule 60(b) does not apply, absent a remand from the court of appeals. Accordingly, I would deny Tolbert's
motion to remand for a determination of this issue. I would also deny
his motion for an updated calculation of back pay and interest due to
Tolbert. I would grant his motion to remand for a determination with
respect to additional attorney's fees due him.

~d~

oyceA:Doyle
·Commissioner

3/
While the.courts of appeals for other circuits have determined otherWise, the Sixth Circuit has decided that "the tribunal that ultimately
upholds the claim for benefits is the only tribunal that can approve and
certify payment of an attorney fee" and in "making this award can consider
all services performed by the attorney from the time the claim was filed
with the [agency]." Webb v. Richardson, 472 F.2d 529, 536 (6th Cir. 1972).
But see Gardner v. Menendez, 373 F.2d 428 (1st Cir. 1976); ~~itt v. Califano:-601 F.2d 160 (4th Cir. 1979); Fenix v. Finch, 436 F.2d 831 (8th
Cir. 1971); MacDonalrl v. Weinberger, 512 F.2d 144 (9th Cir. 1975).

624

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE Of ADMINISTRATIVE LAW JUDGES
2 SKY\.INE. lOth FlOOR
5203 LEESBURG PIKE
FAl lS CHURCH, VIRGINI" 22041

APR 2 1990
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA ),
Peti tioner

..

v.

CIVI L PENALTY PROCEEDING
Docket No . WEST 90-34
A.C. No. 42-01697-03607
Bear Canyon No. 1 Mine

C. W. MINING COMPANY,
Respondent
DECISION
Appearances:

Before:

Robert Murphy , Esq ., Office of the Solicitor ,
u.s . Department of Labor, Denver, Colorado ,
for Petitioner;
Carl E. Kingston, Esq. , Salt Lake City, Utah,
for Respondent .

Judge Melic~

This case is before me upon the petition for civil
penalty filed by the Secretary of Labor pursuant to
Section l05(d) of the Federal Mine Safety and Health Act of
1977, 30 u.s.c . § 801 et seq ., the "Act, " charging
c . w. Mining Company (C . W. Mining) with five violations of
mandatory standards and pr opos i ng civil penalties total ing
$1,450 for the violations . The gener.a l issue before me is
whether c.w. Mining violated the cited regulatory standa r ds
and , if so, the appropr i ate civil penalty to be assessed in
accordance with Secti on llO ( i ) of the Act.
Citation No . 3296377 i ssued Jul y 5 , 1989, pursuant to
Section 104(d)(l) of the Act~/ alleges a violation of t he
mandatory standard at 30 C.F.R . § 75 . 512- 2 and charges as
follows:
!;section 104(d)( l ) provides as follows;
If, upon any inspection of a coal or other mine, an
authorized representative of the Secretary finds
that there has been a violation of any mandatory
health or safety standard, and if he also finds
that , while the conditions created by such
violation do not cause imminent danger , such
violation ip of such nature as could significantly

625

The weekly examination of electrical equipment was
not conducted for all the electrical equipment
being used underground at the Bear Canyon No. 1
Mine. The equipment involved cons·isted of all
outby equipment in both working sections'
electrical equipment. The last recorded date of
an examination recorded in the book for such
purpose was 6-22-89. Management is aware of this
requirement and the chief electrician Nathan Atwood
is responsible to make sure the examinations are
complete and recorded.
In questioning a mine electrician who does the
electrical examination, Mr. John Tucker, stated he
did noc check all the equipment due to break downs .
last week.
Management removed equipment from service after
coming aware of the violation. It was noted during
the examination on several pieces of equipment on
the North Mains working section that several
deficienties [sic} existed on the equipment (Miner
10, Roof Bolter 5, std. shuttle car 2, off standard
car 1)
The cited standard, 30 C.F.R. § 75.512-2 provides as
follows:
The examinations and tests required by
§ 75.512 shall be made at least weekly.
Permissible equipment shall be examined to see that
· it is in permissible condition.
cant '.d fn .1
and substantially contribute to the cause and
effect of a coal or other mine safety or health
hazard, and if he finds such violation to be caused
by an unwarrantable failure of such operator to
comply with such mandat'ory heal~h or safety
standards, he shall include such finding in any
citation given to the operator under this Act. !f
during the same inspection or any subsequent
inspection of such mine within 90 days after the
issuance of such citation, an authorized
representative of the Secretary finds another
violation of any mandatory health or safety
standard and finds such violation to be also caused
by an unwarrantable failure of such operator to so
co1nply, he shall forthwith issue an order requiring
the operator to cause all oersons in the area
affected by such violation: except those persons
referred to in subsection (c) to be withdrawn from,
and to be prohibited from entering, such area until
an authorized representative of the Secretary
determines that such violation has been abated.
626

30 C.F.R.

§ 75.512 provides as follows:

All electric equipment shall be frequently
examined, tested, and proparly maintained by a
qualified person to assure safe operating
conditions. When a potentially dangerous condition
is found on electric equipment, such equipment
shall be removed from service until such condition
is corrected . A record of such a examinations
st.all be kept and made available to an authorized
representative of the Secretary and to the miners
in such mine.
Donald Gibson, a Coal Mine Inspector for the Federal
Mine Safety and Health Administration (MSHA) and an
electrical specialist with extensive experience as a miner
and electrician, inspected the Bear Canyon No. 1 Mine on
July 5, 1989. Early in the course of his inspection he
examined the log books in which weekly examinations of
electrical equipment are required to be recorded. It is not
disputed that the last date then recorded in the log book for
electrical examinations was June 22, 1989. According to
Gibson, John Tucker, the mine electrician in charge of
conducting the electrical examinations, at first admitted
that he had not completed the examinations on all the
electrical equipment because there had been several break
downs on other electrical equipment that he had been directed
to repair. Upon further questioning Tucker could not
remember which equipment he had already examined and could
not produce a checklist to show which equipment had already
been checked. According to Gibson, Tucker then admitted that
he had not performed examinations on any of the electrical
aquipment.
Twenty-two year old electrician Jqhn Tucker testified
that he became a certified electrician at age 20 and had been
performing nearly all of the electrical inspections ·at the
subject mine since then. In apparent contradiction to his
earlier admissions to Gibson, Tucker testified that he now
believed that he in fact did perform an electrical inspection
on the Thursday following June 22, because "that's the day we
always do it". Tuckar admitted telling Inspector Gibson that
he had not completed the exam but claimed at hearing that he
meant only that he had not entered the record of the
examinations in the log book. He "completely forgot" to
enter the results of his alleged examination in the log book.
Tucker nevertheless did concede at hearing that the
electrical examination he did perform failed to include areas
of the electrical equipment where lids have to be reanoved.

627

Tucker could not recall at hearing that Inspector Gibson
had asked which machines had already been checked. He
admitted · that there· had been equipment breakdowns at the time
he was supposed to be conducting his electrical inspection.
According to Tucker, reporting the results of electrical
inspections is a "less important duty" and admitted that he
had not reported the results of the examination he
purportedly made on June 27, even as of the date of Gibson's
inspection on July 5.

c.w. Mining's Chief Electrician Nathan Atwood conceded
that they had a history of failing to record electrical
examinations ·at the Bear Creek Mine. Atwood also claimed
that he was ~naware that his electrician was not using a .
checklist to perform his electrical inspections and never
asked Tucker whether he was in fact using a checklist.
Atwood maintains that Tucker now uses a checklist.
Based on the undisputed record evidence alone it is
clear that the violation is proven as charged. The testimony
of electrician John Tucker is moreover without credibility.
The credible evidence shows that not only did Tucker fail to
report the weekly electrical inspections but he indeed failed
to inspect any of the electricial equipment as required. The
evidence that this is a recurrent problem at this mine and
that even when the electrical inspections are performed they
are done in a careless and slipshod manner adds to the
aggravated nature of the violation and the negligence causing
it. The obvious lack of training and supervision over
Tucker by Chief Electician Atwood also supports a finding of
serious negligence.
In order to find that a violation is "significant and
substantial" the Secretary has the burden of proving the
existence of an underlying violation of a mandatory standard,
the existence of a discrete hazard (a measure of danger to
health or safety) contributed to by the violation, a
reasonable likelihood that the hazard contributed to will
result in an injury, and a reasonable likelihood that the
injury in question will be of a reasonably serious nature.
Mathies Coal Co., 6 FMSHRC 1 (1984).
Clearly the failure to conduct required electrical
examinations is a most serious violation. In this case in
particular Inspector Gibson found serious unreported
violative conditions in va:cious electri'cal equipment
available for use in the subject mine. According to Gibson
these uncorrected conditions could have caused fires or
methane or dust explosions triggered by the electrical
violations. In addition the violations in themselves could
create a serious hazard of injuries or fatalities from
electrical shock~ The violation was therefore clearly of
high gravity and "significa·nt and substantial".

628

The violation was also the result of "unwarrantable
failure" and high negligence. c. w. Mining has a history of
failing to perform and record electrical examinations. With
such a negligent history the failure of c.w. Mining's chief
electrician to properly supervise and train the electrician
in ·charge of the weekly electrical inspections is
particularly egregious. The testimony of the electrician
that even when he conducted examinations he did not bother to
examine all parts of the electrical equipment during required
weekly inspections e.g. areas where "lids" have to be
removed, shows that even when examinations were performed
they were performed in a grossly deficient manner. Under all
the circumstance5, I find in this case such aggravated
conduct, omissions and gross negligence that I conclude the
violation was a result of "unvlarrantable failure". Emery
Mining Co., 9 FMSHRC 1997 (1987), appeal pending (D.C.
Circuit No. 88-1019).
Order No. 3411644, also issued pursuant to Section
104{d)(l) of the Act, alleges five violations of the stan~ard
at 30 c.F.R. § 75.503 and charges as follows:
The Lee Norse Miner, 2G-3653A-O being used on the North
Mains working section was not maintained in permissible
condition.
An unauthorized field change "t'las made on the machine.
Also observed was [sic] several other conditions listed
below:
1.
The field change was the installation of an
MCI i>iodel 27434, Approval BFE-1047-87, flourescent
luminize lighting system consisting of (4) four
lights.
.
Management was aware of filing the proper
papers as having been informed by an MSHA inspectqr
on or around June 29, 1989, who observed the miner
located in the underground shop at the mine
The MSHA inspector, Mr. Robert Baker, informed
Mr. Ken Defa, Superintendent, that any field
changes should have the necessary paper work
· .submitted for approval prior to operating the
machine.
The machine was taken to the North Mains
working section and put into production without
notifying -MSHA of any changes.
2.
A packing gland on the inby end of the main
controller was closer than the allowable 1/8 inch
clearance. The gland was flush with the controller
box.
3.
An opening in excess of .005 inch was present
in the pump motor cover lid and junction box.
4.
A packing gland on the electric tram
controller was closer than the 1/8 inch allowable

629

clearance. Measured to be 1/16 inch from the
controller box.
5.
The hose conduit covering the inner machine
cable on the left cutter motor was not secured
under the packing gland clamp. The cable appeared
not to have been inserted far enough in the motor
junction box and was taped over to obtain the same
protection as the conduit.
The cited standard, 30 C.F.R. § 75.503 provides that
"[t]he ope~ator of each coal mine shall maintain in
permissible condition all electric face equipment required by
§§ 75.500, 75.501, 75.504 to be permissible which is taken
into or us~d inby the last open crosscut of any such mine."
.· According to Inspector Gibson, upon his return to the
subject mine on July 10, 1989, around 6:40 a.m •., he observed
the cited Lee Norse Miner in the working section in the North
Mains area with the noted conditions.. The miner was then
energized and he believed that it had just been used on a
production shift because it was "warm".
It is not disputed that the subject miner was the type
of equipment required to be "permissible" by law. It is
likewise not disputed that if the conditions cited by
Inspector Gibson in the subject order actually existed then
the cited equipment would not have been in a 11 permissible"
condition and therefore would have been in violation of the
cited standard.
As noted, the order alleges five separate and distinct
permissibility violations any one of which {assuming that it
was a "significant and substantial'' and an -"unwarrantable
failure., violation) would be sufficient to sustain the order.
In this case I find that all five allegations of violations
are proven as charged and that each was .. significant and
·substantial" and the result of ''unwarrantable failure".
The first violation charged in the order was that an
unauthorized field change was made on the Lee Norse Miner
being used in the North Main working section in that a
flourecent lighting system consisting of four lights was
installed on the machine without prior MSHA approval.
30 C.F.R. § lg.8l(a) provides as follows:
An owner of approved {permissible) equipment who
desires to :nake modifications in such equipment
shall apply in writi"ng to make such modifications.
The application, together with tne plans of
modifications, shall be filed with Approval and
Certification Center, Box 2018, Industrial Park
Road, Dallas Pike, Triadelphia, West Virginia
26049.

630

It is not disputed that c.w. Mining failed to apply to
MSHA for the field modification at issue. The violation .is
accordingly proven as charged. MSHA Inspector Robert Baker
testified moreover that on June 29, 1989, while performing
duties a-t the subject mine he was informed by Mine
Superintendent Kenneth Defay about anticipated changes to be
made on a continuous miner then in the shop including changes
to the lighting system. Baker testified that he cautioned
Defay to check to see whether he needed approval from MSHA
for a field modification for the changes.
Defay acknowledged that Baker told him that he would
need MSHA approval for field modifications for electrical
changes but Defay testified that he thought Baker said that
approval was needed only for "major" electrical changes.
Defay claims that he thought lighting system changes needed
no MSHA approval. Defay also claimed ignorance of the
provisions of 30 C.F.R. § 18.81 <requiring MSHA approval for
field modifications on permissible electrical equipment).
Chief electrician Nathan Atwood also claimed ignorance
of the requirements of 30 c~F.R. § 18.81. Atwood maintains
that in any event since the field change was subsequently
approved by ~1SHA there was no hazard in failing to get its
prior approval.
The record also shows however that the Co-op Mining
Company, the predecessor operator of the Bear Canyon l-iine and
parent organization of C.W. Mining, previously corresponded
· with MSHA requesting approval for the installation of
lighting systems at least five times in 1979 and 1980.
Indeed two of the letters requesting modifications were
authored by Mr. Stoddard who was then and is now president of
the subject company.
Within the above framework it is clear that c.w. Mining
Superintendent Kenneth Defay was specifically advised, only
10 days before the subject order was issued, of the need to ·
verify whether prior MSHA approval was needed before making
the anticipated field modifications. While there is some
question as to whether :~HA Inspector Baker specifically told
Defay that prior MSHA approval was necessary for a field
modification to the lighting system, it is clear that Defay was placed on such notice from which he certainly had the
obligation to verify whether or not such prior approval was
necessary. His claims of ignorance cannot -therefore be given
any weight either toward negating the violation or in
mitigating his negligence. The evidence is clear moreover
that it was within the collective knowledge of c.w. Mining
management that prior MSHA approval •t~as indeed necessary for
field modifications to the lighting system on the subject
miner because that management had previously made such
requests co MSHA. Under the circumstances the failure to

631

seek and obtain prior MSHA approval ~o~ the field
modification was the result of negligence of such an
aggravated nature as to constitute "unwarrantable failure".
Emery Mining Co., supra.
·
The violation was also "significant and substantial".
While it turned out in this case that indeed the
modifications as made were subsequently approved by l-iSHA the
purpose of the standard is to foreclose the possibility . of
dangerous conditions. Considering normal mining operations
it may reasonably be inferred that failure to obtain prior
t-iSHA a·pproval for field modifications to permissible
electrical equipment would reasonably likely lead to
reasonably _serious injuries in the mining environment .
Mathies Coal Company'· supra.
The second and fourth violations charged in the subject
order concern insufficient packing in packing glands at two
locations on the subject miner. The requirements for packing
are set forth in 30 C.F . R. Part 18 Appendix II Figure 8. It
is not disputed that without sufficient packing an arc or
flame could reach the outside atmosphere and ignite coal dust
or methane or that an electrical cable could become damaged.
By way of defense to the charges c.w. Mining maintains only
that the packing was indeed sufficient.
In light of the prior deficiencies found in the
credibility of the operator's principal witness however I
give greater weight to the unimpeached testimony of Inspector
Gibson and find that indeed there was a deficiency in the
packing as charged. In light of the undisputed evidence
concerning the hazard involved with insufficient packing I
also conclude that the violations were "significant and
substantia~"·
Mathies Coal Co.·, supra.
Insufficient packing of the packing glands is also the
type of violation that should be discovered during an
appropriate weekly electricai inspection. The failure of
C.W. Mining to have conducted a weekly electrical inspection
(a finding I have made in reference to Citation No. 3296377>
supports the finding that these violations were also the
result of gross negligence and aggravated conduct
constituting "unwarrantable failure". Emery Mining Co.,
supra.
The order charges, thirdly that an opening in excess of
.005 indh was present in the pump motor cover · lid and
junction box. Under 30 C.F.R. Part 18 Sub-Part D Appendix II
Figure 5, a maximum clearance of .004 inch is allowed . C.W.
~ining does not deny the existence of this violation as
charged but maintains ( thro.ugh electrician John Tucker) that
such a gap in excess of .005 inch does not involve any danger.
However in light of this electrician's notable lack of

632

experience and established deficiencies . in credibility I can
give this opinion but little weight.
On the other hand I . find the testimony of Inspector
Gibson,a highly qualified and experienced electrician,
completely credible. According to Gibson with such a gap in
the pump cover lid and junction box there was a real danger
that a short circuit or arc within the motor could escape
into the outside mining atmosphere igniting methane or coal
dust thereby inferentially causing flash fire or explosion.
The violation was clearly therefore "significant and
substantial". Mathies Coal Company, supra.
The violation was also the result of negligence of such
an aggravated nature as to constitute "unwarrantable failure".
Emerqy Coal Co., supra. The electrician responsible for
inspecting this electrical equipment has been found not to
have even conducted the weekly electrical inspection that, if
properly done, would have led to the discovery of this most
serious violation. It is apparent moreover that even when
the weekly inspections were performed not all parts of the
electrical equipment were inspected, e.g. area where lids had
to be removed such as the pump motor lid here involved. This
violation was extremely serious and the cavalier and
negligent attitude of the electrician responsible for these
inspections is most disturbing.
Finally, the fifth violation charged in the subject
order concerns the failure to have secured the hose conduit
covering the inner machine cable on the left cutter motor
under the packing gland clamp. According to the allegations
the .cable appeared not to have been inserted f~r enough into
the motor junction box and was taped over to obtain
protection similar to that provided by a conduit. For the
reasons already noted I accord the testimony of Inspector
Gibson full credibility.
According to Gibson the tape covering the cable did not
afford the same degree of protection as the hose conduit and
indeed the cable could · produce an ignition source for a
methane or dust explosion. · The violation was therefore
clearly ·"significant and substantial" and serious. Inasmuch
as tne violation was caused by the affirmative act of a
,
worker and was subject to electrical inspections, the failure
to have · located and corrected this violation constitutes
gross negligence and "unwarrantable failure".
Order No. 3411646 also issued pursuant to
Section ~04(d)(l) of the Act, alleges a violation of the·
standard at 30 C.F .•R. § 75.400 and charges as follows:
Accumulations of loose Coal, coal Dieces and
coal fines were permitted to accumulate in the i20

633

Room on the 2nd West working section. The
accumulations began at the section feeder breaker
and extended approximately 332 feet inby and
measured to range between 2-12 inches deep x 11
feet wide. This entry was the shuttle car roadway.
The shuttle cars are supplied 480VAC.
Also in the last open cross cut to the left of
the #20 Room, accumulations of coal fines (first
cuttings) was [sfcl observed on the left and right
ribs approximately 90 [sic} in length x 16 inches
deep x 29 inches wide (measured) •
. The joy shuttle cars were observed running
over these accumulations.
~he graveyard foreman, Gaylon Atwood, was
presAnt on the section at this time. Also present
on the section were the two(2) day shift foremen,
Shin Stoddard and Randy Defa.
These accumulations were very obvious.
Mr. Atwood stated, "the area around the feeder
breaker had been cleaned around 1:30 a.m. this date
but the entry was not cleaned. He also stated he
observed the accumulations but did not feel they
were (accumulations) that bad until the cleaning up
of the accumulations was under way"
Mr. Atwood also performed the pre-shift
examination of this section and these conditions
were not observed at that time. (*Note a separate
violation was issued for an inadequate preshift).
The cited, standard 30 C.F.R. § 75.400 provides that
"[c]oal dust, including float coal dust deposited on
rock-dusted surfaces, loose coal, and other combustible
materials, shall be cleaned-up and not be permitted to
accumulate in active workings, or on electric equipment
therein." Inspector Gibson testified that he in fact found
the conditions cited in the above order during the course of
his inspection on July 12~ 1989. Although the accumulations
were found in several areas he issued only one citation for
the conditions. According to Gibson much of the material
consisted of coal "fines" which he defined as pulverized coal
that would not pass through a No. 20 seive. It is not
disputed that coal fines ara more dangerous than other coal
accumulations because they are more readily ignitable and
would increase the intensity of any ign~tion. The violations
were particularly hazardous according to Gibson because the
shuttle cars were continuing to run over the accumulations
thereby further crushing and pulverizing the coal dropped
from the cars and the fact that the shuttle cars were
electrically powered with trailing cables laying in the coal
dust. Gibson opjned that the accumulations were extensive
and with the ignition sources present injuries and or
fatalities were likely. Based on this credible testimony I

634

find the violation .to be "significant and substantial" and
serious. Mathies Coal Co., supra.
According to Gibson, Shane Stoddard the day shift
.
oncoming foreman also admitted that the accumulations "looked
bad". Stoddard informed Gibson however that he did not plan
to clean the .accumulations for another two hours and that is
when Gibson issued the order at bar.
Gibson also concluded that the violation was the result
of the operator's "unwarrantable failure". He observed that
on his first day inspecting the subject mine he told Defa
about the necessity for the clean-up of first cuttings. The
cited accumulations were in his opinion also "very obvious".
In light of this credible evidence I agree that the violation
was indeed the result of "unwarrantable failure."
Order No. 3411647, also issued under Section 104(d)(l}
of the Act, alleges a violation of the standard at
30 c. F. R. § 75.303 (a) and charges .as follows:
An inadequate preshift examination was
conducted on the 2nd West working section on
7-12-89, by the graveyard foreman, Gaylon Atwood,
for the oncoming day shift. Accumulations of loose
coal, coal pieces and coal fines and first cuttings
was [sic] permitted to accumulate in the No. 20
· Room and last open crosscut to the left off No. 20
Room. These accumulations were obvious and very
extensive.
The standard at 30 c.F.R. § 75.303(a) provides in
relevant part as follows:
Within 3 hours immediately preceding the
beginning of any shift, and before any miner in
such shift enters the active workings of a coal
mine, certified persons designated by the operator
o .t the mine shall examine such workings and any
other underground area of the mine designated by
the Secretary or his authorized representative.
Each such examiner shall examine every working
section in such workings and shall ••• examine
active roadways, travelways, and belt conveyors on
~hich men are carried, approaches to abandoned
areas, and accessible falls in such section for
hazards; ••• and examine for such other hazards and
violations of the mandatory health or safety
standards as an authorized representative of the
Secretary may from time to time require •••• Upon
completing his examination, such mine examiner
shall report the the results of his examination to
a person, designated by the operator to receive
such reports at a designated station on the surface
of the mine, before other persons enter ~1e
635

underground areas of such mine to work in such
shift. Each such mine examiner shall also record
the results of his examination with ink or
indelible pencil in a book approved by the
Secretary kept for such purpose in an area on the
surface of the mine chosen_ by the operator to
minimize the danger of destruction by fire or other
hazard, and the record shall be open for inspection
by interested persons .
In essence, the basis for this order was the failure to
report in the preshift examination books the accumulations
that were ci.ted in Order No. 3411646 discussed supra. Gibson
observed that the accumulations existed between 5: 00 and
7:00 a.m. when the preshift examination was required to be
performed and that the accumulations were not reported in the
preshift book. According to Gibson, Foreman Atwood
reportedly had performed the preshift examination in the
cited roadway and 20 room but failed to report the the cited
conditions in the examination book. Gibson concluded that
the violation was "significant and substantial" because the
hazardous condition caused by the massive accumulations would
not likely be corrected in the absence of a report in the
preshift examination book and would therefore fail to assure
miners of a safe working environment. I find Gibson's
testimony credible in this regard and sufficient to support
the violation and its "significant and ~ubstantial" findings.
Gibson also concluded that the violation was the result
of "unwarrantable failure" for the reason that an experienced
section foreman such as Atwood should not overlook such
conditions. Again I find Gibson's testimony to be credible
in this regard and that it · fully supports the conclusions
reached. Particularly because of the massive size of the
accumulations the failure to have reported them constitutes
aggravated negligence and "unwarrantable failure".
Order No. 3411648 also issued oursuant to
Section l04(d)(l) of the Act, also charges a violation of the
standard at 30 C.F.R. 75.400. The order charges as follows :
Accumulations of dry coal-pieces, loose coal,
and float coal dust was [sic] permitted to
accumulate on the Joy Miner 2G-2519A-25(S/NJM1868),
being used on the 2nd West \iOrking section.
These accumulations were present and observed
on top of and under the covers of the entire
machine.
These accumulations of float dust ranged fr~n
a film 1 inch deep x 18 inches wide x 60 inches
long on top of the miner. Under the covers a film
up to 5 inches deep x 9 inches wide x 60 inches
long.

636

The accumulations of float coal dust and coal
pieces under the shields (covers) were on, under,
and around the electrical compartments and electric
motors.
The .miner was observed cutting coal before
this condition was addressed. The graveyard
section foreman, Gaylon Atwood was present on the
section while this condition existed.
~lso present on the section were the (2) two
day shift foremen, Shane Stoddard and Randy Defa.
These accumulations were very obvious and very
extensive.
The miner is supplied 9SOVAC and is capable of
producing sparks during the normal cutting of coal.
Gibson testified that the conditions cited in the above
order were indeed present at the time of his inspection on
,July 12, 19 89. He observed that the miner was in the act of
cutting coal when he observed ·the accumulations. Gibson
opined that a spark from an elec~rical component or the
cutter head itself with the amount of float coal dust present
would act like "gunpowder" they were so explo$ive. Indeed
the conditions were so obvious that, according to Gibson,
Foreman Atwood admitted that "I can't argue about that-it's obvious".
Gibson also took samples· of the coal dust which passed
through a No. 20 seive and tagged and labeled it. He latar
maile d the sample to the MSHA Analysis Center and received
in return a one-page analysis (Exhibit G-4> indicating that
the material was 88 percent combustible. This credible
evidence clearly supports a finding that the violation
occurred and was of high gravity and "significant and
substantial".
I also accept the credible findings of Inspector Gibson
that the accumulations were obvious and readily observable to
the section foreman working in the area. Under the
circumstances I agree that the violation was the result of
aggravated conduct constituting gross negligence and
"unwarrantable failure".
Con~idering all of the criteria under section l10(i),
including t~e significant history of similar violations at
this mine, I consider the following civil penalties
approp r iate: Citation ~o. 3296377-$950, Order No. 3411644
$1,500, Order No. 3411646-$900, Order No. 3411647-$850, Order
No. 3411648-$900.

637

ORDER
Section 104(d)(l) Citation No. 3296377 as well as
Section 104(d)(l) Orders No. 3411644, 3411646, 3411647 and
3411648 are affirmed. c.w. Mining Company is hereby directed
to pay within 30 days of the date of this ecision civil
penalties of $950, $1,500, $900, $850 and 900, respectively

!~~v;~e violations charged ~~o~~ and ord rs noted

Distribution~

~~ln~~~;~~ive 'Lw
u; '

.

~

Judge

Robert Murphy, Esq., Office of t
Solicitor, u.s. Department
of Labor, 1535 Federal Office Building, 1961 Stout Street,
Denver , CO 80294
(Certified Mail)
Carl E. Kingston, Esq., c.w. Mining Company, P.O. Box 15809,
Salt Lake City, UT 84115 (Certified Mail)
nt

638

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 lEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 6 1990
CONESVILLE COAL PREPARATION
COMPANY,
Contestant

CONTEST PROCEEDINGS
Docket No . LAKE 89-29-R
Order No . 2950067; 12/5/88

v.

Docket No . LAKE 89-30- R
Citation No. 2950068; 12/5/88

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

Docket No . LAKE 89-31-R
Citation No . 2950069; 12/5/89
Docket No. LAKE 89-32- R
Order No . 2950070; 12/5/88
Conesville coal Preparation
Company
Mine ID 33-03907
!·

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. LAKE 89-75
A.C. No. 33-03907-03516

v.

conesville Coal Preparation
company

CONESVILLE. COAL PREPARATION
COMPANY,
Respondent

DECISIONS
Appearan7es :

David A. Laing, Esq., Porter, Wright, Morris &
Arthur, Columbus, Ohio , for the
Contestant/Respondent;
Patrick M. Zohn , Esq. , Office of the Solicitor ,
u.s . Departme nt of Labor, Cleveland, Ohio, for the
Respondent/Petitioner.

Before:

Judge Koutras
Statement of the Proceedings

These consolidated proceedings concern Notices of Contest
filed by the contestant (Conesville) pursuant to section 105(d)

639

of the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 815(d), challenging the legality of the captioned orders and
citations issued by MSHA mine inspectors. The civil penalty
proceeding concerns proposals for assessment of civil penalties
filed by MSHA seeking civil penalt~.'y ·assessments against
Conesville for three alleged violations noted in two of the
contested citations and one of the orders. Hearings were held in
Zanesville, Ohio, and the parties filed posthearing briefs which
I have reviewed and considered.
Issues
The issues presented in these proceedings include the
following:
(1) whether Conesville violated the cited mandatory
safety st~ndards; (2) whether the alleged violations were significant and substantial (S&S); (3) whether the alleged violation
·cited in the contested section 104(d) (1) citation and section
104(d) (2) order resulted from an unwarrantable failure by
Conesville to comply with the cited standard; and (4) whether the
condition or practice cited in the contested imminent danger
order was in fact an imminent danger.
Assuming the violations are established, the question next
presented is the appropriate civil penalties to be a·ssessed
pursuant to the civil penalty assessment criteria found in
section 110(i) of the Act. Additional issues raised by the
parties are identified and disposed of in the course of my
adjudication of these cases.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 301, et seg.
2. Sections 110 (a) , 110 ( i_) , 104 (d) , 105 (d) , and 107 (a) of
the Act.
3.

Commission Rules, 29 C.F.R.

§

2700.1, et seg.

Stipulations
The parties stipulated to the following (Tr. 9-13):
1. The Federal Mine Safety and Health Review
Commission has jurisdiction over these proceedings.
2. The Conesville Coal Preparation Company Mine
I.D. 33-03907 is owned and operated by the Conesville
Coal Preparation Company.
3. The Conesville Preparation Company is an
operator as defined by § 3(d) of the Act.

640

4.

The Conesville Coal Preparation Company, Mine
of the

I. D. 33-03907 is a mine as defined by §. 3 (h)

Act.
5. The Conesville Coal Preparation Company and
Mine. I.D. 33-03907 are subject to the jurisdiction of
this Court and the 1977 Mine Act.
6. The size of the proposed penalties, if any are
assessed, will not affect the operator's ability to
continue in business.
7. The Accident Report, (Exhibit M.X. - 30),
fairly and accurately reflects the findings and conclusions of MSHA Inspectors Franklin Homko and Joseph
Yudasz.
8. The reference made to an alleged violation of
30 C.F.R. § 48.13(a), in the last sentence of page 5 of
the aforementioned accident report is modified to
allege a violation of 30 C.F.R. § 48.31(a).
9. The first name of Mr. Lent referred to in the
condition or practice stated in the section 104(d) (1)
Order No. 2950070, is Richard, rather than Robert.
Further, as a result of discovery, the parties agree
that Norman Hicks and David Summers did in fact receive
hazard training, and their names are deleted from the
cited condition or practice.
10. The respective exhibits offered by the parties (C-1 through C-3, and MX-1 through MX-39) may be
admitted as part of the record in these proceedings.
Exhibits MX-35 and MX-38 are withdrawn by MSHA.
11. In view of the unavailability of Truck Driver
Orville Parks, the testimony of Mr. Parks, transcribed
from a tape made during the course of MSHA's accident
investigation, is admitted as evidence in these proceedings (Joint Exhibit -1) .
Discussion
The facts in these proceedings establish that at approximately 8:07a.m., on Friday, December 2, 1988, a fatal haulage
accident occurred at Conesville's preparation plant, resulting in
the death of truck driver Dale A. Hina, a driver with 5 years
8 months experience, including 4 months experience transporting
. coal to the preparation plant from other mines. Mr. Hina, and
another truck driver, Norman M. Fortney, had transported thei~
loads of coal from a loading facility operated by the Crooksville

641

Coal Company, to the Conesville plant, an over-the-road distance
of 60 miles. Mr. Hina and Mr. Fortney were operating trucks
which were in tandem with 25-ton end~dump trailers. The .trucks
and coal contents were weighed at the Conesville preparation
plant scalehouse and then driven to the . raw coal pile unloading
site. Mr. Fortney backed his truck near the toe of the raw coal
pile and began dumping his load of coal onto the ground.
Mr. · Hina backed his truck next to Mr. Fortney's and began to dump
his coal load from his trailer. As Mr. Fortney was dumping coal
from the raised trailer of his truck, he moved the truck forward ·
to allow the coal to flow freely from the trailer bed. A
"sizable .amount" of frozen coal which had remained adhered to the
inside of the trailer bed at the right front part of the trailer
apparently affected the stability of the raised trailer causing
the truck and trailer to roll over onto its right side. The
trailer landed directly on the cab of the truck that Mr. Hina was
operating causing fatal crushing injuries to Mr. Hina.
Mr. Fortney was not injured. According to MSHA's accident
investigation report, prior to the accident, Mr. Fortney's truck
was positioned approximately 10 feet to the left and 10 feet
forward of Mr. Hina•s truck.
The facts further show that the truck operated by Mr. Hina
at the time of the accident was owned by Cox Farms Company, and
that Mr. Hina was one of its employees. Mr. Fortney owned and
operated the truck that he was driving at the time of the accident. Both trucks were leased or contracted to Ross Brothers,
Inc., an independent contractor with MSHA I.D. No. V71. Ross
Brothers Inc., had a contract with the Crooksville Coal Company
to transport the coal loaded at the Crooksville facility to
Conesville's preparation plant. Ross Brothers Inc., owned five
trucks, and leased two trucks and drivers from Cox Farms, including the one operated by Mr. Hina, and leased or contracted the
truck owned and operated by Mr. Fortney.
As a result of its accident investigation of December 2,
1988, MSHA concluded that the accident occurred because the
frozen coal which remained in the raised trailer bed of
Mr. Fortney'$ truck affected the stability of the trailer causing
the truck ·and trailer to roll over on its right side. MSHA
further concluded that th~ "practice" of dumping coal from a
tandem truck and trailer without providing adequate side clearance between trucks contributed to the severity of the accident.
MSHA also concluded that because of the failure by Conesville to
insure that adequate clearance was provided for the trucks dumping coal at its preparation plant raw coal dumping location,
Conesville violated mandatory safety standard 30 C.F.R .
§ 77.1600(c), and on December 5, 1988, MSHA Inspector Robert L.
Grissett issued to Conesville contested Imminent Danger Order
No. 2950067, citing a violation of section 77.1600(c), and in
conjunction with that order he also issued contested section
104(a) Citation No. 2950068, with "S&S" findings citing the same

642

standard. He also issued contested section 104(d) (1) Citation
No. 2950069, with "S&S" findings citing Conesville with an
alleged violation of mandatory training standard 30 C.F.R.
§ 48.31(a), for failing to provide hazard training to Mr. Hina
and Mr. Fortney, and section 104(d) (1) "S&S" Order No. 2950070
for failing to hazard train four other drivers. The orders and
citations issued by Mr. Grissett state as follows:
Docket No~ LAKE 89-29-R.
(exhibit MX-2):

Imminent Danger Order No. 2950067

The mine operator did not insure that adequate
side clearance was provided at the raw coal pile,
dumping location. A coal truck leased under Ross Bros.
Inc., contractor No. V71, overturned while dumping coal
and the bed of the truck fell on the cab of another
truck, leased under Ross Bros. Inc. contractor number
V71, which caused fatal injuries to the driver of the
parked truck. A bulldozer operator works in conjunction . with the truck during the dumping process.
This is a violation of 30 C.F.R. § 77.1600(c) and
a separate citation will be issued. The investigation
revealed that another trailer had overturned at this
dumping location on 2-26-88.
Docket No. LAKE 89-30-R. · Section 104(a) "S&S" Citation
No. 2950068 (exhibit MX-3):
The mine operator did not insure that adequate
side clearance was provided at the raw coal pile dumping location. A coal t~uck leased under Ross Bros.
Inc. contractor No . V71, overturned while dumping coal
and the bed of the truck fell on the cab of another
truck, leased under Ross Bros. Inc., which caused fatal
injuries to the driver of the parked truck. A bulldozer operator works in conjunction with the trucks
during the dumping process.
This is the main factor in the imminent danger
Order No. 2950067, dated 12-5-88, therefore no abatement time is given.
Docket No. LAKE 89-31-R.
No. 2950069 (exhibit MX-4):

Section 104 (d) (1) "S&S" Citatio·n

Dale A. Hina and Norman H. Fortney, truck drivers
contracted by Ross Bros. Inc., contractor I.D. No. V71,
had not received hazard training prior to hauling coal
onto this mine property. Fortney's truck, when dumping, overturned on Hinas' · truck, causing fatal injuries
to Hina. The operator's hazard training under item 6

643

states to stay clear of all raised equipment. There
were no entries in the hazard training log book to
indicate that these truck drivers did receive hazard
training.
Docket No. LAKE 89-32-R.
No. 2950070 (exhibit MX-5):

Section 104(d) C1l

11

S&S 11 Order

Hazard training was not provided to the following
truck drivers who haul coal onto this coal mining
property: Orville Parks, Richard Lent, Robert
st. Clair, Jr., • • • and Harold Jacobs. These truck
drivers either work for or are contracted by Ross Bros.
Inc., contractor I.D. No. V71. There were no entries
in the hazard training log book to indicate that these
truck drivers did receive hazard training.
MSHA's Testimony and Evidence
Norman Fortney testified that he is currently employed by
Landis Trucking, and that most of his adult occupation has been
the driving of trucks (Tr. 19). He stated that he began delivering coal at the Conesville preparation plant in August, 1988, and
that during the period from August to December 2, 1988, he made
approximately 200 deliveries at that site, and he explained the
procedures that he followed in delivering and dumping his coal
loads (Tr. 21-23). He confirmed that prior to December 2, 1988,
the scalemaster never told him how he wanted the coal dumped, and
that there were no controls over how the trucks should be backed
into the pile for dumping. He stated that the drivers themselves
would keep their trucks apart and would dump where they thought
it was safe to dump. There were no Conesville employees at the
dumping location to tell the drivers where to dump (Tr. 24).
Mr. Fortney confirmed that he regularly observed other
trucks dumping at the pile during his deliveries, and he
explained what he observed as follows at (Tr. 25-26):

Q. All right. Generally, what sort of distances were
kept between the trucks when they were dumping?
A. Really there wasn't any set pattern. If you could
get backed in, and you thought it was safe to dump, you
backed in. There was no -- as I say today, maybe
backing in there, if they're busy, 10 or 12 feet apart.
If they're
if it would happen that you took a little
extra time at the sampler, or something, and maybe one
of the trucks got unloaded quicker, he'd be gone. So,
there'd be more room then.

644
.

~.: ...

There really wasn't any set pattern of how far
apart the trucks stayed other than the drivers tried to
operate in a safe manner and dump their trucks.
Q. All right. During the 200 -- approximately 200
deliveries that you were involved in, was it -- was it
usual to see trucks within 10 or 12 feet of each other
when they were dumping?

A.

Yes.

Mr. Fortney confirmed that he was familiar with hazard
training, and he explained that "It's a program instituted by the
operation---the· wash plant operation that explains to us, the
drivers that come in there, certain rules and regulations,"
including driving on the right side of the roa~ and giving the
right of way to heavy equipment (Tr. 26). He stated that during
the time he was delivering coal to the Conesville property from
August to December 2, 1988, no employee of conesville ever gave
him any hazard training. After examining Conesville's hazard
training check lists, Mr. Fortney stated that he recognized them
as the "verbal" hazard training which was explained to him "by
the gentlemen that explained" it to him. He further stated that
he had never seen these check lists during the prior occasions
when he was delivering coal to the Conesville property (Tr.
28-30).
Mr. Fortney stated that during the period August through
December 2, 1988, he had "heard" of more than one coal truck
upsetting at the Conesville raw coal pile (Tr. 31). He explained
the circumstances of the accident that he was involved in on
December 2, 1988 (Tr. 31-35).
On cross-examination, Mr. Fortney stated that at the time of
the accident he was leasing the truck and trailer which he owned
to Ross Brothers Inc., and was paid by the ton for the coal which
he delivered from the Crooksville Coal Company to the Conesville
preparation plant. He confirmed that prior to the accident he
received no training of any kind from Ross Brothers Inc. or the
Crooksville Coal Company (Tr. 37). He confirmed that he has
papers as a certified surface mine foreman from the State of
Ohio, and was so certified at the time of the accident (Tr. 38)Mr. Fortney confirmed that he delivered coal to the
Conesville facility on an average of three loads a day, 3 days a
week, and that Mr. Hina's delivery schedule was approximately the
same as his (Tr. 39-40). Although he believed that there was
"room for improvement" at the Conesville facility, he agreed with
a prior statement that he made during the taking of his deposition that the Conesville coal facility "runs as smooth as any
I've ever worked at" (Tr. 44).

645

·Mr. Fortney stated that as of December 2, 1988, he was
allowed to dump anywhere at Conesville's coal pile, and was never
directed where to unload. He stated that dumping was left to the
driver's discretion. and that he dumped at a .spot where h~ felt
comfortable, and was not required·to be within so many feet of
another truck while dumping (Tr. 45). He confirmed that the
drivers could communicate among themselves and with the scalehouse by means of CB radios, and that if he did not feel comfortable at any dumping location he was free to move to another
location, and that Conesville never told him that he could not do
this (Tr.- 45).
Mr. Fortney confirmed that he was aware of the hazard of a
truck trailer tipping over, and was aware of the fact that frozen
coal could cause a tipping hazard and that this was the reason
why a truck driver may choose to line his trailer bed with antifreeze or diesel fuel on cold days (Tr. 47). He stated that the
actual backing up and raising of the coal load is the most
crucial part of his delivery process, and that he is selective in
where to dump his load. He confirmed that the dumping area at
the time of the accident appeared to be normal, and he believed
that he was safe and on firm and level ground at the location
where he was dumping. He confirmed that he had not lined his
trailer with any anti-freeze or diesel fuel at the time of the
accident. He stated that since the accident, he no longer hauls
coal (Tr. 48).
Mr. Fortney stated that at the time of the accident, he
backed into the dumping location first, and Mr. Hina backed up
after him. He stated that there was another truck to his left,
approximately 40 to 50 feet away, and that the drivers try to
leave that kind of distance between trucks "when the room was
there." There were times when drivers were 40 to 50 feet from
each other, and other times when they were not, and he tried to
"find a level spot, and a safe spot to dump" (Tr. 49). He stated
further that if there are four trucks dumping at the same time,
there is no room to maintain a 40 to 50 foot distance between
trucks at the pile in question (Tr. 50). He stated that he was
not surprised when Mr. Hina backed in as close as he did to him
because he could not see him across his truck, but that after the
accident occurred he was surprised that Mr. Hina was so close, or
10 feet from his truck (Tr. 51).
Mr. Fortney confirmed that he received hazard training after
the accident, but that it taught him nothing that he did not
already know about hazards associated with dumping coal loads at
the Conesville facility (Tr. 54). He confirmed that prior to
December 2, 1988, he never asked anyone at the Conesyille site to
train him, and that he ne~er told anyone there that he had not
received hazard training (Tr. 54). No Conesville employee ever
asked about or tested his knowledge of safe dumping procedures
(Tr. 61).

646

k.

Mr. Fortney stated that during all of his trips to the
conesville- plant, he never knowingly dumped a load of coal when
he felt it was not safe, and he believed that he was following
safe dumping practices regardless·of whether he was 15 or 50 feet
from another truck. He confirmed that he never complained to
MSHA about any unsafe du~ping practices, but that he and other
drivers would complain to the sca1emaster if it rained, and the
dumping area became muddy and not level. When this occurred, the
scalemaster would instruct the dozer operators to correct the
conditions (Tr. 64).
Mr. Fortney confirmed that he and other drivers have been as
close as 10 feet to other trucks while dumping their coal loads,
and had Mr. Hina arrived first to dump, he would have pulled in
as close as Mr. Hina did to him. However, at the present time,
drivers must stay 50 feet from other trucks because there are
lanes marked off by traffic cones (Tr. 68). He believed that the
Conesville hazard training check list concerns staying away from
loaders with buckets in the air, or staying away from a moving
dozer, rather than the trucks backing up and dumping (Tr. 77).
Robert st. Clair. Jr., truck driver, Ross Brothers Trucking
Company, testified that he has worked for this company for
5 years and has delivered coal to the Conesville preparation
plant on and off since ·it began operating 4 years ago. He stated
that he hauled coal to the plant on December 2, 1988, but in view
of the accident, he was directed to take his load to the power
plant and did not dump it at the preparation pl~nt raw coal pile.
Mr. St. Clair stated that he has made approximately 2,000
coal deliveries to the Conesville plant since he began driving
for Ross Brothers and he described the procedure he followed in
dumping his coal load. He confirmed that depending on the type
of trailer he was driving, he would be required to leave his
truck cab in order to activate the necessary controls to dump his
load. He stated that prior to December 2, 1988, he had occasion
to be out of his cab and on the ground while dumping his load.
Mr. St. Clair stated that when he started dumping coal at
the Conesville raw coal pile no one from Conesville ever showed
him how the coal was to be dumped at the pile. He confirmed that
he knew ~he scalemaster at the preparation plant by his first name "Rick." He confirmed that he was aware of "hazard training"
and explained that "It's where somebody tells me how to do my job
on their property and then I sign a paper stating that I understand their training" (Tr. 87). He stated that no employee of
Conesville ever gave him any hazard training prior to December 2,
1988, and in the 4 years that he has delivered coal to the property he never received any training. After examining copies of
Conesville's hazard training check lists, (exhibits MX-33 and

647

MX-37), Mr. st. Clair stated that he had never seen them prior to
December 2, 1988 (Tr. 88).
on cross-examination, Mr. St. Clair stated that his father
formerly worked for Ross Brothers ·and trained him while he was
growing up, and that "it comes natural" to him as part of his
making a living as a truck driver. He stated t~at he never
received any truck driver training from Ross Brothers, and
received no hazard training with respect to delivering coal at
any facility (Tr. 89). He stated that he hauled coal to the
Conesvil~e plant 3 times a day, 3 days a week since December 2,
1988, and that Ross Brothers has a 2-1/2 year contract to haul
coal from the Crooksville Coal Company to the plant. He confirmed that he did not receive any training at the Crooksville
Mine.
Mr. St. Clair stated that he can control the trailer tailgate from the cab of the truck which he is presently driving. He
confirmed that in December, 1988, while in the employ of Ross
Brothers he was aware of coal trailers tipping over and that he
has been warned about this hazard . He stated that "its something
you have to always be aware of . " . He believed that he always
takes precautions while operating his truck and that he is
"safety conscious." He stated that one needs to watch every load
which is dumped, and that if he does not believe it is safe to
dump a load he will not dump it.
Mr. st. Clair stated that he has never requested conesville
to train him, and he believed that many of the items on the
company's hazard training checklist do not pertain to his work as
a truck driver. He confirmed that MSHA has never inspected his
truck, but that both he and Ross Brothers inspect the truck on a
daily basis.
Mr. St. Clair stated that he never heard of any other trucks
overturning at the Conesville coal pile during the years that he
has delivered coal to the property. He confirmed that he never
told anyone at Conesville that he had not been trained, and that
no one at Conesville ever asked or tested him as to his knowledge
concerning the safe operation of his truck or the dumping of his
coal loads. He stated that "they leave me alone, just told me to
go dump my load" (Tr. 99).
Richard Lent, truck driver, Ross Brothers Trucking Company,
testified that he has 22 years of experience as a truck driver,
anq that he has delivered coal to the Conesville plant for
approximately a year. He was scheduled to deliver coal to the
plant on December 2, 1988, but was diverted to the power plant
after the accident occurred.
Mr. Lent explained the procedure ~e followed in dumping his
. coal loads.~ He confirmed that depending on the type of trailer

648

he was operating on any give~ day, he would have to get out of
his truck cab to activate the tailgate lever in order to facilitate the dumping of his load.
Mr. Lent stated that prior to December 2, 1988, no one from
conesville ever instructed him how to dump his coal load. He
stated that '"I just watched the other drivers, where they dumped
theirs and that was it" (Tr. 106). He identified Conesville's
·scalemaster as "Rick" and confirmed that he has heard the term
"hazard training." He explained that "it means what the company
wants us to do inside their plant • • • dumping and stuff" (Tr·.
106}. He confirmed that prior to December 2, 1988, no employee
of Conesville ever gave him any hazard training or ever asked or
tested his knowledge as to how to safely operate his truck (Tr.
107}. After identifying Conesville's hazard training check
lists, Mr. Lent stated that he never saw them prior to
December 2, 1988 (Tr. 106-107).
On cross-examination, Mr. Lent confirmed that he received no
hazard training from Ross Brothers or the crooksville Coal
company. He stated that he does inspect his truck and had to
pass a test to work for Ross Brothers. He confirmed that he
delivers coal to the Conesville plant 3 days a week, making
3 trips a d·a y, and that he knows what to do while dumping his
load by observing the other truck drivers.
Mr. Lent stated that he has always been alert and aware of
the hazard concerning the overturning of a truck while dumping,
and that if possible, he tries to dump his load after the pther
trucks have completed their dumping. He confirmed that he always
'puts fuel oil in his truck bed to prevent coal freezing and takes
precautions while dumping.
Mr. Lent stated that prior to December 2, 1988, he had to
get out of his truck cab to operate the tailgate levers and to
observe the dumping of his load. He stated that he would also
stand on the fuel tank between the truck cab and trailer bed, and
that some of the new trucks u~ed by Ross Brothers have all of the
trailer controls inside of the truck cab. He stated further that
during the ' period October, 1988, to December, 1988, he sometimes
had to get out of his cab and walk to the rear of the truck to
see if the tailgate was down (Tr. 108-119) •
. James R. Stull, truck driver, Bellaire Trucking Company,
testified that ·he has 32 years of driving experience and has
worked for Bellaire for 2 years. He stated that he has hauled
coal for 18 years, and started hauling coal to the Conesville
plant in October, 1987. He confirmed that he overturned a truck
at the Conesville plant coal pile in February, 1988. The ground
was not level, and as he backed up his truck to dump the load of
coal, the right rear wheel sunk into the mud, and the truck
· overturned but no one was hurt. Mr. Stull stated that Conesville

649

never instructed him how to dump his coal on the pile, and there
were no traffic lanes at the dump site for the trucks to follow
while dumping their loads (Tr. 120-124).
on cross-examination, Mr. Stull confirmed that he received
no training at the Bellaire Company, but did receive hazard
training at the conesville plant. He stated that when his truck
overturned, it fell for a distance o·f 30 feet but did not strike
anything.. He stated that the truck trailer telescope broke off
after the truck tipped over (Tr. 125-127). In response to
further questions, Mr. Stull stated that the training he received
at the conesville plant came after the fatal accident, and he
explained the training that he received (Tr. 128-f29).
Clyde o. Parks, electrician, Conesville Coal Preparation
Company, stated that he has worked at the plant for 5 years and
has 37 years of mining experience. He confirmed that he is a
member of the UMWA, and except for a 13-month period, he has
served as a member of the mine safety committee. He stated that
the coal haulage truck drivers are not members of his union.
Mr. Parks stated that when another truck overturned at the
plant coal pile on February 26, 1988, he participated in the
union walkaround inspection at the site as a member of the safety
committee. He .stated the truck overturned after the right rear
wheel dual tires hit a soft spot while dumping a load and caused
the yoke to break at the point where the truck telescope fastens
to the trailer.
Mr. Parks stated that Mr. Bill Lyons, Safety Director of
Conesville Coal Company, accompanied him during the walkaround.
As a result of the incident of February 26, 1988, measurements
were taken of the distance covered by the truck which overturned
and the safety committee expressed their concern about maintaining a safe distance between the trucks. The union held a
communications meeting with Conesville's management· and recommended that only three trucks be permitted to dump coal at any
one time, no less than 30 feet apart. Mr. Parks stated that the
company accepted the recommendations and limited the dumping to
three trucks at a time, but it only did this for a period of
2 weeks (Tr. 129-140).
on cross-examination, Mr. Parks confirmed that he also
served on the safety committee while previously employed by
Peabody Coal Company. He stated that after a truck tipped over
at the coal hopper at Peabody, MSHA took no fu~ther action.

r:

Mr. Parks confirmed that the union has the authority to
declare an imminent danger at the plant coal dumping piles, but
that it has never exercised this right and has never advised MSHA
of any imminent danger. He confirmed that he first spoke to
Inspector Grissett about the instant case 2-weeks prior to the

650

hearing.

He also confirmed that the Conesville Company has
safety awards, was cited by MSHA for having 600 days
without a lost time accident, and that MSHA inspectors have
advised him that the company runs_a safe operation (Tr. 140-158).
receiv~d

MSHA Inspector Robert L. Grissett, confirmed that he and
several other inspectors conducted an investigation of the accident in question on December 2, 1988, and that he issued a section 103(k) order that day (Tr. 164). He identified several
photographs of the trucks which were involved in the accident,
and explained what the investigating team found (Tr. 165-175).
Mr. Grissett and the other inspectors returned to the mine on
December 5, 1988, to continue their inquiry, including interviews
with witnesses (Tr. 176). He reviewed the company training plan
and records, and explained the coal dumping procedures . He
confirmed that there were no designated lanes marked off for the
trucks to use at the coal pile, and that once the load was
weighed and sampled, the trucks were free to go to the dumping
area.

.

Mr. Grissett stated that he learned about Conesville's
training plan for contract truck urivers during an interview with
scalemaster Rick Shuck. Mr. Shuck informed him that each truck
had an identification number on a card on the windshield of the
passenger side, and as each truck passed over the scales
Mr. Shuck would log the number and then hazard train the driver.
During subsequent truck trips, Mr. Shuck would refer to his log
to insure that the number on the truck corresponded with the
number in his log. However, if there were a change in drivers,
he would have no way of knowing whether that particular individual was trained because the log would only reflect a truck
number • . Mr. Grissett stated that Mr. Shuck and superintendent
Leppla acknowledged that this system presented a problem because
"too many trucks were coming in" (Tr. 182). Mr. Grissett stated
that he was particularly interested in items 5 and 6 of
Conesville's training plan which advises persons to stay clear of
all raised equipment and to watch for moving equipment (Tr. 183,
exhibit MX-37).
Mr. Grissett confirmed that after the completion of the
accident investigation he issued a section 107{a) imminent danger
order and a section 104(d) (1) citation and order {Tr. 182). Th~
imminent danger order was issued in conjunction with a section
104 (a) cit'ation which was issued for a . violation of section
77.1600(c), for failure to maintain adequate and safe side clearance on raised equipment. He explained that Mr. Hina's truck was ·
within 10 feet of Mr. Fortney's truck and there were no established guidelines as to the procedures for dumping, and there
were no designated areas provided at the dump location for safe
side clearances for the trucks. Based on his investigation,
record review, and interviews, he concluded that these failures
had been a "practice at the mine" (Tr. 185). He explained his

651

reason ·for issuing the imminent danger order as follows at (Tr.
184):

*

*

*

*

*

*

*

A. Well, you have to have a condition or practice that
is so serious that you feel that an abatement time
couldn't be given before a serious injury or accident
could happen.

*

*

*

*

*

*

*

A. The practice--we had established that they had not
provided adequate side clearance. And I know I had the
area closed on a 103(K) order, but that was soon to be
lifted as soon as the investigation was over, and there
would be nothing to prevent them from continuing to
operate the way they had prior to that.
Q.

So why did you issue the imminent danger order?

A. To keep the area closed until management could
devise a method to ensure adequate side clearance.
Mr. Grissett stated that he based his "high .negligence"
finding on the fact that there had be.en a prior truck tipping
incident at the mine on February 26, 1988, as confirmed by the
photographs produced by Conesville's Safety Director Bill Lyons
(Tr. 186). He based his "S&S" finding on the fact that an accident resulting in a fatality had occurred (Tr. 187). He confirmed that he issu~d a citation for a violation of the training
requirements of sectiqn 48.31(a), and that he reviewed the mine
hazard training log and plan before doing so (Tr. 187). He also
consulted MSHA's Part 48 training policy manual (exhibit MX-31),
and discussed the citations and orders with his supervisor and
the other MSHA inspectors who were with him on December 5, and
that they all agreed with his enforcement actions (Tr. 189).
Mr. Grissett stated that.he based his "high negligence"
finding with respect to the training violation on Mr. Leppla's
statement that he. recognized that there was a problem with training the truck drivers, and the fact that Conesville had knowledge
of the prior truck tipping incident and failed to do anything
about its training. He stated that "I put all that together, and
felt that it met the criteria for a (d) (1) citation" (Tr. 190).
He also confirmed that he found the violation to be "S&S" because
"we had an accident that resulted in a fatality" and "that's part
of the criteria on sandS" (Tr. 190). With regard to his unwarrantable failure findings, Mr. Grissett stated as follows at (Tr.
190-192; 195-196):

652

·A. Well, it has to be a violation of mandatory standard. It has to be S and s, or significant and substantial. It can't be imminent danger. And the
operator has had to show aggravated conduct, which
would constitute more than ordinary negligence.
Okay. What do you understand aggravated conduct
constituting more than ordinary negligence to mean?

Q.

A. That would mean that they had prior knowledge of a
serious condition or act or area of the mine that could
cause injury to someone, and failed to take appropriate
steps to eliminate it or prevent a reoccurrence.
·
Okay. And in your investigation, interviews,
observations - and record reviews, what findings did you
make that led you to conclude that Conesville had, 1n
fact, exhibited aggravated conduct constituting more
than ordinary negligence with respect to their
training?
Q.

A. That they recognized they had a breakdown in their
system, or their system was just not -- not adequate to
assure that everybody was getting hazard trained.

*

*

*

*

*

*

*

All right. What findings did you make that led you
to conclude that Conesville Coal had exhibited aggravated conduct constituting more than ordinary negligence with respect to their hazard training and their
prior knowledge of the hazard training?
Q.

A. In the fact that they had -- that we had the accident in February 26th of 1 88 that was brought to their
attention, that they had the breakdown in their hazard
training system and was aware of that.

*

*

*

*

*

*

*

With respect to Line 11 on your (D) (1) order, you
marked high for negligence on this training violation.
Why did you find that Conesville was highly negligent
with r~spect to their training program?
Q.

A. Because they admitted that they had problems and
were not sure how many truck drivers had received
hazard training, and seemed to feel tpat it was just
practically an impossible situation to -- to get everybody hazard trained because of the amount of trucks
that come in.

653

Q.

All right.

A. And it was actually the -- it was more the method
they were using than anything else.
With regard to his "S&S" finding concerning the section
104(d) (2) order, Mr. Grissett stated as follows (Tr. 196-197):
And how did i t - - what findings did you make that
it met the S and S criteria?

. Q.

A. . That hazard training in this case where you have
truck drivers that's coming into an area, and can dump
at will wherever they want to, I think the hazard
training that address~s -- that they address in their
hazard training program that they have addres~es that
area.
so, I feel the hazard training and the dumping of
coal at the r.aw coal pile go together because that's
all these gentlemen that come in there with those
trucks do. They .just come in, and dump coal and leave.
so, they're only exposed to very few hazards. And one
of the main ones is in the dumping of it.
Q.

All right.

And what hazards in the dumping area?

A. That they will upset, and that you have to keep it
level, and you have to keep ·them apart to allow for
these trucks to upset.
On cross-examination, Mr . Grissett confirmed that he had
inspected the preparation plant in question at least 2 times a
year for the past 3 years, including the raw coal dumping area,
and that other inspectors have also inspected the facility. He
confirmed that he has observed the dumping in progress during
prior inspections before December 2, 1988, and that it was very
likely that he inspected the facility during a regular inspection
from September 20 to 28, 1988. He confirmed that prior to
December 2, 1988, he never issued any imminent danger orders at
the dumping location, and had never previously cited Conesville
with a violation of section 77 . 1600(c) (Tr. 202-206).
Mr. Grissett confirmed that the accident investigation
revealed that frozen coal which remained in the upper right-hand
corner of Mr. Fortney's truck trailer bed caused his truck to tip
over (Tr. 207). He confirmed that he based his imminent danger
order on his belief that Conesville had a continuing violation of
section 77.1600(c), that was creating _an imminent danger because
it did not insure that there was an adequate side clearance
between trucks to ensure that a truck which tipped over would not
come in contact with another truck (Tr. 209-211). He confirmed

654
;,·:
t~

•

that when he issued the order, he did not have in mind any
specific adequate minimum distance between trucks, but that he
did not believe that 10 feet was adequate . He now believes that
an adequate distance would be "in the neighborhood of 40 or
50 feet" (Tr . 212). He defined tlie term "adequate" to mean "if
it was raised it would not cause an injury to somebody if it fell
over" (Tr. 213) . He believed that the cited standard required
Conesville to keep enough distance between the coal trucks dumping at the coal pil~ so that if one toppled over it could not hit
another truck (Tr. 214).
Mr. Grissett confirmed that in order to abate Citation
No. 2950068, Conesville was required to establish a system to
ensure that trucks would not come in contact with each other in
the event of another accident similar to the one which occurred
in these proceedings, and that simply posting a sign would not be
sufficient (Tr. 214). He confirmed that the use of the cones for
truck spacing was suggested by Conesville, and that this was
acceptable to MSHA. Another alternative would be to enlarge the
dumping area to provide ample room between trucks while they are
dumping (Tr. 218). He confirmed that a hazard always exists at
the dumping areas where hoppers are located, but that Conesville
always flagged those areas to alert the truckers of the hopper
hazards (Tr. 221).
Mr, Grissett confirmed that prior to December 2, 1988, he
issued a citation for a violation of section 77.1600(e), at
another tipple raw coal pile because of an overhead high voltage
line which . could have been contacted py a truck raising its bed,
but that he never issued any violation for trucks dumping too
close together, and the Conesville case was his first experience
of this kind (Tr . 223-224).
Mr. Grissett confirmed that although he did not investigate
the prior tipping .incident of February, 1988, it was his understanding that it was caused by a broken hydraulic hoist scope
which caused the truck to tip, and it did not hit anything when
it fell over (Tr. 225) . He confirmed that during his investigation of the December 2, 1988, accident, he determined that the
truck drivers with whom he had spoken were aware of the tipping
hazards created by frozen coal, and that Mr. Fortney had not used
any kind of anti-freeze on his truck that day (Tr. 227). He also
confirmed that the drivers listed in Order No. 2950070, who
either worked for or leased their trucks to Ross Brothers, had
not been hazard trained (Tr. 228). He explained his understanding of the contractual arrangements between Conesville,
Crooksville Coal Company, and Ross Brothers, and independent
·trucker Fortney, and Mr. Hina, an employee of Cox Farms (Tr.
225-229).
Mr. Grissett confirmed that although Ross Brothers has an
MSHA I.D. Number V7-1, and is considered to be an independent

655

contractor subject to MSHA's jurisdiction, no citations or orders
were· issued to Ross Brothers or to Mr. Fortney (Tr . 230-231). He
also confirmed that there are no MSHA requirements for a trucker
to apply anti-freeze or diesel oil to their trucks to prevent
coal freezing (Tr. 231).
··
Mr. Grissett stated that his investigation did not reveal
whether or not Ross Brothers was providing hazard training to its
drivers. He stated further that Ross Brothers was not required
to give this training because "it would have to be to the people
entering .upon the mine property." Conceding that the drivers in
question did enter mine property, Mr. Grissett stated that the
training would have to be provid.e d "by the operator that's
invitedthe man in there" · and that Ross Brothers "wouldn't know
of the existing or potential hazards of that raw coal dump" (Tr.
233). He agreed that a trucking company such as Ross Brothers
should be concern.e d about hazards to its drivers and possible
damage to its equipment, but that "the way the law is," it is the
mine operator's .responsibility to train the drivers "once that
truck enters the gate" (Tr. 233). He confirmed that the
Crooksville Coal Company had not trained some of its drivers, and
while he did not know whether any citations were issued to
crooksville, he believed that another MSHA inspector visited that
site and that "the situation has been taken care of" (Tr. 234}.
Mr. Grissett stated that the cited training standard section
48.3l(a), requires hazard training for all individuals who come
within the definition of "miner" pursuant to section 48.22 (a} (2). ·
He believed that Mr. Fortney, Mr. Hina, and the other cited
truckers came within the definition of "delivery personnel"
included in the definition of "miner" (Tr. 236). He determined
from Mr. Fortney that he had been delivering coal to the preparation facility 3 times a day; 3 days a week, but did not determine
how long Mr. Hina had been coming to the facility (Tr. 237).
However, he did not disagree with the information in the accident
investigation report that Mr . Hina had delivered coal to the
facility for 4 months during the same daily intervals as
Mr. Fortney (Tr. 238).
Mr . Grissett stated that Mr. Fortney and Mr. Hina would be
exposed to the potential of a truck upsetting while qumping coal.
They were also exposed to hazards from the hoppers, and while on
foot they may be exposed to other truck and dozer traffic
hazards. He confirmed that they were exposed to these hazards on
a daily basis during each trip that they made to the raw coal
pile. He explained that these individuals would not be classified as miners pursuant to the definition found in section
48.22(a)(l), because they were not employed at the mine, or
contracted to work there for a period of 5 days, and "were just
contracted to deliver a product to the mine" (Tr. 250). He
confirmed that he followed MSHA's training policy guidelines when

656

he issued the citations, and consulted with MSHA's training and
education specialist Jim Myers in this regard (Tr. 251).
Mr~ Grissett confirmed that MSHA's policy manual provides an
exception for truck drivers who remain in their vehicles while on
mine property, and that they are not required to be hazard
trained pursuant to section 48.3l(a) (Tr. 253). After responding
to further questions concerning the exception for persons who
come to the mine property to pick up or deliver materials and
supplies, Mr. Grissett disagreed that coal truck drivers that
stayed in their vehicles need not be hazard trained (Tr. 255).
He conceded that when he gave his prior deposition he stated that
individuals who came to the mine property in a pickup or delivery
truck and who did not leave their vehicles were not required to
be hazard trained. He confirmed his belief that coal haulers who
do not leave their vehicles are not required to be hazard trained
by the mine operator, but if they do leave their vehicle, they
are required to be trained with respect to the hazards that they
are exposed to while out of their vehicles (Tr. 257).

Mr. Grissett explained his reasons for citing Mr. Fortney
and Mr. Hina for lack of hazard training as follows at (Tr.
258-260):

Q. Okay. Now, you indicated that the reason you
issued the citation with respect to Mr. Fortney and
Mr. Hina as far as hazard training goes is because it
was determined they were out of their vehicle; is that
right?
A.

Yes.

Q. Okay. so, i f - - if you had ·determined they had
stayed in their vehicles, that citation would not have
been issued with respect to those two individuals; am I
correct?
A. I'm not sure whether -- there was more thinking
into that than that before I issued that citation. I
know what I said in the deposition. I don't know. I
recognize it there, and I must have said it, and I've
reread it, and possibly -- apparently· I did say it that
way: And so, I'll have to go with it.

Q. So, to make sure I am not mischaracterizing your
testimony, you do agree that your prior testimony on
this issue is that coal haulers who remain in their
vehicles need not be given hazard training, correct?
A.

That's the way that it reads, yes.

657

Q. And that's the way you were interpreting 48.3l(a),
. at least as of December 2nd, 1988?
A.

Yes.

Q. And because Mr. Fortney and Mr. Hina, you ascertained were out of their vehicles, you deemed they
needed hazard training?
A.

Fall into that area, yeah.

Q. . Fall into the area of?

A.

Requiring hazard training.

Q. Okay . Specifically, did you know where Mr. Hina
was when he was out of his vehicle on December 2nd?
Did you determine where --A.

I don ' t--- ·

Q.

---where he was in particular that day?

A.

No.

Q. Okay.
vehicle?

How did you determine he was out of his

A. I don't know whether we determined that or not.
determined he hadn't been hazard trained.

We

And, at (Tr. pgs. 263-264; 266, 267-268; 273-274):
THE WITNESS: I have gotten totally confused as to
actually what I did that day . like entering this policy
into it, and I'm not too sure -- I know what the
deposition says. I don't know -- I don ' t recall
whether we was talking policy at that time or not when
we was in Cleveland·.
But I know that we enforce if a man comes to the
mine on a regular basis and delivering a product such
as this was -- this was a delivery of a product -- and
is exposed to hazards while performing that, he has to
be hazard trained.
Now, the policy -- and I know it gets -- it gets
very confusing -- but we try to get to the meat of it
and sometimes we have to stay away from that policy
because its confusing.

658

All I did to refer to that policy is to make sure
I was in the right area of addressing hazard training.
I briefed through that, and I talked to Jim Myers; am I
in the right direction here. And he said, yes.
But as far as enforcement, when we're talking
delivery, when a man from Penn Ohio delivers towels to
the mine, we don't require him to have hazard training.
He generally pulls in the parking lot, and walks into
the shop area or office area. * * *

*

*

*

*

*

*

*

A. The way I enforce it is that if they come there on
a regular basis and qre exposed to hazards, they have
to be hazard trained with the exception of personnel
who comes around the mine office or mine shop just in a
delivery capacity such as a mailman.

*

*

*

*

*

*

*

THE WITNESS: Right, the policy. But I don't enforce
the policy. That was my interpretation of the policy
in the deposition.
BY MR. LAING:

Q. And you rely on the policy in making a decision
whether to issue a citation or order?
A.

No.

Q.

You don't rely on the policy?

A.

No, sir.

Q. Didn't you testify to Mr. Zohn that you do refer to
the policy?
A. We refer to the policy because it's a guideline. I
carry the policy in my vehicle. I've gotten in
problems with the policy. It
you cannot enforce it.

*

*

*

*

*

*

*

·Q. Okay. Mr. Grissett, with respect to the order that
you issued on the other Ross trucking drivers who
didn't receive hazard training, did you make a determination that they were out of their truck, also, while
at -Conesville?

659

A. We made a determination they had not received
hazard training.
·
Q. Okay. Was there any determination made as to
whether they were out of their truck?

A.

No.

Q.

Okay.

A. There might have been on orville Parks.
question may have been asked.

That

Mr. Grissett stated that item #6 of the Conesville hazard
training plan applies to the possibility of a truck tipping over
and that such an occurrence is not unique to the Conesville
, preparation plant. He confirmed that the truck drivers were
aware of this hazard and that .they are most concerned when they
are dumping (Tr. 278). He confirmed that at the time of the
accident Conesville had an approved hazard training plan in
effect for truck driv~rs, that hazard training was part of the
plan, and that many drivers had been trained (Tr. 278, 282). He
confirmed that he issued the citation because he could find no
evidence that the drivers identified in the citation were hazard
trained (Tr. 281). He also confirmed that he had no problem with
the hazard training "checklist" used to train the drivers, but
that conesville missed some drivers when it came to hazard training (Tr. 282) . He stated that Mr. Leppla's statement concerning
a "problem" with training concerned "knowing which ones are and
which ones are not trained" (Tr. 284). .
·
In response to further questions, Mr. Grissett confirmed
that Conesville never raised any policy distinctions concerning
training for truck drivers who did not leave their trucks, and
that this issue was never raised by Conesville. He stated that
"they were trying to get their truck drivers trained" (Tr. 290).
He confirmed that he issued the t~o training violations because
Conesville had a "flaw" in its hazard training program and had
not in fact hazard trained some of the truck drivers (Tr. 290).
He stated that when he referred to the MSHA policy discussed with
Mr. Myers, he decided not to follow it because it did not address
the situation and that he was enforcing the law and not the
·policy and it made no difference to him whether or not the
drivers got out of their trucks while they were dumping coal (Tr.
291). When asked whether the policy contradicts section
48 . 31(a), Mr. Grissett responded as follows.at (Tr. 292):
A. · It didn't apply there where you have truck drivers
whether they got out or not, even though we did estab~
lish that some of them got out. So, it really didn't
apply to that because you -- they were exposed to -·they were exposed to hazards while in their vehicle.

660

so, we couldn't -- we just couldn't use that there. We
had to -- we had to just go with what the law stated,
that if they're on a regular delivery there, a regular
basis, and are exposed to the hazards, then they have
to be hazard trained.
··
Mr. Grissett. stated that since the "cone and lane" system
has been in effect at the coal dumping location there have been
two incidents of trucks upsetting without any injuries, and he
believed they were caused by a wheel or a broken scope or pin
(Tr. 303). He stated that the mine operator has the responsibility to foresee the possibility that at any given time a truck
will upset at a coal dumping location and that it must insure
that proper separation is maintained between the trucks that are
dumping (Tr. 311).
conesville's Testimony and Evidence
Randy B. Miller, testified that he is the administrative
manager of the preparation plant, and that part of his duties
include recordkeeping. He was aware of the prior truck tipping
incident, and confirmed that the safety director showed 'him a
picture of the truck and informed him that it turned over because
of .a mechanical problem involving a broken pin. He further
confirmed that he attended meetings with the mine safety
committee, but he could not recall the committee ever proposing
that a three truck dumping cycle be used at the raw coal dumping
pile (Tr. 325-327).
On cross-examination, Mr. Miller confirmed that he was also
aware of a truck upsetting at the coal pile subsequent to the
accident of December 2, 1988, and while there may have been other
such incidents, he was not personally aware of them since these
are matters which would be investigated by the safety director.
He stated that he was at the meeting with the safety committee
held on March 1, 1988, following the truck tipping incident in
February, 1988, but he could find no "union safety write-up" or
record of any discussion concerning the trucks. He also checked
the minutes of similar meetings held from January through
December, 1988, and· found nothing in this regard (Tr. 331). He
denied that Mr. Clyde Parks ever suggested to him that Conesville
should ·implement a three truck dumping cycle at the coal pile, ~
and he agreed that Mr. Parks would not necessarily discuss this
with him and that it would more appropriately be brought up with
the safety director (Tr. 333).
William Lyon, testified that he retired as the plant safety
director, training instructor, and staff electrical engineer on
June 1, 1989, and that he served in these capacities for
Conesville from February, 1985, until his retirement. He confirmed that the plant opened in January, 1985, and he explained
what is done there (Tr. 339-342). He stated that as of the

661

December 2, 1988, accident the plant had 50 employees. He confirmed that there were four signs posted at the raw coal dumping
area at the time of the accident stating "Danger Open Hopper,"
and he identified exhibit MX-33, as the approved training plan
for the plant as of the time of tne accident. He stated that
MSHA inspector and training specialist Jim Myer spoke with him in
November, 1986, and informed him that he had to have an approved
training plan, and that Mr . Myer volunteered to put a plan
together for him. Mr. Myer prepared the plan, including the last
page, which is the hazard training plan, presented it to him, and
it was subsequently adopted by Conesville and approved by MSHA
(Tr. 342-345}.
Mr. Lyon identified exhibit G-3, as a copy of the plant
hazard training logbook used for the coal haulers as of the time
of the accident. The book contains a copy of the hazard training
checklist, the names of the drivers, their truck numbers, the
identification of the vendors, and the person who conducted the
training (Tr. 326). He stated that Conesville began hazard
training coal haulers in January, 1988, when MSHA informed him
that he had to maintain a log of all hazard training, but that
prior to this time MSHA inspectors advised htm that coal truck
drivers did .not have to be hazard trained if they were not outside of their trucks (Tr. 346-347). Mr. Lyon confirmed that he
made the notation "when outside of trucks & driving haul road"
which appears at the top of the checklist, and that he underscored the critical checklist items that truck drivers should be
aware of while outside of their trucks, and he believed that
these items applied to truck drivers. He did not believe that
item #6, which cautions persons to "stay clear of all raised
equipment (dozer blades, front-end loader buckets, etc)" applied
to truck drivers because they would not be next to that equipment
(Tr. 348-349). He explained that he made the notation in question because truck drivers normally did not get out of their
trucks, and if they did, they had to be aware of the underscored
items on the checklist (Tr. 349).
Mr. Lyon stated that it was his understanding in 1988 from
MSHA that hazard training was only required for coal haulers when
they were outside of their cabs. He confirmed that no determinations were made as to which drivers got out of their trucks
because "most-" of them did not do so. However, since there were
periodical truck breakdowns and a driver would have to make a
phone call, all truck drivers were trained because they would
have to get out of their trucks. Although it was his understanding that this training was not required, he made the decision to
hazard train all coal haulers (Tr. 350).

· ·

Mr. Lyon stated that prior to the accident he reprimanded
"quite a few" coal haulers for not following the hazard training
checklist items, particularly with respect to the use of hard
hats, and that MSHA inspectors, including Mr. Grissett, were

662

present when this wa·s done. He confirmed that he organized the
log book procedures, and that the drivers logged in the book were
trained by the scale master Rick Shuck, under his direction. He
stated that he also trained quite a few of the drivers, was
present when Mr. Shuck trained them, and he explained how the
training was given and the names entered into the log (Tr.
352-356).
.
Mr. Lyon stated that prior to the accident he was not aware
of any problems with the system that he implemented for hazard
training coal haulers, and he was not aware of any drivers coming
to the mine property that were not being hazard trained (Tr.
356). He denied making any statements that Conesville was not
able to keep up with the training (Tr. 357).
Mr. Lyon stated that Conesville had no involvement in determining who delivered coal to the preparation plant. He explained
that Cravat Coal Company had a contract with the Conesville Power
Plant, through Columbus Southern Power Company, to furnish coal
which was washed at the Conesville plant, and that cravat Coal
contracted with the Crooksville Coal Company to ship some of its
coal to the plant, and that Crooksville contracted with Ross
Brothers, who in turn contracted with Cox Farms, to haul the coal
to the plant (Tr. 358).
Mr. Lyon stated that at the time of the accident the raw
coal dumping area was approximate~y 250 feet long, and he was not
aware of any time when it was significantly less than that (Tr.
358). The only other prior tipping incident that he was aware of
occurred on February 26, 1988, because of a broken pin on the
jack used to raise the truck bed, and the truck did not hit
anything and no one was injured. He denied making any statements
that there ·were more truck tipping incidents prior to the
December 2, 1988, accident (Tr. 359).· He perceived no hazard
from the incident which occurred in February, 1988, because 11 it
was a mechanical problem with the truck. 11 He recalled no recommendations from the mine safety committee as a result of that
incident, and denied that Mr. Parks or anyone else from the
safety committee ever approached him about implementing a threetruck dumping cycle (Tr. 360).
Mr. Lyon stated that Conesville did not file an MSHA acc~­
dent report Form 7001, regarding the accident in question, and
that the form was filed by Ross Brothers. He stated that the
· imminent danger order and citation for a violation of section
77.1600(c}, were abated by providing three dumping lanes spaced
60 feet apart, and that this distance was determined by the State
of Ohio Division of Mines who also investigated the accident, and
that MSHA agreed with it (Tr. 361). He confirmed that in
February, 1989, Conesville received a certificate from MSHA for
600 days without a lost time accident, and that it was signed by
Inspector Myer and Inspector Grissett's supervisor Jack Cologie.

663

He al~o stated that other mine inspectors, including Mr. Grissett
and Mr. Myer, have commented to him that "they enjoyed coming up
to inspect our plant because we had such a safe operation" {Tr.
362). He confirmed that prior to the accident, other inspectors,
including Mr. Grissett, inspected-the coal dumping area, and that
no citations or orders were ever issued for not providing adequate side clearance at the dumping pile (Tr. 362).
on cross-examination, Mr. Lyon confirmed that Conesville's
hazard training plan, (exhibit MX-33), is representative of a
plan that he was familiar with when he was trained at the Central
Ohio Coal Company, and that MSHA adopted the plan. He stated
that he made no independent research in putting the plan
together, and relied on Mr. Myer (Tr. 366). He confirmed that
when he decided to train all coal haulers, he made no distinctions between whether a driveLgot out of his truck or not and
, decided to hazard train all truck haulers delivering coal to the
plant (Tr. 366}. He confirmed that he did not call any of the
coal haulage vendors listed in the hazard training log book to
determine whether they had trained their drivers "because they
had to be trained at each indivjdual site" because "each mine is
different than any other mine" and he felt some obligation to
train the drivers at the mine site because "a truck could have an
accident or a mechanical problem and the driver would have to be
out on the ground" (Tr. 367-368}. He confirmed that.at the time
of the accident, he had no specific knowledge that Ross Brothers
was delivering coal to the plant, and he would have no reason to
call them about any hazard training for their drivers {Tr. 368).
Mr. Lyon did not ·believe that the prior truck tipping incident presented any hazard or safety problems other than to the
driver in the truck, and he stated that neither he or the safety
committee saw a need to discuss it fur~her, and even though the
committee was aware of the incident, it was not discussed with
him (Tr. 371). He confirmed that prior to the accident, there
were no truck spacing controls in effect and it was left to each
d~iver to determine the safe distance for backing up and dumping
loads at the coal pile. He also confirmed that there were no
physical barriers in place, or flagmen to direct traffic, but
that signs were posted to keep personnel out of the coal pile
because of the hoppers under the pile (Tr. 374}. He confirmed
that it was Mr. Shuck's responsibility to train the coal haulers,
maintain the log, and to determine if there were new drivers who
had not been hazard trained (Tr. 375).
Mr. Lyon stated that subsequent to the February, 1988, truck
tipping incident, he did not find it necessary to emphasize item
#6 of the hazard checklist, but that he and Mr. Shuck were told
about it. He stated that when a new truck showed up at the site
with a new driver, he would be trained. The contractor controlled the numbers on the truck, and he had no direct contact
with the contractors to advise them of any responsibility to

664

inform him of any changes in drivers, and he believed that it was
reasonable to assume that if there were any driver changes, he
would be informed. He agreed that at least six drivers "got
through the system and were not hazard trained," and that it was
obvious that he was not told that·some drivers were not hazard
trained. He confirmed that the truck numbers were used to determine whether a driver had been trained, and that in the event a
different driver were used on a truck which had a number indicating that another driver had been trained, he had no way of knowing that the new driver had in fact received training (Tr. 377).
He conceded that while he had no control over which truck drivers
the contractors were using, he was responsible for training the
drivers that came to the site to dump at the coal pile (Tr. 378).
He also confirmed that he had no reason to believe that Mr. Parks
would be less than honest when he testified about a prior meeting
when the trucks were discussed, but reiterated that he had no
recollection of any such meeting (Tr. 378).
Mr. Lyon stated that it was his understanding of MSHA's
training regulations that truck drivers delivering coal to the
plant would not have to receive annual or task training under the
definition of ''miner" found in section 48.22(a) (1), but would
have to be hazard trained under the definition found in section
48.22(a) (2). He confirmed that Mr. Leppla was not involved in
any hazard training prior to the time of the accident. He also
confirmed his understanding that each contractor truck driver had
a different truck number and he was not aware that there could be
more than two drivers with the same number (Tr. 392).
Mr. Lyon confirmed that for almost 2 years after the plant
started in operation, until he was first informed by MSHA that he
needed a training program, coal haulers were delivering coal to
the plant but nothing was done to train them (Tr. 395). He
confirmed that at the time of the tipping incident in February,
1988, it did not occur to him to address the matter of truck
clearance, but that after the accident of December 2, 1988,
"everyone then said we had better separate the trucks" (Tr. 397).
He confirmed that he abated the unwarrantable failure violations
concerning the untrained drivers by reviewing the checklist with
them, and discussing each of the items listed, so that they were
aware of any problems they could encounter while at the site (Tr.
398) •
Richard T. Shuck, scalehouse operator, testified as to his
duties, including controlling truck traffic at the dump site and
conducting the hazard training of the drivers. He confirmed that
coal is delivered to the plant 3 days a week and that this has
Leen the normal practice during the 4 years that he has worked as
the scalehouse operator. He estimated that there are 200 trucks
a day delivering coal to the plant, and that there are 50 to 60
·drivers engaged in this work. He described the procedures for
the delivery and dumping of the coal, and stated that four trucks

665

are permitted to dump at the pile during each dumping cycle which
he controls. He confirmed that these procedures were in effect
at the time of the accident, and that he never received any
complaints from the drivers about_these proced~res (Tr. 399-403).
He stated that there are "peak hours" for dump~ng, and that there
are many times when there are less than four trucks in the dumping area (Tr. 404).
Mr. Shuck confirmed that he was involved in the training of
the coal haulers, and that beginning in 1988 Mr. Lyon instructed
him to hazard train all drivers coming to the dump site, and that
he trained them by reviewing the hazard checklist items with the
drivers. Mr • . Lyon also provided him with a spiral notebook which
contained the list, and the drivers signed their names in the
book after they were trained indicating that they understood the
items on the list (Tr. 409, exhibit C-3). · He confirmed that the
names in the log book reflect the drivers who were trained during
1988 up until December 2, 1988. He did ·not believe that checklist item #6 pertained to coal haulers or to the possibility of a
truck tipping over at the dump site (Tr. 410). He confirmed that
he reviewed every listed item with the drivers, emphasizing those
which were underscored. · He confirmed that Mr. Lyon instructed
him to train all drivers without exception (Tr . 411).
Mr. Shuck explained that each driver who was trained signed
the log book and wrote in his truck number, and he determined who
had been trained and not trained by the truck number that is
placed on their "scale ticket." It was his understanding that
the truck number stayed with the driver, and that prior to the
accident ·he was not aware that different truckers were using the
same number (Tr. 413). He was not aware that he had missed some
of the drivers and never told anyone that he could not keep up
with the training of the drivers. He stated that he first
learned that some of the drivers had not been trained after the
accident occurred, and that prior to that time he had trained
approximately 80 drivers {Tr. 414). He believed that Mr. Hina
had been hazard trained "because when I went through the list the
truck number was next to what I thought was his name. I didn't
know any different until after the accident. I thought that was
the man's name" {Tr. 414). He learned after the accident that
Ross Brothers was switching drivers on a given truck number (Tr.
415). He confirmed that he was aware of only one truck tipping
over prior to the accident, and that it was his understanding
that a broken scope pin caused it to tip over. He was not aware
of any three truck dumping cycle which was implemented after this
prior incident, and was aware of no recommendations in this
regard by the safety committee (Tr. 416).
Mr. Shuck stated that approximately half of the drivers who
haul coal to the plant stay in their trucks because they can
raise and lower the truck bed from their cabs, and that prior to

666

the accident he saw no MSHA inspectors inspecting the haulage
trucks, but has seen them do so after the accideht (Tr. 416).
on cross-examination, Mr. Shuck confirmed that he never
asked the truck drivers about their knowledge of the safe operation of their vehicles, and that since he stayed in the scalehouse the trucks may have been inspected by MSHA prior to the
accident without his knowledge (Tr. 418). He conceded that his
job does not require him to attend union and company safety
meetings, and that he would not have necessarily been present if
any meetings were held to discuss limiting the number of trucks
at the coal dumping site (Tr. 419) . He explained his procedures
for controlling the truck traffic at the dumping site. He
confirmed that the hazard training program was controlled by the
number on the truck which was displayed on the passenger side
front window where he could see it. He also indicated that the
majority of the drivers would inform him of their .numbers over
their C.B. radios, but they were still required to have a number
in their window (Tr. 420-423). He would rely on his memory,
visual recognition of the driver, or the log to determine which
drivers were hazard trained. The drivers would call him on the
C.B. radio if they did not have the training, and he would train
them (Tr. 424). He conceded that if he saw· the truck number and
the contractor had used another driver without removing the
number, he would have no way of knowing that there was a new
driver, and that it was possible for a driver to use a number
even though he had not been trained {Tr. 424-425). Other than
making inquiries of the drivers as to whether they had been
trained, he had no method for safeguarding against new drivers
using other numbers (Tr. 425).
Mr. Shuck stated that there may be 30 or 40 trucks in line
on any given day waiting to dump their loads, and whil.e they are
waiting he makes inquiries over the C.B. radio as to whether or
not ·the drivers have received training. He confirmed that he
still follows this same procedure, and that some drivers have
lied to him about their training (Tr. 437). He identified a
photograph of Mr. Fortney's truck with a placard on the windshield with the number 555, and although he could not recall
seeing the number on the day of the accident, he stated that
Mr. Fortney would have given him the number over the C.B. radio
(Tr. 435). In response to a statement that Mr. Fortney obviously
got by without being hazard trained, Mr. Shuck responded "more
than one, but I honestly believed that I had every one of them"
(Tr. 435). Mr •. Shuck stated that driver Torn Clark, who had
number 576 listed in the log, left it in his truck, and Mr. Hina
drove the truck with Mr. Clark's number (Tr . 450).
Inspector Grissett was recalled and he confirmed that he had
previously observed the dumping operations at the coal pile with
Mr. Lyon but saw nothing wrong or hazardous. He also stated that
he never observed Mr. Lyon reprimand any driver or employee while

667

he was present (Tr. 453). Mr. Grissett further confirmed that
the first time he dis.c ussed the December 2, 1988, accident with
Mr. Parks was within the past month, and he did not speak with
him during ·his investigation or prior ·to issuing the citations
and orders. He stated that he werit to the mine within the past
month to speak with Mr. Parks and some of the safety committee
members in p·r eparation for the hearing in these proceedings (Tr.
453-458). He confirmed that he is aware of no other citations
ever being issued in his district citing an operator because coal
trucks were too close together while dumping coal (Tr. 463).
James F. Myer was called in rebuttal by MSHA, and he confirmed that he is an education and training specialist and not an
inspector, and that he is not authorized to issue citations or
orders. He identified exhibit MX-33 as part of Conesville's
training program but denied that he drafted it (Tr. 498). He
explained that MSHA drafted a generic training plan for operators
' to use, and that Conesville's plan is the same as the MSHA
generic plan. He confirmed that the last two pages of the plan
deal with hazard tr~ining, and that Conesville had the option of
developing its own plan or using the one developed by MSHA (Tr.
470}. He believed that item #6 on the hazard checklist which
states "stay clear of all raised equipment (dozer blades,
front-end loader buckets, etc}," applies to trucks dumping coal
and that drivers are required to stay at a clear enough distance
so that if a truck tips over it will not strike another truck or
driver. In his view 11 the statement is broad and it has an
et. cetera in there which you can include a lot of things" (Tr.
478). When reminded that item #6 on the hazard checklist is not
underscored or emphasized by Conesville because it does not
believe that it applies to coal haulage drivers, Mr. Myers agreed
that this may "possibly" be a difference of opinion (Tr. 479).
On cross-examination, Mr. Myer confirmed that he provided
Mr . Lyon with an MSHA generic training program which is the same
as the one which was approved for Conesville. He also confirmed
that the hazard training checklist, with the 20 listed items, · was
part of the plan which he provided to Mr. Lyon, and when asked
whether he suggested any modifications to the checklist, Mr. Myer
stated "I told most people that this is what you have to do to
comply with the regulations" (Tr. 480). ·He stated that
Conesville had an approved hazard training program in effect at
the time of the accident, and that the training citations were
based on its failure to train certain drivers rather than any
inadequate content of the training program (Tr. 489). He confirmed that conesville was recently commended by MSHA for 600
work days without a lost time accident and that he signed the
certificate and also indicated to Conesville at a recent training
program that its preparation plant was one of the safest facilities in Ohio (Tr. 490).

668

Findings and Conclusions
Docket No. LAKE 89-30-R
section 104Ca) "S&S" Citation No. "2950068, December 5, 1988,
30 C.F.R. § 77.1600(c)
In this case, the inspector cited Conesville with an alleged
violation of mandatory safety standard 30 C.F.R. § 77.1600(c),
for failing to insure that adequate side clearances were provided
between the trucks dumping coal at the cited raw coal dumping
location. Section 77.1600(c), provides as follows:

(c) where side or overhead clearances on any
haulage road or at any loading or dumping location at
the mine are hazardous to mine workers, such areas
shall be conspicuously marked and warning devices shall
be installed when necessary to insure the safety of the
workers.
The inspector's interpretation of section 77.1600(c), is
that it required Conesville to "provide adequate and safe side
clearance on raised equipment" (Tr. 185). He believed that
Conesville was required to insure that adequate clearances are
maintained between the trucks when they are dumping so that in
the event one should tip over, it would not strike another truck
(Tr. 218). He would require Conesville to increase the spacing
between the trucks or to enlarge its dumping area so as to provide ample spacing between trucks (Tr. 218). He confirmed that
he issued the violation because Conesville had no established
dumping guidelines or procedures, and had no clearly defined
designated dumping areas which would provide safe side clearances
between the trucks (Tr. 185). MSHA has suggested that Conesville
should have used designated dumping lanes marked off with traffic
cones, or used a flagman or other employee to direct and control
truck traffic at the dumping location.
It seems clear to me from the inspector's testimony that he
believed a dumping hazard would exist only when trucks dumping
coal were close enough that one truck could possibly tip over and
come in contact with another truck. In the inspector's view an
"adequate" spacing distance between trucks to prevent such an "'
occurrence would be "in the neighborhood of 40 to 50 feet" (Tr.
212). Although the standard, on its face, only requires the
posting of warnings where side or overhead clearances pose
hazards to miners, the inspector indicated that the posting of a
warning sign stating "warning, possible side clearance hazard if
truck topples" would "not be adequate at all" to satisfy the
requirements of the standard (Tr. 214).
With respect to the physical aspects of the cited dumping
location, the inspector confirmed that in the absence of trucks,

669

there were no inherent side or overhead clearance hazards presented· at the dumping facility (Tr. 221}. Although he indicated
that exposed coal hoppers would always 'present a hazard, he
confirmed that the citation was not based on the existence of
hoppers. He confirmed that Conesville had hopper warning signs
posted at the dumping pile, and that in the event any of the
hoppers are exposed, Conesville takes appropriate action by
flagging the area so that the truck drivers can see them (Tr.
221).
The inspecto~ stated that compared to the· other · mines which
he insp~cts, which have much smaller dumping areas, Conesville's
operation is unique in that large volumes of coal are dumped at
the site, resulting in a high volume of truck traffic as compared :
to the other smaller dumping operations (Tr. 464-465).· When
psked what he would have done if.he had observed a truck parked
15 feet from another truck which was . dumping, the inspector
indicated that he would talk to the drivers, and then decide what
action to take (Tr. 463} •
. Although MSHA's standards for dumping facilities found in
section 77.1608, contain several requirements to insure adequate
protection at such locations, they do not include any information
or requirements for maintaining any kind of spacing between
trucks while they are dumping. The inspector confirmed that he
discussed the citation with his supervisor, and after reviewing
the standards applicable to dumping facilities, they found they
did not apply and decided to cite section 77.1600, the general
loading and haulage standards (Tr. 464-465). In this regard,
when referring to the absence of any guidance in section 77.1600,
the inspector commented 11 I do wish there were more regulations in
that 11 (Tr. 466).
Conesville argues that the incongruity of MSHA's interpr~ta­
tion of the standard is underscored by the fact that the alleged
hazard and violation is entirely dependent upon the location of
the coal trucks utilizing the coal dumping area, and in essence
presents a situation where there is a "moving" violation which
occurs only when two coal trucks happen to be in such proximity
(less than 40 or 50 feet apart according to the inspector) that
one could come in contact with the other should it tip and fall
during the dumping process. Under these circumstances,
Conesville asserts that whether or not there is a violation of
section 77.1600(c) could, and will, vary from day to day, hour to
hour, or even minute to minute without any physical change in the
dumping area.
~
Conesville argues that the plain language of section
77.1600(c), only requires that the purportedly hazardous clearance be "conspicuously marked" and ·that warning devices be
installed "when necessary," and does not require Conesville to
provide adequate and safe side clearance on raised equipment .

670

Further, in light of the fact that the inspector confirmed that a
warning sign or device at the dumping area would not be enough to
.comply with section 77.1600(c), Conesville maintains that the
inspector not only extended this standard to a factual scenario
never envisioned by its drafters; "but has also imposed on
conesville an affirmative duty that is clearly beyond any obligation imposed by the standard.
· Conesville argues that the inspector's interpretation and
application of section 77.1600(c), is an impermissible expansion
of the plain meaning of the standard, and that the application of
the standard to the facts presented fails to give fair warning
that the allegedly violative conduct was prohibited. In support
of its argument; Conesville cites Phelps Dodge Corp v. FMSHRC,
681 F.2d 1189, 1192 (9th Cir. 1982); Ideal Cement Co., 11 FMSHRC
1776, 1783-1784 (September 1989). Further, citing Diamond
Roofing Co., Inc. v. OSHRC, 528 F.2d 645, 649 (5th Cir. 1976);
Ideal Cement Co., supra, 11 FMSHRC at 1783; and American Fed. of
Govt. Employees v. FLRA, 593 F. Supp. 1203 n. 15 (D.D.C. 1984),
Conesville further argues that a regulation which subjects a
party to civil sanctions cannot be construed to mean what an
agency intended but did not adequately express, and that a safety
regulation must provide a reasonably clear standard of culpability to circumscribe the discretion of the enforcing authority and
its ag.e nts .
With regard to the deference to be accorded an agency's
interpretation of a mandatory safety standard, Conesville asserts
that the court is required to give effect to the actual words and
objective meaning of the regulations and is not bound by the
agency's "hidden intentions and idiosyncratic interpretations,"
and cites the Commission's decision in Western Fuels-Utah, Inc.,
11 FMSHRC 278, 284 (March 1989), where the Commission stated as
follows:
While the Secretary's interpretation of her regulations
are entitled to weight, that deference is not limitless
and the Secretary's interpretations are not without
bounds. Deference is not required when the Secretary's
interpretations are plainly erroneous or inconsistent
with the regulations. See Udall v. Tallman,
380 U.S. 1, 16-17 (1965) (quoting Bowles v. Seminole
Rock Co., 325 u.s. 410, 413-414 (1945)) • • • • The Mine
Act does not contemplate that the .Commission merely
"rubber-stamp" the Secretary's interpretations without
evaluating the reasonableness of those interpretations
and their fidelity to the words of the regulations.
MSHA takes the position that it has established that
conesville's failure to maintain adequate truck side clearances
at the raw coal pile created a hazardous condition and constitutes a violation of section 77.1600(c). In support of this

671

conclusion, MSHA argues that the evidence clearly establishes
that ·despite the fact that a ·truck had tipped over at t~e dumping
location 10 months .e arlier, Conesville did not use designated
·dumping lanes, did not mark off the lanes with traffic cones, did
not use a flagma~ or other employee to direct or control traffic,
and did nothing to assure that trucks dumped with safe distances
between them.
The record reflects that the citation issued by Inspector
Grissett was the first of its kind that he or any other inspector
in his district had ever issued for a violation of section
77.1600(c), for failure to insure adequate side clearance between
trucks. The failure by an inspector to issue any citation during
prior inspections does not estop him from issuing a citation
during any subsequent inspections. See: Midwest Minerals Coal
company, Inc., 3 FMSHRC 1417 (January 1981); Missouri Gravel co.,
~ 3 FMSHRC 1465 (June 1981); Servtex Materials Company, 5 FMSHRC
1359 (July 1983); Emery Mining Corporation, 5 FMSHRC 1400 (August
1983), aff'd by the lOth Circuit court of Appeals, 3 MSHC 1585.
However, an inspector's issuance of a citation, such as the one
in this case, is subject to scrutiny to determine whether or not,
as argued by Conesville, the inspector's interpretation and
application of the standard was unreasonable and beyond the scope
and intent of the standard, and whether or not it imposed an
affirmative duty on Conesville beyond that required by the plain
meaning of the standard.
During a colloquy with counsel in the course of the hearing
with respect to the regulatory or legislative intent of section
77.1600(c), MSHA's counsel stated that he could find nothing in
the legislative history to shed any light on the meaning and
intent of the standard, and he confirmed that he was unaware of
any relevant MSHA. policy guidelines concerning the interpretation
and application of the standard (Tr. 216)• In response . to my
inquiry as to whether or not truck tipping incide~ts of the kind
which occurred in this case have been. the subject of any MSHA
"accident fatal-grams," the inspector indicated that accidents
have been reported in situations where a truck driver has
traveled over a hill while dumping his load (Tr. 217) .·
The inspector confirmed that he had previously issued a
citation for a violation of section 77.1600(c), in a situation
where he believed that there was a possibility· that a dump truck
would come in contact with a high voltage line when it raised its
·bed to dump its load (Tr. 222-223). In Valley camp Coal Co.,
7 FMSHRC 1197 (August 1985), I affirmed a violation of section
77.1600(c) after finding that the operator failed to conspicuously mark or install a warning device at a haulage roadway
location where the roadway was reduced from 25 feet to 14 feet.
I concluded that the narrowing of the roadway by nearly 11 feet
presented a clearance hazard and that a warning sign or device
should have posted to alert a driver of the clearance hazard. In

672

situations of this kind where there is a clearly definable side
or overhead clearance hazard, such as a narrowed roadway, an
overhead high voltage line in close proximity to a tr~ck when its
bed is raised, or an inherent truck over-travel hazard, such as
an unprotected embankment or hill.at a dumping location, I do not
find it unreasonable to require an operatpr to post a sign or
warning device warning truck drivers of the hazard. Indeed, the
standard on its face requires no less, but I take note of the
fact that it only requires the posting of such warning devices.
On the facts of this case, it seems clear to me that
Conesville is not charged with a failure to post a warning sign
or other device. As a matter of fact, the inspector clearly
indicated that he would not accept a warning sign as compliance,
even if it warned of the specific hazard of two trucks possibly
colliding if one were to tip over while dumping. The inspector
believed that the standard required Conesville to physically
separate the trucks for a distance of 40 to 50 feet, to insure
against any contact should one truck tip over, or. to provide
designated dumping lanes to insure that the trucks are far enough
apart in the event of a tipping incident of the kind which
occurred in this case. The inspector also suggested that the
enlargement of the dumping area would have provided ample room
between the trucks while they were dumping, and in its posth~ar­
ing brief, MSHA suggested that Conesville should have provided a
flagman or another employee to direct and control traffic when
the trucks were dumping. Although I cannot conclude that all of
these "suggestions" for compliance are unreasonable, the fact is
that the plain wording of the standard does not . reguire them. In
my view, if MSHA believes that something more than the posting of
warning signs is required in situations where side or overhead
clearances at any dumping location present · a hazard, it should
promulgate a standard to clearly and directly address not only
the perceived hazard, but also the duty imposed on the mine
operator for compliance. ·
The record in this case reflects that Mr. Fortney's truck
tipped over because of an imbalance caused by frozen coal which
remained in the raised truck bed after the coal was dumped from
the truck. Unlike other drivers who were aware of such a hazard
and used anti-freeze or diesel fuel to line their truck beds,
Mr. Fortney did not take such measures to guard against frozen
coal in the truck bed of his truck. The record also reflects
that the prior truck tipping incident occurred when the rear
wheel sank into the mud and the truck tipped over. The incident
was not reported because no one was injured . Some of the drivers
who testified in this case alluded to the fact that they always _
seek out a level spot while dumping, particularly where the
ground is wet and muddy, to avoid possible tipping accidents que
to adverse ground conditions.
·

~73

Although I find some merit in Conesville's argument that the
standard is intended to apply in situations where the inherent
physieal characteristics of a dumping location present a reasonable likelihood of side clearance hazards, and that in the
absence of any trucks, the inspeceor found no inherent hazards
with the dumping location, the fact remains that potential
tipping hazards do exist in the event a truck should experience a
mechanical breakdown, or a driver fails to insure against frozen
coal in his raised truck bed, or happens to back over uneven or
soft or wet ground while dumping his load. Under these circumstances, I believe the standard is broad enough to cover trucks
which may be dumping coal at a dumping location, and which are
close enough to place them in jeopardy of being struck by a
tipping truck if adequate side clearances are not maintained.
However, I do not believe that the standard, as promulgated,
requires, or imposes a duty on a mine operator, to do anything
other than post a warning sign or other warning device. on the
~ facts of this case, I agree with Conesville's position that the
inspector's interpretation and application of section 77.1600(c),
which he believed required it to do more than what was required
by the clear wording of the standard, was clearly beyond any
reasonable interpretation and application of the standard and was
erroneous and arbitrary. Under the circumstances, I conclude and
find that MSHA has failed to establish a violation, and the
contested citation IS VACATED.
Docket No. LAKE 89-29-R
Imminent Danger Order No. 2950067, December 5, 1988
Inspector Grissett issued the imminent danger order after
finding that Conesville "did not insure that adequate side clearance was provided at the raw coal pile dumping location." The
order reflects that a coal truck leased to independent contractor
Ross Brothers, Inc., overturned while dumping coal, and that the
bed of the truck fell on the cab of another truck, also leased to
Ross Brothers, Inc., and which was parked, causing fatal injuries
to the driver in the parked truck. The inspector also noted that
another truck had overturned at the same dumping location on
February 26, 1988.
Conesville argues that since it did not violate section
77.1600(c), the imminent danger order based on the alleged violation is improper. In addition, Conesville asserts that prior to
December 5, 1988, MSHA had never issued an imminent danger at the
coal dumping area in question even though Inspector Grissett had
previously inspected the facility, two times a year, including a
regular inspection from September 20, 1988 to September 28, 1988,
and confirmed that he never saw anything wrong or hazardous with
the way the trucks were dumping.

674

Conesville concludes that any objective assessment of the
alleged "condition" or "practice" r.recludes a determination that
it could reasonably be expected to cause death or serious physical harm before it could be abated. Conesville maintains that
the inspector believed an imminent· danger existed not because of
any physical hazard with respect to the dumping area, but only
because conesville did not require that trucks maintain a
specific minimum · side clearance between their respective
vehicles. Conesville points out that the dumping area was an
area 250 feet in width, that no more than four trucks were permitted to dump in that area at one time, and that on many
occasions there were less than four trucks in the dumping area.
In addition, one of the truck drivers, Norman Fortney, testified
that the coal haulers typically tried to leave 40 to 50 feet
between their trucks when dumping. Conesville also points out
that although the mine safety committee had the right to declare
the dumping area an "imminent danger," and to withdraw miners, it
has never done so.
Conesville further points out that prior to December 2,
1988, there had been ~ incident in 4 years in which a truck
tipped at the dumping area in question . This incident was due to ·
an unforeseen mechanical mal~unction of the vehicle, and it did
not strike any other vehicle or result in any injuries . Further,
the December 2, 1988, incident was due to frozen coal remaining
in the bed of Mr. Fortney's trailer. However, this hazard was
well known by coal haulers and precautions were generally taken
to guard against such a hazard. Under the circumstances,
Conesville asserts that the incident of pecember 2, 1988, was a
freak accident precipitated by the fact that Mr. Fortney, unlike
the other truck drivers who testified in these proceedings, did
not use diesel fuel or anti-freeze for his trailer .
Conesville argues that the inspector's perception of an
imminent danger was not based on any inherently dangerous condition or practice at the dumping pile, but only on a perceived
hazard ultimately relating to two most unlikely events-mechanical
malfunction andjor frozen coal-which would cause a coal truck to
tip. Given the freak nature of the accident, the physical
characteristics of the dumping area, and the precautions taken by
the coal haulers to prevent tipping, Conesville concludes that
the inspector's opinion should not be taken at face value and it
does not indicate a condition or practice which could reasonably
be expected to cause death or serious physical harm before it
could be abated .
Citing Judge Morris' decision in Ideal Cement co., 11 FMSHRC
1783 (September 1989), Conesville maintains that contrary to the
inspector's interpretation of an imminent danger, the occurrence
of a fatality is not synonymous with an imminent danger, and that

675

such an occurrence does not prove a violation qf the cited standard. In the Ideal Cement co. case, Judge Morris stated as
follows:
A fatality in a case, iri and of itself, does not
by its mere occurrence prove a · violation of the reg~la­
tion, Lone Star Industries, Inc., 3 FMSHRC 2526, 2529,
2530 (1981); Texas Industries, Incorporated, 4 FMSHRC
352 (1982).
The law is clear that a safety regulation that
imposes civil penalties for its violation must give an
e~ployer fair warning of the conduct it prohibits or
requires and must further provide a reasonably clear
standard . of culpability to circumscribe the discretion
of the enforcing authority and its agents.
MSHA takes the position that during his accident investigation, the inspector determined that Conesville "had a very
haphazard system for the delivery and dumping of coal." MSHA
asserts that after a truck had its coal load weighed at the
scalehouse, the driver would then try to find an open spot at the
coal pile to dump his load, and Conesville never controlled how
the drivers spaced their trucks while dumping coal. MSHA points
out that Conesville had no designated traffic lanes or traffic
cones marking out lanes, and had no flagman or any employee
directing traffic to control the spacing of trucks prior to the
accident.
MSHA further points out that a prior tipping incident had
occurred 10 months earlier on February 26, 1988, and that the
pile was closed by a section 103(k) order issued by the inspector
on December 2, 1988. In view of the fact that this order terminated when the accident investigation was completed on
December 5, 1988, and Conesville could continue the condition or
practice of dumping without any traffic controls in place, MSHA
concludes that the inspector had no choice other than to'issue an
imminent danger order.
MSHA asserts that Conesville had permitted a dangerous
practice to exist by allowing coal trucks to dump without taking
any measures to assure adequate side clearance. The trucks were
within 10 feet of each other, "a common practice," even though
the extended trailer of one cab was 17 feet. Since Conesville
showed no effort to correct the condition after the prior tipping
incident, MSHA concludes that the inspector could not be reasonably assured that the condition would be abated before another
serious accident occurred. Under the circumstanc'es, MSHA further
concludes that the inspector provided a cogent and compelling
rationale for issuing the order, and the facts presented support
and meet the legal standard for the issuance of the order.

,_
..:•;

..·

~··

676

Section 3{j) of the Mine Act, 30 u.s.c. § 802{j), defines an·
"imminent danger" as "the existence of any condition or practice
in a coal or other mine which could reasonable be expected to
cause death or serious physical harm before such condition or
practice can be abated."
·
In Rochester & Pittsburgh Coal Company v. Secretary of
·Labor, 11 FMSHRC 2159, 2163 (November 1989), the Commission
adopted the position of the Fourth and Seventh Circuits in
Eastern Associated Coal Corporation v. Interior Board of Mine
Operation Appeals, 491 F.2d 277, 278 (4th Cir. 1974), and Old Ben
Coal Corp. v. Interior Board of Mine Operation Appeals, 523 F.2d
25·, 33 (7th Cir. · 1975), holding that "an imminent danger exists
when the condition or practice observed could reasonably be
expected to cause death or serious physical harm if normal mining
operations were permitted to proceed in the area before the
dangerous condition is eliminated." In the .Old Ben Corp. case,
the court stated as follows at 523 F.2d at 31:
Clearly, the inspector is in a precarious position. He is entrusted with the safety of miners'
lives, and he must ensure that the statute is enforced
for the protection of these lives. His total concern
is the safety of life and limb • • • • We must support
the findings and the decisions of the inspector unless
there is evidence that he has abused his discretion or
authority.
(Emphasis added).
The Commission stated as follows at 11 FMSHRC 2164:
In addition, R&P's focus on the relative likelihood of Coy being injured while under the moving belt
ignores the admonition in the Senate Committee Report
for the Mine Act that an imminent danger is not to be
defined "in terms of a percentage of probability that
an accident will happen." s. Rep. No. 181, 95th Cong.,
1st Sess. 38 {1977), reprinted in Senate Subcommittee
on Labor of the Committee on Human Resources,
95th Cong., 2nd Sess, Legislative History of the
Federal Mine Safety and Health Act of 1977 at 626
{1978).
Instead, the focus is on the "potential of the
risk to cause serious physical harm at any time." Id.
The Committee stated its intention to give inspectors
"the necessary authority for the taking of action to
remove miners from risk." Id.
The fact that a section 103{k) order affectively closes the
scene of an accident, or miners are withdrawn from the work site,
does not affect the validity of an imminent danger order issued
pursuant to section l07{a) of the Act. See: Itmann Coal
Company, 1 FMSHRC 1573, 1577 {October 1979). Further, the validity of an imminent danger order is not dependent on whether or

677

not a violation of any mandatory s~fety standard has occurred.
Conesville's arguments to the contrary are rejected. While it is
true that the inspector believed that Conesville's "ongoing and
continuing" violation of section 77~1600(c), created the imminent
danger (Tr. 209), the thrust of MSHA's case is its contention
that the absence of any established procedures instituted by
Conesville to insure that truck drivers ·maintained safe distances
between their trucks, coupled with the practice of drivers being
permitted to dump their coal loads without any spacing controls
to preclude one truck str~king another truck if it were to overturn or tip over, presented an imminently dangerous situation at
conesville's dumping location.
MSHA's accident report in this case reflects that the trucks
involved in the accident were 10 feet apart when Mr. Fortney's
truck tipped over on top of the cab of Mr. Hina's truck.
Mr. Fortney's truck was 30 feet long, and the truck bed was
raised for a vertical distance of 17 feet at the location of the
bed hoist at the time it tipped over. Inspector Grissett testified that during his prior inspection visits to the dumping
location he never observed any trucks as close as 10 to 15 feet
to each other and that they were always spaced further apart. He
also confirmed that he never previously observed anything wrong
or hazardous in the manner in which the trucks were dumping, and
that if he did, he would have issued a violation (Tr. 453, 462}.
In my view, given the great number of trips made by truckers on
any given day .o ver a protracted period of time to the dumping
location in question, the fact that the inspector found no hazardous conditions present during two prior inspection visits does
not preclude a finding of imminent danger based on an otherwise
established practice of drivers dumping their coal loads precariously close ~o each other.
Conesville's former safety director testified that prior to
the accident there were no truck spacing controls in effect at
the dumping location and eacp driver used his ' own discretion in
determining the "safe" distances for backing up and dumping their
loads. Truck drivers St. Clair and Lent testified that they
received no hazard training from Conesville, and were never
instructed as to the methods and procedures to follow while
dumping their loads at the dumping location in question. The
driver of the truck which tipped over and struck Mr. Hina's truck
(Norman Fortney),· testified that while there were occasions when
he observed trucks spaced 40 to 50 feet apart while dumping,
during a period of- approximately 200 deliveries to the conesville
facility, the trucks were usually spaced 10 to 12 feet apart.
Mr. Fortney confirmed that prior to the accident, there was no
fixed truck spacing requirements while coal was being dumped,
that he never received any dumping instructions from the scalemaster, and that the drivers used their own discretion in determining a safe location to dump.

678

l
;

Conesville's scalemaster Shuck, who had never operated a
coal truck or backed one up to a dumping location, testified that
during peak dumping hours, 50 to 60 trucks a day come to the site
to dump coal, and although only f~ur trucks are allowed in the
dumping area at any given time, and 30 or 40 were waiting in
line, he did not continually monitor or visually observe the
dumping process. - He confirmed that once the drivers left the
scalehouse, they were "basically on their own" while backing up
and finding a place to dump their loads (Tr. 422, 436).
Although Conesville's witnesses believed that the prior
truck tipping incident of February, 1988, was caused by a broken
truck telescope pin, the driver of the truck, James Stull, testified that the truck tipped over when the right rear wheel sunk
into the mud. He confirmed that the telescope broke after the
truck tipped over, and that the truck fell for a distance of
30 feet. Mr. Stull testified that while he was hazard trained
after the accident occurred, he had not previously been
instructed by Conesville as to how he should dump his coal loads.
Although Conesville's assertions that mechanical truck
malfunctions and frozen coal are "unlikely events" which would
cause a truck to tip over may be true, the fact is that these are
the types of hazards which are readily recognizable and known,
and which have in fact occurred at Conesville's dumping location .
Indeed, Inspector Grissett confirmed that even after abatement
and the institution of the dumping lane system, there were two
additional incidents of truck upsetting because of mechanical
failures. Conesville's plant manager Miller testified that he
was aware of another truck tipping incident after the accident in
question. Given the fact that truck tipping incidents per se are
not required to be reported to MSHA unless there is an injury, it
is altogether possible that other such incidents have occurred
and were not reported. As noted earlier, driver Stull confirmed
that his truck tipped over because of adverse ground conditions
and that he was "lucky" that another truck was not positioned to
his right side when he tipped, and if it had "somebody would have
got it" (Tr. 123). Mr. Stull testified that he had observed
trucks closer than 10 to 12 feet of each other while dumping at
the site, _and that when his truck tipped over, it covered a
distance of approximately 30 feet (Tr. 123, 126).
After careful review and consideration of all of the testimony and evidence adduced in this case, I conclude and find that
MSHA has established by a preponderance of the evidence that
Conesville had no effective means or controls in place to insure
that safe and adequate truck spacing distances were maintained
while the trucks were permitted to dump their loads at its dumping location. I also conclude and find that Copesville's lack of
truck spacing controls, and permitting the drivers to dump at
their own discretion, without regard to the potential hazards
presented in the event a truck tipped over, constituted an unsafe

679

and hazardous practice which exposed the drivers to the potential
risk or serious injury at any time in the normal course of their
work of dumping coal. I further conclude and find that ' in the
absence of the imminent danger or~e~, this practice would have
continued and could reasonably have resulted in further serious
or fatal injuries. Under the circumstances, I believe that the
inspector acted reasonably in issuing the order and that his
decision in this regard was justified. Accordingly, the contested imminent . danger order IS AFFIRMED.
Docket No. LAKE 89-31-R. Section 104(d) (1) "S&S 11 Citation
No. 2950069. December 5, 1988. 30 C.F.R. § 48.31{a).
Docket No. LAKE 89-32-R. Section 104 Cdl (1) · "S&S" Order
No. 2950070, December 5, 1988. 30 C.F.R. § 48.31{a).
In these cases, Conesville is charged with a failure to
provide hazard training for the two contract coal truck drivers
who were involved in the accident of December 2, 1988, as well as
four additional contract drivers. The inspector issued the
violations after determining that there were no entries in the
hazard training log book maintained by Conesville at the mine to
confirm that the cited drivers had receiv~d hazard training as
·required by section 48.31(a). The record reflects that the
accident victim (Dale Hina) was an employee of cox Farms, and had
been contracted to Ross Brothers, Inc., to haul coal to the
Conesville preparation plant, and that the other driver involved
in the accident (Norman Fortney), was the owner of the truck
which tipped over and that he had contracted his truck to Ross
Brothers, Inc. to haul coal to the plant. The other four cited
drivers were employees of Ross Brothers, Inc., and they too
hauled coal to the plant.
The cited training standard section 48.3l(a), provides as
follows:
Operators shall provide to those miners, as
defined in. § 48.22 (a) (2) (Definition of miner) of this
subpart B, a training program before such miners
commence their work duties. This training program
shall include the following instruction, which is
applicable to the duties of such miners:
(1)

Hazard recognition and avoidance;

(2)

Emergency and evacuation procedures;

(3)

Health and safety standards, safety rules and
safe working procedures;

(4)

Self-rescue and respiratory devices; and,

680

I

(5)

such other instruction as may be required by
the District Manager based on circumstances
and conditions at the mine.

MSHA's section 48.31, policy-statements are found · in its
Administrative Manual 30 C.F.R. Part 48-Training and Retraining
of Miners, July 1, 1985 (Exhibit M.X.-31), _and they state as
follows:
The exposure to rn1n1ng hazards varies according to
task . The greater the hazard exposure, the greater the
need for training.
Hazard training should be:
1. Mine specific, so that persons are advised of
the hazards they may encounter at a particular mine;
and
2 . Conducted each time a person enters a
different mine.
Section 48.31 requires operators to give hazard
training to persons who are exposed to mine hazards.
For example, a person driving a vehicle onto mine
property to pick up a load of material who remains in
the vehicle at all times would ordinarily not be
exposed to hazards peculiar to the mine, and consequently would not be required to receive training under
Part 48.

*

*

*

*

*

*

*

Although the amount of required hazard training
will vary, the following are examples of appropriate
hazard training:
Pickup and Delivery Drivers
1. Persons corning onto mine sites to pick up
mined materials or to deliver supplies and who remain
inside their vehicles need not be given training. If
they, leave their vehicles they must be given hazard
training.
The definition for miners who are required to be trained
under 30 C.F.R. § 48.31(a) is set forth in 30 c.F~R.
§ 48.22(a) (2) which states as follows:
Miner means, for purposes of § 48.31 (Hazard
training) of this Subpart B, any person working in a
surface mine or surface areas of an underground mine

681

excluding persons covered under paragraph (a)(1) 9f
this section and Subpart c of this part and supervisory
personnel subject to MSHA approved state certification
requirements. This definition includes any delivery,
office, or scientific worker; or occasional, short-term
maintenance or service worker contracted by the operator, and any student engaged ·in academic projects
involving his or her extended presence at the mine.
(Emphasis Added).
MSHA's section 48.22(a) (2), policy statements as found in
the manual provides as follows:
For purposes of hazard training (Section 48.31) a
"miner" is a person who is exposed to mine hazards for
a short time (five or less consecutive working days)
and who will not be exposed to these hazards on a
regular basis. Regular exposure is a recognizable
pattern of exposure on a recurring basis.
The required training should be commensurate with
the expected exposure to hazards.
Conesville argues that it is not disputed that at the time
of the accident of December 2, 1988, it had an MSHA approved
training program in effect and that the citation and order were
premised solely on its failure to hazard train the cited drivers,
and not on any deficiencies in its hazard training program. In
support of this conclusion, Conesville cites the testimony of
Inspector Grissett who confirmed that Conesville had an approved
hazard training program, that he found no problem with the training checklist that was used to hazard train the truck drivers,
and that Conesville simply "missed some of the drivers when it
came to hazard training" (Tr. 281-282).
Conesville asserts that in compliance with MSHA's instructions, it commenced the hazard training of all coal haulers in
January, 1988, and as of December 2, 1988, had hazard trained
more than 80 drivers.
Conesville admits that the names of the cited drivers were
not in the log book which reflected the drivers who had been
hazard trained in 1988. However, it contends that the citation
and order tor an alleged violation of section 48.31(a) were
improper because (1) the cited individuals are not "miners"
within the definition found in section 48.22(a) (2), (2) responsibility for the hazard training lies with Ross Brothers,. Inc., and
(3) Conesville was "providing" hazard training as required by
section 48.31(a).
Conesville argues that the testimony of the inspector establishes that the cited coal haulers in question were regularly

682

exposed to mine hazards and accordingly fall within the definition of "miner" found in section 48.22(a) (1). Since they were
exposed to mine hazards on a regular or recurring basis over an
extended period of time, Conesville concludes that this distinguishes them from those individuais who are within the definition
of "miner" as referenced in section 48.22(a)(2). Conesville
suggests that MSHA's attempts to categorize these individuals
with "office, scientific worker or occasional, short-term maintenance or service workers" pursuant to section 48.22(a) (2) is
incongruous and inconsistent with its own policy statements which
provides that for purposes of hazard training pursuant to section
48.31, a "miner" is a person "who is exposed to mine hazards for
a short time (five or less consecutive working days) and who will
not be exposed to these hazards on a regular basis."
Assuming that the cited individuals are found to be "miners"
within the definition found in section 48.22(a) (2), Conesville
argues that Ross Brothers, Inc., should be held accountable and
should be sanctioned for any violation of section 48.31(a).
Conesville points out that desp~te the fact that Conesville had
no involvement in determining who delivers coal to its facility
and had no contractual relationship with Ross Brothers, Inc.,
that coal is delivered to Conesville's preparation plant by a
half dozen different vendors at the rate of approximately 200
trucks a day, and that approximately 50 to 60 different drivers
deliver coal each day, the inspector placed the onus on
Conesville, rather than the trucking companies, to hazard train
each and every trucker entering the mine premises.
Conesville asserts that even though the inspector confirmed
that Ross Brothers, Inc., is subject to MSHA jurisdiction while
on mine property as an "independent contractor," he issued no
citations or orders to Ross Brothers, Inc., despite their
undisputed failure to provide hazard training to any of the cited
coal haulers. Citing my decision in Harman Mining Corp.,
3 FMSHRC 45 (January 1981), review denied (February 1981),
Conesville asserts that rather than issuing withdrawal orders to
mine operators for failure to hazard train trucking company
employees, the more effective sanction, and one which should
enhance safety and further support the underlying purpose of
section 4 8. 31 (a) , is to cite the trucking compa'n y itself that
fails to provide hazard training to its employees or fails to
take any affirmative steps to insure that its employees are in
fact hazard trained.
Conesville argues that the more appropriate sanction would
be to cite Ross Brothers, Inc., for failure to hazard train its
employees or insure that they received the hazard training being
provided by Conesville. Conesville suggests that such a result
is necessitated by the fact that it provided hazard training to
coal haulers and had in fact hazard trained more than 80 coal
haulers in 1988. Requiring the trucking company to hazard train

683

or insure the training of its employees would enhance and promote
safety at Conesville·, particularly since 50 to 60 coal haulers
deliver coal to that facility each day. Rather than holding
·conesville strictly liable for any coal hauler that happens to
avoid detection by Conesville (and thus avoids hazard training)
an enforcement scheme directed at Ross Brothers, Inc., and other
trucking companies delivering coal to Conesville more fairly
addresses the issue from the standpoint of culpability and
enh~nces the hazard training of ~11 "miners."
Conesville further argues that assuming the cited coal
haulers . are "miners" and that it is responsible for satisfying
the hazard training obligations set forth in section 48.31(a), it
nonetheless provided the training required by section 48.31(a).
Conesville points out that it had an MSHA-approved training
program in place, including a hazard training prog~am, and . that
MSHA's concern was not with the content of its training program,
but, rather, that several individuals had not been hazard
·
trained. Conesville further points out that even though MSHA had
advised it that only those coal haulers exiting their vehicles
need to be hazard trained, (Tr. 349-250), it undertook a program
to train all coal haulers who entered its premises.
Conesville asserts that the fact that several employees
employed or contracted by Ross Brothers, Inc., eluded hazard
training that was made available by Conesville, do~s not establish a violation of section 48.31(a), and tpat MSHA has failed to
prove that it failed to provide such training.
Finally, conesville takes issue with the inspector's contention that the failure to hazard train the accident. victim and to
advise him to "stay clear of all raised equipment (dozer, blades,
front-end loaders, etc.)" contributed to the accident.
Conesville points out that the particular item from the hazard
training checklist does not apv~se, and was likely never intended
to advise, coal haulers to "stay clear" --j..g., a 40 to 50 foot
clearance--of other coal trucks unloading coal. conesville
points out that scalemaster Shuck, the individual providing the
training to most of the coal haulers, testified that this 11 checklist" which was prc>Vided by MSHA, does not apply to coal haulers,
and that each coal hauler who testified unequivocally indicated
their prior awareness of a tipping hazard associated with coal
trucks.
Conesville also emphasizes the fact that the inspector
testified at his deposition and at the hearing that coal haulers
need only be trained as to hazards encountered while out of their
trucks, and that there is no dispute that the accident victim was
in the cab of his truck when it was struck by Mr. Fortney's
trailer. Thus, Con1esville concludes that there was no obligation
to hazard train Mr. Hina with respect to this "hazard," and that
any allegation of a causal nexus between the accident and an

6S4 ·

alleged failure to hazard train Mr. Hina defies reality and is
nothing more than an after-the-fact attempt to find blame and
justify a clearly improper citation and order.
MSHA asserts that there is no dispute that the names of the .
cited six truck drivers were not listed in Conesville's training
log book and that they were not hazard trained. MSHA argues that
the controlling definitional regulation for those "miners"
required to be hazard trained is found in section 4S.22(a) (2),
which sets forth a listing of workers to be hazard trained,
including "delivery" workers. Since the six cited drivers were
working at Conesville's surface facility by delivering coal to
the raw coal pile, MSHA concludes that they met both the situs
and the occupation requirements set forth in section 48.22(a)(2),
and had to be hazard trained.
MSHA argues that Conesville's reliance on MSHA's policy is
specious. With regard to Conesville's reliance on the policy
distinction of whether drivers get out of their trucks while on
mine property, MSHA points out that Conesville itself drew no
such distinction and that its safety director confirmed that when
Conesville started to hazard train in January 1988, it decided to
train all tr.uck drivers, regardless of whether they got out of
their truck.
MSHA argues that the policy guideline itself does not
relieve Conesville of the duty to hazard train drivers regardless
of whether they got out of their trucks, and that three drivers
testified that they had to get out of their trucks while dumping
at the raw coal pile. MSHA points out that the policy states
that "a person driving a vehicle onto mine property to pick up a
load of material who remains in the vehicle at all times would
ordinarily not be exposed to hazards peculiar to the mine, and
consequently would not be required to receive training under
Part 48 . " However, in the instant case, MSHA asserts that the
truck drivers were exposed to the peculiar hazards at the coal
pile even if they remained in their vehicle, and that the
peculiar hazard was that of ~onesville failing to maintain safe
and adequate side clearance for the ' trucks dumping at the pile.
Since Mr. Hina was fatally injured because of the failure to
maintain an adequate side clearance between his truck and
Mr. Fortney's truck, MSHA concludes that it did not matter
whether Mr. Hina got out of his truck since he was subjected to
the peculiar hazard of raised equipment, to wit, the trailer of
Mr. Fortney's truck.
·
Finally, MSHA argues that MSHA's policy is not law and is
not binding, and that the inspector's duty is to enforce the law,
and not a guideline which is a general policy statement used for
guidance, Brock v. Cathedral Bluffs Shale Oil Co., 4 MSHC 1033 at
1035, 1036 (D.C. Cir. 1986).

685

The definition of "miner" found in section 48 . 22(a) (1), for
purposes of the comprehensive training requirements of sections
48 . 23 through 48.30, includes any person working in a surface
mine who is regularly exposed to mine hazards. MSHA's policy
manual guidelines with respect to pe.r sons who are regularly
exposed to mine hazards adds the term "frequently" so that the
definition reads "regularly or frequently exposed to mine
hazards" (Policy Manual, pg. 13). The policy further states that
"Regular exposure is a recognizable pattern of exposure on a
recurring basis. Exposure to hazards for more than five consecutive days is frequent exposure" (Policy Manual, pg. 14). The
policy further states that "If the individual • • • is infrequently or irregularly exposed to mine hazards, or is inconsequently ·exposed to mining hazards, then appropriate 48.11/48.31
hazard training is required."
Inspector Grissett testified that Mr. Hina and Mr. Fortney,
the truckers who were involved in the accident, were exposed to
mine hazards on a daily basis during each of their trips to the
Conesville dumping location. He believed they were exposed to
hazards from the coal hoppers at the dumping pile, and to hazards
from other truck or bulldozer traffic at this location. He also
believed that they were exposed to hazards regardless of whether
they remained in their trucks while dumping coal. He confirmed
that the other cited drivers who came to the facility to deliver
their coal loads did so on a regular basis and were also
regularly exposed to mine hazards.
The record in this case, including MSHA's posthearing proposed findings of fact, reflects that Mr. Fortney began delivering coal to the Conesville dumping site in August 1988, and that
between August of 1988 ~o December 2, 1988, Mr. Fortney had made
approximately 200· coal deliveries, and that during this time
frame it was necessary for him to get out of ' his truck to trip
his tailgate release. Mr. Fortney testified that he del~vered
coal to Conesville on an average of three loads a day, 3 days a
week, and that Mr. Hina's delivery schedule was approximately the
same as his (Tr. 39-40).
The record also reflects that truck driver St. Clair had
delivered coal to Conesville for 4-1/2-years prior to December 2,
1988, made approx.i mately 2, 000 deliveries, and found it necessary
on occasion to get out of his truck to facilitate the dumping of
coal. Truck driver Lent had delivered coal to the dumping
location for approximately 2-months prior to December 2, 1988,
and he too found it necessary to get out of his truck to facilitate the dumping of coal. A statement taken from truck driver
Orville Parks during the accident investigation (joint exhibit1), reflects that he began delivering coal to Conesville in
April, 1988, and that he made three trips a day, 3 days a week.

686

.conesville's scalehouse operator Shuck testified that coal
is delivered to the dumping location in question 3 days a week,
and that this has been a normal practice during the 4 years of
his employment at Conesville. Mr. Shuck ·estimated that 200
trucks a day deliver coal to the site, and that approximately
50 to 60 contractor drivers are engaged in this work. MSHA's
accident investigation report (exhibit M.X.-30), reflects that
the preparation plant operated 3 days a week on Wednesday,
Thursday, and Friday, and that each day approximately 7,000 tons
of coal from other mines are transported to the facility for
processing at the preparation plant.
In support of the imminent danger order issued by Inspector
Grissett, MSHA argued that by allowing coal trucks to dump coal
without taking any measures to assure adequate side clearances
between the trucks, Conesville permitted a dangerous practice to
exist, exposed all of the drivers who were at the dumping location to hazards, and that the practice would have continued
unabated had the inspector not issued the order. The inspector
confirmed his belief that Conesville's "ongoing and continuing
violation of section 77.1600{c), created the imminent danger"
(Tr. 209).
Notwithstanding all of this evidence, which I conclude and
find clearly establishes ·regular and frequent exposure to
potential mine hazards to the contract truck drivers who
regularly, frequently, and routinely delivered coal to the
Conesville facility approximately 3 times a day, 3 days a week,
over a relatively long period of time, Inspector Grissett nonetheless concluded that these drivers were not "miners" pursuant
to section 48.22(ar(1), because (1) they performed no contract
work for a period of 5 days, (2) were not employed at the mine,
and (3) "they were just contracted to deliver a product to the
mine."
The fact that the drivers in question were contract
employees and w_e re not employed by Conesville is in my view of no
consequence. They were in fact persons working in a surface mine
while on mine property with coal trucks. Although it is true
that the drivers may not have beeri present at the mine site more
than 5 consecutive days, they were certainly there frequently and
regularly,. and were frequently and regularly exposed to mine
hazards. In Kelly Trucking Company, 11 FMSHRC 2441 (December
1989), Judge Maurer affirmed a violation of training Section
48.25(a), where an untrained employee of a trucking company had
performed work at a mine site for 3 or 4 days.
Inspector Grissett believed that independent trucking companies, such as Ross Brothers, Inc., who employed or contracted

687

the drivers working at the Conesville site, were not obliged to
hazard train the drivers and that Conesville was responsible for
this training since it is responsible for the safety of any
person entering its mine. Inspec~or Grissett's reliance on the
definition of a "miner" required to be hazard trained pur.suant to
section 48 . 31, is based on his belief that the contract truck
drivers in question were "delivery" workers, a category included
within the definition of section 48.22(a) (2), for .miners who are
required to be hazard trained. That section defines suqh a
"miner" as "any person working in a surface mine," but it
excludes persons covered under section 48.22(a)(1), and says
nothing about any regular exposure to mine hazards. Thus, any
person working in a surface mine who is regularly exposed to mine
hazards would be required to receive the types of comprehensive
training found in sections 48.25 through 48.28, rather than
hazard training. MSHA takes the position that since the truck
, drivers in question were delivering coal to the Conesville site,
they met the situs and occupation requirements for "delivery
workers" found in section 48.22(a)(2), and therefore had to be
hazard trained.
With regard to MSHA's reliance on the "delivery worker"
included in the definition of a miner required to be hazard
trained, I take note of the fact that MSHA's own explanatory
policy guideline with respect to "pickup and delivery drivers" is
directed at persons who come to the mine to pick up mined materials or deliver supplies. The evidence in this case does not
reflect that any of the truckers in question were picking up any
mined materials, nor were they delivering "supplies," as that
word is commonly understood . In my view, if MSHA had intended
coal haulers to be included in such a category it would have
included the delivery of mined materials, as well as the pick up
of mined materials, as part of its policy.
I also take note of MSHA' s policy manual guidelines found in·
Volume III, Part 45, July 1, 1988, concerning independent contractors . Pages· 9 and 10 of that policy includes a listing of
the types of services or work performed by independent contractors at mine sites which would require them to have MSHA independent contractor ID numbers. One of the specific work
activities (item #8, at page 10 of the policy), which is relevant
to the work performed by the independent coal haulers who delivered coal to the Conesville plant, describes the work as follows:
"Material handling within mine property; including haulage of
coal, ore, refuse, etc., unless for the sole purpose of direct
removal from or delivery to mine property. 11 Although the evidence in these proceedings clearly establishes that the sole
purpose of the work performed by the Ross Brothers, Inc.,
truckers in question while on Conesville's property was the
delivery of coal to its property, Ross Brothers, Inc., had an
MSHA ID number, even though this policy would seemingly not
require it to obtain one. Although the parties do not address

688

this particular policy, I believe it illustrates the contradictions found in MSHA's policy statements which are intended to
provide guidance to its inspectors, as well as to mine operators.
In a recent case concerning ·a violation of MSHA training
standard 30 c.F.R. § 48.28, by an independent contractor where
the definition of "miner" was in issue, MSHA relied on its policy
manual and urged the judge to accept the policy definition of
"maintenance" or "construction" work in support of its case.
see: Secretary of Labor v. Frank Irey Jr .. Inc., 11 FMSHRC 990,
993 (June 1989). In Dacko Corporation, 10 FMSHRC 1259 (September
1988), ·a case involving an independent contractor charged with a
violation of training section 48.25(a), for failing to train one
of its .employees performing work at a surface preparation plant,
the inspector relied on MSHA's manual policy guidelines with
respect to the distinction between construction maintenance and
repair work, and the "miner" definitions found in section
48.22(a) (1).
In Lancashire Coal Company v. Secretary of Labor, Docket
Nos. PENN 89-147-R, etc., decided by me on February 27, 1990,
MSHA relied on its Part 45 Independent Contractor Program Policy
Manual in support of its interpretation of the language found in
the cited mandatory standard in issue in those proceedings, and
indeed relied on, and cited its policy in rendering certain
advisory opinions with respect to the application and interpretation of the standard. In the instant proceedings, MSHA argues
that its policy manual is simply a guideline which is not binding
on the inspector. MSHA cannot have it both ways. I find it
basically unfair to allow MSHA to rely on a policy guideline and
urge the judge to accept it as binding on the parties, when it
supports its position, and in another case where the policy may
contradict MSHA's position, to take the position that it is not
controlling and is simply extraneous and non-binding.
The "policy question" case cited by MSHA, Secretary of Labor
v. Cathedral Bluffs Shale Oil Company, 6 FMSHRC 1871 (August
1984), reversed and remanded by the Court of Appeals for the
District of Columbia Circuit, July 29, 1986, 4 MSHC 1033 (D.c.
Cir. 1986), concerned MSHA's general policy statements concerning
its discretionary enforcement authority with respect to whether
it should cite a production operator or an independent contractor
for violations of its mandatory health and standards. The court
found that the Commission improperly regarded MSHA's general ~
. enforcement policy as a binding regulation which it was required
to strictly observe.
In the instant case, MSHA's policy statements with respect
to the classes of people required to be hazard trained pursuant
to section 48.31, do not concern the discretionary enforcement
d~ties of an inspector.
An inspector is obliged to issue a

689

citation or order if he finds a vio.l ation of any mandatory standard. However, when an inspector interprets or applies any
standard, particularly when it r~sults ·in the issuance of a
citation or an order, I believe h~ should be bound by the policy
interpretation with respect to the meaning and application of the
standard. MSHA's policy statements are clearly intended to
provide notice to a mine operator with respect to what is
required for compliance, as well as guidance for -an inspector to
follow with regard to MSHA's intended meaning and application of
the law. In King Knob Coal Company, 3 FMSHRC 1417 (June 1981),
although the Commission rejected a mine operator's reliance on an
explanation of the cited standard contained in an MSHA Interim
Mine Inspection Manual, and held such manual commentary to be
without legal effect, it noted as follows at 3 FMSHRC 1422-1423:
We emphasize that our decision prospectively
obviates future confusion surrounding the meaning and
scope of § 77.410 . The decision will also alert the
public to the need for using the Manual, and similar
materials, with caution. We also express the hope that
this opinion will -encourage MSHA to use its Manual in a
responsible manner. In our view, such materials should
contain, at the least, a precautiona~y statement warning users of their informality and non-binding nature.
As this case unfortunately demonstrates, less than
careful dissemination of such materials can cause
enforcement and compliance confusion and, at worst, can
diminish the protection of the Act and implementing
regulations.
Despite the Commission's admonition, MSHA's current policy
manual contains no disclaimers or cautionary instructions, and
simply states that it "is a compilation of the Agency's policies
on the implementation and enforcement of the Federal Mine Safety
and Health Act of 1977 and Title 30 Code of Federal Regulations
and supporting programs." In any event, notwithstanding MSHA's
policy statements, on the facts and evidence adduced in these
proceedings, and after careful consideration of the arguments
advanced by the parties, I conclude and find that the cited
independent contractor truck drivers were not "delivery workers"
within the definition of "mirier" found in section 48.22(a) (2),
and that they were excluded from the class of persons required to
be hazard trained pursuant to section 48.31(a) .
I further conclude and find that the inclusion of "delivery
workers" and the other occasional and short-term classes of
workers found in section 48.22(a) (2), is intended to reach and
cover persons who may ·visit a mine site on an irregular or casual
basis to deliver parts, supplies, or other mine-related or
unrelated goods. These ·individuals would have a limited and
rather short-term exposure to mine hazards, and there would be a
need to hazard train them so that they are aware of potential

690

hazard exposure while on mine property. The cited drivers were
performing work at the mine site on a routine, regular, and
frequently scheduled basis, 3 times a day, 3 days a week, week
after week, over a rather protracted period of time. During this
period of time, they were regularly and frequently exposed to
mine hazards while in and out of their trucks at the Conesville
dumping location which they visited during each of their trips.
Accordingly, I conclude and find _that they fall within the
definition of "miner" found in section 48.22(a)(1), and would be
subject to the comprehensive training requirement found in sections 48.25 through 48.28. Under the circumstances, I further
conclude and find that MSHA has failed to establish that
conesville violated the hazard training requirements found in
section 48.31(a), and the contested citation and order ARE
VACATED.
I take note of the fact that all of the cited truck drivers
were either self-employed independent truckers, or directly
employed by, or contracted to, the independent contractor Ross
Brothers, Inc., who had an MSHA assigned I.D. No. V71.
Independent contractors are "operators" subject to the Mine Act,
as well as to ~SHA's training requirements found in Part 48,
Title 30, Code of Federal Regulations. Section 104(g) of the Act
provides withdrawal sanctions directly against an independent
contractor whose employees are not properly trained. In the
instant proceedings, Inspector Grissett confirmed that no citations or orders were issued to any of the independent trucking
concerns or mine operators who employed the drivers. The inspector made no determination as to whether or not Ross Brothers,
Inc., had trained its employee or contractor drivers, and he .
confirmed that the contractor who employed the accident victim
(Cox Farms), had not ·trained all of its drivers.
In Harman Mining Corporation, 3 FMSHRC 45 · (January 1981),
review denied, 3 FMSHRC (February 1981), I vacated a citation
charging the mine operator with a violation of the training
requirements of section 48.31, for failing to hazard train an
employee of a railroad company who was performing work on mine
property. In the course of that decision, I noted as follows at
3 FMSHRC 61, 62:
As I observed during the course of the hearing in this
case, MSHA apparently has made no effort to enforce the
training requirements provided for in the Act or in its
mandatory regulatory training requirements directly
against a .railroad until the unfortunate accident which
occurred in this case. Once the accident occurred,
immediate focus was placed on the lack of training and
the fact that there was no confirmation of the fact

691

that the railroad employee who met his demise was not
trained to stay clear of an oncoming trip of loaded
coal cars .

*

*

*

*

*

*

*

Since an independent contractor is in fact a mine
operator under the Act, and since MSHA has indicated it
will treat railroads such as the Norfolk & Western on
an equal basis with other operators, then it seems to
me that MSHA .should hold all such railroads accountable
on an equal footing with other mine operators and the
railroad should be required to train its own employees
or suffer the consequences of having its untrained
personnel· barred from mine property through the sanction of a withdrawal order served directly on the
railroad company.
In Old Dominion Power Company, 6 FMSHRC 1886 (August 1984),
the Commission affirmed a judge's decision finding an independent
contractor liable for a violation which was issued following a
fatal accident which occurred on the mine operator's property.
The Commission stated as follows at 6 FMSHRC 1892:
We emphasize that by citing Old Dominion for the
violation committed by its employees, the Secretary has
acted in accordance with the Commission's longstanding
view that the purpose of the Act is best effectuated by
citing the party with immediate control over the working conditions and the workers involved when an unsafe
condition arising from those work activities is
observed. Old Ben, supra; Phillips Uranium, suora. By
citing the operator with direct control over the working conditions at issue, effective abatement often can
be achieved most expeditiously. Id . Citation of Old
Dominion is also consistent with the Secretary's conclusion, after rulemaking, that "the interest of miner
safety and health will best be served by placing
responsibility for compliance •• • upon each
independent contractor." 45 Fed. Reg. 44494, 44495
(July 1, 1980).
In the instant case, the proximate cause of the truck
tipping over was the failure by the truck driver to insure that
his raised truck bed was free of frozen coal . Yet, Conesville's
MSHA approved hazard training "checklist" makes absolutely no
mention of this potential hazard, and contains no warnings to
drivers alerting them to this potential hazard. Even though one
driver previously tipped a truck over after backing into a muddy
ground .area, the approved checklist contains no warnings concerning such adverse ground conditions at dumping locations.

692

Although there are nine items in the checklist which are underscored and intended to be emphasized to coal haulers on mine
property, item #6 which states "stay clear of all raised equipment (Dozer Blades, Front-end Loaderbuckets, etc.)" is not underscored. Indeed·, scalemaster ShucK., the person responsible for
training the drivers, and former safety director Lyon did not
believe that this item even applied to truck drivers. MSHA's
training specialist James Myer, the individual who provides
Conesville with · a generic checklist identical to the one adopted
as its checklist, believed that item #6 was broad enough to
include truck drivers under the reference to "etc" found in
item #6. When reminded that item #6 is not even underscored, and
that Conesville did not believe it applied to truck drivers,
Mr. Myer commented that "may be a difference of opinion." In
short, rather than requiring and approving a hazard training
checklist that is clear, concise, and directed to potential
hazards faced by truck drivers while dumping coal, the parties
have mutualiy adopted a checklist which makes little practical
sense for the drivers which it is intended to cover.
Truck driver Fortney, the individual involved in the accident, believed that checklist item #6 was limited to loaders and
dozers and not to a truck backing up and dumping coal at the
dumping location in question. Driver St. Clair believed that
many of the items on the checklist did not apply to truckers who
dumped at the site. Driver Stull, the individual who · overturned
a truck during a prior incident when he backed into soft ground
confirmed that he may have signed and received a copy of the
checklist after the accident of December 2, 1988, and although he
indicated that he keeps the checklist in his truck, he did not
know what it covered and stated that he forgot or could not
recall what the checklist covered.
In. addition to the lack of mutual understanding of the
hazard training checklist, there was also confusion and misunderstanding as to whether or not drivers who stayed inside their
trucks were required to be hazard trained. Relying on MSHA's
policy statements, Conesville believed that drivers who stay in
their vehicles are not required to be hazard trained. In his
prehearing deposition, as well as his testimony during the hearing, Inspector Grissett initially conceded that drivers who do
not leave their trucks need not be hazard trained. He later
recanted and stated that he was confused by MSHA's policy state~
me nts. · Although he confirmed that he made no determination as to
whether or not any of the cited untrained drivers were out of
their trucks while at the Conesville site, he nonetheless concluded that they had to be hazard trained.
In my view, requiring independent trucking companies who are
in the business of regularly and frequently hauling coal for
production operators to train their own drivers, and holding them
accountable when they do not, would provide a more effective

693

means of avoiding the kinds of truck tipping incidents which are
reflected by the record in these proceedings. The use of rather
obscure hazard training checklists of the kind approved for and
adopted for Conesville's dumping operations, rather than comprehensive training which would train drivers in such areas as ·
hazard recognition and avoidance, safe operating procedures while
hauling and dumping qoal, review of accidents and causes of
accidents, and accident prevention, does little to foster safety.
Although I enjoy the benefit of hindsight, I nonetheless
believe that if truck driver Fortney had been trained and
required to ~se anti-freeze or some other substance to prevent
coal . from freezing in his truck, and were trained to keep a safe
distance from other . trucks while . dumping his coal load or raising
his truck bed, the accident would not have occurred. While it is
true that Conesville had control of the dumping location·, it is
also true that there are no mandatory safety standards requiring
it to insure safe and adequate truck spacing. As noted earlier,
section 77.1600(c), only requires the posting of a sign or warning at dumping locations where "side or overhead" clearances are
hazardous.
ORDER
On the basis of the foregoing findings and conclusions, IT
IS ORDERED AS FOLLOWS:
1. Docket No. LAKE 89-29-R. Section 107(a)
Imminent danger Order No. 2950067, December 5, 1988, IS
AFFIRMED, and Conesville's contest IS DENIED.
2. Docket No . LAKE 89-30-R. Section 104(a)· "S&S"
Citation No. 2950086, December 5, 1988, citing an
alleged violation of 30 c.F.R. § 77.1600(c), IS
VACATED, and MSHA's proposed civil penalty assessment
(Docket No. LAKE 89-75) IS DENIED AND DISMISSED.
3. Docket No . LAKE 89-31-R. Section 104(a) "S&S"
Citation No. 2950069, December 5, 1988, citing an
alleged violation of 30 C.F.R. § 48.31(a), IS VACATED,
and MSHA's proposed civil penalty assessment (Docket
No. LAKE 89-75) IS DENIED AND DISMISSED.
4. Docket No. LAKE 89-32-R. Section 104(d)(l)
"S&S" Order No. 2950070, December 5, 1988, citing an

694

alleged violation of 30 C.F.R. § 48.31(a), IS VACATED,
and MSHA's proposed civil penalty assessment (Docket
No. LAKE 89-75) IS DENIED AND DISMISSED .
.

,~ 4:~
Koutras
nistrative Law Judge

Distribution:
Patrick M•. Zohn, Esq., Office of the Solicitor, u.s. Department
of Labor, 881 Federal Office Building, 1240 East Ninth Street,
Cleveland, OH 44199 (Certified Mail)
David A. Laing, Esq., Porter, Wright, Morris & Arthur, 41 South
High street, Columbus, OH 43215-3406 (Certified Mail)
/fb

695

FEDERAL MINE SAFETY AND HEALTH BEVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER. CO 80204

APR 6 1990
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
ENERGY FUELS COAL, INC.,
•
Respondent

:

CIVIL PENALTY PROCEEDING

:

Docket No. WEST 89-148
A.C. No. 05-03455-03565

.
.

Southfield Mine

DECISION
Appearances:

Before:

Margaret . A. Miller, Esq., Office of the Solicitor,
u.s. Department of Labor, Denver, Colorado,
For Petitioner;
Phillip D. Barber, Esq., Welborn, Dufford, Brown &
Tooley, Denver, Colorado,
For Respondent .

Judge Lasher

This proceeding was initiated by the · filing of a Proposal
for Penalty by Petitioner on April 21, 1989, pursuant to Sections
105 and 110 of the Federal Mine Safety and Health Amendments Act
of 1977, 30 U.S.C. Section 801 et seg.
At the commencement of the hearing on September 14, 1989, 1/
a settlement was concluded covering the three Citations (T. 7-9T
and such was approved from the bench (T. 8). Pursuant to the
agreement reached Respondent is to pay MSHA's administratively
assessed penalties in full and Petitioner agrees to the deletion
of the "si~nificant and substantial" designation on two of the
three Citations involved. My bench decision finding the parties'
agreement reasonable and approving the settlement is here
affirmed.

1/ This matter was consolidated for hearing with two other
penalty dockets, WEST 89-149 and WEST 89-217.

696

ORDER
citations numbered 2931307 and 2931309 are MODIFIED to
delete the "significant and s~bstantial" designations on the
face thereof and are otherwise affirmed. Citation No. 29331310
is affirmed.
Respondent, if it has not previously done so, shall pay the
secretary of Labor within . 30 days from the date of this Decision
the total sum of $227 C$85 for Citation No. 2931307, $68 for
citation No. 2931309 and $74 for Citation No. 2931310) as and
for the civil penalties agreed on and here assessed.

a

, ..

" /

/A~.?~~~ ·

4'.

., .. ~;·. . . . ,.,

cr:r-~·

~

., / ,

. Michael A. Lasher, Jr.
Administrative Law Judge

Distribution:
Margaret A. Miller, Esq., Office of the Solicitor, u.s. Department · of Labor, 1585 Federal Building, 1961 Stout Street, Denver,
CO 80294
(Certified Mail)
·
Phillip Barber, Esq., Welborn, Dufford, Brown & Tooley, 1700
Broadway, Denver, CO 80203
(Certified Mail)
/ot

697

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO BQ204
'

APR 6 1990
CIVIL PENALTY

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

PROCEEDI~G

Docket No. WEST 89-149
A.C. No. 05-03771-03515

v.

Raton Creek Mine No. 1

ENERGY FUELS COAL, INC.,
Respondent
DECISION
Appearances:

Margaret A. Miller, Esq., Office of the Solicitor,
u.s. Department of Labor, Denver, Colorado,
for the Petitioner;
Phillip D. Barber, Esq., Welborn, Dufford, Brown
& Tooley, Denver, Colorado,
for the Respondent.

Before:

Judge Lasher

This proceeding was initiated by the filing of a Proposal
for Penalty by Petitioner on April 24, 1989, pursuant to Sections
105 and 110 of the Federal Mine Safety and Health Amendments Act
of 1977, 30 u.s.c. Section 801 et seg.
During the hearing on September 14, 1989, 1/ the parties
consummated a settlement covering two 6£ the three Citations ·
.involved in this docket CT. 3, 4, 77). Pursuant to the agreement, Respondent is to pay Petitioner ~SHA's administratively
assessed penalties in full for the two Citations, Nos. 2874080
and 2931302, in the sums of $68 and $42, respectively, and
Petitiorier agree~ to the deletion of the "significant and substantial" designations on the face of both. My bench decision
approving the settlement . is here affirmed and the penalties
agreed to by the parties are here assessed .
Citation No. 2931301 remains for

resolution~

1/ This matter was consolidated for hearing with two other
penalty dockets, WEST 89-148. and WEST 89-217.

698

citation No. 2931301.
This Section 104Ca> Citation, issued on December 9, 1988,
by MSHA Inspecto! Earl w. Griffith, charges Respondent with a
violation of 30 C.F.R § 75.316, to wit:
"The supply haulage road from cross cut
2 + 40 to cross cut 7 + 30, on the first
east section MMU-001-9 was not maintained in a damp or compact condition.
Visibility for the Wagner scoop operator
was very poor. IV Methane and dust control in the outby areas para. 2-page 14.
Plan dated 7/11/1988."
30 C.F.R.

§

75.316 provides:

"A ventilation system and methane and dust
control plan and revisions thereof suitable
to the conditions and the mining system of
the coal mine and approved by the Secretary
shall be adopted by the operator and set out
in printed form on or before June 28, 1970.
The plan shall show the type and location of
mechanical ventilation equipment in·stalled
and operated in the mine, such additional
or improved equipment as the Secretary may
require, the quantity and velocity of air
reaching each working face, and such other
information as the Secretary may require.
such plan shall be reviewed by the operator
and the Secretary at least every 6 months."
The provision (Section IV, Paragraph 2, page 14) of the
ventilation System and Methane and Dust Control Plan (Ex. P-2,
herein "Plan") charged to have been infracted states:
"All normal haulage roads including pro:duction haulage on the section and supply
haulage from the section to the portals
(surface) shall be maintained in a damp
or compact ·c ondition to maintain the
average concentration of respirable dust
in the intake airways at or below l.Omg/m3
of air."

699

· Findings and Pertinent Testimony • .
The purpose of the quoted provision is to control respirable dust and to keep it at a particular level (T. 47-48, 49-SO,
55-56, 60-61).
The haulage road cited was the main escapeway and the main
intake air course (intake airway) for the mine (T. 50}.
Although Paragraph 2 of the,Plan refers to a specific level
at which the average concentration of respirable dust must be,
maintained, the Inspector took no measurements to determine the
average concentration of respirable dust (T. 30-31).
Inspector Griffith gave this description of whab he obwhen the Citation was issued and his reasons for not
taking measurements:

~served

"Q.

All right. Now will you tell us, please, what- you
observed in . this area of the haulage road that you
mentioned in your citation?

A.

The scoop was coming into the section with section
supplies. And I was on the inby side along with
Andrew Franklin, the section foreman. I was conducting a triple A inspection at this'time • . And as
the scoop approached us, a dust cloud had proceeded
the scoop, and this has been the main intake for
the section. The air and the dust was moving ahead
of the scoop.

Q.

Where were you in relation to the scoop when you first
observed it on the road?

A.

I was approximately two hundred feet inby the scoop.

Q.

Does that mean that you saw the scoop coming toward you?

A.

Yes ma'am.

Q.

And what did you observe with regard . to the dust
that you mentioned?

A.

Well, the dust -- this is a diesel scoop that has
a tremendous exhaust on it. A lot of air is blown
out and it was suspending the dust from the roadway,
due to the roadway not being damp and compact. It
was suspending the dust particles in the air. And
due to the air current, it was blowing ahead of the
operator.

700

Q.

All right. Can you describe for us, please, how
much dust you saw?

A.

It was -- I can ' t say how much dust but it was
enough dust that the visibility was impaired. My
visibility from · seeing the scoop was impaired, and
I'm sure that the operator would have had a hard
time seeihg me. "
CT. 16-17>
X X X

X X X

X X X

" Q. ·

Okay. Now . on page 14, paragraph 2, the portion
of the vent plan that you just told us about , we
talked about the supply haulage and the damp or
compact conditions , there i s -- the last part of
that paragraph I don't believe we've talked about ,
and that refers to maintaining the average concentration of respirable dust at or below 1 mill igram . When you wrote your citation did you refer
to that part of the vent plan? Did you refer to
the 1 milligram portion of that paragraph?

A..

No rna ' am.

Q.

Why not?

A.

I didn't cite that . First of all , I was on a
triple A inspection .

Q.

Okay .

A.

And we do not carry estimates unless we're doing
a BAB type of inspection , which is a respirable
dust , then we would be carrying those instruments
to measure that.
·

Q.

Did you feel like you had to measure ·the concentration?

A.

No rna ' am. I wrote the citations on .the fact that
the road wasn't kept damp or compacted and the
dust that was airborne creating a visibility
hazard as well as a dust hazard.

Q.

Okay. In your experience , Mr. Griffith, i s it
possib l e to see 1 milligram of respirable dust?

A.

Not in the air , no ma ' am.

701

·:

Q.

Okay. What -- are you responsible for designating
this citation as a significant and substantial
violation?

A. · Yes ma'am, I am.
Q.

All right • .What hazard, if any, did you see as
being created by the condition of the haulage road
on December 9th, 1988?

A.

There were two areas that I was looking at.
There was the visibility of the scoop operator,
his visibility was limited due to the dust being
suspended and the amount of intake air that was
coming into -- by the haul road.

Q.

N~w,

A.

Well, there were several things that could have
happened. The operator could have accidentally
run into a piece of equipment that was parked in
a break through. He could also, if an individual
had been on the haul way with his back turned to
him, it is possible that he could have run into
him.

with regard to the visibility, would you
tell us, please, given the visibility as you
observed it on that day, what could happen?

It also limits his visibility as far as rough
and ribbed conditions, that he might not be able to
see them clearly and pos·s ibly cause him an accident
in this way~"
(T. 21-22>
On cross-examination, the Inspector conceded that he was
unable to testify that the average concentration of respirable
dust on the date he iSsued the Citation was above or below the
Plan requirement (T. 30-31) • . Thus, this critical aspeqt of his
testimony appears as follows:

"Q.

Did you make any measurement, at any place in
the intake haulage way, to determine whether
the average concentration of respirable dust
in the intake airway was at or below 1 milligram per meter cubed of air?

A.

No sir, I did not.

702

Q.

You can't testify today whether the
average concentration of respirable dust
in the roadway on that date was above or
below that concentration

A.

No sir, I cannot."

(Tr. 30-31)

Discussion.
Paragraph <2> of the approved (T. 62, 69-70, 73) Ventilation
plan is unambiguous. Roadways must be kept sufficiently damp or
compacted to assure .that the intake airways contain no more than
1.0 mg/m3 of respirable dust.
The Petitioner interprets the language of paragraph (2)
to mean that the stated standard of 1 mg/m3 of air is merely
a statement of purpose as to why roads must be maintained damp
and compact, so samples are not necessary to prove that a violation has occurred. This interpretation -- contrary to the
plain language of ~aragraph (2) -- is rejected. One milligram of dust per m of air is ·t he stated standard (T. 61, 62).
Dampening and/or compacting the roads is the means to accomplish it. The Inspector conceded that without sampling he could
not tell whether the roadway was sufficiently damp or compact
(T. 30-31).
It is a cardinal principle of statutory and regulatory
interpretation that words that are technical in nature "are
to be given their usual, naturat, plain, ordinary, and commonly
understood mefining." Old Colony R. Co. v. Commissioner of
Internal Revenue, 284 u.s. 552, 560 (1932). When the meaning .
of the language of a statute or regulation must be interpreted
according to its terms, the ordinary meaning of its .words
prevails, and it cannot be expanded beyond its plain meaning.
Old Colony R. Co. v. Commissioner of Internal Revenue, supra;
~ Emery Mining Corp. v. Secretary of Labor, 783 F.2d 155, 159
(lOth Cir. 1986).
Using the 1.0 mg/m3 standard for haulage roads is reasonable and logical (T. 48, 50) since this is the respirable dust
standard for all intake airways. 30 C.F.R. § 70.100(b) states
that:
·
Each operator shall continuously
maintain the average concentration
of respirable dust within 200 feet
outby the working faces of each
section in the intake airways at ·
or below 1.0 milligrams of respirable dust per cubic meter of air •••

703

If the respirable dust in the haulage road is less than 1.0
rng/m3, then the operator has satisfied the regulatory health
standard. Conversely if the respirable dust concentration is
greater than 1.0 rng/rn 1 in the haulage ways, the operator has
violated the standard and must further dampen or compact the
roadway.
As Respondent contends, without the 1.0 rngjm3 standard to
guide the operator and inspectors in determining how "damp" or
"compact" the. haulage roads must be, the Inspector could simply
decide whether, in his opinion, a violation exists. The interpretation argued for by the Petitioner gives insufficient notice
to the mine operator of the standard of conduct to which it is
required to adhere and is contrary ·to the precise wording of the
Plan. Respondent's interpretation follows the plain meaning of
the standard and and does not lead to an absurd result (T. 48,
50, 69-70, 73-74).
Conclusion.
The .language of Section IV, paragraph 2, page 14 of the
Plan is clear and unambiguous. It requires that certain roads
be maintained in a damp or compact condition to maintain the
average concentration of respirable dust in the intake airways
at or below 1.0 mg/m3 of air. If a visibility or other standard
was intended, Petitioner could have provided it as a condition
to approval of the plan. The Petitioner has failed to prove the
charge that the concentration of respirable dust in the haulage
road exceeded the standard in the Plan.
ORDER
Citations numbered 2874080 and 2931302 are modified to
delete the "Significant and Substantial" designations thereon.
Citation No. 2931301 is vacated.
Respondent, if it has not previously done so, shall pay the
Secretary of Labor the sum of $110."00 for the civil penalties
above assessed.

~7./~~.-.c. ~ a · ~-t'-Pt!f 17-

M1chael A. Lasher, Jr.
Administrative Law Judge

704

Distribution:
Margaret A. Miller, Esq., Office of the Solicitor, u.s. Department of Labor, 1585 Federal Building, 1961 Stout Street, Denver,
co 80294 (Certified Mail)
Phillip D. Barber, Esq., Welborn·, Dufford, Brown
Broadway, Denver, CO 80203
(Certified Mail)
jot

.. ·.

705

&

Tooley, 1700 ·

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280. 1244 SPEER .BOULEVARD
DENVER. CO 80204

APR 6 1990

..
..
..

SECRETARY OF LABOR,
.MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
ENERGY FUELS .COAL, INC.,
Respondent

CIVIL PENALTY PROCEEDING
Docket No. WEST 89-217
A.C. No. 05-03771-03516
Raton Creek Mine No. 1

..
DECISION

Appearances:

Before:

Margaret A. Miller, Esq., Office of the Solicitor,
u.s. Department of Labor, Denver, Colorado,
for Petitioner;
Phillip D. Barber, Esq., Welborn, Dufford, Brown &
Tooley, Denver, Colorado,
for Respondent.

Judge Lasher

This proceeding was initiated by the filing of a Proposal
for Penalty by Petitioner on June 12, 1989, pursuant to Sections
105 and 110 of the Federal Mine Safety and Health Amendments Act
of 1977, 30 u.s.c. Section 801 et seq.
At the outset of hearing on September ~4, 1989 1/ the
parties announced their settlement of one of the four Citations
(T. 5, 6) and such was approved from the bench (T. 6). Pursuant
to the agreement, Respondent is to pay MSHA's administratively
a·s sessed penalty of $7 4· in full for Citation No. 2931286, and
Petitioner agrees to the modification of paragraph 10 D on the
face of the Citation to reflect that the "Number of Persons"
affected by the violation is "1" rather than "7". My bench
decision affirming this settlement is here affirmed.
Citations numbered 2873899, 2873900 and 2931204 remain for
resolution.

1/ This matter was consolidated for hearing with two other
penalty dockets, WEST 89-148 and WEST 89~149.

706

.,

...,

I
CITATIONS 2873899 and 2873900
MSHA seeks penalties of but $20.00 each for these two
citations.
These two related non-"Significant and Substantial"
citations were issued when Respondent turned off the main fan
at the subject mine on three separate weekends when it was idle
and miners were not working in the mine. Maintenance was not
being performed on these occasions (T. 45) which occurred on a
total of 6 days in February, 1989. During the pertinent period,
Respondent had 15 miners who were working during the week on one
shift daily (T. 55). After receiving the Citations, Respondent
kept the mine fans running at all times and in the following
month (March, 1989) applied to MSHA for a variance from the
standard (T. 36, 46, 55). While the subject mine had methane
at a detectable level (T. 46), a lethal or toxic level had never
been detected (T. 45). On the three weekends in question no
miners were working (T. 45) and all power to the mine was shut
off (T. 42)
·
Turning first to Citation 2873900, it alleges a violation
of 30 C.F.R. 75.316 which requires mine operators to adopt a
"ventilation system and methane and dust control plan" approved
by the Secretary of Labor. Section 75.316 thus provides:
A ventilation system an methane
and dust control plan and revisions
thereof suitable to the conditions and
the mining system of the coal mine
and approved by the Secretary shall
be adopted by the operator and set out
in printed form on or before June 28,
1970. The plan shall show the type
and location of mechanical ventilation
equipment installed and operated in
the mine, such additional or improved
equipment as the Secretary may require, the quantity and velocity of .
air reaching each working face, and
such other information as the Secretary may require. Such plan shall be
reviewed by the operator and the Secretary at least every 6 months.
The subject.plan is Exhibit B attached to Court Exhibit 2 in the
"Exhibits" File.

707

Once adopted and approved, such plans are enforceable· as
mandatory safety standards. Petitioner alleges that Respondent
violated Paragraph II E (2) of the Plan, pertaining to "Main Fan
Operation", which provides:
All main fan installations shall meet the
criteria found in 30 C.F.R. § 75.300-2 and
30 C.F.R. § 75 . 300-3, unless a variance is
granted by the (MSHA) bistrict Manager."
(Emphasis supplied)
The C·. F. R. Section referred to in the adopted and approved
Plan, 30 C.F . ~. § 75.300-3(a), (the preface to which, 30 C.F.R.
§ 75.300-1, sets out the pertinent "criteria by which • • •
District Managers will be guided in approving main fan installation and operation •• • '') provides:
(a) All main fans should be kept in
continuous operation except in the event of:
(1) Scheduled maintenance or adjustments on idle days when all men other ·t han
those performing evaluation or adjustments
are withdrawn from the mine and the mine
power is cut off.
·c 2)
Uncontrolled stoppage or fan
failure.

(3) Other stoppages, when written
permission is obtained from an authorized
representative of the Secretary .
(Emphasis supplied)
The second Citation, #2873899, alleges a violation of
30 C. F.R. § 75.300 2/ which requires the mechanical ventilation
equipment to be inspected daily and for this inspection ·to be
recorded daily. The safety director for Energy Fuels, Keith
Hill, conceded that inspections were not performed when the
main fan was not in operation (T. 46).

11

30 C. F.R. § 75.300 provides:
All coal mines shall be ventilated by mechanical
ventilation equipment installed and operated in a
manner approved by an authorized representative of
· the Secretary and such equipment shall be examined
daily and a record shall be kept of such examination.
(Emphasis added)

708

r

I

Respondent contends, with respect to Citation No. 2873900,
that the approved Plan does not require that the fans be kept
in continuous operation. This of course directly contradicts the
express language of 30 C.F.R. § 75.300-3(a) which provides that
all "main fans should be kept in continuous operation" except for
the three exceptions noted above.
Without citing authority therefor, Respondent contends
that use of the word r. should" ra.ther than "shall" in the quoted
provision indicates the standard is "advisory" rather than
"mandatory. n
.
There is, by virtue of a recent descent decision of the Mine
Health and Safety Review Commission, Secretary of Labor v. Utah
Power & Light Company, 11 FMSHRC 1926 (October, 1989) authority
for the general proposition asserted by Respondent that use of
the word "should" in a regulatory or statutory requirement normally indicates the non-mandatory nature of such a provision.
Thus the Commission held:
"The Secretary's argument is undercut also by the
use of the term "should" in the wording of the criteria,
a term that normally signals the non-mandatory nature
of a regulation. See generally, Jim Walter Resources,
Inc., 3 FMSH~C 2488 . (November 1981). The Commission
has emphasized that when assessing the nature of a regulation the essential question is whether the standard
as written imposes a mandatory duty upon operators.
For instance, the Commission has found that even the
inadvertent use of the word "should" instead of "shall"
could be overcome as an indicia of a regulation's nonmandatory nature where the regulatory history of the
standard made clear that the standard imposes a mandatory duty on mine operators. See Kennecott Minerals Co.,
Utah Copper Division, 7 FMSHRC-r328, 1332 (September
1985). The standard at issue, however, was neither
proposed as mandatory nor promulgated with a mandatory
designation. Compare ~ennecott Minerals Co., supra.
Rather, as the judge properly observed, the standard
simply purports to set forth criteria by which MSHA's
District Managers will be guided in approving escapeways, without imposing a commensurate mandatory duty
on mine operators to se~k such approval. 10 FMSHRC
at 23."
It is concluded, however, that Respondent's argument lacks
merit . To be first noted is that plans addressing particular
safety areas in mines, such as ventilation and roof control
plans, are, once approved, mandatory inasmuch as violations of

709

such plans constitute violations of the Mine Act. Once adopted
by the mine operator and approved by MSHA, the provisions of
ventilation plans are enforceable as mandatory safety standards
Zeigler Coal Co. v. Kleppe, 536 F.2d 398, 409 (D.c. · cir. 1976);.
Utah Power and Light, supra.
·
In determining the nature of the standard here, if the
question were confined to evaluating the language of the regulation (30 C.F.R. § 75.300-3) on1y~ the Respondent's position
would be tenable, since such regulation uses the word "should"
and there is little else to go on in this record as to interpretation of the regulation. However, the standard consists of
two parts, the Plan itself and the regulation it incorporates.
The regulation is simply a subject of reference contained in
Paragraph II E (2) of the subject Plan, and that Paragraph, upon
which the minds of the parties to the Plan met (Respondent in
adopting it and MSHA in approving it) provides a clearly mandate
that all main fan installations "shall" meet the criteria found
in 30 C.F.R. § 300-3, unless a variance is granted by MSHA.
Here the use of the mandatory word "shall" in the Plan clearly
overrides the word "should" in the referenced material and
I conclude Respondent formulated and agreed to a regulatory
requirement - to keep the fans in continuous operation - thus
making the standard mandatory in nature. Significantly, Respondent, following the requirements of this standard after
the violation in question and seeking to invoke one of its
exceptions, sought permission (a variance) from MSHA and was
refused (T. 18, 19, 35).
Respondent also contends that MSHA denial of such permission (a variance) for it to de-energize its fans during "off
hours" was arbitrary. This argument is found irrelevant to the
issues in this proceeding. To begin with, the two Citations in
issue here were issued in February, 1989, and as Respondent
points out it did not apply for permission (a variance) until
after the Citations were issued, i.e. in March, 1989. Such
permission was withheld. ~/ Further, under Paragraph II E (2)
of the Plan the main fan installation shall meet the regulatory
standard specified "unless a variance is granted ••• " No variance was ever granted. It is thus concluded that Respondent's
allegation of after-the-violation arbitrariness by MSHA is not
germane to the issue of whether the violation charged did occur.
(T. 34-36, 37, 53).

ll

There is no evidence that Respondent, after the variance was
denied, ever filed a petition for modification of the standard
with the Department of Labor. In any event, there is, contrary
to Respondent's assertion, substantial persuasive evidence in
this record that MSHA's denial of a variance was based on strong
safety rationale and not arbitrary.

710

The violat1on charged in Citation No. 2873900 is thus
tound to have occurred. This violation was not designated by
the issuing Inspector as being "Significant and Substantial",
presumably since there was no indication that the haza.rd
contemplated by the infraction was reasonably likely to have
occurred. Nevertheless, the hazard posed by the violation
could have resulted in serious consequences. Thus,· William
Knepp, an MSHA ve~tilation exper~, testified:

Q.

And during certain idle days when the mine is not
producing, is there a need to have ventilation?

A.

I think that the danger would be on the start-up,
and dependent on how long the fan was down. Without the ventilation you could have buildup of
methane or black damp
"
CT. 21)
XXX

A.

XXX

XXX

I think the real danger comes when mine
examiners have to reenter the mines after the
fans are restarted."
(T. 24)

Mr. Knepp also described the mine as being "low gassy"
(T. 28}; re-emphasized the concern for the welfare of the preshift examiner whose job, he said, is made "much more difficult
and more hazardous after a fan has been shut off for several
days" (T. 25); and described the risk involved to the examiner of
"running into bad air, or hig~ methane concentrations" (T. 32).
Having determined that a violation occurred by Respondent's
failure to keep the . fans running continuously (including over
weekends) without a variance we now turn to Citation No. 2873899
which alleges a violation for Respondent's failure to examine
such equipment on ·the weekends the fans were turned off.
Respondentadmits (Brief, page 1) that the "record book
does not contain entries for examinations on the indicated days
for the reason that the fan was properly idle and daily examination Of idle fans was not required by § 75.300." Respondent
contends "that William Knepp, the MSHA ventilation expert,
testified "that when a fan is not running the requirement of
30 C.F.R. § 75 . 300-4(a) for daily examination of main fans does
not apply (Brief, pgs. 1 and 2). In support of this representation, Respondent relies on a partial excerpt of Mr. Knepp's
testimony (T. 22, lines 12-17), to wit:
A

"We just assume.that the mandatory standard is
no long~r applicable if the fan is not running."

711

Taking this portion of testimony out of context somewhat
misrepresentative since it fails to reveal that it occurred
during a line of questions based on the hypothetical situation
where a "variance" had been granted • . Seen in toto, the testimony
in this connection (adduced on cross-examination by Respondent's
counsel), appears as follows:

Q.

Does the -- in the instances where you have
granted variances and allowed the mine fans
to be shut off, do you also require that the
man power to the mine be shut off?

A.

Yes.

Q.

And in those instances, do you require that a
daily examination of the ventilation equipment
occur?

A.

No.

Q.

So when the mine fans are permissable shut off,
you don't require an ~amination on a daily basis
of those fans?

A.

Correct. That issue really isn't addressed.
I guess we do it by -- we've never had a problem
with it. We just assume that that mandatory
standard is no longer applicable if the fan is
not running."
(T. 22) (emphasis supplied)

I thus find no merit in Respondent's argument. It having
been conceded that the daily examinations required by the regulation cited, 30 C.F.R. § 75.300, were not conducted or recorded
and it further appearing that the fans were required to have bee:i
kept running on the days in question since no variance had been
granted, the violation is found to have occurred as charged.
CITATION NO. 2931204
This Section 104(a) "Significant and Substantial" Citation
was issued on January 25, 1989, by MSHA Inspector Melvin H.
Shively, and alleges a violation of 30 C.F.R. § 75.316, to wit:
The operator was not complying with approved
Ventilation Methane, Dust. Control Plan dated
July 8, 1988, in that page 2, Item F Ventilat~ng
controls shall be of incombustible material.
At cross cut 13 of the primary intake, Electrical installation was being vented to the return
through 12" inch P.U.C. Plastic pipe, through
permanent stopping."
712

H
'

Item F, Page 2 of the ventilation plan (herein Plan) which
MSHA alleges was violated, provides:
"All ventilating controls such as. stoppings,
overcasts, undercasts, doors, regulators, etc.
shall be of substantial and incombustible
construction to all possible and practical
extent, installed in ~ workmanlike manner and
maintained in the condition to serve the purpose for which they were intended."
Respondent used a PVC pipe 12 inches in diameter at _ross
cut No. 3 of the primary intake of the Raton Creek Mine to vent
the electrical ins·tallation there through a permanent stopping
into the return air course.
(T. 59-62).
The PVC pipe in question was plastic and not made of an
incombustible material (Stipulation No. 7, Court Ex. 1, T. 63,
64, 89, 108).
Respondent contends that the PVC pipe in question is not
a "ventilating control" within the meaning of Item F, page 2 of
the Plan since it does not fit generically into the types of
such controls actually enumerated in Item F as examples of such
controls since such examples are of "major" controls. Respondent
also contends that the "Secretary 11 failed to prove that the PVC
pipe was not "incombustible". 4/ · Finally, Respondent alleges that
since PVC pipe was in extensive use in underground mines when
Item F of the Plan was approved by MSHA, that the Secretary
should promulgate a rule under prescribed rulemaking procedures
prohibiting use of PVC pipe rather than amending the regulatory
standards by issuing a 104(a) citation~/

!/

This defense is rejected since the parties stipulated that
the PVC pipe in question was not made of an incombustible
material. Further, the record independently establishes combustibility (T. 70, 83, 84).

5/ This defense is rejected since it is concluded on the basis
of this record that PVC pipe is combustible and that such is
prohibited by the Plan for use in construction of ventilating
controls. The salient question is whether the PVC pipe in
question is such a control or part of such control.

713

,.
According to MSHA Inspector Melvin H. Shively, the electrical installation was located in the primary air course "just
outby"·. the ventilation control where the 12-inch plastic PVC pipe
was located (T. 59). The PVC pipe ran approximately 65 feet from
the permanent electrical installation ~o the return air course of
the mine (T. 62, 83) and ran through the middle of the permanent
stopping (T. 61, 62).
The purpose of the PVC pipe in question was to meet the
mine operator's obligation (T. 59, 64, 65) under the mandatory
standards (T. 109) to ventilate the permanent electrical installation directly (T. 111) to the return air course (should
a fire in ·the electrical installation create smoke) by directing
smoke to the return and thus avoid contamination of other areas
of the mine (T. 59-60, 80, 83, 108-109).
The PV.C pipe is a "very large piece of plastic pipe"
established "inside or along with the other construction" of
the stopping (ventilation control). According to the Inspector,
it is established "right in the center of the stopping" and
"is used to direct the currents that pass over" the electrical
installation through to the air ·return. (T. 60, 61, 85, 96·).
The PVC pipe is not part of the "construction" or "integrity"
of the stopping CT. 73, 74, 77, 78, 103). Nevertheless, should
the PVC pipe burn or melt, the hole in the st.o pping would become
enlarged, and "all the smoke that is built up" and "the fire"
would enter to the other side of the stopping and contaminate
two airways CT. 66-67, 103, 106). Thus, although not part of
the actual "construction" of the stopping (T. 106) it appears
that the PVC pipe once installed becomes part of the stopping
( T. 61-6 3 ) , 6 6 , 7 4 , · 9 3 , 10 6 ) •
.
Inspector Shively explained the stopping/pipe mechanism
in the following manner:
"Q.

.r.nd your citation refers to this plastic pipe through
permanent stopping. · Please explain what you m.e an by
that.

A.

A permanent ventilation control is a device that is
built out of incombustible material, blocks and such.
It will be there permanently in that mine, or in that
airway. And what it is, what it is set up for is to
direct the currents through to the working section,
and -- that is it, just to direct the air currents to
the working section.

714

,.
Q.

Since I have never seen this particular mine, will
you describe what a stopping looks like , and how that
plastic pipe is related to it?

A.

You have an opening between two entries, so now you
have to establish some type of device to prevent that
air flow from being mixed between the two.
So you
build a device with cinder blocks, concrete blocks
out o f noncombustible m~terial.
XXX

XXX

XXX

Q.

And does this plastic pipe go right through this
stopping through the wall?

A.

It was constructed right in the middle of it.

Q.

Okay .
So there is a hole in the stopping for the
pipe to go through.

A.

The stopping was built around the pipe.
(T. 61 - 62)

The subject PVC pipe was, when cited, an "overcast",
again according to William P • . Knepp, whose actual title was
MSHA supervisory mining engineer in charge of ventilation (at
pertinent times) and who was Staff Assistant to the District
Manager at the time of hearing (T. 83, 86, 92). "OVercast"
is defined as "an enclosed airway to permit one air current to
pass over another one .without interruption. They should be
built of incombustible material such as concrete, tile, stone ,
or brick . " A Dictionary of Mining , Mineral and Related Terms·,
(U.S . Department of the Interior, 1968).
On this subject, Mr. Knepp convincingly testified as
follows:
"Yes, it definitely is .
It is used as an overcast in
this particular case. It overcasts the belt entry and takes
the intake air that is passing over the electrical installation,
overcasts the air in the bell entry into the return. So it is
used as an overcast in this particular case. ''
(T . 83) .
XXX

XXX

XXX

"They were using it as an overcast , in this case .
To take
the air that passed over the electrical installation to comply

715

with the law. Which, I assume, they were in compliance with that
part of the standard. They were taKing the air and ventilating
it di~ectly into the return air current.
So the PVC pipe acted
as an overcast it would direct the air directly into the air
current, or into the return air cours~."
(T. 86).
Respondent's Safety Director, Keith Hill, conceded that
there was no other ventilation control in place which would take
air away from the electrical installation other than the ~VC , pipe
(T. · 109-110) and that t~e purpos~ of the PVC pipe was to "direct"
the air . (T. 106-110).
It is . also clearly established in the record that metal pipe
was a·reasonable and viable alternative to the use of PVC pipe in
the ventilation application under discussion CT. 81, 98~99, ~07,
113-114, 116).
The hazard posed by the combustible PVC pipe was credibly
described by the MSHA witness as follows:
"To begin with, if the condition exists, or
happens, I .should say if the condition happens, now
we have got to direct the a ·i r currents out of the
mine, and not to the area of the mine that the people
are working in. And that is the intent there I think,
that if the plastic pipe, if a condition did come
about, that the plastic pipe would melt away or burn
away, now we've contaminated possibly the primary
escapeway, also the secondary escapeway for that mine,
and the basic location of this electrical installation, being that it is only three breaks inby the
main portal of· the mine, we could have a ~moked mine
pretty bad."
CT. 65)
It is concluded from the preponderance of the reliable
evidence that if a fire · occurred in the electrical installation,
the PVC pipe would meit down and burn which in turn would open up
a "hole through that stopping" which would result in the contamination of two escapeways (T. 65-67, 84, 85, 93). Such occurrence could cause fatalities to miners (T. 67-68, 86, 89, 95)
from smoke inhalation.
In October or November, 1987, Inspector Shively discussed
the subject of the combustibility of the PVC pipe with Mr. Keith
Hill, indicating that all "areas that were being ventilated with
plastic pipe ••• needed to be changed and metal pipe put in
place" (T. 70-71).

716

ultimate Findings and Conclusions.
The approved ventilation control plan refers to and requires "incombustible construction" of overcasts and stoppings
"to all possible and practical extent" (T. 63).
The combustible plastic PVC in question was a control
(overcast) used ~or ventilating ~he mine and, as such, is a
ventilating control within the reasonable meaning of Item F,
at page 2 of the approved ventilation Plan. Further, the
pipe was an integral part of the stopping in the area and such
stopping is a ventilation control within the reasonable meaning
of Item F, at page 2 of the Plan which requires again, that
such controls be "of substantial and incombustible construction
to all possible and practical extent."
The purpose of the PVC pipe was to meet Respondent's
obligation to ventilate the permanent electrical installation
to the r~turn ai~ course should a fire in the electrical installation create smoke by directing the smoke to the return thus avoiding contamination of other areas of_ the mine.
Use of the PVC pipe, since it was not incombustible and it
was a ventilation control, constituted a violation of the Plan
and a resultant violation of 30 C.F.R. § 75. 316. 6/

Penalty Assessment
General
The parties stipulated (Ct. Ex. 1; Ex. P-1; T.4) that
Respondent is engaged in mining and selling of bituminous coal
and is a large mine operator; that Respondent, with a history
of 6 violations, proceeded in good faith to promptly abate the
violations involved, and that the proposed penalties would not
affect Respondent's ability to continue in business.

~/

As previously noted, once such a plan is approved and.
adopted its provisions are enforceable at the mine as mandatory
s~andards. Zeigler Coal Company v. Kleppe, 536 F.2d 398 (D.C.

Clr., 19 76) •

717

A. Citation Nos. 2873899 and 2873900
As to both violations involved, it is found that Respondent's explanation for its failure to adhere to the standards
was extremely thin and that as · a minimum the violations occurred as a result of its negligence. It is also concluded
with respect to Citation No. 2873900, that in view of the danger
created by it, it was quite serious in nature. Considering the
other criteria involved, a penalty of $50.00 is ·assessed for
this violation. The violation described in Citation No. 2873899
is incidental to that in Citation No. 2373900 and involves nonfeasance in -discharging an inspection and a record-keeping
obligation. It is· not found to be serious and the $20 penalty
sought by Petitioner is found appropriate and here assessed.

g_

Citation No. 2931204

Respondent established that it did not install the PVC
pipe but that such was in place in 1982 when it "bought" the
m1ne (T. 108); that it had not received any prior directive or
instructions from MSHA to discontinue use of the PVC pipe
(T . 92, 96, 104-105); and that PVC pipe has in the past been
in common use throughout the mine (T. 104-106). 7/ Based on
these findings, and the generality of the inspector's testimony
concerning prior notification to the mine operator, it is concluded that negligence was not involved in this violation.
The
violation is found to be moderately serious in view of the . fact
that there was the potential for making escapeways unsafe for
travel and resultant fatalities.
In consideration of all the
above assessment factors a penalty of $50.00 is found appropriate and here assessed.

.

21

.

Although Respondent contended that it once (in 1985-1986) had
MSHA "permission" to use PVC pipe for ventilation purposes due to
the fact that such was shown in a drawing attached to a ventilation plan, it appeared that such drawing was not incorporated in
the Respondent's current approved ventilation Plan (T. 104-112).

718

ORDER
Citation No. 2931286 is MODIFIED to amend Paragraph 10 D
thereof to reflect that the "Number of Persons" affected by the
violation is "1" rather than "7", and is otherwise AFFIRMED.
Citations numbered 2873899, . 2873900 and 2931204 are
AFFIRMED.
Respondent, if it has not previously done so, shall pay .
the Secretary of Labor within 30 days from the date of issuance
of this decision the sum of $ 194 representing the total civil
penalties above assessed.

,);_b4l/ If ~-tSt<k~< Jz _
Michael A. Lasher, Jr.
Administrative Law Judge

Distribution:
Margaret A. Miller, Esq., Office of the Solicitor, u.s. Depart- ·
ment of Labor, 1585 Federal Building, 1961 Stout Street, Denver,
CO 80294
(Certified Mail)
Phillip D. Barber, Esq., Welborn, Dufford, Brown & Tooley,
1700 Broadw~y, Denver, CO 80203
(Certified Mail)
/ot

719

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION

"

OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, l Oth f LOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINI.\. 22041

ROBERT SIMPSON,

APR 9 1990

-DISCRIMINATION PROCEEDING
Complainant

v.

Docket No. KENT 83-155-D

KENTA ENERGY, INC .,
·and
ROY DAN JACKSON ,
Respondents
DECISION ON REMAND
Before:

Judge Broderick

On September 29 , 1989, the Commission remanded the case
to me to determine whether attorney ' s fees are properly .
awardable under the Act for legal services on appeal, and,
if so , to determine the amount of such fees; and to determine
the amount of back pay and interest due Complainant· since
December 17, 1984 .
On December 18 , 1989, I issued a decision with respect
to the attorney ' s fees claimed, and permitted discovery on
·the question of back pay . On March 19, 1990 , Complainant
submitted a statement of the back pay and interest due him
from December 17, 1984 through March 31, 1990. Respondents
have not replied to the statement .
Complainant's statement indicates that he has not been
reinstated nor offered reinstatement by Kenta or Jackson.
It further states that the subject mine ceased operating
on approximately March 1 , 1988, and that Complainant does
not claim back pay beyond that date . Interest is claimed
through March 31, 1990 . Complainant w·orked for approximately
6 months in 1985 and was paid a total of $7200. The statement
shows interim of f setting earnings of $3600 for each of the
first two quarters of 1985. The statement claims that Complainant
had no other earnings from October 1984 to March 1 , 19B8.
I accept the representations in the statement and find them
to be factual . I adopt the calculations contained in the
statement.
Therefore , IT IS ORDERED .that Respondents Kenta and
Roy Dan Jackson shall pay to Complainant Robert Simpson the

720

following amo.unts, .representing back pay and ·i nterest due
Complainant since December 17 , 1984, under the commission
decision issued May 11, 1989:
Interest on back pay previously awarded
Additional back pay
Additional interest
TOTAL

20,442.16
6l , R65 . 20
25 , 675 . 34
$107 , 962.7() ·

This is a final order.

r/tl~&:.Z-5 .A 13t-z::dz:--r~~;

/ ' James A. Brod~rick
~
Administrative Law ~udge
Distribution:
Tony Oppegard, Esq., Appalachian Research and Defense Fund of
Kentucky , Inc ., P . O. Box 360 , Hazard, KY 41701 (Certified Mail)
Stephen A. Sanders , Esq . , Appalachian Research & Defense Fund of
Kentucky, Inc. , 205 Front Street , Prestonsburg~ KY 41653
(Certified Mail)
Peter A. Greene , Esq ., Thompson , Hine & Flory, 1920 N Street ,
N.W., Washington, D.C. 20036 (Certified Mail)
slk

721

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE Of ADMINISTRATIVE LAW JUDGES
2 SK'(LINE, lOth FLOO~
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 9 1990
METTIKI CO~L COMPANY,
Contestant

CONTEST PROCEEDINGS

v.

Docket No. YORK 89-19-R
A. C. No. 3110337;11/30/88

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. YORK 89-20-R
A. C. No. 3110339;11/30/88
Mettiki General Prep Plant
Mine ID 18-00671

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. YORK 89-42
A.C. No. 18-00671-03537
Mettiki General Mine

METTIKI COAL COMPANY,
Respondent
DECISION
Appearances:

Nanci A. Hoover, Esq., Office of the Solicitor,

·u.s. Department of Labor, Philadelphia, PA,

for the Secretary;
·
Susan Chetlin, Esq., Crowell and Mooring,
washington, . DC, for Mettiki Coal Company.

Before:

Judge Fauver

Mettiki seeks to vacate an imminent danger order and two
citations, and the Secretary of Labor seeks to affirm them, with
civil penalties, under the Federal Mine Safety and Health Act of
1977, 30 u.s.c. § 801 ~seq.
Having considered the hearing evidence and the record as a
whole, I find that a preponderance of the substantial, reliable,
and probative evidence establishes the following Findings of Fact
and further findings in the Discussion below:

722

FINDINGS OF FACT
1. Mettiki Coal Company, through a subsidiary, owns and
operates a coal preparation plant known as Mettiki General
Preparation Plant.
2. On November 29, 1988, MSHA received a complaint that the
No. 34 breaker, a disconnect switch that controls the power to
the raw coal silo conveyor belt, had a defective lock out device.
The complaint was that the breaker could be turned to _the on
position even when the lock out device was padlocked.
3. On November 30, 1988, MSHA Inspector Kerry George
investigated the complaint. Whe·n he arrived the surface belts
were idle for belt maintenance. Two
miners were on top of the
silo making repairs to the speed reducer for the No. 34 belt.·
4. The No. 34 breaker was in the off position and tagged
(witn a danger tag warning not to turn on the circuit). Its lock
out device was padlocked.
5. The two miners had pulled the emergency cord on the No.
34 belt before beginning repairs.
6. The miners were ·called down from the silo, and the
surface electrician, Clarence Bowman, who was the electrical
examiner for all surface breakers, was called to test the lock
out device. Because of a sawed out cut in the lock out device,
the breaker could be turned on despite the padlock. It was not
difficult to turn the breaker on when padlocked. This defect was
the result of poor installation of the breaker, and not a
deliberate intention to defeat the lock out device.
7. Mr. Bowman had known of this defect in the lock out
device from his first inspection of the br~aker, within a few
months of its installation two or three years before November 30,
1988. He was aware that the breaker could be turned on despite a
padlock, but he did not consider this a safety problem. In his
view, a ·danger tag was sufficient safety protection to prevent
re-energizing a circuit. He inspected this breaker every month
for over two years, but never reported the defective lock out
device or removed the breaker from service in order to repair it.
8. Inspector George issued an imminent danger order
withdrawing the No. 34 breaker from service. He also issued two
citations. Citation No. 3110339 charges a violation of 30 C.F.R.
§ 77.507.
Citation No. 3110340 charges a violation of 30 C.F.R.
§ 77.502.
9. After issuance of the above order and citations, the
defective lock out device was replaced within an hour.

723

DISCUSSION WITH FURTHER FINDINGS
Citation No. 3110339
This citation charges a violation of 30 C.F.R. § 77.507,
which provides:
All electric equipment shall be provided
with switches or other controls that ar~ safely
design~d, constructed, and installed.
A "switch" is defined by the Dictionary of Mining as "[a]
mechanical device for opening and closing an electric circuit ... . •
u.s. Department of the Interior, A Dictionary of Mining,
·
Mineral, and Related Terms 1111 . (1968). The brea-ker for the No.
34 belt circuit is a disconnect switch that meets this
definition.
A lock out device for a disconnect switch is an integral
part of the switch, essential to control the switch when locking
out is required by a safety regulation. It is therefore included
in the scope of § 77.507. This interpretation is consistent with
that of Congress as expressed in the legislative history. The
Senate report on § 305(o) of the 1969 Act !/ states:
This section requires that electric equipment
be provided with switches or other safe control[sl
so that the equipment can be safely started, stopped,
and operated without danger of shock, fire, or faulty
operation.

s. Rep. No. 91-411, 9lst Cong., lst Sess. (1969> at 65, reprinted

in House Comm. on Education and Labor, 9lst Cong., 2d Sess.,
Legislative History of the Federal Coal Mine Health and Safety
Act (1970 Comm. Print) at 65.

The lock out device on the No. 34 breaker was not safely
installed in that it did not prevent turning the breaker on when
it was padlocked . This was a safety hazard, in violation of
§ 77.507.
The surface electrician, who was also the electrical
examiner, was responsible for the safety of this equipment. He
knew about the defect but did not repair it. His continued
failure to replace the lock out device constituted gross
negligence, in violation of § 77.507.

1/ Section 77.507 mirrors 30 C.F.R. § 75.512, an underground
standard, which repeats the statutory language of 30 u.s.c .
§ 86-S(o).

724

·

Citation No. 3110340
This citation charges a violation of 30 C.F.R. § 77.502,
which provides:
Electric equipment shall be frequently examined,
tested, and properly maintained by a qualified person
to assure safe operating condition. When a potentially
dangerous condition is found on electric equipment, such
equipment shall be removed from service until such .
condition is corrected. A record of such examinations
shall be kept.
under§ 77.502-2, the examinations must be conducted at least
monthly.
Based on the previous holding, I find that the lock out
device was an integral part of the disconnect switch and
therefore was required to be inspected under § 77.502.
The lockout device was defective because it had been notched
in such a way that the breaker could be reset even when padlocked.
The intention apparently was not to defeat the locking device,
but to accomodate a poor installation of the breaker. Mettiki's
electrical examiner for surface facilities, Mr. Bowman, testified
that it was poorly installed and it was the only one of some 300
breakers that had been installed this way. For years, he knew of
this defect and the fact that it would permit the breaker to be
reset despite a padlock. He did not report the defect because he
regarded the tagging of a circuit as sufficient protection for
·safety purposes. Mr~ Bowman was also the surface electrician.
His testimony and demeanor on the stand indicated that he
expected others to comply with his danger tags and would probably
consider physical revenge against anyone who turned on a circuit
that he had tagged. This is hardly the intent of the safety
standard or a basis for allowing a defective lock out device.
Mr • .Bowman's attitude and failure to report the lock out defect
and remoqe the breaker from service demonstrate gross negligence,
in violation of § .77.502. Although Mettiki contends that its
electrical · examiner did not know that the defect permitted the
brea~er to be turned on despite a padlock, I find that he did
have such knowledge but chose to ignore the defect in his
numerous . examinations of the No. 34 breaker.
·
Imputation of Negligence.
Mettki contends that any negligence of the el~ctrical
examiner is not imputable to the company, citing decisions such
as Southern Ohio Coal co., 4 FMSHRC 1459 (1982). There the
Commission held that, "where agents are negligent, that
negligence rnay .be imputed to the operator for penalty purposes"

725

but "where a rank-and-file employee has violated the Act, the
operator's supervision, training and disciplining of its
employees must be examined to determine if the operator has taken
reasonable steps to prevent the .rank-and-file miner's violative
conduct." Id at 1464. However, Mettiki's electrical examiner
was more than a rank-and-file employee • . He was the operator's
designated person to conduct electrical examinations of surface
electrical equipment in order to protect the miners. In such
capacity, it was h.is responsibility to certify the equipment to
be safe or to report conditions requiring correction. For
electrical safety examinations, he served more in the capacity of
an agent of the operator than as a rank-and-file employee. His
negligence is therefore imputable to the operator as to both
citations. In light of his gross negligence, Citation No.
3110340 should be modified to cite "high negligence" instead of
"moderate negligence"; the allegation of high negligence in
Citation No. 3110339 i9 sustained by the evidence.
Order No. 3110337
Section 3(j) of the Act defines an imminent danger as:
The existence of any condition or practice in
a coal or- other mine which could reasonably be expected
to cause death or serious physical harm before such
condition or practice can be abated.
The test of validity of an imminent danger order is whether
a reasonable person give~ a qualified inspector's education and
experience would conclude that the facts indicated an imminent
danger. Freeman Coal Mining Co. v Interior Board of Mine
Operations A~peals, 804 F. 2d 741 (7th Cir. 1974). See also C.D.
Livingston, 8 FMSHRC 1006 (1986); and United States Steel, 4
FMSHRC 163 (1982).
The inspector issued an imminent danger order because of the
defective lock out device and the fact that two miners were
working on top of the silo at the time the belt circuit was
supposedly locked out.
Respondent contends that it was not required to lock out the
No. 34 breaker circuit because the miners were doing mechanical,
rather the electrical work on the belt soeed reducer. It
contends that 30 C.F.R. § 77.404(c) applied and required only
that the belt be turned off and blocked against motion. However,
the record does not show that the belt was blocked against motion
in compliance with this standard.
Apart from this, Mettiki argues that many independent
actions would be required to cause injury due to the defective
lock out device, and therefore there was no imminent danger.

726

I

These include: 1) ignoring the warning tag and padlock: 2)
turning -the breaker on; 3) reactivating the emergency pull cord
on No. 34 belt; 4) starting the two outby belts in order to start
No. 34 belt; and 5) ignoring the. sirens that would sound before a
belt is started. I agree that these circumstances indicate that
the defective lock out device did not create an imminent danger.
Also, they do not indicate a "significant and substantial"
violation under the Commission's test in Mathies Coal Co., 6
F!-iSHRC 1 ( 1984), and similar cases.
However, the defective lock out device was still
"ootentially dangerous" within the meaning of 30 C.F.R. § 77.502,
w~ich requires that, "When a potentially dangerous condition is
found on electrical equipment, such equipment shall be removed
from service until such condition is corrected." The defective
lock out device could have contributed to an accident in which a
·miner inadvertently or even intentionally reset the breaker under
circumstances in which a reenergized circuit could cause injury
to persons working on. the belt or its electric circuit.
"Potentially dangerous" conditions are not limited to the precise
circumstances existing at the time of the citation, but include
possible dangers that could cause injury to miners if the cited
condition continued during day to day mining operations.
On review of the facts and the reasonableness of the
inspector's enforcement action, I find that the § l07(a) order
should be modified to be a § 104(b) order instead of a § 107(a)
order.~/ Metti~i's failure, through its electrical examiner, . to
report the· defective lock out device and remove the breaker from
service until the defect was corrected constituted a violation of
30 C.F.R. § 77.502. Citation No. 3110340 is therefore sustained
by the evidence.
Because of this citation, the inspector could
have issued a § 104(b) order withdrawing the breaker from service
until the defective lock out device was corrected. Indeed, such
an enforcement order is implied, because the regulation specifies
that "potentially dangerous" equipment "shall be removed from
service until such condition is corrected." Thus, no abatement
time need be allowed in a citation for this ty~e violation.
. The operator contends the lock out defect should not be
considered potentially dangerous because half of the 300 surface
breakers had no lock out device and MSHA did not cite violations
for them. This argument is not persuasive. First, all of the
surface conveyor belt breakers at the plant had a lock out
device, and No. 34 was the only defe~tive one. It was thus
cecognized that a lock out device was feasible and required for

~/ A§ 104(b) order would have the same effect in removing the
defective equipment from service.

727

the conveyor belt circuits. Secondly, MSHA's manual presents a
firm policy of enforcement of the lock out standard (§ 77.501),.
stating:
Disconnecting devices shall be locked out, where
possible, and suitably tagged by persons who perform the
work. Locking out is "possible" in almost all cases
and can be accomplished in a practical manner. * * *
[Vol. V MSHA Program Policy Manual (July 1, 1988) p.62. 1
The reasons for MSHA's failure to issue citations for the
non-belt breakers that did not have a lock out device are not
shown by this record. However, if the local MSHA district was
lax in enforcing the lock out safety standard, despite·the
~regulation and MSHA's own Program Policy Manual, such laxness is
not probative regarding the potential dangec of the defective
lock out device on No. 34 breaker.
This leaves the question of gravity of the two violations
for civil penalty purposes.
"Gravity of the violation," as used in § llO(i), is not tied
. to the question whether a violation is or is not "significant and
substantial" within the meaning of§ llO(d)(l). "Gravity," for
civil penalty purposes, is the seriousness of a violation. This
includes the importance of the safety or health standard, and the
seriousness of the operator's conduct, in relation to the Act's
purpose of deterring violations and fostering compliance with
safety and health standards. Many types of safety or health
violations are serious even though a single violation might not
show a "reasonable likelihood" of causing serious injury or
illness, or even fit into a probability-of-injury-or-illness mold.
For example, some violations are serious because they demonstrate
recidivism or an attitude of defiance by the operator. Others
are serious because the safety and health standard involved is an
important protection for the miners. Important safety or health
standards are such that, if they are routinely violated or
'trivialized substantial harm would be likely at some time, even
if the likelihood that a single violation will cause harm may be
remote or even slight • . 3/ Other mine safety and health
violations a .c e serious because they may combine with other
conditions to set the stage for a mine accident or disaster, even
though individually, or in isolation, they do not appear to
forecast injury or illness. Still others are secious because
they involve a substantial possibility of causing injury or
illness, if not a probability.

11

For example, a stop-look-and-listen safety law for 9ublic
service vehicles may be considered an important safety standard
even though a 9articular instance of violation may not shoto~ a
"reasonable likelihood" of colliding with a train.

728

I find the violations in these cases to be serious because
the cited
~: ~tandards are an important protection for the miners, C3) and the
· operator's conduct should be deterred.

.. ~1) they involve a potentially dangerous condition, (2)

,· ,

Considering Mettiki's gross negligence, through its
examiner, in violating § 77.502, and all the other
"criteria in§ llOCi) of the Ac~, I find that a civil penalty of
·:..""'$ 500 is appropriate for this violation.
~ ~lectrical

Considering Mettiki's gross negligence, through its
electrical examiner, in violating § 77.507, and all the other
.::·:::riteria in§ llOCi> of the _A ct, I find that a civil penalty of
··3500 is appropriate for this violation.
CONCLUSIONS OF LAW
:<~

1.

The judge has jurisdiction over these proceedings.

2. Met tiki coal Company violated 30 C.F.R. § 77.502 on
:. ..·:~ovember 30, 1988.
3. Met tiki Coal Company violated 30 C.F.R.
., ~ovember 30, 1988.

§

77.507 on

4. The Secretary of Labor failed to prove an imminant
:··.:langer as alleged in Order No. 3110337. This orde r should be
nodified to be a § 104(b) order.
ORDER
WHEREFORE IT IS ORDERED that:
1. Citation No. 3110339 is MODIFIED to DELETE the
.·.allegation of a "Significant and. Substantial" violation.
: :.MODIFIED, it is AFFIRMED.

As

2. Citation No. 3110340 is MODIFIED to DELETE the
.::1llegation of a "Significant and Substantial 11 violation and to
·-·change the allegation of negligence from "Moderate " to "High. 11
.As MODIFIED, it is AFFIRMED.

:~\;

3. Order No. 3110337 is MODIFIED to be a § 104(b) order
instead of a § 107Ca> order, deleting the allegation of an
· ··imminent danger and cross-referencing Citation No. 3110340. As
-:.:'10DIFIED
it is AFFIRMED •
1
._ ..:

·. 'f

729

4. Mettiki Coal Company shall pay the above civil penalties r ....
of $1,000 within 30 days of the date of this Decision.
ic".·.

..·

tJ;t_t~
:JV/Mvt,AWilliam Fauver
Administrative Law Judge

... ...
~.

'.

r·:·

Distribution:
j .·: ·~

Nanci A ~ Hoovec, Esq., Office of the Solicitor, u.s. Department
of Labor, 3535 Market Street, Philadelphia, PA 19104 (Certified
Mail)

I:

susan Chetlin, Esq., Crowell and Moring, 1001 Pennsylvania
Avenue, N.W., Washington, D.C. 20004-2505 (Certified Mail)
: ..

iz

r-:·

'·.
' .··

t;':·

, · :.

730

fEDERAL MINE SAFETY AND HEALTH REVI EW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYl iNE, lOth FLOOR
5203 lEESBURG PIKE
FAl lS CHURCH, VIRGINIA 22041

APR 171990
SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADMIN I STRATION (MSHA) ,
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. KENT 90-32
A. C. No. 15-02502-03556
:

No . 18 Mi ne
SHAMROCK COAL COMPANY ,
Respondent
DECIS I ON
Appearances:

Before:

G. Elaine Smith , Esq., Office of the Solicitor ,
U.s. Department of Labor , Nashville., Tennessee ,
for Petitioner;
Neville Smith, Esq. , Smith & Smith ,
Manchester, Kentucky for Respondent .

Judge Melick

This case is before me upon the petition for civil
penalty filed by the Secretary of Labor pursuant to
section 105(d) of the Federal Mine Safety and Health Act of
1977, 30 u.s.c . § 801 et seq.,. the " Act, " charging the
Shamrock Coal Company (Shamrock) with six violations of
mandatory standards and proposing civil penalties of $3 , 685
for the vio l ations. The general issue before me is whether
Shamrock violated t he ci ted regul atory standards and , if so ,
the appropriate ci v i l penalt y t o be assessed in accordance
with section 110(4) of t he Act.
At hearing the pa r ties moved for approva l of a
settlement agreement with respect to five of the citations at
issue and supplemented the motion post hearing. I have
considered the documentat i on and r epresentations submitted in
support of the motion and find that the proposal meets the
criteria under section l l OCi> of the Act. Accordingly the
motion is approved and an appropriate order will be
i~corporated in the final disposition of this proceeding.
The one citation r emaining at issue, No . 3030499,
alleges a "significant and substantial" violation of the
mandatory standard at 30 C. P.R . § 75.202(b) and charges as
fol l ows:
The result of the investigation into the accident
indicates , that as a minimum , the victim ' s head was
extended inby the last row of permanent supports

. 731

into an area of unsupported roof at the time of the
accident.
The cited standard provides· in .part that '' [n]o person
shall work OJ;' travel under unsupported roof ••• " The
citation accordingly fails to allege an essential element of
the violation charged, i.e. that anyone was either working or
traveling under unsupported roof. It is therefore facially
deficient and must be vacated.~/ ·rn any event the Secretary
has failed to prove that the victim in this case was either
traveling or working under unsupported· roof .
The essential facts are not in dispute. · More
specifically it is not disputed that the victim, at the time
he was struck by falling rock, was positioned at lea.st
partially inby permanent roof support. The dispute arises as
to how the victim got into that position. The resolution of
this dispute depends on the opinions of the experts witnesses
and the reasonableness of their conclusions. The accident at
i 's sue is described in the MSHA investigation report as
follows:
On Monday, May 15, 1989, at about 2:30p.m., the
009 section crew, under the supervision of
Carter D. Sams, section foreman, entered the mine
and arrived on the section at about 3:00p.m., Sams
examined the section and assigned duties and work
locations to crew members.
Normal operations continued without incidence [sic]
until about 6:45p.m., when the Joy C~ 14
Continuous Miner that was loading coal in the left ·
crosscut of the No. 3 entry (accident scene) became
inoperative due to a malfunction in the right
traction motor. A Joy 10 SC Shuttle Car was used
to tow the continuous oi~er from the \-Jorking place
to the next line of crosscuts outby. Sams decided
that the continuous miner could not be repaired in
the remainder of the work shift and that he would
take the production crew to the 008 spare section

E_! In a citation issued May 25, 1989, for the same
factual circumstances (Citation No. 3030497, Operator's
Exhibit 1> the Secretary had alleged that the victim .was
"performing work" inby the last row of permanent coof
suppocts. That citation was however subsequentlt vacated by
the Secretary based on a d<~termination that the victum was
not J.)erforming work inby suppocted roof at the time of the
accident. (Operator's Exhibi~ 1). The Secretary then issued.
the facially deficient citation at bar.

732

to continue producing coal for the rest of the
shift. At about 6:55 p.m., Sams instructed all
crew members, except for the No. 2 roof-bolting
crew who were installing roof . bolts in the face of
the No. 1 Entry and David w. Baker,· section
mechanic, who was performing maintenance work, to
travel to the 008 section to continue producing
coal. At about 7:00p.m., Sams gave instructions
to ·Lee Carson Sizemore and Timothy Chadwell
roof-bolting machine operators and Lyle Goings,
roof bolter helper, that when roof-bolting
operations were completed in ·the No. 1 Entry, to
travel to .the No.3 entry and bolt the left
crosscut (accident scene). Sams then made a
routine examination of each working place and
walked to the 008 section.
Upon completion of the roof bolting operations in
the face area of the No. 1 Entry, Sizemore and
Chadwell attempted to take the No. 2 roof bolter to
the No. 3 entry, but were blocked by the continuous
miner. They decided to use the No. 1 roof-bolting
machine, however, when they arrived at the machine,
Baker was working on the panic switch
(deenergization device). Sizemore and Chadwell
obtained pry bars and proceeded to the left
crosscut in the No. 3 entry to pry down some loose
draw rock that was left in the olace when the
continuous miner malfunctioned ... Under normal
circumstances, at the end of the cut, prior to the
continuous miner leaving the working place, all
loose rock would have been cut down and removed.
Siza~ore stated, that at the time of the accident
he was standing between the first and second roof
bolt .on the last row of bolts and was prying on a
piece of draw rock on the left side with his back
turned to Chadwell. to the best of his knowledge,
Chadwell was located between the second and third
roof bolt and was attempting to take down a piece
of draw rock that was caught on a strap at the last
row of roof · bolts. Sizemore heard rock fall and
when ' he looked around, he saw Chadwell lying on the
mine floor with a piece of rock laying on his chest
and the right side of his face. Sizemore removed
the rock and summoned help.

Baker and Goings, who were working on the
continuous miner one crosscut outby the accident
area, responded to his call. Upon their arrival to
the scene of the accident, Baker examined Chadwell
and determined that he was unconscious and
nonresponsive. realizing the seriousness of the

733

injuries, Baker proceeded to the mine phone and
contacted the surface mine office ano requested an
ambulance and informed Owen . Hensley, 2nd Shift
Superintendent, that Chadwell had been seriously
injured by a piece of falling rock. Baker then
returned to the accident scene with first aid
equipment. Sams overheard the phone conversation
explaining the accident and immediately proceeded
to the 009 section. Upon his arrival, he assisted
in placing a bandage on Chadwell's head and
securing him on the stretcher. Chadwell was then
placed in a scoop bucket and transported to the end
of the supply track where he was transferred onto a
rail-mounted mantrip car. They left the 009
section at about 8:05p.m., at which time Chadwell
was unconscious, but still had vital signs. They
arrived on the surface with Chadwell at
approximately 8:35p.m., and placed him in the
ambulance. The ambulance attendants examined
Chadwell and finding no vital signs, they
instructed Hensley to contact Dwayne Walker, Leslie
County Coroner. The coroner arrived at the mine at
about 9:30p.m., at which time Chadwell was
pronounced dead.
At hearing, MSHA Coal Mine Investigator Roy Parker
testified that Chadwell was engaged in a lawful and indeed
necessary procedure using a slate bar to pry loose rock from
the roof and that it was not likely that Chadwell was prying
rock directly over his head. Parker nevertheless concluded,
based on the position of Chadwell's body after the accident,
that Chadwell had been working with at least a portion of his
head inby the last permanent roof support. While admitting
that no one actually saw the accident, Parker nevertheless
did not believe .t hat Chadwell slipped and fell before being
hit wi:th falling rock. MSHA Investigator Maurice l-iullins
apparently also agreed with Parker's conclusion that the
victim had been working beneath unsupported roof at least
insofar as his head was inby the last permanent roof support.
While acknowledging that a portion of the victims body
was indeed inby parrnanent roof support at the time he was
struck by the falling rock Shamrock maintains that based on
the evidence it is more reasonable to conclude that Chadwell
had slipped and fallen and that he was actually on the mine
floor when he was struck by the falling rock. Indeed I agree
that this is the most reasonable inference to be drawn from
the evidence.
Lee Size~ore, the miner working with Chadwell, testified
that just before the accfdent he observed that Chadwell was
using the pry bar but from a position outby the last row of

734

permanent support. While Sizemore had his back turned to·
Chadwell at the time of .the rock fall, he immediately turned
and saw that Chadwell was lying wjth the rock on his chest
with his legs up to his waist st111 remaining under the roof
support.
According to Jeffrey Shell, a Shamrock Safety
Coordinator who. investigated the accident on May 16, 19 89,
the mine floor in the area of the accident was covered with
loose material and the floor was higher on one side of the .
entry than the other i.e. it was sloped approximately 10
inches across the 18 foot-wide entry. Shell opined, based
upon his extensive mining experience and knowledge of the
. activities of the deceased prior to the accident, that the
deceased was most likely pushing at the loose roof rock from
an outby position into the unsupported area. The evidence
shows that the loose rock was being held by a roof support
strap so according to Shell the victim most likely slipped
f ro1n the outby position in to the unsupported a rea and spun as
he fell, landing on his back.
' Ronald Turner, District Mine Inspector for the Kentucky
Department of Mines and Minerals concurred with Shell.
Turner also testified that MSHA Inspector Parker and MSHA
Investigator Mullins had reached agreement during the
accident investigation on May 16, 1989, that the deceased had
indeed been working in the supported area trying to pry the
rock loose before the accident.
Gordon Crutch~ Shamrock's Safety Director and a former
supervisory inspector an·d accident investigator for the
Mining Enforcement and Safety Administration (MESA), the
predecessor to MSHA, testified that he measured the slope in
the accident area in October or November 1989 and found that
the entry actually sloped 2lu from one side of the entry to
the ot.her. Crutch also opined that the victim had been
working under the supported roof area, slipped while trying
to push the rock from the roof support strapping and was
already prone at the time the rock fell inby the permanent
support. Crutch said his opinion was reinforced by the
nature of the deceased's chest and facial injuries. Crutch
observed that from his experience investigating roof fall
injuries, when a victim is directly beneath the falling rock
the resulting injuries are usually to the neck and, as the
miner is thrust to the mine floor, to the pelvis. No such
injuries occurred in this case.
With this framework of evidence I find Shamrock's
explanation to be the most persuasive. For this additional
reason I find that there was no violation of the cited
standard and the citation must accordingly be vacated.

735

ORDER
.

-. .

Citation No. 3030499 is hereby VACATED. Shamrock Coal
company is directed to pay the following civil penalties
within 30 days of the date of this decision: Citation
No. 3205380 - $100, Citation No. 3205504 - $153, Citation
No. 3205506 - $112, Citation No. 3205512 - $112, Citation
No. 3205516 - $87.
·
}
~

.

I

.

M.~L0k
G,1y
~~

Melick
Administ1ftive Law Jh\dge

Dist:cibution:

.

·

·

~\

h

G. Elaine Smith, Esq., Office of the\isolicitor, u.s.
·
Department of Labor, 2002 Richard Jo~es Road, Suite B-201,
Nashville, TN 37215 (Certified Mail)
Neville Smith, Esq., Smith & Smith, Shamrock Coal Company,
110 Lawyer Street, Manchester, KY 40962 (Certified Mail)
nt

736

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth· FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA_ 22041

APR 17--1990
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

Docket No. PENN 89-266
A. C. No. 36-04281-03667

v.

Dilworth Mine

CONSOLIDATION COAL COMPANY,
Respondent
DECISION
Appearances:

Thomas A. Brown, Jr., Esq., Office of the
Solicitor, U. s. Department of Labor, Philadelphia,
Pennsylvania, for the Secretary;,
·
Walter J. Scheller, III, Esq., Consolidation Coal
Company, Pittsburgh, Pennsylvania, for the .
Respondent.

Before:

Judge Weisberger

Statement of the Case
In this Civil Penalty Proceeding, the Secretary (Petitioner)
seeks civil penalties for alleged violations by the Operator
(Respondent> of. 30 C.P.R. § 50.20(a). Subsequent to Notice, a
hearing was held in Johnstown, Pennsylvania, on January 10, 1990.
Robert G. Santee, Larry E. Swift, Donald Edwin Stevenson, Jr.,
"Michael R. Kelecic, and Edward Yaniga testified . for Petitioner.
Louis Barletta, Jr., Mark Schultz, and Richard Werth testified
for Respondent. At the hearing, Petitioner indicated that
Citation No. 03098003 was vacated by the Petitioner. Subsequent
to the hea.ring, Respondent filed a Brief on March 28, 1990.
Petitioner filed Proposed Findings of Fact and a Brief on
April 2, 1990.
Findings of Fact
Citation 3098001
On April 27, 1989, Donald Edwin Stevenson, Jr., was working
the 12:01 a.m. shift as a general laborer, at aespondent•s
Dilworth Mine. At approximately 12:30 a.m., while crawling out

737

of a man trap that he had used to bring supplies to the area, he
felt something pull in back of his right leg, and was unable to
move it.~/
Stevenson received assistance in exiting from the mine, and
was talten by ambulance to a hospitall where he was given crutches
and motrin. The following day, h·e · was seen by A. J. Patterson, ·
M.D., who gave him a prescription for a muscle relaxant and
another medication for pain, and told him to stay home until the
following Monday. Dr. Peterson diagnosed Stevenson as having
"pulled poplitealous tendon or muscle VS muscle strain soleus and
gastrocnemius muscle right knee...
(Government Exhibit 7). The
following Friday, Stevenson started physical therapy, three times
a week for 3 weeks, and on May 23, 1989, was released by
Dr. Patterson for return to work on May 24, 1989.
Stevenson
returned to work on May 23.
Respondent did not report
Stevenson ' s injury to MSHA.
On July 12, 1989, Robert G. Santee, an MSHA Inspector, cited
Respondent for a violation of 30 C.F.R. § 50.20 on the ground
that the Operator had not completed and mailed Form 7000-1 to
report Stevenson's injury.
On cross-examination, Respondent elicited from Stevenson
that he has a history of injuries to his right knee, including
days missed in November and December 1988.
It also was elicited
that on April 7, 1989, Stevenson missed work when he injured his
right hip. With regard to the incident on April 27, 1989,
Michael R. Kelecic, a laborer on Stevenson's shift on April 27,
testified that when he helped Stevenson on April 27, the latter
said he had hurt his knee. Mark Schultz, Respondent's safety
s~pervisor, indicated that on May 2, when he asked Stevenson what
happened to his knee, the lat~er inqicated that he felt a sharp
pain but had not twisted it.
Richard Werth, Respondent's safety
inspector, indicated that when he spoke to Stevenson on April 27,
and asked him what happened, the latter indicated that he had not
twisted his knee or done anything. Werth said that Stevenson
indicated that he just experienced a burning sensation in his
right knee when he was crawling out of the man trip.
Citation 03098002
. on April 17, 1989, Edward Yaniga, a belt cleaner for
Respondent, while working the afternoon shift, was using a longhandled shovel to clean under a belt. ivhen ne reached under the
belt with the shovel to drag the coal towards him, he felt a

~/

Stevenson had originally testified that the incident occurred
on April 17. However, he subsequently refreshed his recollection,
and amended that date to April 27, which is the date contained in .,
the Report of Personal Injury (Res9ondent's Exhibit 3), and the
attending P~ysician's Statement of Disability (Government
Exhibit . 7) .
I therefore found that the incident occurred on
April 27, 1989.

738

:·

..
"pinch" from his neck to his right shoulder CTr. 75). Yaniga was
taken to an emergency room of a local hospital, and was seen by a
ohysician, who diagnosed him as suffering from acute strain, and
~rescribed pain, medication.
The following day Yaniga saw
·
or. Patterson, who provided the same diagnosis, and prescribed a
oain medication, percodan. He wa~ off from work for a total of
5 weeks, during whicn time he underwent physical therapy for
45 minutes, 3 to 4 times a week.

II.
Discussion

•,•;

Respondent argues that reports of the incidents to Stevenson
and Yaniga were not required, as there was no causal nexus
between the \o~ork environment and their injuries.
30 C.F.R. § 50.20(a), in essence, requires an operator to
report to MSHA, by way of a Form 7000-1, all accidents and occupational injuries. 30 C.F.R. § 50.2(e) defines an "bccupation~l
injury" as follows:
"Occupational injury" means any injury to a miner which
occurs at a mine for which medical treatment ia administe·r ed, or which results in death or loss of consciousness, inability to perform all job duties on any day
after an injury, temporary assignment to other duties,
or transfe~ to another job."

:t

In Secretary v. Freeman United Coal Mining Co., 6 FMSHRC
1577 (1984). The Coinrnission held that . the Operator therein had
to comply with the reporting requirements of section 50.20 (a),
~, and report an injury to a miner, who experienced back pain
while putting on his work boots in the wash house of the
Operator's mine. The Commission specifically rejected the
Operator's argument that section 50.2(e), supra, which defines an
occupational injury, contemplates that there must be a causal
nexus between the miner's work and the injuries sustained. The
Commi.:;sion, at 1578-1579, supra, stated as follows:
In interpreting the term "occupational injury," as
defined i.n section 50.2(e), we look fi "rst to the plain
language of the regulation. Absent a clearly expressed
legislative or regulatory intent to the contrary, that
language ordinarily is conclusive. ~s noted above,
section 50.2(e) defines an occupational injury as "any
injury to a miner which occurs at a mine for which
medical treatment is administered, or wnich results in
death or loss of consciousness, inability to perform
all job duties on any day after an injury, temporary
assignment to other duties, or transfer to another job."
The term "injury" is not further defined. The oidinary

739

meaning of injury is: "an act that damages, harms, or
hurts~" or "hurt, damage, or loss sustained."
Webster's Third New International Dictionary
(Unabridged) 1164 <1977). The remainder of the definition in section 50.2(e) refers only to the location
whare the injury occurred ("at a Mine"), and to tne
result of an injury <"medical treatment," · "death·,"
etc.). Thus, sections 50.2(e) and 50.20(a), when read
together, require the reporting of an injury if the
injury--a hurt or damage to a miner--occurs at a mine
and if it results in any of the specified serious consequences ~o the miner. Thase regulations do not
require a showing of a causal nexus.

~

Nor does the regulatory history show any intent to
require such a specific causal connection. In fact,
just the opposite is true. 30 C.F.R. Part 50, in which
sections 50.2(e) and 50.20(a) are contained, was originally promulgated by the Department of the Interior's
Mining Enforcement and Safety Administration ( "r1ESA,"
the predecessor agency to MSHA) under the authority of
the Federal Metal and Nonmetallic Mine S~fety Act,
30 u.s.c. § 721 et seq . (1966} (repealed 1977) ("Metal
Act"), and the Federal Coal Mine Uealth and Safety Act,
30 u.s.c. § 801 el seq. (1976) (amended 1977> ("Coal
Act"). Part 50 revisad and consolidated previously
separate reporting requirements under the Part sa standards for metal and nonmetal mines and the Part 80 stan- ·
dards for coal mines. 42 Fed. Reg. 55568 (October 17,
1977). When promulgated by MESA, section 50.2{e)
deleted the Parts 58 ilnd 80 requirement that an occ.upational injury arise out of and/or in the course of work
and added the present requirement that, to be reportable, an occupational injury need only occur at a mine.
See 42 Fed. Reg. 65534. MESA's deletion of a more
specific work-related criterion militates against our
according such a construction to these regulations.
See,~.,~ v. Guthrie, 387 F.2d 569, 571 (4th Cir.
1967). We conclude that the above-noted regulatory
history and the plain language of the section 50.2(e)
1efinition of occupational injury control in construing
the related reporting requirement ·of secti.on 50.20 (a).

I find that the above holding in the Freeman v. United
Mining Coal Co., supra, case applies with equal force to the case
before me.~/ Due to the precedent established by the Commission
~/

See also Secretary v. VP-J Mining co., 12 FMSHRC ____
0:-iarch 1, 1990), wherein Judge ~elick, in facts similar to the
case at bar, held, citing Freeman, suora, that an Operator had to
report an injury of a miner who suffered back pain after exiting
a cage. Judge Melick ruled that this injury was within the scope
of section 50.2(e), supra, as it was incurred while the miner was
engaged in the act of working in the Operator's underground mine.

740

in Freeman, supra, I reject Respondent's arguments that section 50
and MSHA's program Information Bulletin No. 88-05 provides that an
injury is reportable only if it is caused by
something in the work environment.
I also refuse to accept
Respondent's argument which would require me, in essence, to
reject the Commission's holding in Freeman, suora.

. '

I thus conclude . that the evidence establishes that the
Respondent violated section 50.20(a). There was ~o negligence on
Respondent's part in connection with the violations found herein,
as Respondent's witnesses established that they had a good faith
belief, although erroneous, that the injuries herein to Stevenson
and Yaniga were not reportable.
I conclude that a penalty of
$20, as assessed, is appropriate for each violation found herein
which was cited in Citation 3095001 and 3098002 •
Citation Nd. 3098003
At the Hearing, Petitioner moved to vacate Citation
This Motion was not opposed by Respondent, and it
is accordingly GRANTED.

No . 3098003.

ORDER
It is ORDERED that Respondent shall pay $40, within 30 days
of this Decision, as a civil penalty for the violations found
herein.
It is further ORDERED that Citation No. 3098003 be DISMISSED.

hbisbl:::fr

Administrative Law Judge

Distribution:
Thomas A. Brown, Esq., Office of the Solicitor, U. S. Department
of Labor, Room 14480-Gateway Building, 3535 Market Street,
Philadelphla, PA 19104 (Certified Mail)
Walter J. Scheller, III, Esq., Consolidation Coal Company, 1800
Washington Road, Pittsburgh, P~ 15241 (Certified Mail)
dcp

741

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 1-8\990
METTIKI

CO~L

CONTEST PROCEEDINGS

CORPORATION,
Contestant

v.

Docket No. YORK 89-31-R
Order No. 2944492; 2/21/89

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. YORK 89-32-R
Order No. 2944493; 2/21/89
Docket No. YORK 89-33-R
Order No. 2944494; 2/21/89
Mettiki Mine
Mine ID 18-00621

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. YORK 89-52
A.C. No. 18-00621-03674

v.
Docket No. YORK 89-56
A.C. No. 18-00621-03673

METTIKI COAL CORPORATION,
Respondent

Mettiki Mine
DECISION
Appearances:

Timothy M. Biddle, Esq., Crowell & Moring,
Washington, D.C., for the Contestant/Respondent.
James E. Culp, Esq., u.s. Department of Labor,
Office of the Solicitor, PhiLadelphia, PennsyLvania
for the Respondent/Petitioner.

Before:

Judge Maurer
STATEMENT OF THE CASE

These consolidated cases are before me under section 105(d)
of the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 801 et seq., (the Act) to challenge the vaLidity of three
§ 104(d}(2} orders issued to Mettiki on February 21, 1989, and
for review of the civil penalties proposed by the Secretary of
Labor for the related violations.

742

There is also an unrelated and uncontested Order
No. 3115408, which the Secretary also included in Docket
No. YORK 89-52. Order No. 3115408 was issued on March 1, 1989,
pursuant to§ 104(d)(2) of the Act-for a violation of ·30 C.F.R.
§ 75.313-1.
A penalty of !?1000 was originally assessed.
However, the parties now agree that this order should be modified
to delete the special finding of unwarrantability and they have
proposed by separate .written motion that I approve their agreed
settlement which reduces the civil penalty to $150 for this
particular violation.
Considering the representations submitted in the motion, I
that the prottered settlement is appropriate under the
criteria set forth in section llO(i) of the Act. Accordingly,
the motion for approval of the settlement with regard to Order
No. 3115408 is granted and the respondent will be ordered herein
to pay the $150 civil penalty.
conc~ude

Pursuant to notice, these cases were heard in Morgantown,
West Virginia on August 1 and 2, 1989. Both parties have filed
post-hearing proposed findings of tact and conclusions of law,
which I have considered along with the entire record herein. I
make the tollowing decision.
STIPULATIONS
The parties have agreed to the following stipulations, wh.ich
I accept:
1. The Mettiki Mine is owned by contestant Mettiki Coal
Corporation.
2. The Mettiki Mine is subject to the jurisdiction of the
Federal Mine Safety and Health Act of 1977.
3. The undersigned Administrative Law Judge has
jurisdiction over this proceeding pursuant to § 105 of the Act.
4. The subject orders, their termination, and modification
were properly served by duly iuthorized representatives of the
Secretary of Labo~ upon an agent of Mettiki on the .dates, times,
and places stated ' therein, and may ·be admitted into evidence for
purposes Of establishing their issuance Without admitting the
truthfulness or relevance ot any statement therein.
5. Mettiki had 720 assessed violations in the 24-month
period prior to the issuance of the subject orders.
6. There has been no "clean" inspection of the Mettiki Mine
between the S 104(d)(2) orders at issue and the previous
§ l04(d) (1) order, No. 2701558, dated May 30, 1986.

743

1.
faith.

The violations alleged, if .proved, were abated in good

a. If the violations are proven, ~he imposition .of civil
penalties based on the facts as required by Section llO(i) of the
Act will not affect Mettiki's ability to continue in business.
9. Respondent•s . annual coal production is 1,987,594 tons at
the Mettiki Mine.
I.

Docket No. YORK 89-31-R: Order No. 2944492
.
.
Order No. 2944492, issued pursuant to section 104(d)(2) of
the Act, alleges a violation of the regulatory standard at
30 c. F .R. § 75 .202.(a) 1; and charges as follows:
The coal ribs of an area where persons were required to
work and travel were not supported or otherwise
controlled to protect persons from the hazards related
to falls ot the rib. A tatal rib roll accident has
occurred in the No. 1 Entry of the 23 Butt Section,
approximately thirty feet outby station No. B3109,
where belt hangers were being bolted to the roof .
carl Johnson was the section foreman.

Mr. Nelson Blake, a mining engineer and roof control
specialist employed by MSHA since 1980, issued the above order on
February 21, 1989, following the investigation of a fatal rib.
roll accident which occurred on February 17, 1Y8Y.
Delmas
Martin, a Mettiki emp~oyee, was killed at approximately 8:20 that
evening in the No; 1 entry ot the 23 Butt Section of Mettiki's
B Mine, between th_e No. 13 and No. 14 breaks.

The 23 Butt Section was originally developed in March of
1982 as a return air course for Mettiki's main mine . The
original roof support in this section consisted of 6 foot resin
roof bolts, installed 4 bolts to a row, with rows on four foot
centers. This roof-bolting was supplemented by cribbing on
7-foot centers with about j feet ot space between the rib and the
edge of the crib nearest the rib. At the time of the accident,
respondent was in the process of rehabilitating the No. 1 entry
~/ 30 c.F.R. § 75.202(a) provides as follows:

The roof, face and ribs of areas where persons work or travel
shall be supported or otherwise controlled to protect persons
from hazards related to falls ot the roof, face or ribs and coal
. or rock bursts.

for use as a headgate entry for a longwall panel. The i~nediate
work being done was removing cribs as well as rib bolting while
simultaneously installing belt hangers, and any necessary roof
bolts. Just prior to the accident, two miners (Delmas Martin and
Dave Holland) were installing belt hangers and another was using
the horizontal drill on the back of the Fletcher dual head bolter
to install rib bolts.
At the time of the accident, the cribs had been removed in
the Nos. 1 and 2 Entries up to the No. lb break. More
specifically, the cribs between the Nos. 13 and 14 breaks, where
Mr. Martin was killed, were removed two to tour days before the
accident.
·
This mine has a history of rib roll accidents, including an
earlier tatality in 1Y84. The ribs in the 23 Butt Section
consist of soft coal beneath 2 feet of cap rock. Mr. Biddle
stipulated that the ribs are soft in this mine and that they have
to be carefully watched and controlled. Due to the excessive
height of the coal (~ to . lO feet) and the softness of the coal,
the cap rock setting on top of the coal tends to crush the coal
out, causing the rock and the coal rib to fall out into the entry.
It is a known ha~ard in this mine. After the 1984 fatality, MSHA
has required rib bolting in the mine and that has reduced the
incidence of these rib rolls.
At the time ot the accident, Delmas Martin was working with .
his section foreman, Carl Johnson and David ao!land. Martin and
Holland were installing belt hangers between the No. 13 and
No. 14 crosscuts of the No. 1 Entry of the 23 Butt Section. They
were working near the front of and on either side of the Fletcher
dual head bolting machine operating the root drills. Foreman
Johnson was working at the rear of the machine, using the
horizontal drill to install rib bolts. Approximately JO seconds
before the accident, Johnson walked from behind the roof bolter
up the left side ot the machine to talk to Martin, looking at the
left rib as he passed between it. and the machine. He noticed
nothing hazardous about the rib, and Martin expressed no concern
about it. He talked to Martin less than a minute and then
returned to the rear ot the machine again via the left side and
began installing a bolt in the right-hand rib. At that instant,
the left7hand rib collapsed, and Martin was covered up by the ~
faLLing debris. Neither Johnson nor Holland heard any sounds or
had any other warning that the rib was about to fall.
· The investigation of the accident, conducted by Mr. Blake,
revealed that the rock brow and coal rib that feLL measured 41
feet in length. The newly exposed roof line, created by the

745

fallen cap rock ranged from a teather edge to 34 inches wide and
the cap rock itselt measured 18 to ~7 inches thick. The specific
piece of laminated rock and coal t~at struck Mr. Martin measured
approximately 5 1/l feet long, 2 1/~ feet wide and 1 1/l teet
thick.
Mr. Blake concluded that the accident and the resulting
fatality occurred because an unsupported overhanging rock brow
and coal rib _was not properly evaluated and taken down or
supported. He also opined that this brow would have been readily
visible to a reasonable person.
Another of the Secretary's witnesses, Mr. Barry Ryan, also a
mining engineer, and a field office supervisor for MSHA agreed
with Blake's analysis. He participated in the investigation and
also came to believe that a brow was present prior to the
accident. Furthermore, he was also of the opinion that the brow
should have been obvious to anyone in the area.
Their 'shared opinion is based largely, if not exclusively,
on three factors. First, portions of two painted red lines were
still visible on the coal rib near the accident site after the
rock and rib fell.
Before the accident, the ribs had vertical
red lines painted approximately every five teet, marking
locations where rib bolts would be installed. Those two
remaining paint marks indicated to Blake and Ryan that that was
~here the original rib line was located.
Prior to the tall or
rib roll, the paint marks had extended all the way to the cap
rock on the rib and after the fall the top if the paint marks
were approximately one foot below the cap rock. Secondly, they
also felt that there was insufficient coal present on the floor
after the accident compared with the amount of fallen rock for
the coal rib to have extended far enough into the entry to have
obscured the vast majority of the rock brow. Thirdly, the large
size of the fallen rock material was another factor which led
them :to conclude that an obvious overhanging brow had t:,o have
existed before the accident • .
Mr. Blake also opined in his accident investigation report
that "fm]atching the old roof line to the coal pillar indicates
that an overhanging coal rib and/or brow was present."
There really is no dispute that a rib or brow fell on and
killed Delmas Martin. Nor is it disouted that any reasonable
person, knowledgeable about roof and~rib control would recognize
an overhanging brow as a hazardous condition and not work under
it or permit work under it until it was removed, controlled or
supported.

746

..
The issue squarely presented for decision then is whether or
·· not an overhanging brow was present and observable prior to the
· ·· accident.

The issue of kiability for violations of the roof and rib
.. control standards, more particularly, the standard's requirement
A

, ·#

that the roof and ribs be supported or controlled, is resolved by

reference to whether a reasonably prudent person, familiar with
the mining industry and the prote·c tive purpose of the standard,
. .. would have recognized that the roof or ribs were not adequately
supported or otherwise controlled. Canon Coal Co., 9 FMSHRC
667,668 (April 1987); Quinland Coals, Inc., 9 FMSHRC 1614,
1617-18 (September 1987). Cf. Ozark-Mahoney Co., 8 FMSHRC 190,
-- 191-92 (February 1986); Great Western Electric Co., 5 FMSHRC 840,
841-42 (May 19 83). .Put another way, were there any objective
signs existant prior to the accident that would have or should
have alerted a reasonably prudent person to the danger or even
the existence of an overi1anging brow? If there were, then that
brow should have· been taken down or supported and the failure to
do so would constitute a violation of the cited standard.
The Secretary submits that there was an overhanging brow
present before the accident which was readily observable. As
support for this allegation, she offered the factual and
ultimately the opinion testimony of Mr. Blake and Mr. Ryan.
Blake and Ryan are both mining engineers and have extensive
experience in underground coal mines. The Secretary urges that
they be accepted as experts and I do acknowledge their expertise.
Their theory, based on the factors I enumerated earlier in this
opinion, is certainly a plausible one. However, the. weakness in
the Secretary's case besides the fact that she has the burden of
proof lies in the fact that the acceptance of the Blake/Ryan
theory requires the rejection of all the eyewitness, on-site
testimony in the record.
--Most significantly it would require me to outright reject as
incredible the two most important percipient witnesses' testimony
about the accident; the two men who were working with Delmas
Martin at the time he was kille.d. David Holland, a miner with 10
years experience at Met tiki was a co-worker of Martin's . He \>las
working on the other side ot the roof bolter with Martin at the
time of the accident. Concerning the condition of the accident
site the day ·betore the accident Mr. Holland testified at
Tr. 286:
Q. Do you recall whether there was a brow present
along the left-hand side of the rib between 13 and 14
crosscut?
A.

No.

74 7

,.

.

Q.

You do not recall, or there was no brow?

A.

No brow.

As to the day of the ·accident he ·testified at Tr. 290-92:
Q. Did you examine the ribs between 13 and 14
crosscut before you started working beside them?

A.

Yes.

Q. ·

What method did you use?

A.

VisuaL

Q.

Why did you examine the rib?

A.

To make sure they was safe.

Q. Did you discover any hazard in the area where you were
working?
A.

No.

Q.

Do you know if Mr. Martin examined the ribs beside him?

A.

Yes.

Q.

How do you know?

A.

I seen him looking at it.

Q.

How long before the accident occurred did you see that?

A.

Five, ten minutes.

Q.

Was there · a brow on Mr. Martin's side?

A.

No.

*

*

*

*

*

*

•

Q. Are you aware that after the accident there was .a paint
mark !eft on the rib on the lett-hand side near the accident
area?
A.

Yes.

748

I
l'
'•

Q.

And you say there was no brow; is that correct?

A.

That is correct.

Q. If there was no brow, how can you explain the paint
mark that was left on the rib after the rib fell?

A. Well, on those ribs the ribs is curved, and your top
might -- we~l, the coal in the middle is real soft and it
will kind of work -out a little bit.
All your rib lines go
like this (indicating) to the bottom, and there was a good
bit of coal underneath the rock. There wasn't no brow.
Q. Would you tell us what a brow is in your understanding
of it?

A.

Overhanging rock· or coal.

Q. Was there any requirement that you know of from anyone
dealing with brows? What do you do when there is a brow?

A. We pull it down; or if it is too big, we get a scoop and
knock it down.
Q.

Why?

A.

So to be safe.

At the end of his direct testimony, I again questioned him
regarding this important issue and he responded at Tr. 295:
JUDGE MAURER: Mr. Holland, in the five or
ten Ininutes before this accident did you have an
occasion to look at that left-hand side rib, the rib
that teel in on Mr. Martin?
THE WITNESS:
JUDGE MAURER:
there whatsoever?
THE WITNESS:

Yes, I did.
You didn't see anything untoward
No, nothing .

There was nothing.

Even more dramatic was the testimony of toreman Carl (Randy)
Johnson. He has nineteen years of underground coal mining
experience, eleven of those years with Mettiki. On the day of
the accident, hewas the section foreman of the crew of men,
including Delmas Martin, who were doing rehabilitation work in
the 23 Butt Section to establish a belt line for a longwall
panel.

749

Johnson performed pre-shift and onshift examinations of the
atfected area on each of the two days i~nediately preceeding the
accident as well as the accident date ite!f and observed no
hazardous rib conditions and dete6ted no .overhanging coal rib
and/or prow.
Immediately before the fa!!, he himself was standing next to
Delmas Martin. He described the incident in his testimony at
Tr. 244-246:

Q.

When was the last time you were along that rib
before it tell, if you can recall?

A. The last. time I was [along] that rib was
approximately 30 seconds before it tel!.

*

*

*

*

*

*

*

I was rib bolting, and I had walked up to the side to
talk to Delmas.

*

*

*

*

*

*

Q. When you walked up to talk to Mr. Martin which way
did you go?
A. I come from behind the roof bolter to the left side
and come up to talk to him.

*

*

*

*

*

*

Q. At that time did he express any concern about the
rib that you had just passed beside?
A.

No, he did not.

Q. Did you notice anything about that rib that caused
you any concern?
A.

No, I did not.

Q.

Did you look at that rib as you walked up there?

A.

Yes, I did.

Q.

Why did you look at the rib?

A. It is common practic~ to look at the ribs when you
go in past the machines~ You always look at the ribs.

750

Q.

How long did you talk to Mr. Martin?

A.

It was less than a minute.

Q.

Then what happened? .

A.

I come back to the back erid of the bolter.

*

*

*

*

*

*

*

[A]nd startad installing the bolt on the right-hand
rib.

*

*

*

*

*

*

I was drilling the hole when the roof come in •
.~s section foreman of this area, as well as the mi11e
examiner, Randy Johnson would have been primarily responsible for
detecting any overhanging brow that was there. I have heard his
testimony, observed him at the trial and re~read the transcript
of his testimony. I find it hard to believe that he would
work and walk alongside that rib under an observable brow. He
. was standing right next to .Martin talking to him less then a
minute before the fall. I doubt very much he would have been
doing so had he known there was an unsupported overhanging rock
brow over his head.
He certainly had inspected this area many times in the days
and hours, even minutes before the accident. Just as certainly,
he knows what an overhanging rock brow looks like as well as the
danger involved in working under or near such a thing.. He also
knows the only acceptable practice in such an instance is to
either support the brow or take it down. I would say . that his
presence alongside Martin in the minute or minutes before the
accident speaks louder than words. It says to me that he didn't
know he was standing under a 41-foot long overhanging rock brow.
If we give him the fact that he knows a brow when he sees one,
it is a reasonable inference that if there was a brow there, it
was not observable by visual means.
In support of the testimony of the two eyewitnesses, there
is also ·the testimony of several other Mettiki employees who were
in the accident area prior to the fall.
The mine foreman, Allen Rohrbaugh, testified that he scent
an average of four hours per day in the No. 1 Entry of the 23
Butt Section during the week the accident occurred. He observed
the rib conditions between the Nos. 13 and 14 crosscuts on the

751

day of the accident and saw no brow present or any other problem
with the ~ib that fell.
Mr. Thomas, who was the foreman on the night shift in the
23 Butt section on the day of the accident also testified. He
had performed two onshift examinations and a preshift examination
the night prior to the accident. These examinations included
visual examination of the ribs between Nos. 13 and 14 crosscuts.
He likewise observed no brow.
William D. Baumann conducted two onshift examinations and a
preshift examination of the area between Nos. 13 and 14 crosscuts
on the date of the ~ccident . He testified there was no visible
brow present.
~
Mr. Joseph E. Peck is and was at all times pertinent,
Mettiki's Safety Coordinator. At the hearing, he produced and
testified from his work notes that he accompanied MSHA Inspector
calvert through the No. 1 Entry of the 23 Butt Section on
February 1, 7, 8, 9 and 15, of 1989, including the area between
the Nos. 13 and 14 crosscuts. Like everyone else, Peck observed
no overhanging brow or any other indication that the rib in that
area may have been loose. Neither, apparently, did Inspector
Calvert see any such conditions or presumably, . he would have
pointed it out . However, the Secretary correctly points out that
any such observations or lack of observation must be evaluated
from the standpoint that relatively large cribs were present in
the area until either February 15th or 16th. The inspector, and
for that matter, Mr. Peck, never saw the area between the time
the cribs were removed and the accident occurred.

The Secretary has offered no direct evidence, such as
eyewitness testimony, for example, that a visible brow existed
prior to the accident. Instead, the Secretary relies entirely on
the Blake/Ryan theory that an overhanging rock brow tnust have
existed and most assuredly was visible prior to the accident;
This theory and its supporting factors were discussed earlier in
this decision and as I have said it is quite plausible but
certainly not a scientific fact. Possibly it existed, was
visible, and should have been observed and removed or supported,
just as they theorize. However, there was a defense presented
based on eyewitness testimony that contradicts the ultimate
finding they made. Six Mettiki employees who repeatedly observed
and examined the ribs in the accident area in the days and hours
before the accident testified unequivocably that there was no
brow or any other hazardous condition that would have put them on
notice that there was a rock brow existant that needed to be
supported or taken down. I can find no rea~on to diacredit their
testimony and therefore I conclude that the Secretary has failed
to satisfy her burden of demonstrating that Met.tiki should have

752

recognized the eKistence of a hazardous roof or rib condition and
corrected it. Specifically, I find that Mettiki cannot be
successfully charged with the knowledge that a hazardous
condition existed prior to the accident. The Secretary's theory
that a pre-accident visible brow existed is contradicted and
outweighed by the unrebutted eyewitness testimony of the Mettiki
witnesses, all of them experienced miners, who saw no such brow
despite conducting numerous visual examinations of the ribs and
roof in this Section.
I therefore conclude that the Secretary has failed to prove
a violation of 30 C.F.R. § 75.202(a). Order No. 2944492 will
accordingly be vacated.
II.

Docket No. YORK 89-32-R; Order No. 2944493

Order No. 2944493, issued pursuant to section 104(d)(2) of
the Act, alleges a violation of the regulatory standard at
30 C.F.R. § 75.2ll(a) ~/ and charges as follows:
A proper examination of the coal ribs was not made
before work was started on the. 23 Butt Section. A
fatal rib roll accident has occurred in the No. 1 Entry
of the 23 But~ Section, approximately 30 feet outby
station No. B3109 where belt hangers were being bolted
to the roof. Carl Johnson was the section foreman.
The parties· agree that a proper eKamination of the rib area
would entail a visual evaluation of the rib over an extended
area, looking for any hazardous conditions such as gapped or
loose material or overhanging brows. They also agree that it is
possible to make a proper examination and still have the rib fall
out.
However, having said that, it appears to me that the only
basis upon which this particular order was issued was the fact
that there was a fall and a man was killed. That is plainly an
insufficient basis upon which to prove the charged violation.
On the other side, Mettiki has demonstrated to my
satisfaction that regular preshift and onshift visual
eKaminations of the ribs in the accident area were conducted by
certified and qualified personnel as more fully set out earlier
in this decision.

2; 30 C.F.R. § 75.2ll(a) provides as follows:
A visual examination of the roof, face and ribs shall be made
immediately before any work is started in an area and thereafter
as conditions warrant.

753

As I found in the earlier docket, the preponderance of the
available evidence just does not support the Secretary's
necessary premise that an obvious overhanging brow was present in
the area.
Accordingly, Order No. 2944493 will likewise be vacated.
III.

Docket No. YORK 89-33-R; Order No. 2944494

Order No . 2944494, issued pursuant to section 104(d)(2) of
the Act, alleges a violation of the regulatory standard at
30 c.F.R·. § 75.220 (the roof control plan standard) and charges
as follows:
The approved roof control plan is not being complied
with on the 23 Butt Section. At numerous locations
throughout the No. 1 Bntry, rib bolts have been
installed without the end of the board as close to the
roof as possible as required by pages 15 and 16 of the
approved roof control plan. The ends of the boards ·
measured 20 inches to 30 inches from the roof line at
several locations. At the accident site, the distance
between the last two rib bolts measured 9.4 feet. The
approved plan requires a six foot maximum spacing on
rib bolts.
On February 1, 1989, prior to starting the rehabilitation
work in the 23 Butt Section, Mettiki filed a Rehabilitation Plan
with MSHA. MSHA approved the plan on February 3, 1989, and
included it in Mettiki's previously-approved Roof Control Plan.
The Rehabilitation Plan itself speaks to rib-bolting only in a
perfunctory -manner. It does not in and of itself explain with
any particularity how this rib-bolting is to be done other than
to articulate what the maximum spacing shall be in two different
height areas. However, the Roof Control Plan, of whic~ I find
the Rehabilitation Plan is a part, requires rib bolts to be
installed on six-foot maximum centers "as close to the roof as
possible".
Mettiki argues that the Roof Control Plan clearly states
that it applies only to areas developed after May 31, 1984;
whereas the 23 Butt Section was developed between October 1981
and March 1982.
·
Nevertheless, I agree with the Secretary's argument that
when a clear definition of exactly what work is required by a
sub-part of a document is not included in that piece of the plan,
the next logical step is to look to the entire document for
direction. Therefore, I conclude that the rib bolts in the 23
Butt Section had to be installed on 6-foot maximum centers with
rib boards placed "as close as possible to the roof".

754

[

r

Actually Mettiki came pretty close to doing that. They were
in the process of installing rib bolts and boards in the No. 1
Entry of 23 Butt Section when the accident occurred. The rib
bolts and boards outby the area of the accident were installed on
five-foot centers. I think it is clear .that their intention was
to install all the bolts on five-foot centers. On the day of the
accident, Martin and Holland had painted marks at 5-foot
intervals along the ribs of the No. 1 Entry to mark the
horizontal spacing for the rib bolts that were being installed as
the rehabilitation work progressed up the entry. It was their
practice, however, to simultaneously install belt hangers and rib
bolts on ten-foot centers as the hanger installation progressed.
· Then, when the crew reached the next crosscut, they would come
back and install an additional rib bolt between every two,
resulting in a five-foot space between each bolt and board.
At the time the accident occurred~ the last two rib bolts
that had been installed along the left rib were spaced 9.4 feet
apart. I believe the crew had intended to come back and install
the missing bolt and board but the accident intervened. The
subsequent accident investigation found them in that
configuration and I find that to be a violation of the Roof
Control Plan and the cited standard.
With regard to the placement of the rib boards, I also find
that aspect of the installation to be a violation of the Roof
Control Plan and the cited standard. I find credible the Mettiki
testimony to the effect that the rib bolts themselves were
installed as high as possible using a normally configured bolting
machine with its rib drill at the maximum "up" angle, but they
could simply have used longer boards.
There is no evidence that the location of the rib boards in
the No. 1 Entry or the interval between the last two bolts caused
the accident or in any way contributed to it • . Nonetheless, for
the reasons that follow, I find this to be a significant and
substantial violation.
A "significant and substantial" violation is described in
section l04(d)(l) of the Mine Act as a violation "of such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard."
30 C.F.R. § 814(d)(l). A violation is properly designated
significant and substantial "if, based upon the particular facts
surrounding the violation there exists a reasonable likelihood
that the hazard contributed to will result in an injury or
illness of a reasonably serious nature. 11 Cement Division,
National Gypsum Co., 3 FMSHRC 822, 825 (April 1981).

755

In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
commission explained its interpretation of the term "significant
and substantial" as follows:
In order to estaolish that a violation of a mandatory
safety standard is significant and substantial under
National Gypsum the Secretary of Labor must prove:
(1) the underlying violation of a mandatory safety
standard; (2) a discrete ·safety hazard--that is, a
measure of danger to safety contributed to by the
violation; (3) a reasonable likelihood that the hazard
contributed to will result in an ~nJury; and (4) a
reasonable likelihood that the injury in question will
be of a reasonably serious nature.
In United States Steel Mining Comoany, Inc., 7 FMSHRC 1125,
1129 (August 1985), the Commission stated further as follows:
We have explained further that the third element of the
Mathies formula "requires that the Secretary establish
a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury."
U.S. Steel Mining Co., 6 FMSHRC 1834, 1836 (August
1984). We have emphasized that, in accordance with the
language of section 104(d)(l), it is the contribution
of a violation to the cause and effect of a hazard that
must be significant and substantial. u.s. Steel Mining
Company, Inc., 6 FMSHRC 1573, 1574-75 (July 1984).
Th~ question of whether any particular violation is
significant and substantial must be based on the particular facts
surrounding the violation, including the nature of the tnine
involved, Secretary of Labor v. Texasgulf, Inc., 10 FMSHRC 498
<April 1988); Youghiogheny & Ohio Coal company, 9 FMSHRC 2007
(December 1987).

The post-accident inspection turned up approximately thirty
rib boards placed 20 to 30 inches below the roof and not ·touching
the cap rock in a 1200 foot area in the No. 1 Entry. The purpose
of installing these boards is to assist in controlling both the
coal rib and the cap rock above it. The installation of the
boards below the cap rock could allow the cap rock to roll out
and possibly strike persons working or walking near the rib line.
I am convinced that this would be a reasonably likely occurrence.
It it occurred, and anyone · was there, a serious injury or
fatality would be very likely .
In Halfway, Incorporated, 8 FMSHRC 8, 13 (January 1986), the
Commission upheld a significant and substantial finding
·

756

!'[
~ .~.' ·.

concerning a roof area which had not been supported with
suoplernental· support, and ruled that a reasonable likelihood of
injury existed despite the fact that miners were not directly
exposed to the hazard at the precise moment of the inspection.
In that case, the Commission stated as follows at 8 FMSHRC 12:
[T]he fact that a miner may not be directly exposed to
a safety hazard a_t the precise moment that an inspector
issues a citation is not_determinative of whether a
reasonable likelihood for injury existed. The
operative time frame for making that determination must
take into account not only the pendency of the
violative condition prior to the citation, but also
continued normal mining operations. National Gyosum,
supra, 3 FMSHRC at 825: U.S. Steel Mining Co., Inc.,
6 FMSHRC 1573, 1574 (July 1984).
In view of the foregoing findings and conclusions, I
and find that the violation was significant and
substantial, and the inspector's finding in this regard will
therefore be affirmed.
con~lude

The Secretary also submits that the violation was the result
of an unwarrantable failure.
In several relatively recent decisions concerning the
interpretation and application of the term "unwarrantable
failure," the Commission has further refined and eJCplained this
term, and concluded that it means "aggravated conduct,
constituting' more than ordinary negligence, by a mine operator in
relation to a violation of the Act." Emery Mining Corporation,
9 FMSHRC 1997 (December 1987): Youghioigheny & Ohio Coal Company,
9 FMSHRC 2007 (December 1987>: Secretary of Labor v. Rushton
Mining Company, 10 FMSHRC 249 {March 1988). Referring to its
prior hold~ng in the Emery Mining case, the Commission stated as
follows in Youghiogheny -& Ohio, at 9 FMSHRC 2010:
We stated that whereas negligence is conduct that is
"inadvertent,~ "thoughtless" or "inattentive,"
unwarrantable conduct is conduct that is described as
"not justifiable" or "inexcusable." Only by construing
unwarrantable failure by a mine operator as aggraqated
conduct ·constituting more than ordinary negligence, do
unwarrantable· failure sanctions assume their intended
distinct place in the Act's enforcement scheme.
The major reason the Secretary gives for the "unwarrantability" of this violation is that the cited condition had existed

7~7

for a two-week period and covered a subst·a ntial area that was
regularly inspected. I don't think there is any doubt that Mettiki
management saw the violative condition concerning the rib boards
and knew of the practice of initially installing the rib bolts on
10-foot centers and then going bac~ and filling in. The real
problem is that they didn't recognize these situations as
violations. The next question is should they have, and I
conclude that they should have. But this is ordinary negligence,
not aggravated conduct in my opinion. Reasonable persons I think
could differ as to what exactly the Roof Control Plan requires
with regard to rib-bolting. I found the Roof Control Plan
requires Mettiki to install rib bolts and boards «as close to the
roof as possible", but there is no explanation in the plan as to
what exactly that means vis-a-vis the cap rock, which seems to be
the sine qua non of the Secretary's complaint. Nor is there any
spec.,ific require.m ent for installing the rib bolts in any
particular order as long as they finally get installed on 6-foot
maximum centers. The violation in the case at bar is that they
didn't.
Accordingly, the inspector's unwarrantable failure finding
will be vacated and the contested section 104(d)(2) order
modified to a section 104(a) citation, with special significant
and substantial findings.
·
For the reasons stated above, I conclude and find that the
violation was serious and resulted from Mettiki's failure to
exercise reasonable care to make sure it was complying \'lith its
Roof Control Plan. This amounts to ordinary negligence.
On the basis of the foregoing findings and conclusions, and
taking into account the requirements of section llO(i) of the
Act, I conclude and find that a civil penalty of $400 is
reasonable and appropriate to .the violation found.
ORDER
1. Section 104(d)(2) Order Nos. 2944492 and 2944493 are
vacated and MSHA's related civil penalty proposals are ~ejected.
2. Section 104{d)(2) Order Nos. 2944494 and 3115408 are
hereby modified to "S&S" section 104<a> citations and affirmed as
such.
3. Mettiki Coal Corporation is ordered to pay the sum of
$550 within 30 days of the date of this decision as a civil
penalty for the violations found herein.

758

Distribution:
Timothy M. Biddle, Esq., Crowell & Moring, 1001 Pennsylvania
Avenue, N.W., Washington, D.C • .20004 (Certified Mail)
James E. Culp, Esq., Office of the Solicitor, u.s. Department of
Labor, Room 14480-Gateway Building, 3535 Market St.,
Philadelphia, PA 19104 (Certified Mail)
/ml

759

FEDERAL MINE SAFETY AND HEALTH REVI EW COMMISSION
OFFICE OF ADMINISTRATIVE lAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 18 1990
SECRETARY OF LABOR,
.MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. LAKE 89 - 92 - M
A. C. No. 20-00024 - 05514
Monroe Stone Quarry

FRANCE STONE COMPANY ,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Broderick

On April 16, 1990 , the Secretary of Labor filed a
motion for approval of a settlement reached by the parties
in this case . The v.iolations were originally assessed at $12,000
and the parties propose to settle for $12,000 .
Two citations are involved in this docket, both growing
out of a fatal accident on February 7 , 1989. One charges a
violation of 30 C.F~R. § 56.9301 be6ause an adequate berm
was not provided at the Bdge of a dumping area as a result of
which a truck travelled over the edge of the stockpile 40 feet
down to the quarry floor. This violation was ~ssessed at
$10 , 000 .
The other citation charges a violation of 30 C.F.R .
§ 56.14131 because the truck driver was not wearing seat belts
while transporting and dumping material at the stockpile.
I have considered the motion in the liqht of the criteria
in section llO(i) of the Act and conclude that it should be
approved.
Accordingly, the settlement is APPROVED and Respondent
is ORDERED TO PAY the sum of $12,000 within 30 days of the
date of this order.
·' I

'

I

tu l.Li. ~ __A{--L : .:cL . ,_ EtC

'

J

James. A. Broderick
Administrative Law Judge

Distribution:
Rafael Alvarez, Esq. , u.s. Dept. of Labor, Office of the Solicitor,
230 S . Dearborn St ., Chicago , IL 60604 (Certified Mail)
Henry Chajet , Esq. , Jackson & Kelly, 1701 Pennsylvania Ave . , N.N.,
Washington , D.C . 20006 (Certified Mail)
slk

760
/

-

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, l Oth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

April 19, 1990

CONTEST PROCEEDINGS

BETH ENERGY MINES, INC. ,
Contestant

v.
SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Respondent

.

Docket No. PENN 89- 277-R
Citation No . 3088080; 9/7/89
Docket No. PENN 89-278- R
Citation No. 3088162; 9/7/89
Livingston Portal
Eighty Four Complex

DECISION
Appearances:

R. Henry Moore, Esq., Buchanan Ingersoll
Professional Corporation, Pittsburgh, PA
for the Contestant:
Anita D. Eve, Esq., Office of the Solicitor,
Philadelphia, PA, for the Respondent .

Before:

Judge Fauv~r

Beth Energy seeks to vacate two citations and the · Secretary
seeks to affirm them, with civil penalties , 1/ under the Federal ·
Mine Safety and Health Act of 1977 , 30 u.s .c: § 801 et seq. _
Having cons i dered the . hearing evidence and the record as a
whole, I find that a preponderance of the substantial , reliable , .
and probative evidence establishes the following Findings of Fact
and further findings in the Discussion below:
·
FINDINGS OF FACT
1. 0~ June 13 , 1984, MSHA Inspector Francis E. Weir
observed the following condition at Beth Energy Mine Inc.'s No.
84 Complex underground coal mine:

!/

At the hearing the parties stipulated that this record may be
used to assess civil penalties if violations are found , without
the necessity of filing a separate petition for assessment of
civil penalties.

761

A clear travelway of at least 24 inches wide was
not provided on both sides of the belt conveyor in the
longwall section MMU 031. Starting . at the tipple and
extending inby for approximately 400 ft ; For the first
200 ft. the clearance changed from the left side back to
right and management had the area fenced off and a
crossunder had been provided. The second area was
approximately 300 ft. inby the tipple was on the left
side and · the clearance was between 23 inches and 15
inches for approximately 10-15 feet in two different
locations.
Pursuant to 30 C.F.~. §§ 75.1403 and 75.1403-5(g), the inspector
issued Notice to Provide Safeguard No. 2395866, which stated:
This is a notice to provide safeguard that
requires · at least 24 inches of clear travelway be
provided on both sides of all belt conveyors
installed after March 30, 1970 at this mine.
2. On September 7, 1989, at the same mine, MSHA Inspector
John Mull issued § 104(a) Citation Nos. 3088080 and 3088162,
alleging violations of the safeguard notice issued by Inspector
Weir. Citation No. 3088080 stated:
At least 24 inches of a clear travelway
was not provided on both sides of the Number 4
belt, as the side not normally walked was
obstructed with rib material, crib block and
other material at numerous locations.·
Citation No. 3088162 stated:
At least 24 inches of a clear travelway
was not provided on both sides of the entire·
Number 3 belt,· as the side not normally walked
was obstructed with rib mate.rial, crib block
and other material at numerous locations.
3. Belts 3 and 4 are main belts that travel uphill for
about 3000 feat each. The belts are suspended from the mine roof.
From the top of the belt to the mine roof there is a three to
four foot clearance. The bottom belt is about 18 to 24 inches
from the mine floor. The belts are 60 inches wide.
4. The obstructions noted in Citation No. 3088162 .were 3
inches high in one location and l 1/2 to 2 feet high in others.
The obstructions noted in Citation No. 3088080 were as high as 3
feet.
5. The obstructions created hazards of tripping, slipping
and falling, including· falling against a . moving belt. ·

762

6. Miners worked on the "tight" side of the belts to clean
up spillage, to maintain the roof support system, to change belt
rollers, and, in the event of an interruption of the ventilation
system, to make repairs on the stopping line. Inspector Mull
found evidence that someone had traveled the tight.side of the
belt in that there were legs for !-beams used for a roof support
system in some of the material left along one of the cited belts.
7. Beth Energy has a policy that prohibits employees from
working on the tight side of the belt when the belt is running
unless another employee is stationed at the pull cord, on the
wide side. When activated, the pull cord stops the movement of
the belt conveyor, but not immediately. Oepending on the weight
of the load on the belt, the belt would travel . another 5 to 15
feet. An employee would most likely work on the tight side of a
moying belt to clean up spillage. In the event that an employee
tripped or fell while the belt was running and became entangled
in the belt, serious injuries, even death, could occur.
8. Citations Nos. 3088080 and 3088162 were abated over the
course of 10 shifts, with two to four employees performing
clean-up activities on each shift. The belts were running when
this work was done; one employee stood on the wide side at the
p~ll cord and another cleared loose coal, sloughage and other
materials from the tight side.
9. Safeguard Notice No. 2395866 was one of many similar
safeguard notices issued to mines in the Monroeville subdistrict
in Region II of MSHA pursuant to 30 C.F.R. § 75.1403-S(g). These
all traciked the lariguage of that published criterion.

DISCUSSION WITH FURTHER FINDINGS
The principal issue is whether a notice to provide a
safeguard issued under 30 C.F.R. §§ 75.1403 and 75.1403-S(g) is
valid where (1) it tracks a criterion promulgated in the
regulation, and (2) it addresses a safety hazard of a general
rather than a mine-specific nature.
An inspector's authority to issue safeguard notices, which
become mandatory safety standards for the mine, is found in 30
C.F.R. § 75.1403, which repeats § 314(b) of the Act. tt
provides:·
Other safeguards adequate, in the judgment of
an authorized representative of the Secretary, to
minimize hazards with respect to transportation of
men and materials shall be provided.
Section 75.1403-1 provides:
(a)
Sections 75.1403-2 through 75.1403-11 set
out the criteria by which an authorized representative

763

of the Secretary will be guided in requiring other
safeguards on a mine-by-mine basis under section
· 75.1403. Other safeguards may be required.
(b) The authorized representative of the
Secretary shall in writing advise the operator of
a specific safeguard which is required pursuant to
section 75.1403 and shall fix a time in which the
operator shall provide and thereafter maintain such
safeguard. If the safeguard is not provided within
the time fixed and if it is not maintained thereafter,
a notice shall be issued to the operator pursuant to
section 104 of the Act.
(c) Nothing in the section 75.1403 series in
this Subpart 0 precludes the issuance of a withdrawal
order because of imminent danger.
Respondent contends that the original safeguard is invalid
because it addresses a general rather than a mine-specific
hazard.
In Southern Ohio Coal Co., 10 FMSHRC 963 (1988), the
Commission discussep the issue of the general application of
safeguards but did not rule on the specific issue whether a
notice to provide safeguard may be issued for a hazard of a
general rather than a mine-specific nature. It discussed the
subject as follows:
The Commission has observed that while other
mandatory safety and health standards ~re adopted
through the notice and comment rulemaking procedures
set forth in section 101 of the Act, section 314(b)
extends to the Secretary an unusually broad grant of
regulatory power--authority to issue standards on a
mine-by-mine basis without regard to the normal
statutory rulemaking procedures. Southern Ohio Coal
Co., supra, 7 FMSHRC at· 512. The Commission also has
recognized that the exercise of this unique authority
must be bounded by a rule of interpretation more
restrained than that accorded promulgated standards.
Therefore, the Commission has held that ' a narrow
construction of the terms of a safeguard and its
int~nded reach is required and that a safeguard
notice must identify with specificity the nature
of the hazard at which i~ is directed and the remedial
conduct required by the operator to remedy such
hazard.
·
These underlying interpretive principles
strike an appropriate balance between the Secretary's
authority to require safeguards and the operator's
right to notice of the conduct required of him.

764

. ..::.:

.. ·..

.·.·.::

They do not, however, resolve the important issue
raised here for the first time--whether a notice to
provide safeguard can properly be issued to address
a transportation hazard of a-general rather than
mine-specific nature. The United States Court of
Appeals for the District of Columbia Circuit, in the
context of the Mine Act's provision for mine-specific
ventilation plans, has recognized that proof that
ventilation requirements are generally applicable,
rather than mine-specific, may provide the basis for
a defense with respect to alleged violations of
mandatory ventilation plans. In Zeigler Coal Co.,
supra, the court considered the relationship of a
mine's ventilation plan required under section 303(o)
of the Act, 30 u.s.c. § 863(o), to mandatory health
and safety standards promulgated by the Secretary.
The court explained that the provisions of such a
plan cannot "be used to impose general requirements
of a variety well-suited to all or nearly all coal
mines" but that as long as the provisions "are
limited to conditions and requireme~ts made necessary
by peculiar circumstances of individual mines, they
will not infringe on subject matter which could have
been readily dealt with in mandatory standards of
universal application." 536 F.2d at 407; See also
Carbon County Coal Co., 6 FMSHRC 1123, 1127 (M~y 1984)
{Carbon County I); Carbon County Coal Co., 7 FMSHRC
1367, 1370-72 (September 1985) (Carbon County II).
Whether, as the judge believed, a similar type of
challenge may be made to a safeguard notice is a
question of significant import under the Mine Act.
Given the manner in which this important question
was raised and addressed in the present case, and
the nature of the evidence in this record, it is a
question that we do not resolve at this time. [10
FMSHRC at 966-7.]
Section 101 of the Act establishes rulemaking procedures for
the promulgation of tnandatory safety or health standards. The
Secretary must comply with the formal notice and comment
rulemaking. procedures of the Administrative Procedure Act. As
part of the history of administrative law, Congress reco~nized
th~t substantive standards are likely to be fairer and sounder tr
they are subject to comment by an interested public, and if the
·enf )rcement agency is required to explain its regulatory choices.
See generally 1 K. Davis, ~dministrative Law Treatise
§§ 6.12-6.33 (1978).
In short, standards established by formal
rulemaking a'Ce preferred because they are less likely to be
arbitrary. See Ziegler Coal Co. v. Kleppe, 536 F.2d 398, 402-03
<D.C. Cir. 1976) ("most important aspect · [of agency authority to
promulgate mandatory standards] is the requirement of
.
consultation with knowledgeable representatives of • • • ind~stry

765

[among others]" which was intended to address concern that
"freely exercised power of amendment [of mandatory standards]
might result in an unpredictable and capricious administration of
the statute">.
Congress recognized, however, that conditions vary
substantially from mine to mine, and that neither it nor the
agency coul~ anticipate every hazard that might arise in a mine.
Accordingly, Congress developed several mechanisms in the Act to
establish standards on a mine to mine basis without formal
rulemaking: (1) Petitions to the Secretary for modification of
the application of a mandatory standard; <2> mine plans (approved
by the Secretary> tailored to the conditions of each mine; and
(3) safeguard notices issued by inspectors under § 314(b) of the
Act {repeated as 30 C.F.R. § 75.1403), limited to the
transportation of men and materials in underground mines.
In Ziegler Coal, supra, the Court observed _that a
"significant restriction on the Secretary's power to use the
ventilation plan as a vehicle for avoiding more stringent
requirements [the rulemaking process] arises from tha pla~
provisions' obvious purpose to deal with unique conditions
peculiar to each mine." 536 F.2d at 407. Analyzing the
relationship between a ventilation plan under Section 303(o) of
the Mine Act, 30 u.s.c. § 863(o), and the mandatory standards
relating to ventilation, the Court further noted that "the plan
idea was conceived for a quite narrow purpose. It was not to be
used to impose general requirements of a variety well-suited to
all or nearly all coal mines • •
" [ Id. emphasis added.] The
Court further stat·e d:
[A]n operator might contest an action seeking to
compel adoption of a plan, on the ground that it
contained terms relating not to the particular ·
circumstances of his mine, but rather imposed
requirements of a general nature which should
more properly have been formulated as· a mandatory
standard under the provision of § 101 • • • . For
insofar as those plans are limited to conditions
and requirements made necessary by peculiar
circumstances of individual mines, they will not
infringe on subject matter which could have been
readily dealt ~ith in mandatory standards of
universal application. [Id. emphasis added.]
Several Commission judges (including this judge) applied the
Ziegler rationale in holding safeguards to be invalid because
they were not 1nine-specific but addressed hazards of a general
nature.
However, after those decisions, in United Mine Workers of
America v. Dole, 870 F.2d 662, 672 (D.C. Cir. 1989), the court
clarified its previous Zielger holding by stating that~

766

-

We read this caution in Zeigler to say only that
the Secretary could abuse her discretion by utilizing
plans rather than explicit mandatory standards to
impose general requirements if by so doing she
circumvented procedural requirements for establishing
mandatory standards laid down in the Mine Act.
zeigler did not purport to ignore the considerable
authority of·the Secretary to determine what "should
more properly have been formulated as a mandatory
standard under the provisions of § 101," id., and
to determine what is "subject matter whichcould
have been readily dealt with in mandatory standards
of universal application," id.
As so clarified, the Zeigler decision is "a warning that the
Secretary should utilize mandatory standards [by formal rulemaking] for requirements of universal application," but it- does
not preclude the Secretary from "requiring that generallyapplicable plan approval criteria or their equ{valents be
incorporated into mine plans" (870 F.2d at 672). The Court's
reasoning for the latter conclusion has particular significance
here.
In the UMWA case, the union challenged new regulations on
ground that they provided less protection than existing safety
standards. Under the Act, the Secretary is authorized to replace
eKisting mandatory health and safety standards only if the new
standards provide at least the same level of protection to miners
as the old ones. A key issue was whether the Secretary's
published roof control criteria for approving roof plans were
"mandatory health or safety standards" as that term is used in
Section l0l(a}(9) of the Act, since only ~andatorf standards are
included within the "no-less protection" directive of the Act.
The cou~t first noted that the specific ~ontents of a roof
control plan are determined through consultation between the mine
operator and the district manager of MSHA, and that, to guide
this process, MSHA had promulgated criteria to be met in all
plans. District managers of MSHA were eKplicitly prohibited from
approving plans that did not provide t~e same level of protection
as the promulgated criteria. 870 F.2d at 667-668. The Court
held that the general criteria promulgated by the Secretary for_
roof control plans met the notice and comment requirements of
rulemaking and were in fact mandatory standards under
§ 10l(a)(9), so as to invoke the no-less protection rule.
Thus,
roof co~trol plans could be approved by MSHA only if they eith~r
conformed to the criteria or "provide[d] no less than the same
measure of protection to the miners" as the criteria. 870 F.2d
at 670. The Court concluded that the general criteria already
existing with respect to roof control constituted a mandatory
standard laying down a required level of protection for mine~s
that had to be met by all plans. tn so holding, the Court 1

767

concluded that the decisions in Zeigler and Carbon County Coal
co. did not stand for the proposition that the Secretary was
prohibited from setting general criteria as mandatory standards
for approval of mine operators' plans.
As clarified by the UMWA decision, Ziegler's warning applies
only to plan requirements that are not based upon promulgated
plan criteria. 2/
To the extent, therefore, that the Ziegler
analysis . is applicable to safeguard cases, its application is
limited to safeguards that are not based upon criteria
promulgated . under Section 101. ·In 30 C.F.R. §§ 75.1403-2 through 75.1403-11, the Secretary
has promulgated criteria as guidelines to MSHA inspectors in
issuing safeguards pursuant to Section 314(b) of the Act and 30
C.F.R. § 75.1403. The criteria were the subject of notice and
comment rulemaking under Section 101 of. the Act. See .35 F.e d.
Reg. 12, 911, et seq. <August 14, 1970) . (Notice of Proposed
Rulemaking>: 35 Fed. Reg. 17, 890, et seq. (November 20, 1970)
(Final Rule). Like the roof control plan criteria discussed by
the court in UMWA, operators had the opportunity to participate
in that rulemaking and since promulgation of the criteria they
have been on notice of the conduct expected of them. Unlike
other mandatory standards, the roof control criteria in UMWA did
not become enforceable until they were included in a roof control
plan. Similarly, the safeguard criteria are not enforceable
until an operator has been issued a safeguard notice that
includes a particular criterion. Use of a promulgated safeguard
criterion in safeguard notices is therefore not a circumvention.
of Section 101 rulemaking procedures.
Section 75.140-3-5(g) is one of those criteria and it states
that a clear travelway at least 24 inches wide should be
provided on both sides of all belt conveyors installed after
March 30, 1970. The inspector cited and tracked this criter~on
in issuing Notice to Provide Safeguard No. 2395866.
The Secretary relies on.the UMWA case in contending that a
safeguard that is based on one of the criteria in 30 C.F.R.
§§ 75.1403-2 through 75.1403-li is valid even though it addresses
a general rather than a mine-specific hazard. Before the Court
decided the UMWA case, its earlier Zeigler decision and
references to Zeigler it by the Commission and a number of
Co~nission judges (including this judge) would not have indicated
support foe this position. However, the UMWA ·decision
illuminates this area of the law and supports the Secretary's
position. As mentioned, the Court found that the Secretary's
2/ Both Ziegler and Carbon County involved ventilation plan
provisions of general applicability which were not based uoon
published criteria and, therefore, did not meet rulemaking~
requirements. See 870 F.2d at 671-72. ·

768

.l
;

"roof plan approval criteria were promulgated according· to notice
and con\ment procedures" and that "the cri.teria regulations • • •
themselves constitued a mandatory standard laying down a required
level of protection for miners that had to be met by all plans"
(870 F.2d at 670 and 671). By analogy, I find that the
· secretary's published criteria for safeguard notices were
promulgated according to the notice and comment procedures of §
lOl(a) and therefore may be used as safeguards even though they
are applied at many mines and are not mine-specific. Similarly,
the Commission's distinction between promulgated safety standards
(by rulemaking) and safeguards issued by an inspector, holding
that safeguards are subject to a strict construction rule,1/ is
not applicable to safeguards that are based upon a published
criterion, in light of the UMWA decision.
In summary, I hold that if an inspector's safeguard notice
is based on a published criterion (in 30 C.F.R. §§ 75.1403-2
through 75.1403-11), using the same or substantially the same
language as the criterion, then (1) the safeguard is valid even
if the hazard is of a general rather than a mine-specific nature,
and (2) the safeguard is not subject to the strict construction
rule announced by the Commission in Southern Ohio Coal Co.,
supra, but should be interpreted in the same manner as any other
promulgated safety standard.
Applying these holdings to the instant cases, I find that
the original safeguard notice is valid because it cited and
tracked a oublished criterion, i.e. 30 C.P.R. § 75.1403-5(g).
Therefore,~ it is subject to a "reasonable notice" rule of
interpretation, the same as applied to any published safety .
standard, and not the strict rule of construction announced in
Southern Ohio Coal Co.
Under the applicable rule, the question
is whether the language of the safeguard (safety standard) gives

3/ In Southern Ohio Coal Co., 7 FMSHRC 503 (1985), the
Commission held that, "in interpreting a safeguard a narrow
construction of the terms of the s~feguard and its intended reach
is required." Id. at 512. It based this holding on "the crucial
difference in the rules of interpretation applicable to mandatory
standards promulgated by the Secretary and those applicable to
'safeguard notices' issued by [her] inspector." !d. Applying ..
this principle of narrow construction, it he ld that a safeguard
notice that referred to "fallen rock and cement blocks at three
locations," and required 24 inche~ of clear travelwaj on both
sides of a belt conveyor, was not sufficient notice to support a
later citation based on water accumulations for a depth of 10
inches frorn rib to rib, causing slipping and stumbling hazards in
the travelway. However, that decision was before the Court's .
UMWA decision, supra, and would not logically apply to ·published
criteria that met the rulemaking requirements.

reasonable notice to the operator of the conduct required . This
inquiry is limited to the language of the safeguard, and does not
depend on the context of the original safeguard notice. I find
that the language of the safeguard at issue, to provide a "clear
walkway," gives reasonable notice to the operator to maintain a
walkway that is clear, i.e. open and free of obstructions, for
the minimum width specified on both sides of a conveyor belt
installed after March 30, 1970. The evidence of substantial
obstructions in the tight walkway of each belt amply sustains the
two citations.
Beth Energy argues that the Secretary is estopped from
relitigating the issue whether safeguards ·may be issued without
regard to mirie-specific conditions. It states tha~ this issue
was litigated between the parties in Beth Energy Mines, Inc., 11
FMSHRC 942 (Judge Mellick, 1989). However, that case did not
involve§ 75.1403-S<g>. Also, it appears to have been decided
without the benefit of the UMWA decision, and does not consider
the Court's clarification of its Zeigler decision. I therefore
reject the estoppel argument.
The operator contends that the cited violations should not
be found to be "significant and substantial," citing Commission
decisions such as ·rwlathies Coal Co., 6 FMSHRC 1 ( 1981), which hold
that an S & s violation is one that presents a reasonable
likelihood that the hazard will result in a reasonably serious
injury. In light of the extent and height of the obstructions in
the tight walkNay of each belt, I find that the violations
presented a reasonable likelihood of causing a serious injury.
The risks included shipping, tripping, and falling and, in some
cases, falling against a moving belt. The practice of stationing
a miner on the wide side of the belt, near the belt pull cord,
did not reduce the violation below an
& S degree, because in an
emergency a serious injury or even death could result despite
having the cord pulled. Firs·t, the miner on the wide side would
have to observe the accident and then pull the emergency cord.
The time spent in these reflexes could easily be too late to
prevent serious injury or a fatality. Secondly, even if the
miner pulled the cord immediately, the belt would travel some
distance and its added motion (5 to 15 feet) could cause serious
injury or even death if the victim were entangled in a roller.

s

Finally, the operator contends that the two citations are
duplicative. It argues that, since the two belts had originally
been one belt and the violative conditions are essentially the
same, only one violation should have been cited.
Each belt was 3,000 feet long and the belts were separately
designated by the operator. I find the conditions were
sufficiently separate in distance and in identity of the
.
.
equipment to justify two citations. Considering all the cntana
for a civil penalty in § llO<i> of the Act, I . find that a
penalty of $150 for each violation is appropriate.

770

CONCLUSIONS OF LAW
1.

The judge has jurisdiction over these proceedings.

2.

Notice of Safeguard No. 2395866 is valid.

3. The operator violated 30 C.F.R. §§ 75.1403 and
75.1403-S(g) as a~leged in Citation No. 3088080.
4. The operator violated 30 C.F.R. §§ 75.1403 and
75.1403-S(g) as alleged in Citation No. 3088162.
ORDER
WHEREFORE IT IS ORDERED that:
1. Notice of Safeguard No. 2395866, Citation No. 3088080
and Citation No. 3088162 are AFFIRMED.

2.

The above contest proceedings are DISMISSED.

3. Beth Energy Mines, Inc., shall pay the above civil
penalties of $300 within 30 days of this Decision.

/~J·gtj~~v~

~trf1am Fauver

Administrative Law Judge

Distribution:
R. Henry Moore, Esq., Buchanan Ingersoll Professional
Corporation, 600 Grant Street, 58th Floor, Pittsburgh, PA 15219
(Certified Mail)
Anita D. Eve, Esq., Office of the Solicitor, u.s. Deoart~ent of
Labor, 3535 Market Street, Philadelphia, PA 19104 (Certified
Mail)

iz

771

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION .
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 2 01990
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
~
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. PENN 89-143
A. C. No. 36-00.845-03501

v.

cambria Slope ...

BULK TRANSPORTATION SERVICES,
INC.,
Respondent

DECISION
Appearances:

James Culp, Nanci Hoover, Esqs., Office of the
Solicitor, u.s. Department of Labor, Philadelphia,
Pennsylvania, for the Petitioner;
Thomas E. Weiers, Jr., Esq., Rich, Fluke, Tishman
& Rich, Pittsburgh, Pennsylvania, for the
Respondent.

Before:

Judge Koutras
Statement of the Case

This is a civil penalty proceeding initiated by the petitioner against the respondent pursuant to section 110(a) of the
Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 820(a),
seeking a civil penalty assessment in the amount of $54, for an
alleged violation of mandatory safety standard 30 C.F.R.
§ 77.807-3.
The respondent filed a timely answer denying the
alleged violation, apd a hearing was held in Indiana,
Pennsylvania. The parties filed posthearing briefs, and I have
considered their arguments in the course of my adjudication of
this matter.
Issues
The issues presented are (1) whether the respondent is an
independent contractor and the proper party responsible for the
alleged violation; (2) the appropriate civil penalty that should

772

-

,

..

·t·
•. ! •

.

be assessed against the respondent for the alleged violation
based upon the criteria found in section 110(i) of the Act; and
(3) whether the violation was "significant and substantial. "
Additional issues raised by the parties are identified and
discussed in the course of this decision.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
Pub. L. 95-164, 30 u.s.c. § 801 et seq.
2.
§ 820 (a)

Sections 110(a) and (i) of the 1977 Act , 30 u.s.c .
and (d) •

.3. MSHA's Independent Contractor regulations, Part 45 ,
Title 30, Code of Federal Regulations.
4.

Commission Rules , 20 C. F.R .

§

2700.1 et seq.

Petitioner ' s unopposed oral motion made at the hearing to
amend its pleadings to reflect an alleged violation of mandatory
safety standard 30 C. F . R. § 77.807-3, rather than 30 C.F.R.
§ 77.807-2 , was granted (Tr. 10) .
Stipulations
The parties stipulated to the following (Tr. 10-13):
1. A true and correct copy of the contested
citation was properly served on the respondent by a
duly authorized representative of the Secretary of
Labor , and the citation and termination may be admitted
for the purpose of establishing their issuance, and not
for the truthfulness of the statements asserted
therein.
2. For the purposes of the size of the respondent's business, the part ies agree that the respondent
company does not have any annual coal production.
3 . The respondent's history of prior violations
consists of "zero violations" during the 24 - month
period pr.eceding the issuance of the contested
citation.
~.
A civil penalty assessment for the alleged
violation, if established, wil·l not adversely affect
the respondent's ability to continue in business .

5. At the time of the alleged violation, the
respondent was under cont ract with the Beth Energy
Mines Incorporated to haul coal from its Cambria Coal

773

Preparation Plant to sites designated by Beth Energy
Mines Incorporated.
6. The respondent subcontracted with one James R.
Krumenaker, an independent trucker, to haul coal
pursuant to its contract with Beth Energy Mines
Incorporated, in accordance with a motor vehicle
leasing agreement which is included as respondent's
exhibit R-2.
7~
The respondent registered with the Beth Energy
Mines Incorporated, the production operator, the information required by MSHA regulation 30 C.F.R. § 45.4,

8. The coal being hauled by trucker James R.
Krumenaker was being placed into the stream of
Interstate Commerce, and it was being hauled from the
Cambria Mine to the Pennsylvania Electric (Penelec)
Power Plant at Homer City, Pennsylvania.
9. The parties further stipulated to the admissibility of exhibits P-1 and P-2, and R-1 through R-4
(Tr. 19).

Discussion
The undisputed and stipulated facts establish that on or
about January 4, 1989, MSHA Inspector Nevin J .. Davis went to the
Cambria Coal Preparation Plant mine site owned and operated by
Beth Energy Mines Incorporated in response to information which
he had received that the mine fan and power were out of commission because something had come in contact with an overhead highvoltage powerline. After arriving at the site, the inspector
found that a coal haulage truck being operated by .Mr . James
Krumenaker, whose truck was leased to the respondent, had come in
contact with the power wire. Mr. Krumenaker had raised the bed
of his truck to get rid of some snow and ice while he was parked
under the power wire waiting for the truck to be loaded with
coal. Although the truck was damaged when the ·bed contacted the
wire, Mr. Krumenaker jumped from the truck after it contacted the
wire and he was not injured. ·Since there were no injuries, the
inc:i.dent was not a "reportable accident" and it was not reported
to MSHA.
The facts further show that at the time of the incident, the
respondent had a contract with Beth Energy Mines to haul coal
from the Cambria Preparation Plant to various locations designated by Beth Energy Mines. Mr. Krumenaker's load was scheduled
to be delivered to the Pennsylvania Electric (Penelec) Power
Plant at Homer City, Pennsylvania. The respondent, owned no
trucks of its own, but had lease agreements with several independent coal haulers, including Mr. Krumenaker, to haul coal for

774

., .:,
Beth Energy from the Cambria Preparation Plant to customers
designated by Beth Energy. After completing his inquiry of the
incident, Inspector Davis issued section l04(a) "S&S" Citation
no. 2889508, to the respondent citing an alleged violation of
oandatory safety standard 77.807-2 . As noted earlier, the citation was amended to charge an alleged violation of section
77.807- 3. The cited condition or practices states as follows:
A coal truck being operated by an independent
contractor for Bulk Transportation Services, Inc. ,
(PUC # A101351CCMC154209) came into direct contact with
an overhead energized high voltage transmission line
(46KV) in and around the immediate area of the Penelec
Substation. This truck was stopped directly under this
high voltage transmission cable when the truck bed was
inadvertently raised in the upwards position for the
purpose of removing snow and ice from the inside of the
truck bed and came directly into contact with the high
voltage transmission cable. No injuries occurred at
this time, however, several of the truck tires were
destroyed.
HSHA' s

Testimony and Evidence

MSHA Inspector Nevin J. Davis confirmed that he issued the
citation in question, and he explained that he was informed that
the mine fan and power were out of commission because something
had come in contact with a high- voltage powerline and shorted out
the power. Mr . Davis stated that he determined that a haulage
truck operated by James Krumenaker came into contact with the
powerline after Mr. Krumenaker raised the truck bed to get rid of
some snow and ice while parked under the powerline.

.·..

Mr. Davis stated that the truck was on the property to pick
up and haul coal from the mine to another site. He confirmed
that he cited the respondent with the violation because it was
the only independent contractor who was on the list maintained by
the mine operator Beth Energy Mining Company pursuant to
3 0 C. F. R. § 4 5. 4.
Mr. Davis explained further that the truck had
a decal on it identifying the respondent as the truck operator
and he assumed that the driver, Mr. Krumenaker, was employed by
the respondent. He conf-irmed that Mr. Krumenaker was not listed
as an independent contractor performing services at the mine.
Mr . Davis stated that he made a gravity finding of "highly
likely," and considered the violation to be S&S, because he

.;

believed that the driver could have suffered fatal injuries by

the truck coming in contact with the high-voltage line. He
stated that the contact blew out eight of the truck ' s tires and
that the driver was very upset.

.·•

775

Mr. Davis stated that he based his low negligence finding on
the fact that the driver may not have been aware of the fact that
he had stopped his truck under the high~voltage line. He stated
that the incident occurred at 4:45 a.m. and that the visibility
was poor. Mr. Davis confirmed that the high-voltage line was
located at an appropriate height above the truck, and that the
height and location of the line did not violate any MSHA
standard.
Mr. Davis stated that the truck driver told him that he had
raised the truck bed to remove snow and ice before loading the
truck. Mr.- Davis confirmed that the respondent had a contract
with Beth Energy to haul coal and that it made no difference to
him whether or not the respondent had a sub-contract with anyone
else. He also confirmed that the driver informed him that he had
po haulage contract with Beth En~rgy (Tr. 20-28}.
On cross-examination, Mr. Davis confirmed that although
Mr. Krumenaker did not indicate that he was an employee of the
respondent, he assumed that he was because of the respondent's
sign on the truck. Mr. Davis stated that he is authorized to
issue a citation to an independent contractor fo~ a violation
even though the contractor may not be designated as an independent contractor on the mine operator's records.
Mr. Davis confirmed that the violation was abated by David
Gould, Beth Energy's plant foreman, and that Mr. Gould instructed
Mr. Krumenaker to be aware of the high-voltage line. Mr. Davis
further confirmed that if the powerline was not located at the
proper height, he would have issued a citation to Beth Energy.
Mr. Davis stated that the State of Pennsylvania PUC number
must be displayed when the coal haulage truck is . hauling coal.
He confirmed that he served the citation on the respondent
because he determined that the truck driver was hauling coal off
the mine property which was owned and operated by Beth Energy
(Tr. 29-33}. He confirmed that even if Mr. Krumenaker were not
an employee of the respondent, it would have made no difference
to him because he relied on the fact that Mr. Krumenaker was
hauling coal for the respondent (Tr. 34).
Mr. Davis confirmed that the driver was parked in his empty
truck while waiting to load and raised his truck bed to free it
of ice and snow which may have ' presented a tipping hazard and did
not realize that he was under the overhead powerline. Since the
driver jumped out of the vehicle when it contacted the wire, he
was not injured, and the inc~dent was not considered to be a
reportable accident (Tr. 40). He confirmed that he spoke with
the driver who informed him that he did not know that the wires
were overhead (Tr. 4l).

776

·.:.~ -:.----

~·::·~

.-:-::

Mr. Davis stated that the sign on the truck was a wooden
board which were standard on all of the respondent's trucks, and
since it contained the respondent's name, he assumed that the
truck belonged to the respondent. He did not ask the driver
whether he worked for the respondent, and simply assumed that he
did because of the sign (Tr. 43). , If the driver had told him
that he was an independent contractor, he would "probably" have
issued a citation to him and a citation to Beth Energy for not
listing the driver on its records as an independent contractor
(Tr. 43).

Mr. Davis confirmed that Beth Energy did not have a sign
warning drivers about low overhead clearances. He did not cite
Beth Energy because it was difficult for Beth Energy to control a
driver's raising of his bed, and Beth Energy usually instructed
people "about raising beds and stuff like that" {Tr. 44). He
confirmed that the location of the power wire met MSHA's minimum
over head clearance distance requirements under section 77.807-2.
He described the truck as a regular triaxle coal haulage truck
with a "telescopic" boom jack for raising the bed (Tr. 46-47).
Mr. Davis confirmed that he spoke with the respondent after
issuing the citation and explained what he had done, and that the
respondent took the position that it was not responsible for the
violation. Mr. Davis then suggested that the respondent seek a ·
conference with MSHA's district manager, but it did not prevail
on its position that the citation should not have been served on
the respondent (Tr. 51) •
Mr. Davis identified exhibits R-3 and R-4, as copies of two
prior citations he issued on January 29, 1987, to Beth Energy at
the Cambria Preparation Plant for violations of section
77.1710(d) and 77.1608{c) when he observed that a truck driver
was not wearing a suitable hard hat while at the dumping silo,
and that the driver was exposed to a hazard while in an area
where coal dumping operations were taking place. He confirmed
that the citations were subsequently modified after Beth Energy
protested during an MSHA conference, and the modifications
reflect that they were reissued to Bulk. Mr. Davis confirmed
that Bulk was subsequently absolved of any responsibility for the
citations, but he could not recall who they were reissued to (Tr.
53). Respondent's counsel explained that after convincing MSHA
during a conference· that the cited conditions were caused by
another independent contractor MSHA advised Bulk that they would
be reissued to that contractor and they are not included as part
o~ Bulk's violation history (Tr.
54-55). Inspector Davis confu ..ted that this was the case, and he indicated that the cita~ions were issued by MSHA "orally" to the other unidentified
lndependent contractor (Tr. 56-57).
In response to a bench question as to the distinctions
between the prior enforcement actions where MSHA absolved the

777

respon.d ent from any responsibility fo'r the two prior violations,
and the instant case, Mr. Davis responded "the only way I can
answer that is that at that time that was MSHA policy, I guess.
It was taken out of my hands and turned over to my supervisor and
he handled it" (Tr. 58). A copy of the MSHA di~trict man.a ger's
comments concerning the conference held with the respondent
concerning the contested citation states as follows (exhibit
P-3):
The following citation was conferenced and the
information provided by the operator did not justify
any change. Mr. Merlo stated that he has over 70
independent drivers who haul under his PUC number and
. contract with .Beth Energy Mines, Inc. He als~ in~ormed
me that he pays the drivers for what they haul, however, in his opinion they are not his employees and if
the citation would have been issued to one of his
people there would be no problem. At this point in the
conference Mr . Merlo produced a contract that is held
between his company and all independent drivers which
holds all drivers responsible for fines and penalties
arising out of the use of their equipment . A review of
the contract between Mr. Merlo and his independent
drivers and a discussion with Beth Energy Mines Inc.,
revealed that the Independent Contractor Register
required under Part 45.4 is on file with the production
operator listing Bulk Transportation Services, Inc., as
the contractor. Therefore the citation stands as
issued.
·
Inspector Davis confirmed that he has never cited a construction subcontractor, and that pursuant to MSHA policy, if
there are contractors and subcontractors present "I would think
we .c ite the contractor" (Tr. 68).
Respondent's Testimony and Evidence
Charles J. Merlo, Jr. confirmed that he is the owner and
president of the respondent company. He stated that including
himself, the company has a total of three employees, and he
identified the other two employees as a dispatcher and a bookkeeper. He further confirmed that the company owns no trucks and
has no truck drivers on its payroll.
Mr. Merlo stated that the company has been granted authority
by the Pennsylvania Public Utilities Commission to haul coal
within a 45-mile radius, and in certain designated counties. He
stated that he acts as a broker to haul coal for the Beth Energy
Mining Company, a subsidiary of the Bethlehem steel Corporation,
and he identified a copy of a contract that he has with Beth
Energy (exhibit R-1). He confirmed that he uses the services of
independent haulage truck owner/operators or o~her trucking

778

companies to haul the coal for Beth Energy, and that these individuals are subcontractors authorized by the contract.
Mr. Merlo explained the procedure followed by his subcontractors to haul the coal from the Beth Energy plant, and he
confirmed that the trucking companies or truck owners call his
dispatcher to ascertain the available coal which needs to be
hauled and these subcontractors are free to accept or reject any
particular coal hauling job.
Mr. Merlo stated that he does not control the work of the
subcontractor coal haulers, does not supply them with any work
rules, and is not responsible for their hazard training. He
believed that the hazard training for the haulase drivers is
provided by Beth Energy at the mine site.
Mr. Merlo identified exhibit R-2 as a copy of his leasing
contract with Mr. Krumenaker, and he confirmed that
Mr. Krumenaker owns his own truck and is responsible for main- .
taining it, and for all insurance, social security, and workmen's
compensation coverage. He confirmed that Mr. Krumenaker is also
responsible for the payment of all fines for traffic and
over-weight violations, and that the expenses incurred in connection with the damage to the truck in question were paid by
Mr. Krumenaker or his insurance carrier.
Mr. Merlo stated that Mr. Krumenaker was compensated for his
services once a month, and that he paid him a fixed sum ·for each
ton of coal he hauled and delivered. The amount of coal hauled
and delivered by Mr. Krumenaker was computed by invoices submitted to the respondent by Mr. Krumenaker, and the coal tonnage
was determined by the weight scales at the Pennsylvania Electric
Company (Penelec) facility where the coal was delivered •
. Mr. Merlo stated that the only control he exercises over his
subcontractors concerns where the coal is to be picked up and
where .it is to be delivered. He explained that the subcontractor
haulage truck owner/operator will call the respondent's dispatcher to ascertain where to pick up and deliver a particular
amount of coal, and that the truckers then pick up and deliver
the coal and bill the respondent for payment based on the coal
tonnage weighed at Penelec when it is delivered.
' Mr. Merlo . stated that he has no employees located at the
Beth Energy mine site, and he believed that there was nothing he
could have done to prevent the incident in question. He confirmed that Beth Energy has notified him by letter in the past
about haulage truck drivers speeding or not wearing hard hats,
and that he has simply passed this information on to the truck
drivers concerned.

779

~r. Merlo stated that his company does not perform any
regular services at the mine site, and does not perform- the
actual coal hauling services. This is done by contract with the
subcontractor coal haulers. Respondent's counsel stated that
Mr. Merlo is a trucking broker who makes sure that "coal gets
moved to point A or B and arranges for people to do it" and is
not involved in the selling of the coal (Tr. 79). Mr. Merlo
confirmed that he has had the contract with Beth Energy since
1985 or 1986, has no supervisors at the mine site, and performs
no construction work there. The trucks are loaded at the mine
site for ~ransportation from the mine, and they do not haul coal
to the mine. He confirmed that some of the ownerjoperator truck
contractors which he uses also work for other trucking carriers,
and that some of these truckers have refused to h~ul coal for him ·
when they can do better with other carriers, and that there is
., constant change, and truckers "come and go" (Tr. 85).

Mr. Merlo confirmed that he does not provide his trucking
contractors with any safety rules because they are contractually
responsible for these matters. He has no training responsibilities for the drivers and believes that they are hazard trained at
the mine site (Tr. 86). Mr. Krumenaker has never been employed
by him, and he exercises no day-to-day control over him other·
than to tell him where the coal is to be picked up and delivered,
and to make sure that he is insured (Tr. 90). He confirmed that
the citation was abated by Beth Energy by instructing
Mr. Krumenaker. He also confirmed that he has never been previously cited by MSHA for any violations other than the ·prior two
citations issued by Mr. Davis which were subsequently found not
to be his responsibility (Tr. 92).
Mr. Merlo identified copies of the two prior citations
issued by Inspector Davis to a truck driver employed by the
Shaffer Trucking Company, one of his subcontractors. Mr. Merlo
stated that the citations were issued when the driver was
observed on his truck bed at a dumping point on the mine site
without wearing a hard hat. He ptated that the citations were
initially served on Beth Energy, but were subsequently modified
at a conference to show the respondent as the res.ponsible party .
Mr. Merlo stated that when he protested this to MSHA, the citations were again modified and served on Shaffer Trucking Company.
Mr. Merlo confirmed that this was done orally, and he believed
that Shaffer Trucking paid the civil penalty assessments attri~
buted to its employee truck driver . Mr. Merlo stated that he
sees no distinction between the instant case and the past citations served on Shaffer Trucking, and he believed that the contested citation in this case should have been served on
Mr. Krumenaker as the contractor in control of his truck, and the
individual whose actions resulted in the violation (Tr. 93-96).
On cross-examination, Mr. Merlo stated that he had no knowledge that Mr . Krumenaker ha~ any agreement with Beth Energy to

780

, haul coal. He confirmed that Beth Energy contacts him and
informs him how many coal loads are available, and that it is in
his interest to make sure that the coal is hauled by the truckers
who may call in. for the jobs (Tr. 103). The truckers are
.. · required by state law to display · his company identification
decals when they are operating on his behalf. The agreement that
he has with Mr. Krumenaker is the same agreement that he has with
the 70 to 100 truckers which he uses, more than half of whom are
owner/operators (Tr. l09). He confirmed that he leases
Mr. Krumenaker and his truck, and he cannot let anyone else drive
it since Mr. Krumenaker owns it and controls who drives it (Tr.
116).

.

Inspector Davis was recalled by the Court, and he confirmed
that the prior two citations which he issued were issued because
of two violations by one single truck driver in the employ of
Shaffer Trucking Company. Mr. Davis stated that he initially
[.:::;; served the violation on Beth Energy Mines because it had someone
at the coal silo area in question supervising the loading and
should have observed the violations (Tr. 128-130). He believed
that Shaffer Trucking had its own MSHA ID number, and was readily
identifiable, but that Mr. Krumenaker in this case did not have
any number identifying him as an independent contractor, and he
had no knowledge .t hat Mr. Krumenaker was in fact an independent
contractor (Tr. 132). When asked whether it made any sense from
an enforcement point of view not to cite Mr. Krumenaker simply
because he had no assigned ID number of record, Mr. Davis
responded "with independent contractors, its tough. That's why
we try to get back to that 45.4 to try and hold it for some
reasonable justification or responsibility by that history" (Tr.
133). He confirmed that MSHA's regulation does not say anything
about subcontractors (Tr. 134). Respondent's counsel confirmed
that when the two prior citations were transferred from Beth
Energy to the respondent, the respondent did not have an MSHA ID
number, but subsequently obtained one (Tr. 139).
Petitioner's Arguments
MSHA asserts that Bulk was an independent contractor for
Beth Energy, was registered as such by Beth Energy in accordance
with 30 C.F.R. § 45.4, and was also identified as an independent
contractor in the agreement it had with Beth Energy . MSHA points
out that Bulk was performing a service at Beth Energy's mine in
that it was the contractor who picked up and delivered coal to
Beth Energy's customers, it was the exclusive carrier for coal
delivered to the Penelec power station, and it hauled coal for
Beth Energy at least 4 or 5 days a week. Under these circumstances, MSHA concludes that in order to be consistent with the
expansive definition of "operator" found in the Act, and as noted
by the Commission in Otis Elevator Company, 11 FMSHRC 1896,
1901-1902 (October 1989), bulk must be considered an operator
under the Act.

781

MSHA argues that Bulk used subcontractor truck drivers who
operated under its PUC authority to haul the coal from .Beth
Energy, and that these drivers, who typically varied from week to
week, provided "a constant flow or truck drivers in and out • • .
working for Bulk." The lease agreement between Bulk and its
subcontractors provided for periodic vehicle inspections by Bulk,
and the agreement between Beth Energy and Bulk provided that Bulk
would "also inspect each motor vehicle after loading in order to
assure the safe movement of the load and vehicle in compliance
with any law, regulations or requirement relating to the transportation performed under this Agreement . " In addition, MSHA
points out that it was Beth Energy's practice to send a letter to
Bulk detailing any problems that had been noted with Bulk
drivers, so that Bulk could notify the drivers themselves. MSHA
concludes that contrary to Bulk's position, it is clear that it
hAd the power ·to exercise control over its subcontractor drivers,
and indeed exercised such control.
With regard to the prior citations issued by MSHA in 1987,
which were initially issued to Beth Energy, and subsequently
issued to Bulk, and then vacated and modified to cite Bulk's
subcontractor, MSHA cites several estoppel decisions and takes
the position that its prior actions in this regard does not estop
it from citing Bulk for the violation in this case. MSHA concludes that who it may or may not have previously Gited is not
dispositive of the issue presented in this case, which is whether
or not MSHA correctly cited Bulk. 'MSHA takes the position that
it has retained wide enforcement discretion with regard to its
ability to cite either the production operator, the independent
contractor, or both, and that unless it has abused its discretion, its decision on whom to cite should stand. Consolidation
Coal Company, 11 FMSHRC 1439, 1443 (August 1989) (citing Brock v.
Cathedral Bluffs Shale Oil Co., 796 F.2d 533, 538 (D.C. Cir.
1986).
MSHA maintains that it has not abused its discretion by
citing Bulk for the violation. In support of this conclusion,
MSHA asserts that Bulk is responsible for supplying truck drivers
who are willing to pick up and deliver coal, and that the drivers
are not paid by Beth Energy, do not report for work to Beth
Energy, and cannot be hired or fired -by Beth Energy. MSHA points
out that because of the constant flux of drivers in and out, only
Bulk would have records of who picked up coal on any given day .
Further, Bulk has, in the past, instructed its drivers to wear
hard hats, at Beth Energy's request, and that Bulk can choose to
hire or not to hire any driver that applies for work. Under
these circumstances, MSHA concludes that Bulk clearly exercises
authority over these drivers in a way that Beth Energy cannot,
and that Bulk's attempt to disregard its responsibilities under
the Act merely because its truck drivers are contractors and not
its employees cannot stand.

782

..: I

.t

MSHA argues that Bulk is fulfilling an integral role in the
mine extraction process and cannot insulate itself from its .
responsibilities created from this role by contractual agreement
with Beth Energy. In view of the ~ fact that Bulk has reserved for
itself the power to inspect the trucks and has the ability to
inform all truck drivers of any information it feels is pertinent
to the job, MSHA concludes that holding Bulk responsible for the
actions of the truck ·drivers is logical. MSHA believes that
between Beth Energy and Bulk, Bulk is the entity most able to
exercise control over the drivers, and that between Bulk and the
drivers, Bulk has the continuing association with the mine, and
the opportunity to be aware of the ·specific problems that may
exist there. Accordingly, MSHA concludes that its policy
decision to hold Bulk liable for the cited violation is based on
sound reasoning and does not constitute an abuse of its
discretion.
With regard to the alleged violation of 30 C.F.R.
§ 77.807-3, MSHA takes the position that the truck which was

operated by Bulk's contractor, Mr. Krumenaker, was a piece of
equipment that was being operated on the surface of the mine, and
that Mr. Krumenaker was required to pass under the energized
high-voltage line in order to pick up and deliver the coal. MSHA
points out that since Mr. Krumenaker had raised his truck bed,
the clearance between the truck and the overhead powerline was
less than that required by the standard . Further, since
Mr . Krumenaker's raised truck bed contacted the energized powerwire, MSHA concludes that Bulk failed to take any precautions to
deal with or prevent accidents of this kind, . and violated. the
cited standard. ·
With regard to the inspector's "significant and substantial"
violation finding, MSHA asserts that the inspector's uncontradicted testimony establishes that the violation was significant
and substantial and that it is the type of violation which presents a high possibility for a fatal accident. Contact with an
energized powerline could result in the electrocution of anyone
operating or standing near the piece of equipment that makes
contact if. that person should touch the truck and the ground at
the same time. Although the incident in question did not result
in any injury to the driver, the tires were blown out on the
truck, indicating the seriousness of the hazard . Citing
Secretary v. Cement Division, National Gypsum Co., 3 FMSHRC 822,
825 {April 1981), MSHA concludes that the "significant and substantial" violation test established by that case has been met,
and that the inspector's finding should be affirmed.
Respondent's Arguments
The facts show that Bulk had an agreement with Beth Energy
to arrange for transportation of coal from Beth Energy's Cambria

783

Mine to the Pennsylvania Electric Power Plant, as well as to
other sites designated by Beth Energy. Bulk asserts that it is a
broker of coal transportation services and as such cannot be
deemed an "operator" under the Ac~ and liable for civil penalties. In support of its argument, Bulk points out that it discharges its contractual obligation to Beth Energy by engaging
.subcontractor carriers and independent owner/drivers to transport
the coal which is loaded by Beth Energy personnel at the mine.
Bulk further points out that other than the owner of the company
it only employs a dispatcher to find drivers to haul the avail- '
able · coal for each day, and ~bookkeeper to arrange for payment
of the amounts invoiced by the subcontractors and to insure
proper payment from Beth Energy. Bulk maintains that it does not
operate any portion of the mine, performs no construction work,
and does not supervise any employees at the site. Since its
subcontractor truckers are loaded by Beth Energy, and the drivers
do not normally get out of their trucks when picking up coal
until immediately before they reach the highway to cover their
loads with a tarp, Bulk asserts that there are no activities for
it to supervise or oversee at the site which could arguably make
it a production _operator.
Conceding the fact that the definition of 11 operator11 was
expanded by the 1977 Mine Act to include independent contractors
performing services or construction at a mine site, Bulk nonetheless argues that the expanded definition is not so widely encompassing and cannot be read to include any person or entity which
may have any connection, contractual or otherwise, with a mine
owner, particularly when such a person or entity does not maintain a . presence on the mine site. Bulk concl'u des that such a
construction of the statute would cause any entity with a contract to perform any service with a mine owner, whether or not it
related to the extraction process or mine construction, subject
to civil penalties. Bulk further concludes that it is apparent
from the legislative history of the Act that only independent
contractors actually performing services at the mine site, such
as construction or extraction related work, are to be included as
"operators" with the same statutory compliance obligations as
mine owners or mine production operators.
Bulk maintains that its relationship with its independent
owner/drivers -and other trucking companies is a bona fide
arms-length contractual relationship which is customary in the
transportation business and one which was not intended to avoid
liability under the Act. Bulk asserts that its subcontractor
truckers are not its employees or agents, and since they are
either "persons" or "firms" that "contract to perform services at
a mine" and actually work at the mine site to pick up coal and
haul it to its destination, they, and not Bulk, are the independent contractors under the Act's regulations.

784

Bulk points out that the owner/drivers own . and maintain
their own vehicles and are generally engaged in occupations and
provide services apart from their work with Bulk inasmuch as they
regularly refuse to take loads of~ered because of more lucrative
work they have been given. There is a written contract which
details the rights the parties have with respect to each other
(Tr. 87). There is no contractual requirement that the subcontractors must accept every load offered. There is also no training provided by .Bulk because the subcontractors are already
"permitted" operators. The carrier subcontractors are not paid
by the hour, the mile, by salary, or in any other manner, except
by the actual tonnage hauled and only on a monthly basis after
submitting invoices. The subcontractors, such as Mr. Krumenaker,
pay their own fines and all costs and expenses incident to the
operation of their vehicles. Under all of these circumstances,
Bulk concludes that it is not the independent contractor performing services at the mine site and is not subject to civil penalties under the Act.
·
Assuming arguendo that it is . subject to the jurisdiction of
the Act as an "operator," Bulk submits that MSHA abused its
discretion by citing it for the violation incurred by its independent subcontractor James Krumenaker, the owner and operator of
the truck which contacted the over powerline in question, because
the Act requires that the proper party 11 operator11 responsible for
the violation be held liable. Bulk maintains that the proper
party "operator" is Mr. Krumenaker.
In support of its conclusi9n that Mr. Krumenaker is the
proper party to be charged with the violation, Bulk asserts that
there is no dispute that the acts of Mr. Krumenaker were the
cause of the issuance of the citation to Bulk. Bulk relies on
the testimony of Inspector· oavis who confirmed that the citation
was issued because Mr. Krumenaker's truck came in contact with
the high-voltage line, and he assumed that Mr. Krumenaker was
employed by Bulk. Bulk points out that Inspector Davis admitted
that he did not question Mr. Krumenaker to determine whether the
truck was in fact was owned by Bulk or whether Mr. Krumenaker was
an employee of Bulk. Bulk also points out that the inspector
cited Bulk because it was listed on Beth Energy's register as an
independent contractor pursuant to. MSHA's requirements in
30 C.F.R. § 45.4, and Mr. Krumenaker was not.
..
Bulk asserts that . there is no evidence that it had any
presence on the mine site at the time of the violation, that it
did not contribute to the conditions which caused the violation
by Mr. Krumenaker, and that it could not have anticipated or
prevented the violation. Bulk cites the testimony of Mr. Merlo
that there was nothing Bulk could have done to either prevent or
minimize the chances of Mr. Krumenaker raising his truck bed at .
5:00a.m., while waiting in line for coal and coming in contact
with the high voltage wire. Under these circumstances, Bulk

785

concludes that MSHA abused its discretion by citing Bulk instead
of Mr~ Krumenaker, the "operator" with direct control over the
hazard, and the operator who is in the best position to abate the
hazard.
Citing Phillips Uranium Corporation, 4 FMSHRC 549 (April
1982), Affinity Mining Company, 2 IBMA 57, 80 I.D. 229 (1973),
Old Ben Coal Co., · 1 FMSHRC 1480 (October 1979), and Old Dominion
Power Companv, 6 FMSHRC 1886 (August 1984), Bulk asserts that in
this case MSHA has reverted to its previously discredited policy
of citing, for sdministrative convenience purposes, an entity .
(Bulk) merely in contractual privity with the person causing a
violation rather than the actual violator (Mr. Krumenaker) in a
situation where the cited party (Bulk) did not contribute or have
control over the circumstances of the violation. Recognizing the
fact that MSHA has retained wide enforcement discretion in choos~ing which of two or more operators it will cite for a violation,
Bulk nonetheless believes that this discretion is not unlimited
and must be exercised rationally and consistently with the intent
and purposes of the Act. Although it is clear that Bulk did not
own the truck or employ the driver, it was· cited simply because
the inspector assumed that the driver was an employee of Bulk and
operated a truck owned by Bulk and because Bulk was listed on the
mine operator's registry as an independent contractor. Under
these circumstances, Bulk concludes that MSHA ignored both the
status of the violating party and the circumstances of the violation and cited Bulk purely for administrative convenience because
it was listed as an independent contractor.
Bulk argues further that MSHA abused its _enforcement discretion by failing to consistently enforce the Act and regulations
inasmuch as it has in the past vacated citations issued to Bulk
in its capacity as a coal carrier broker when it was found that
Bulk's independent subcontractors actually caused the violations.
In support of this argument Bulk relies on the record in this.
case which establishes that in 1987, two separate citations were
originally issued to Beth ·Energy by MSHA for violations concerning a driver employed by one of Bulk's subcontractors, Shaffer
Trucking. Beth Energy, at an MSHA manager's conference, convinced the district manager that Bulk, as the party with whom it
contracted for the coal haulage service, was the proper party
against whom the citations should issue. The citations were ·
modified and issued to Bulk. Bulk then contested the issuance of
the modified citations at a district manager's conference and
claimed that the citations should issue to Bulk's independent
subcontractor, Shaffer Trucking, because it employed the driver
and owned the truck involved in the violations, and not Bulk.
The district manager, then called Mr . Merlo and informed him that
the citations would be vacated as to Bulk. The citation were
later issued to Shaffer Trucking. Inspector Davis, who issued

786

the violations in 1987, confirmed that the two -citations previously issued to Bulk were vacated and modified to charge Bulk's
subcontractor with the violations.

:·· ":l

In this case, after receiving the citation issued by Inspector Davis, Bulk again requested a conference with MSHA and raised
the identical defense it raised in connection with the other
citations issued in 1987. However, contrary to the district
manager's decision in 1987, MSHA refused to either vacate the
citation issued to Bulk, or to reissue it to Mr. Krumenaker. The
district manager relied on the fact that Bulk was listed as the
independent contractor on a register maintained by Beth Energy
pursuant to 30 C.F.R. § 45.4. Bulk maintains that the 1987
citations are identical in terms of who the responsible party for
the violations should be. When asked to distinguish the facts
presented in this case and MSHA's prior actions in vacating the
citations issued to Bulk and reissuing them to its subcontractors, Inspector Davis could not distinguish these actions except
that there may have been a "mistake" in the handling of the 1987
citations; or MSHA's policy may have changed; or the MSHA supervisor just "handled it." Bulk takes the position that none of
these reasons justify the disparate and inconsistent handling of
the contested citation in this case.
Bulk argues that MSHA properly vacated the 1987 citations
because the purposes of the Act are best effectuated by "citing
the party with immediate control over the working conditions."
Bulk believes that MSHA has shown no connection between ·the acts·
of its subcontractor, Mr. Krumenaker, except to say that Bulk is
the entity . listed on Beth Energy's independent contractor register. Bulk submits that MSHA's refusal to vacate the violation is
unsupportable and is a blatant reversal of its prior decisions
concerning the citation of Bulk when its acts do not contribute
to the violations of another operator. Bulk concludes that the
purposes of the Act are not furthered by inconsistent and
unpredictable MSHA enforcement decisions such as those made in
connection with violations found to have been caused by Bulk's
independent subcontractors. For these reasons, even if Bulk is
found to be an operator subject to civil penalty assessments, it
believes that the citation issued in this case should be vacated
and that MSHA should be compelled to act consistent with its
prior decisions concerning violations by Bulk's subcontractors.
Bulk ~cknowledges that owners or production operators of a
mine can be held strictly liable for the violations of their
independent contractors. However, Bulk asserts that there is no
basis under the Act to hold it vicariously liable for any independent acts of its subcontractors, and that MSHA is erroneously
attempting to hold Bulk to the same strict l~ability standards
imposed by the Act upon "owners" of a mine or "production operators." Bulk points out that it is undisputed that it is not a
production operator or owner of a.mine, and does not operate any

787

portion of a mine or supervise any personnel at any mine site.
Therefore, Bulk concludes that the basis of its alleged strict
liability cannot then be because it is a production operator or
owner inasmuch as it does not con~rol or own the Beth Energy
mine.
Bulk asserts that MSHA apparently believes that Bulk, by
virtue of its subcontractor relationship with a person or entity
performing services at a mine, is strictly liable for its subcontractors' violations even if it did not contribute to the
occurrence of the violation. In support of this conclusion, Bulk
points out· that it was cited because it was listed as the contractor on Beth Energy's register, and that during the hearing,
MSHA's counsel stated that any person with a contract with the
production operator and who is registered as a contractor pur~suant to MSHA's regulations is strictly liable for its subcontractor's violations. Bulk concludes that MSHA's position is not
supported by the Act or the controlling regulations and cases.
Assuming that MSHA may legally equate Bulk with a production
operator and hold it strictly liable for its subcontractors'
violations, Bulk maintains that MSHA has clearly abused its
discretion when it issued the citation contrary to the provisions
of MSHA's General Enforcement Policy for Independent Contractors
contained in its Program Policy Manual (exhibit E to Bulk's
posthear~ng brief).
· Bulk asserts that MSHA's enforcement policy guidelines do
not support citing only bulk and not its subcontractor,
Mr. Krumenaker, if Bulk's liability is the same as that of the
"production operator." Consequently, since it is not a production owner, Bulk concludes that it cannot be held strictly liable
for its subcontractor's violations. Even if it were held to such
a standard, Bulk further concludes that citing Bulk is not
supported by .MSHA's own policy concerning independent contractors, and that Mr. Krumenaker should have been cited because:
1. There was no testimony from either the
Secretary or Bulk remotely indic'ating that Bulk in any
manner contributed to Mr. Krumenaker's violation when
he raised his truck bed and inadvertently made contact
with the high voltage wires.
2. Bulk did not contribute to the continued
existence, if any, of the violation.
3. No Bulk employees were subject to the hazard
and only the subcontractor himself was in immediate
danger.
,.
·.·

788

4 . There was no testimony indicating that Bulk
had any control over the condition that need~d abatement; namely, that the subcontractor in the future
exercise more caution and care while driving his truck
near similar hazards.
·
With regard to the removable sticker reciting Bulk's public
authority numbers, which was on Mr. Krumenaker's truck, Bulk
asserts that it is regulated by the Pennsylvania Public Utility
Commission (PUC) and is only authorized to haul coal in certain
defined areas, and its independent contractors must operate
within Bulk's PUC authority and display on the truck Bulk's PUC
numbers so that PUC may enforce its territorial authorizations.
Bulk points out that when the truckers are not hauling under its
PUC authority, the stickers are removed, and the fact that they
indicate that independent contractors may be hauling under Bulk's
PUC authority does not mean that the contractors hold themselves
out as Bulk's employees or agents or that they should be viewed
in any other way than as independent contractors operating as
required by Pennsylvania law under the proper carrier's
authority.
Finally, Bulk argues that there is no evidence that its
negligence in any way contributed to Mr~ Krumenaker's violation.
Bulk concedes that it cannot completely shield itself from statutory liability by using independent contractors, and if it uses
subcontractors that it knows or should know have a proclivity to
violate safety rules - or operate their trucks illegally or in an
unsafe condition, it may contribute to a violation and properly
be held accountable. However, in this case, Bulk maintains that
it was not negligent in subcontracting coal loads to
Mr . Krumenaker, and that the Act does not require it to personally supervise its independent contractors to such an extent
that it insures that the isolated incident such as the one
involving Mr. Krumenaker does not occur. Bulk concludes that any
negligence concerning the violation should exclusively be attributable to Mr. Krumenaker .
Findings and conc-lusions
The Jurisdictional Issue
Bulk takes the position that it is not an "operator" under
the Act, has no employees present at the mine site, and is simply
a coal haulage broker who has a customary and normal bona fide
arms-length contractual relationship with its independent
c .mel./ drivers and other trucking companies whose services. it
utilizes to fulfill its obligation to haul coal pursuant to an
agreement with the production mine operator. MSHA takes the
position that Bulk was an independent contractor for the mine
operator and was identified as such pursuant to MSHA's independent contractor regulations, as well as in its agreement with the

789

mine operator. MSHA further points out that Bulk was performing
a service at the mine in that it was the exclusive contractor who
picked up and delivered the coal to at least one of the mine
operator's customers, and also picked up and delivered coal to
other customers.
·
Section 4 of the Act provides as follows: "Each coal or
other mine, the products of which enter commerce, or the operations or products of which affect commerce, and each operator. of
such .mine, and every. miner in such mine shall be subject to the
provision~ of this Act."
The legislative history of the Act clearly contemplates that
jurisdictional doubts be resolved in favor of Mine Act jurisdiction. The report of the Senate Committee on Human Resources
states:
The Committee notes that there may be a need to resolve
jurisdictional conflicts, but it is the Committee's
intention that what is considered to be a mine and to
be regulated under this Act be given the broadest
possible interpretation, and it is the intent of this
Committee that doubts be resolved in favor of inclusion
of a facility within the coverage of the Act.
S. Rep. 95-181, 95th Cong., 1st Sess. (May 16, 1977) at 14:
Legislative History of the Mine Safety and Health Act, Committee
Print at 602 (hereinafter cited as Leg. Hist.).
Section 3. (d) of the Act defines "·o perator" as "any owner,
lessee, or other person who operates, controls, or supervisors a
coal or other mine or any independent contractor performing
services or construction at such mine . ·n (Emphasis added) .
MSHA's Independent Contractor regulations, which provide
certain requirements and procedures for contractors to obtain
MSHA identification numbers, Part 45, Title 30, Code o'f Federal
Regulations, section 45.1 et seg., · defines an "independent contractor" as follows at section 45.2(c): "'Independent Contractor' means any person, partnership, corporation, subsidiary of a
corporation, firm, association or other organiza~ion that contracts to perform services or construction at a mine: * * *"
The addition of the phrase "any independent contractor
performing services ar construction at such mine" as part of the
1977 amendments to the Coal Act was intended "to settle any
uncertainty that arose under the Coal Act, i.g., whether certain
contractors are 'operators' within the meaning of the Act," and
"to clearly reflect Congress' desire to subject contractors to
direct enforcement of the Act." Old Ben coal co., 1 FMSHRC 1480,
1481, 1486 (October 1979). Accord, Phillips Uranium Corp.,
4 FMSHRC 549, 552 (April 1982).

790

r.

The legislative history of the Mine Act .clearly shows that
the goal · of Congress, in expanding the definition of 11 operator 11
to include "independent contractors," was to broaden the enforce~
ment power of the Secretary so as "to reach not only owners and
lessees but a wide range of independent contractors as well. In
explaining this amendment, the key Senate report on the bill
enacted into the Mine Act referred not only to those independent
contractors involved in mine construction but also to· those
"engaged in the extraction process." s. Rep. No. 181, 95th
Cong., 1st Sess. 14 (1977), reprinted in Senate Subcommittee on
Labor of the committee on Human Resources, 95th Cong., 2nd Sess.,
Legislative History of the Federal Mine Safety and Health Act of
1977 at 602 (1978) ("Legis. Hist."). Similarly, the Conference
Report referred to independent contractors 11 performing services
or construction" and "who may have continuing presence at the
mine." s. Conf. Rep. No. 461, 95th Cong. 1st Sess. 37 (1977),
reprinted in Legis. Hist. 1315.
The thrust of Bulk's jurisdictional argument is its assertion that it is not a mine production operator or owner, has no
employees at the mine site, performs no construction work at the
mine site, and is engaged in no activities at the mine site
requiring any supervision on its part. Bulk maintains that the
only independent contractor "operators" performing services at
the mine site are its trucking subcontractors and owner drivers,
and not Bulk, and that Bulk is simply a transportation "broker"
who merely brokers coal hauling jobs to these "independent contractor" entities. In support of these conclusions, Bulk's focus
is on whether or not there is an employerjemployee relationship
between Bulk and the independent contractor and subcontractor
truckers whose services it uses to haul coal, and whether or not
Bulk exercises any supervision or other control over these independent coal haulers. Bulk concludes that no such relationship
exists, and that it is not an independent contractor performing
servic.es at the mine.
In Otis Elevator Company, (Otis I), 11 FMSHRC 1896 (October
1989), and Otis Elevator Company, (Otis II), 11 FMSHRC 1918
· (October 1989), the Commission affirmed the decisions of Judge
Fauver and Judge Maurer holding that an elevator service company
that inspected, serviced, and maintained a mine elevator under a
contract with the mine operator was an independent contractor
"operator" subject to the Act and . to · MsHA's enforcement jurisdic::tion . The Commission affirmed the Judges' findings that Otis had
a continuing, regular, and substantial presence at the mine site
performing services on an elevator which was a key facility· and
essential ingredient involved in the coal extraction process. In
making its determination, the commission relied on the expanded
definition of "operator" found in the Act, and examined the
independent contractor's proximity to the extraction process and
the extent of its presence at the mine to determine whether the

791

independent contractor was an operator under the .Act.
is relevant and appropriate in this case.

This same

analy~is

The evidence in this case establishes that Bulk is a
Delaware Corporation engaged in the business of providing coal
transportation services to Bethlehem Steel Corporation's Beth
Energy Division. Bulk has stipulated that at the time of the
alleged violation, it had a contract with Beth Energy to haul
coal from its Cambria Slope Preparation Plant to sites designated
by Beth Energy, and that the coal hauled by Mr. Krumenaker on
that day was being placed into the stream of interstate commerce.
Bulk also stipulated that it was registered as an independent
contractor of Beth Energy pursuant to MSHA's regulations found in
Part 45, Title 30, Code of Federal Regulations, and pursuant to
Bulk's contract with Beth Energy, Bulk was at all times considered an independent contractor and not the agent or representative of Beth Energy (Contract, Article VII, Section 7.1, Exhibit
R-1).

Bulk's contract with Beth Energy commenced on October 1,
1986, and will terminate on Decarnber 31, 1991, unless further
extended for an additional 3 years, at the option of Beth Energy.
Pursuant to two additional agreements noted in the contract under
"Scope of Work," Bulk was designated to pick up, deliver, and
unload all of the coal from Beth Energy to Penelec. One agreement provides for deliveries of approximately 30,000 tons of raw
coal monthly to Penelec, and the second agreement provides for
deliveries of approximately 20,000 tons of clean coal monthly to
Penelec. Bulk was obligated to deliver and unload any additional
increased quantities of coal in accordance with delivery
schedules established by Beth Energy.
Although it is true that Bulk does not own any of the coal
haulage trucks, and that the drivers are not employed by Bulk,
the fact remains that Bulk provides and performs services for the
mine operator Beth Energy at the mine, a~beit through the use of
subcontractor and ownerjoperator truck drivers. Under the terms
of the contract, Bulk was obligated to pick up the coal at the
mine site and have it delivered and unloaded at the customer
destinations designated by Beth Energy. The coal is loaded by
Beth Energy's miners. Although Bulk chose to use subcontractors
to transport and deliver the coal, with Beth Energy's blessings,
Bulk was nonetheless legally obligated for the performance of the
services called for under the contract. Beth Energy had no
direct dealing with the subcontractors, and it looked, to Bulk to
provide its coal transportation needs. Given the large volumes
of coal required to be transported by Bulk, and the fact that
Bulk had the exclusive right to transport all of Beth Energy's
coal to Penelec, I conclude and find that bulk was performing an
essential service for Beth Energy which was closely related to
the mine extraction process and was indeed an essential
ingredient of that process. Beth Energy is obviously in the

792

business of marketing its coal, and without the means for trans.. porting it to its customers through the services provided by
Bulk, it would not remain in business very long.
As noted earlier, Bulk's contract to provide transportation
services for Beth Energy's coal was for a 5-year period, subject
to renewal at Beth Energy's option. The contract included two
· · agreements for the transportation of coal on a regular monthly
.. ,, basis. Although the subcontractors used by Bulk had the option
of accepting or declining to make themselves available to Bulk to
transport Beth Energy's coal, any subcontractors utilized by Bulk
to provide the services to Beth Energy, were legally operating
under Bulk's state public utility approval. Bulk's owner Charles
Merlo testified that he had "a constant flow of truck drivers"
... working for Bulk when it provided its transportation services to
Beth Energy (Tr. 85), and I find no evidence that Bulk's services
~ - ·=.

to Beth Energy were ever interrupted by Bulk's inability to

~ ··

deliver coal.

retain subcontractor or owner/operated trucks to transport and
Mr. Merlo confirmed that coal is hauled from the

mine on an average of 4 to 5 days a week, and that there are
occasions when it is hauled 6 'days a week (Tr. 107). Under all
of these circumstances, I conclude and· find that Bulk had a
continuous presence at the Beth Energy Mine.
In view of the foregoing findings ·and conclusions, I con·clude and find that at all times relevant to this proceeding,
Bulk was an independent contractor subject to the Act and to
MSHA's enforcement jurisdiction, and Bulk's arguments to the
contrary are rejected.
Fact of Violation
Bulk is charged with a violation of mandatory safety standard 30 C.F . R. § 77.807-3, which states as follows:

:· ·: /

, _._.

When a'ny part of any equipment operated on the surface
of any coal mine is required to pass under or by any
energized high-voltage powerline and the clearance
between such equipment and powerline is less than that
specified in section 77.807-2 for booms and masts, such
powerlines shall be deenergized or other precautions
shall be taken. (Emphasis added).
MSHA takes the position that the truck operated by
Mr. Krumenaker was a piece of equipment that was being operated
on the surface of the mine, and that Mr. Krumenaker was required
to pass under the energized high-voltage line in order to pick up
and de.liver the coal. MSHA points out that since Mr. Krumenaker
had raised his truck bed, the clearance between the truck and the
overhead powerline at that point in time was less than that
required by the standard. Further, since Mr. Krumenaker's raised
truck bed contacted the energized powerwire, MSHA concludes that

~-

....

793

..

Bulk failed to take any precautions to deal with or prevent
accidents of this kind.
Although the inspector found.that 't he high-voltage line in
question was located at an appropriate height above the truck,
and that the height and location of the line did not violate any
mandatory standard, the fact remains that by raising his truck
bed while parked directly below the line, Mr. Krumenaker caused
the clearance between the raised boom or mast of his truck and
the line to be less than that stated in section 77.807-2. In
such a situation, the standard required that the line be
deenergized or other precautions taken to avoid contact with the
line . Since this ·was obviously not done, I conclude and find
that a violation of section 77.807-3, has been established •
..Estoppel Issue
Bulk takes the position that MSHA's ' inconsistent and
unpredictable enforcement decisions with respect to the prior
vacation of two citations issued to Bulk .in 1987, and its subsequent refusal to vacate the citation issued in this case,
justifies the dismissal ·of this action. As correctly stated by
MSHA, the argument advanced by Bulk is essentially one of
equitable estoppel. In Secretary of Labor v. King Knob Coal
Company, Inc., 3 FMSHRC 1417, 1422 (June 19.81) , the Commission
rejected the doctrine of equitable estoppel, but viewed the
erroneous action of the Secretary (mistaken interpretation of the.
law leading to prior non-enforcement) as a factor which may be
considered in mitigation of any civil penalty assessment. The
Commission stated in relevant part as follows at 1421-1422:
[T]his restrained approach is buttressed by the consideration that approving an estoppel defense would be
inconsistent with the liability without fault structure
of the 1977 Mine Act. See El Paso Rock Quarries, Inc . ,
3 FMSHRC 35, 38-39. (1981). such a defense is really a
claim that although a violation occurred, the operator
was not to blame for it.
Furthermore, under the 1977 Mine Act, an equitable
consideration, such as the confusion engendered by
conflicting .MSHA pronouncements, can be appropriately
weighed in determining the appropriate penalty (as the
judge did here) •
See also: Midwest Minerals Coal Company, Inc., 3 FMSHRC
1417 (January 1981); Missouri Gravel Co., 3 FMSHRC 1465 (June
1981); Servtex Materials Company, 5 FMSHRC 1359 (July 1983). In
Emery Mining Corporation v. Secretary of Labor, 3 MSHC 1585, the
Court of Appeals ·for the Tenth Circuit, in affirming the
Commission's decision at 5 FMSHRC 1400 (August 1983), stated as
follows at 3 MSHC 1588:

794

As this court has observed, "courts invoke the
doctrine of estoppel against the government with great
reluctance" • • • • Application of the doctrine is
justified only where "it does not interfere with underlying government policies or unduly undermine the
correct enforcement of a particular law or regulation"
• • • • Equitable estoppel "may not be used to contradict a clear Congressional mandate," • • • as
undoubtedly would be the case were we to apply it
. here • • • •
This case presents a rather unique factual situation in that
the production mine operator, Beth Energy, had a contract with
its independent contractor Bulk which.. required Bulk to transport
clean and raw coal from the Beth Energy mine site. Beth Energy
paid Bulk for this service. Since Bulk did not own or operate
any trucks, and wit~ the approval of Beth Energy, Bulk utilized
the services of subcontractor trucking companies or independent
truck owner/operators such · as Mr. Krumenaker to perform its
contractual coal transportation obligations to Beth Energy. Bulk
paid its subcontractors for their services. In this scenario,
there are conceivably three separate entities who may be considered culpable "operators" subject to the Act, and accountable
for the violation in ~estion, namely, Beth Energy, Bulk, and
Mr. Krumenaker. The issue as . framed by Bulk is whether or not
MSHA's decision to proceed only against Bulk for the alleged
violation, rather than against the production operator, or Bulk's
subcontractor driverjowner Krumenaker, was made for reasons
consistent with the purposes of the 1977 Mine · AC~.
In Phillips Uranium Corporation, 4 FMSHRC 549 (April 1982),
the Commission reiterated that the inclusion of independent
contractors as "operators" subject to the Act clearly reflected
Congress' desire to subject contractors to direct enforcement of
the Act, and that MSHA's independent contractor regulations
reflect that the interest of miner safety and health will be best
served by placing responsibility for compliance on each independent contractor.
There is no evidence that Mr. Krumenaker or any of the other
unidentified subcontractors who may have been used by Bulk to
transport.coal from the Beth Energy mine site had MSHA independent contractor ID numbers. ·The only entity identified and
~
registered as an independent contractor pursuant to MSHA's regulations at 30 C.F.R. § 45.4, was Bulk. I find no evidentiary
support for B~lk's conclusion that the 70 to 100 subcontractor
truck operators used by Bulk to perform its contract obligations
with Beth Energy are in fact independent contractors pursuant to
the Act and MSHA's regulations. Although one may or may not
assume that they are, absent any facts or evidence as to the
extent of their pres~nce at the mine site, and absent any further

795

information with respect to the factors that one must consider to
make such a determination, I cannot conclude that each and every
subcontractor conceivably used by B~lk to transport coal on any
given day is an independent contr~ctor subject to the Act.
The lease agreement between Bulk and Mr. Krumenaker was for
1 year, and it provides for the lease of Mr. Krumenaker•s truck
by Bulk for the "transportation of property." Under the terms of
the lease, Bulk and Mr. Krumenaker had an independent contractor
relationship which was not intended to create an employeeemployer relationship. In short, Mr. Krumenaker was an independent contractor leasing his truck, and himself as the driver, to
Bulk. Mr. Krumenaker had no contract with Beth Energy to perform
any services at the mine. As a matter of fact, his lease agreement with Bulk does not mention the haulage of coal or any
particular commodity, and Bulk was free to contract with anyone
.. of its choosing to transport any "property," including the
services of Mr. Krumenaker and his truck under their lease agreement. The respondent's owner, Mr. Merlo, confirmed that his
lease agreement with Mr. Krumenaker is typical of leases that he
has with 70 to 100 trucking concerns, more than half of whom are
owner/operators.
With regard to Mr. Krumenaker, aside from the fact that he
was at the mine site to pick up a load of coal on the day his
truck contacted the overhead power wire, there is no evidence to
establish the frequency or extent of his presence at the mine
site, or the frequency of his exposure to potential mine hazards.
Although the lease agreement between Bulk and Mr. Krumenaker was
for 1 year, and it was executed on November 3, 1988, 2-months
prior to the issuance of the violation · on January 4, 1988, there
is no evidence or testimony as to how often bulk utilized the
service of Mr. Krumenaker to haul coal from the Beth Energy site,
or how often Mr. Krumenaker may have been there prior to the
incident in question. The evidence establishes that there was a
. constant change of subcontractors, that they "~orne and go," and
that the variety of subcontractors used by Bulk to perform its
contract with Beth Energy often worked for other truck carriers,
and they had the option of working or not working for Bulk. When
they did work for Bulk, the services they provided were to Bulk
and not to Beth Energy. Under all of these circumstances,
although the record may support a reasonable conclusion that
Mr. Krumenaker was a subcontractor or independent contractor
performing work for Bulk on the day he contacted the overhead
power line, I cannot conclude that it establishes that he was
subject to the Act as an independent contractor performing
services for Beth Energy, or that he was otherwise within the
reach of MSHA's enforcement jurisdiction.
The record reflects that MSHA's decision. to vacate the prior
citations issued to Bulk was made orally, and there is no documentation detailing MSHA's rationale in taking this action.

796

Although the respondent's assumption that the vacation of the
citations was based on MSHAis finding that Bulk did not cause the
violations may be reasonable, the fact remains that shortly after
the citations were vacated, Bulk applied for and received its own
independent contractor ID number (Tr. 140) . When Inspector Davis
issued the citation and cited Bulk in the instant case, he did so ·
because Bulk was the only readily identifiable contractor with an
assigned MSHA ID number of record, and he assumed from Bulk's
decal on the truck operated by Mr . Krumenaker, that he was an
employee of Bulk. MSHA's subsequent refusal to vacate the citation was based on the fact that Bulk was'registered as the independent ·contractor of Beth Energy (exhibit P-3}.
•

!.

f

Bulk's assertion that it exercised no control over its
subcontractor drivers is not well taken. The record in this case
reflects that the decision to hire or not hire any subcontractor
truck driver was. within the sole discretion of Bulk, and that
Bulk paid the drivers for their services. Further, as pointed
out by MSHA., the lease agreement between .Bulk and its subcontractors provided for periodic inspections by Bulk of the subcontractors vehicles, and the agreement between Beth Energy and Bulk
provided for Bulk's inspection of each vehicle after loading at
the mine site in order to assure safe movement of the load and
vehicle. Notwithstanding Mr. Merlo's testimony that Beth Energy
has never required Bulk to have anyone present at the mine site,
since the trucks were loaded at the site, Bulk was obligated
under its contract to inspect the trucks after loading in order
to assure that any coal loads are transported safely from the
site.
Mr. Merlo confirmed that Beth Energy has had occasion to
bring to Bulk's attention the fact that a contract driver may be
speeding or not wearing his hard hat, and that this would be done
by "a letter outlining the way we want our truckers to conduct
themselves" (Tr. 91). Bulk in turn would communicate Beth
Energy's safety concerns to the drivers by including any such
letters in the drivers pay vouchers. Mr. Merlo further confirmed
that he could refuse to use the services of any truckers who may
have bad traffic records, and that he would not hire any truckers
who may be cited by MSHA for safety violations (Tr. 103). Under
all of these circumstances, I conclude and find that Bulk did in
fact exercisejcontrol over its subcontractor drivers, and that it
may be held accountable and liable for violations of MSHA's
~
standards, on an equal footing with the production mine operator
and any pther independent contractor or subcontractor found
subject to the Act.
The question of whether to cite the mine operator or an
independent contractor for a violation of a mandatory safety or
health standard is within MSHA's enforcement discretion, and
unless MSHA abuses its discretion, its decision should be
affirmed . As the Commission note in Consolidation coal Company,

797

11 FMSHRC 1439, 1443, (August 1989), and the cases cited therein
11 [C)ourt precedent makes clear that the Secretary has retained
wide enforcement discretion and that courts have traditionally
not ~nterfered with the exercise c:;>f that discretion."
It is true that the circumstances concerning MSHA's decision
to vacate the citations issued to Bulk in 1987, and to serve them
on one of Bulk's subcontractors, were no different than the
circumstances under which the contested citation was issued to
Bulk in this case. .It is also true that MSHA's refusal to vacate
the citation was contrary and ~nconsistent with its prior vacation of the citations. However, I cannot conclude that MSHA
acted arbitrarily and capriciously by refusing to vacate the
contested citation. The oral decision by an MSHA supervisor to
vacate the prior citations 2-years prior to the issuance of the
contested citation in this case did not estop Inspector Davis
from issuing the citation and citing Bulk on January 4, 1989, on
tne basis of the information then available to him. Since the
evidence does not establish that Mr. Krumenaker was in fact an
independent contractor subject to MSHA's enforcement jurisdiction, and since the inspector determined that Beth Energy did .not
violate the cited standard, I conclude and find that citing Bulk
for the violation in question in this case was reasonable and
proper, and Bulk's arguments to the contrary are rejected .
Significant and Substantial Violations
A "significant and substantial" violation is described in
section 104(d) (1) of the Mine Act as a violation "of such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard."
30 C.F.R. § 814(d)(1). A violation is properly designated significant and substantial "if, based upon the particular facts
surrounding the violation there exists a reasonable likelihood
that the hazard contributed to will result in an injury or illness of a reasonably serious nature." Cement Division, National
Gypsum Co., 3 FMSHRC 822, 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
Commission explained its interpretation of the term "significant
and substantial .. as follows:
In order to establish that a violation of a mandatory safety standard is significant and substantial
under National Gypsum the Secretary of Labor must
prove: (1) the underlying violation of a mandatory
safety standard; (2) a discrete safety hazard--that is,
a measure of danger to safety-contributed to by the
violation; (3) a reasonable likelihood that the hazard
contributed to will result in an injury; and (4) a
reasonable likelihood that the injury in question will
be of a reasonably serious nature.

798

In United States steel Mining Company. Inc., 7 FMSHRC 1125,
1129, the Commission stated further as follows:
We have explained further that the third element
of the Mathies formula "requires that the Secretary
establish a reasonable likelihood that the hazard
contributed to will result in an event in which there
is an injury." U.S. Steel Mining Co., 6 FMSHRC 1834,
1836 (August·1984). We have emphasized that, in
accordance with the language of section l04(d) (1), it
is the contribution of a violation to the cause and
effect of a hazard that must be significant and substantial. u.s. Steel Mining Company, Inc., 6 FMSHRC
1866, 1868 ·(August 1984); u.s. steel Mining company,
Inc., 6 FMSHRC 1573, 1574-75 (July 1984).
The question of whether any particular violation is significant and substantial must be based on the particular facts
surrounding the violation, including the nature of the mine
involved, Secretary of Labor v. Texasgulf. Inc., 10 FMSHRC 498
(April 1988); Youghiogheny & Ohio Coal Company, 9 FMSHRC 2007
(December 1987).
Although Mr. Krumenaker was not injured when his raised
truck bed contacted the energized high-voltage line, the contact
with the 46,000 volt line caused eight of the tires on his truck
to "blow out" (Tr. 27). Inspector Davis believed that in the
event Mr. Krumenaker had grounded himself by touching the truck
or ground at the time contact was made with the power line, it
would have been reasonably likely that he would have suffered
fatal injuries (Tr. 26). I believe that Mr. Krumenaker was
fortunate and lucky that he was not seriously injured or fatally
electrocuted when his truck came in contact with the high-voltage
line in question . Under the circumstances, I conclude and find
that the violation was significant and substantial, and the
inspector's unrebutted and credible finding in this regard IS
AFFIRMED.
Size of Business and Effect of Civil Penalty Assessment on the
Respondent's Ability to Continue in Business
Based on the stipulations by the parties, I conclude and
find that the respondent is a small independent contractor sub-~
ject to the Act, and that the payment of the civil penalty
assessment for the violation in question will not adversely
affect its ability to continue in business.
History of Prior Violations
The record reflects that the respondent has no prior history
of assessed violations, and I have taken this into account in

799

assessing a civil penalty for the violation which I have affirmed
in this case.
Negligence
Mr. Krumenaker was not called as a witness and he did not
testify in this case. As previously noted, there is no evidence
or testimony as to whether or not this was his first trip to the
mine, or whether he had been there before and was familiar with
the site. The inspector's testimony that Mr. Krumenaker may not
have known that he was parked under the high-voltage line
suggests that he either did not realize he was parked under the
line because it was dark, or because this was his first visit to
the mine site and he was not familiar with the location of the
overhead line. In either case, I do not find it unreasonable to
~ expect a truck driver to get out of his truck and look around for
possible overhead obstructions or other potential hazards before
raising his truck bed to clear it of frozen coal. In the instant
case, I believe that Mr. Krumenaker was in a better position than
Bulk to avoid contact with the overhead powerline. Of course, if
it could be shown that Bulk was familiar with the mine site and
was aware of the potential hazard resulting from a truck with its
raised truck bed coming in contact with the overhead line, then
Bulk would be negligent. However, I find no such evidence in
this case, and I cannot conclude that Bulk could have reasonably
anticipated or prevented the violation.
With regard to Beth Energy's negligence culpability,
although the evidence establishes that the height and location of
the high-voltage line complied with MSHA's standards, the inspector confirmed that Beth Energy had posted no warning signs, and
it would appear that the · area was not lighted so as to enable a
truck qriver to see the overhead line when it was dark. Although
the inspector believed that it was difficult for Beth Energy to
control a driver's raising of his truck bed, and that Beth Energy
"usually" instructed people about raising their truck beds, he
was not certain that this was the case, and there is no -evidence
or testimony to reflect that Beth Energy ever issued any warnings
to Bulk or any of the drivers who came to its property to pick up
coal.

/
/

.··

Assuming that Beth Energy installed and maintained the
high-voltage line in question, and given the fact that it had
control of the area where the trucks were expected to travel
while picking up and loading coal, including the location where
Mr. Krumenaker was parked at the time his truck contacted the
line, I believe that Beth Energy knew or should have known that a
driver stopped or parked under the high-voltage line might raise
his truck bed and come in contact with the line. Under the
·circumstances, I believe that Beth Energy was obliged to either
increase the height of its line to take into account the extended
height of a raised truck bed, or at least post a warning sign or

800

provided overhead lighting for the line so that a driver is made
aware of the potential hazard.
In view of the foregoing, I conclude and find that the
violation did not result from Bulk's negligence. However, the
fact that it was not negligent does not absolve Bulk from liability and may not serve as a defense to the violation. As previously noted, I have found and concluded that as an independent
contractor subject to the Act, Bulk was properly charged with the
violation in question, and the fact that MSHA did not also cite
Mr. Krumenaker, the driver, or Beth Energy, the mine operator,
was not arbitrary or capricious, and was within MSHA's enforcement discretion.
Gravity
For the reasons stated in my "S&S" · findings, I conclude and
find that the violation in question was serious.
Good Faith Compliance
The inspector confirmed that the violation was abated by
Beth Energy's plant foreman by instructing Mr. Krumenaker to be
aware of the high-voltage line, and a copy of the citation
reflects that it was terminated on the same morning that it was
issued. I conclude and find that the violation was promptly
abated in good faith.
Civil Penalty Assessment
On the basis of the foregoing findings and conclusions, and
taking into account the six statutory civil penalty assessment
criteria found in section llO{i) of the Act, I conclude and find
that in the absence of any negligence on the respondent's part, a
reduction in the initial proposed civil penalty assessment of $54
is warranted in this case. Accordingly, I assess a civil penalty
in the amount of $25, against the respondent.
ORDER
The respondent IS ORDERED to pay a civil penalty assessment
in the amount of $25, for the violation in question, and payment~
is to be made to the petitioner within thirty (30) days of the
date of this decision and order. · Upon receipt of payment by the
petitioner, this matter is dismissed.

d~~~~~

~-Koutras

Administrative Law Judge

·e ol

Distribution:
Nanci Hoover, Esq., Office of the Solicitor, u.s. Department of
Labor; Room 14480 Gateway Building, 3535· Market Street,
Philadelphia, PA 19104 (.Certified"Mail)
Thomas E . Weiers, Jr., Esq., Rich, Fluke, Tishman & Rich, 220
Two Chatham Center, Pittsburgh, PA 15219-3423 (Certified Mail}
/fb

802

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 lEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

UNITED MINE WORKERS OF
AMERICA ( UMWA),
ON BEHALF OF
STEVEN R. MAPLE,
THOMAS D. HEWLETT,
.DALE KING,
Complainants
v.
PEABODY COAL COMPANY,
Respondent

...
.
..

DISCRIMINATION PROCEEDING
Docket No. LAKE 86-15-D
Docket No. LAKE 86-16-D
Sunny Hill Mine

.
.

Docket No. KENT 86-26-D
Alston No. 4 Underground

ORDER OF DISMISSAL
Before:

Judge Melick

Complainant UMWA requests approval to withdraw its
Complaints in the captioned cases. Under the ircumstances
herein., permission to withdraw is granted. 29 .F.R. § 2 00 . 11.
These cases are there~ore dismiss d.

Distribution:
Mary Lu Jordan, Esq., Michael H. Ho~land, Esq., UMWA, 900 15th
St., N.W., Washington, DC 20005 (Certified Mail)
Michael A. Kafoury, Esq., Peabody Coal Company, P.O. Box 373,
Louis, MO 63166 (Certified Mail)
slk

803

S~

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204 ·

APR 2 61990
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

CIVIL PENALTY PROCEEDING

..
.

Docket No. WEST 88-220
A.C. No. 42-01697-03581
Bear Canyon No. 1

C.W. MINING COMPANY,
Respondent
DECISION
Appea~ances:

Margaret A. Miller, Esq., Office of the
Solicitor, U.S. Department of Labor, Denver,
Colorado,
for the Petitioner;
Carl E. Kingston, Esq., Salt Lake City, Utah,
for the Respondent.

Before Judge Morris:
The Secretary of Labor, on behalf of the Mine Safety
and Health Administration, (~MSHA~) charges respondent,
c. w. Mining company (~c.w.w> with violating eleven safety
regulations promulgated under the Federal Mine Safety and
Health Act, 30 u.s.c. S 801 et ~·, (the "Act"). All of·
the orders herein were issued under Section 104(d) of the
Act.
After notice to the parties a hearing on the merits
on June 7, 1989, in Salt Lake City , Utah.

co~nenced

The parties filed post-trial briefs .
The parties stipulated as follows:

.,

804

Stipulation
1. c. w. Mining Company is engaged in m~n~ng ccal in
the United States, and its mining operations affect interstate
commerce.
2. c. w. Mining Company is the owner and operator of
Bear Canyon No. l Mine, MSHA I.o. No. 42-01697.
3. c. w. Mining Company is subject to the jurisdiction
of the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 801 et seg., (•the Act•).
4.
matter.

The Administrative Law Judge has jurisdiction in this

s. The subject citation was properly served by a duly
authorized representative of the Secretary upon an agent of
c. W. Mining Company on the date and place stated therein,
and may be admitted into evidence for the purpose of establishing its issuance, and not for the truthfulness or relevancy
of any statements asserted therein.
·
6. The exhibits to be offered by c. w. Mining Company
and the Secretary are stipulated to be authentic but no
stipulation is made as to their relevance or the truth of the
matters asserted therein.

7. The proposed penalty will not affect c. W. Mining
Company's ability to continue business.

8. The operator demons·t rated good faith in abating the
violation .
9. c. w. Mining Company is a small operator with
285,550 tons of production in 1987.
10. The certified copy of the MSHA Assessed Violations
History accurately reflects the history of this mine for the
two years prior to the .date of the citations.

805

..

Order No. 3227202
This order alleged respondent violated 30 C.F.R.

s 75.1404. ~/

The order reads as follows:
The approved escapeway plan dated June 11,
1987 was not being complied with. The designated escapeway in the belt entry from
the tailpiece for 4 feet 6 inches in length
t ·o ward the surface has a walkway width of
24 inches. The approved plan states that
32 inches shall be maintained in width from
the belt tailpiece to the surface. This
condition existed in the main north section,
Hiawatha seam (lower seam).

11

The cited regulation provides:
S 75.1704 Escapeways
[Statutory Provisions]
Except as provided in SS 75.1705 and 75.1706,
at least two separate and distinct travelable
passageways which are maintained to insure passage at all times of any person, including disabled persons, and which are to be designated
as escapeways, ~t least one of which is ventilated with intake air, shall be provided from
each working section continuous to the surface
escape drift opening, or continuous to the escape shaft or slope facilities to the surface,
as appropriate, and shall be maintained in safe
condition and properly marked. Mine openings
shall be adequately protected to prevent the
entrance into the underground area of the mine
of surface fires, fumes, smoke, and floodwater.
Escape facilities approved by the Secretary or
his authorized representative, properly maintained and frequently tested, shall be present
at or in each escape shaft or siope to allow
all persons, including disabled persons, to
escape quickly to the surface in the event of
an emergency •.

806

Order No. 3044314
This older alleges respondent violated 30 C.F.R.

s 75.400. ~

The order reads as follows:
Accumulations of loose coal and coal fines were
allowed to accumulate in the active workings in
the lower seam section in the following amounts
and at the. following locations.
(1) Loose coal and coal fines 24 inches high,
9 feet long and 6 feet wide at the tail roller
for the section belt. The tail roller and
bottom belt were running in the accumulations.
This was on the walkway side of the feeder.
Measurements on the off walkway side showed
the accumulations of loose coal and coal fines
to be up to 36 inches high and 14 feet long.
(2) Accumulation of loose coal and coal fines
on the outby side of the stopping which the belt
runs through - 26 inches deep; 5 feet long and
5 feet wide.
(3) Accumulations of loose coal and coal fines
in front of the feeder breaker.

2:.1 The cited regulation provide~:
§

75.400

Accumulation of combustible materials.
[Statutory Provision}

..
Coal dust, including float coal dust deposited
on rock-dusted surfaces, loose coal, and other
combustible materials, shall -be cleaned up and not
be permitted to accumulate in active workings, or
on electric equipment therein.

807

Order No. 3075922
This order alleges respondent violation 30 C.F.R.

s 75.400. 3/

The order reads as follows:
. Accumulations of loose coal and coal fines
and float coal dust were found to exist on
the Marietta Continuous Mining Machine in the
lower seam. · Th·e machine has loose coal and
coal fines on and around the electrical compartments and float coal dust from 0 - i of
an inch deep. Section Foreman was standing
at the machine.
Citation No. 3227145
This citation alleges respondent violated 30 C.F.R.

s 75.512 ~/

The order reads as follows:
The weekly examination requirement had not
been made on all electrical equipment in the
lower seam section. The last recorded date
of an examination was 1-15-88 as recorded in
the approved book for such purpose.
Reference the following citations and or.d ers:
3227149, 3227153, 3227155, 3227157.
3/ The regulation is set forth in connection with the previous
order.

!/ The cited regulation provides:
§

75.512

Electric equipment; examination,
testing and maintenance.
[Statutory Provision]

All electric equipment shall be frequently examined,
tested, and properly maintained by a qualified person
to assure safe operating conditions. When a potentially
dangerous condition is found on electric equipment, such
equipment shall be removed from service until such condition is corrected. A record of such examinations shall
be kept and made available to an authorized representative of the Secretary and to the miners in such mine.
808

Order No. 3227149
This order alleges respondent violated 30 C.P.R.

s 75.601-1. _:;

The order reads as follows:
Short circuit protection was being provided for
the 6 AWG trailing cable supplying 480 VAC fl Roof
Bolter being used on the Lower Seam working section.
The cable was plugged into a 100 amp circuit breaker
with a trip range of 150-480 amps set on hi; The maxi:..
mum allowable equals 300 amps. The cable was plugged
in and energized. Refer to citations and orders
3044314, 3227145.
~/

The cited regulation provides:
75.601-1

§

Short circuit protection; ratings
and settings of. circuit breakers.

Circuit breakers providing short circuit protection
for trailing cables shall be set so as not to exceed the
maximum allowable instantaneous settings specified in
this section; however, higher settings may be permitted
by an authorized representative of the Secretary when he
has determined ~hat special applications are justified.
Conductor size
AWG or MGM

.. .
..
.
.
.
8
...
6 .
4 . .
3 . .
....•
2 . .
1 . .
1/0 • . . . .
2/0 .
...
3/0 . . . . . . . .
4/0 .
250 .

14
12
10

300
350
400
450
500

..
. .. .. .
.
.
.. . . .. .. .. ... .. •

809

Maximum allowable
circuit breaker
instantaneous
settings (amperes)

so
.. . .. . . .. .. 75
.
. . . . . 150
200
. . . . . .. .. 300
.. .. .. . . . 500
600
800
. . . .• .1,000
. .. ..
1,250
•
1,500
2,000
...
2,500
2,500
.. .. ..
2,500
. . . 2,500
•
•

.. . .. . . 2,500
2,500
2,500

..

Order No. 3227153
§

This order alle~es responderit violated 30 C. F.R.
75.512. 61
The order reads as follows:
The 1000 KVA transformer being used in the Lower Seam
working section was not being maintained in safe operating condition.
The following conditions existed:
1) 2 top covers were not secured, one cover was located
over the 7200 VAC side of the transform~r.
2) Cover over the top of the 7200 VAC side was bent.
3) The disconnecting handle f ·o r the blade switch was
missing.

4) The lid switches were inoperatively wired.

5) The leads from the 995 VAC bus bar to the 995 circuit
br.eaker had S9ffie of the stranded wires cut out.

'Refer to citation and order 3044314, 3227145.
Order No. 3227i55
This order alleges respondent violated 30 C. F. R.

§ 75.512 . 7/

-

The order reads as follows :
The heat lamp being used in the kitchen on the Lower
Seam Working Section was not being properly maintained.
The lamp is supplied 480 VAC .
The following conditions existed:
1) The bottpm cover plates on the ends of the heater were
missing, exposing the energized connection points for the
elements.
2) The back of the lamp had a screw missing, exposing the

internal ·connecting wiring. Persons may come in close
proximity to these connections, approximately 8 inches on
each end of the l~mp when placing food on the bottom shelf
to warm.
~/

21

The regu~ation is set forth at Order No. 3327145, supra.
This regulation is set forth at Order No . 3227145, supra.
810

order No. 3227161
This order alleges respondent violated 30 C.F.R.

s .75.1704-2(d). ~

The order reads as follows:
A map showing the section escapeway and main
escapeway· from the Hiawatha Seam section was
not provided in the section for the miners.
Order No. 3227162
The order 'lleges respondent violated 30 C.F.R.

S 75.303(a).

!

An inadequate pre-shift examination was conducted for
the 9 p.m. shift 01/28/88. The afternoon shift foreman,
Max Hanson, made the pre-shift for the oncoming shift.
He reported to the oncoming shift foreman, Ken Defa, that
the No. 1 and 2 Entries faces need to be bolted. It was
not recorded as required or signed nor countersigned by
the ~esponsib1e qualified persons. Refer to citations
Nos. 3044314, 3075922, 3227163, 3227164.

!/ The cited regulation provides:
(d) A map of the mine, showing the main escape system
shall be posted at a location where all miners can acquaint
themselves with the main escape system. A map showing the
designated escapeways from the working sectio~ to the main
escape system, shall be posted in each working section, in
order that the miners in the section c~n acquaint themselves
with the designated escapeways from the section to the main
escape system. All maps shall be kept up to date, and any
changes in routes of travel, location of doors, or direction
of air-flow shall be promptly shown on the maps when the
changes are made and shall be promptly brought to the attention of all miners.

11

The cited regulation provides:
(Statutory Provisions]
(a) Within 3 hours immediately preceding the beginning of
any shift, and before any miner in such shift enters the
active workings of a coal mine, certified persons designated
by the operator of the mine shall examine such workings and
any other underground area of the mine designated by the
Secretary or his authorized representative. Each such exam~
iner shall examine every working section in such workings
(Continued on page 9) ·
811

Order No. 3227163
This order alleges respondent violated 30 C.F.R.

s 75.400. 10;
2_/

(Continued)
and shall make tests in each such working section for accumulations of methane with means approved by the Secretary
for detecting methane, and shall make tests for oxygen deficiency with a permissible flame safety lamp or other means
approved by the Secretary; examine seals and.do~rs to determine whether they are functioning properly; examine and test
the roof, face, and rib conditions in such working section;
examine active roadways, travelways, and belt conveyors on
which men are carried, approaches to abandoned areas, and
accessible falls in ·s uch section for hazards; test by means
of an anemometer or other device approved by the Secretary to
determine whether the air in each split is traveling in its
proper course and in normal volume and velocity; and examine
for such other hazards and violations of the mandatory health
or safety standards, as an authorized representative of the
Secretary may from time to time require. Belt conveyors on
which coal is carried shall be examined after each coal producing shift has begun . Such mine examl.ner shall place his
initials and the date and time at all places he examines.
If such mine examiner finds a condit~on which constitutes
a violation of a mandatory health or safety standard or any
condition which is hazardous to persons who may enter or
be in such area, he shall indicate such hazardous place by
posting a "danger- sign conspicuous at al~ points which per-.
sons entering such hazardous place would be required to pass,
and shall notify the operator of t~e mine. No person, other
than an authorized representative of the Secretary or a State
mine inspector or persons authorized by t~e operator to enter
such place for the purpose of eliminating the hazardous condition therein, shall enter such place while such sign is so
posted. Upon completing his e~amination, such mine examiner
shall report the results of his examination to a person,
designated by the operator to receive such reports at a
designated station on the surface of the mine, before ather
persons enter the underground areas of such mine to work in
such shift. Each such mine examiner shall also record the
results of his examination with ink or indelible pencil in a
book approved by the Secretary kept for such purpose in an
area on the surface of the mine chosen by the operator to
minimize the danger of destruction by fire or other hazard,
and the record shall be open for inspection by interested
persons.

10/ This regulation was cited in connection with Order No.
3044314, supra.

812

The order reads as follows:
Combustible hydraulic oil, cardboard boxes had
been allowed to accumulate in the return (immediate) entry in the Hiawatha seam section for
3 crosscuts inby the bottom of the rock slope.
There was 11 5-gallon cans (full of hydraulic
oil), 29 cardboard boxes with roof bolt resin,
4 cardboard boxes containing fire hose and 1 box
containing pipe fittings, 18 empty 5-gallon
hydraulic cans open and dripping remaining
oil on 5 empty cardbo~rd resin boxes on loose
coal on floor, and 3 empties next to the off..
standard shuttle car dripping remaining on
loose coal floor.
·

-

Order No. 3227166
§

This order alleges respondent violated 30 C.F.R.
75.400. 11/
.
The order reads as follows:
The rubber tired Lee Norse Model TA 1-29/431
26-2777A, SN 20691 was not being maintained in

safe operating condition~

Accumulations of coal

fines, loose coal soaked with hydraulic oil and
grease had been allowed to accumulate on the
main controller belt, the lighting ballast box,
main motors and conduits. There was float coal
dust present also.
Witnesses

Robert L. Huggins, John H. Turner, Donald E. Gibson, and
Fred L. Marietti, testified for the Secretary. Kenneth Defa,
Nathan Atwood and Bill w. Stoddard testified for respondent.
The Secretary's initial witness testified as to Order No.
3227202. Other witnesses testified as to their knowledge of the
facts relating to other orders.
In view of the broad scope of the evidence it is appropriate to set forth all of the evidence and then consider the contentions of the parties.

11/ The regulation was cited in connection with Order No.
3044314, supra.

813

..

Summary of the Evidence
ROBERT L. HUGGINS, a Federal Coal Mine Inspector, is a
person experienced in mining.
On February 11, 1988, he inspected. the Bear Creek Canyon
underground coal mine. The inspection was initiated as a result
of a 103(g) complaint. During the inspection Mr. Huggins was
accompanied by his supervisor, Mr. William Ponceroff and by company representative Ken Defa. The order involved here was issued
in the area called the pit mouth where the belt extends to the
outside. At this point the tailpiece and the feeder are just
barely underground (Tr. 12-15).
The Bear Canyon Mine is an underground coal mine and employs 20 to 40 miners. On this particular day the miners were
scattered throughout the lower seam section but no coal was being
produced . (Tr. 16-17 >.
In June 1987 the company had asked for relief because the
· company could not maintain its escapeway at a width of five feet
by six feet. As a result of that request Mr. Huggins investigated. After the inspection it was agreed that the company
would install two or three steps off the catwalk. They would
also make a path like a walkway so the miners could get down
(Tr. 18). These things were done and the escapeway was approved.
The escapeway referred to in Exhibit P-2 is the same escapeway
mentioned in Order 3227202. The purpose of the memo was to advise the District Manager that a man on a stretcher could escape
the mine with no problems. In June 1987 the width of the escapeway was 32 inches in width and about 12 feet in length (Tr. 1720).
When Inspector Huggins conducted his inspection in June 1987.
he measured the escapeway to be 32 inches. rt ·is the inspector's
contention that from the time of his inspection in June until the
date he issued his citation in February 1988 the escapeway had
been narrowed by the company installing roof support steel beams
and timber. These changed conditions blocke~ the escapeway since
the average measurements dropped to 24 inches (Tr. 23, 24, 41).
The inspector personally could go through the escapeway but
because of restricted turns a stretcher could not have been carried thr·o ugh it CTr. 23, 24, 25, 38, 41).
The company's other escapeway went out to the return, up the
slope to the upper seam, and out. These two escapeways were
separated by a cinder block wall (Tr. 38). If a person had a

814

problem getting through there they could simply back up 50 feet
and go out the other escapeway.
The inspector believed the violation was S&S. This route
was the only escape route out of the mine as the other entry had
not been driven. Any injured miner would have to be left behind
( Tr. 25, 26). · The inspec·t or believed that it was reasonably
likely that any injury could be fatal (Tr. 26). He also designated this violation as an unwarrantable failure and referred to
the tracking system in the MSHA office when he wrote this particular order. The (d) sequence was in effect: this fact is
recorded in the office (Tr. 27, 28, Ex. P-5). If there had been
an inspection to take the mine off of the (d) sequence, the
inspector would have been informed of it. The mine must have a
complete inspection before the (d) series can be dropped (Tr. 28).
He designated this order as an unwarrantable failure because
this particular area has to be pre-shifted. In addition, the
memorandums back and forth between the company and Denver (MSHA
District Manager), states that if there is any change the situation has to be re-evaluated. No doubt the company installed the
steel beams.
Inspector Huggins agrees the escapeway "was probably 15 to
· 20 feet underground and maybe 4t to 5 feet in length" (Tr. _33).
Exhibits P-2, P-3, and P-4 contain evidence relating to the
June 1987 approval of the escapeway.
JOHN R. TURNER, a·n MSHA underground c·( )al mine inspector,
has been so emp·loyed for 11! years. He is experienced in mining
an has held various jobs in the coal mining industry (Tr. 43-45> •.
He has inspected C.W. once or twice a year for the past
10 years. The company was previously called Co-op Mining.
Management has not changed over the last 10 years; however, the
working personnel has changed drastically (Tr. 45-46).
On January 29, 1988, _the inspector went to the Bear Canyon
No. 1 Mine. He went to the mine at the direction of his supervisor who advised him Inspector Ted Farmer was having severe back
pains and needed relief at the mine. The assignment was made by ~
Fred Marietti, his supervisor. At the time, Inspector Farmer was
an underground coal mine inspector working out of the Orangeville office. He served in the same capacity as the witness.
Mr. Farmer has not been in the Orangeville office for approxi~at~ly a year .
The day before the witness went to Bear Canyon
on January 28, he and Mr. _Farmer were inspecting a different mine
in Salina, Utah. Later that night, Mr. Farmer received a call to
go to the mine.

815

The inspection team from MSHA consisted of Messrs. Farmer,
Marietti, and Gibson. Mr. Gibson, at the time, was a trainee.
The three men went to the mine on the evening of the 28th. It
was at 7 a.m. that he was told to relieve Mr. Farmer because of
his back pain. He arrived at the mine at about 8 a.m. and he saw
Farmer who was then preparing to go home. Mr. Farmer left after
he arrived. He then went underground to meet Messrs. Gibson and
Marietti and to continu~ Mr. Farmer's part of the inspection.
He met Nathan Atwood, maintenance foreman for c.w., and
located the other inspectors near the continuous mining machine.
The mining machine was dismantled; it was very bla~k in this
area.
.. He then pr_o ceeded out the return ·entry and met some
workers. They said the inspectors were outside. He was then
in the return entry where it connected with the slope. He went
back up the slope following the same pattern he had used to come
down. When he first saw Messrs. Gibson and Marietti, they were
writing citations and orders outside the mine. Mr. Turner's
name appears as a signature on some of the orders, but he was
not familiar with every one of the conditions listed in the
orders {Tr. 46, 54); but the signature of the witness appears
on some of the orders. Mr. Marietti asked the witness to sign
these orders. Mr. Marietti did not sign them himself. Some
of Mr. Turner's signatures appear on some of those orders.
Mr. Marietti's card was in Arlington because of the supervisory
situation. Mr. Gibson did not have an AR card at the time
(Tr. 54-55).
The witness did not observe the condition noted in connection with Citation 3227145 (Tr . 55, 56) . Mr . Gibson or
Mr. Marietti observed the condition.
The inspector signed but did not observe the conditions
described in the following orders: 3227149, 3227153, 3227155,
3227161, 3227162, 3227202 (Tr. 55-59).
In connection with Order No. 3227163, Inspector Turner
walked through the area on his way up to the return slope. He
observed cardboard boxes containing a fire hose, 18 empty fivegallon oil cans (open and dripping). This condition was in the
connector entry to the return up the slope. This was a return
entry (Tr. 59, 60).
Inspector Turner believed the above accumulations violation
was S&S because there was a violation of the regulation. The
hazard could cause injury to the ·workers underground. Scoops
and electrical equipment could cause an ignition. A fire could
quickly spread (Tr. 59, 60).

816

· Mr. Turner did not observe the conditiop described in Order
Nos. 3227153 or 3227166 (Tr. 58, 59, 61); however, he saw the
conditions described in Order No. 3227163 (Tr. 59).
The witness observed the conditions described in Ord.e r No.
3044314. He had not measured the loose coal and accumulations
because Inspectors Marietti and Gibson had already noted these
conditions. Based on his observation, he considered the loose
coal and fines violated the regulation CTr. 61). The violation
was also S&S. This particular order was signed by Inspector
Farmer (Tr. 61, 62).
concerning Order No. 3075922, the witness did not measure
the float coal dust; but he observed the dust and the blackness
of the area. The "zero to quarter inch" description came from
Mr. Gibson or Mr. Marietti. Mr. Turner considered this violation
to be S&S <Tr. 62).
Most of the signatures on the orders are based on what the
witness was told by other inspectors including Mr. Marietti,
.
a supervisor. MSHA supervisors do not routinely sign orders or
citations . It is part of the training for trainees that they
write the body of the citations, which will be signed by a
certifi'ed AR (Tr. 63). The AR Number must appear in the body
of the order (Tr. 64).
Before he became a supervisor, Mr. Marietti was an underground coal mine electrical inspector (Tr. 64). When Mr. Turner
signed these citations and orders, he had to believe th~se conditions existed. You could observe these conditions by walking
through which he did when he was looking for Inspectors Marietti
and Gibson . ~he orders he did not see he believes existed
because he knew Mr. Marietti. and his background as a competent .
electrical underground coal mine inspector (Tr. 65).
Mr. Turner agrees that the inspection began about midnight.
He signed the orders and citations because Mr. Marietti
asked him to, also his boss Mr. Ponceroff said .he should
sign orders and citations that were issued. He was to take
Mr. Farmer's part in the inspection (Tr . 65, 67> •.
Mr. Turner talked to Mr. Farmer about 15 minutes that
morning (Tr. 68). It is not normal procedure to return the
documents to the office and have Mr ~ Farmer sign them (Tr . 68).
Mr. Turner observed the condition of the accumulation of
fines and coal dust on the miner and also saw the accumulation

817

of boxes and oil cans and other things (Tr. 68-69). The area of
the mine in which the cans and oil were located was not well
rock-dusted; it was damp and it was in the return entry. . He
judged the accumulations in the area did not accumulate within
a shift or a day but took a longer period of time (Tr. 70).
Some of the cardboard boxes were empty (Tr. 71). It is
not a violation to have oil underground to meet the needs of
one shift as long as it is in proper containers and there is
no spillage (Tr. 71). The mine was damp but Mr. Turner did not
remember the cardboard boxes lying in water (Tr. 70).
Concerning Order No. 3044314: the loose coal and fines had
accumulated .-but the witness did not take the meas.u rements but
merely observed them as he walked through (Tr. 72-73). The
accumulations were dry and the area was not w.ell rock-dusted.
~owever, he did not take a rock-dust sample as required by
30 C.F.R. 75.403 (Tr. 73) .
Regarding accumulations on the miner, it would be better
stated if the accumulations were described as a film. With
reference to float coal dust, one-quarter of an inch is a
very small piece of coal. Mr. Turner observed the float coal
dust on the machine (Tr. 74).
Mr. Turner did not approach Mr. Farmer to ask him to sign
some amendments to the violations (Tr. 75).
Mr. Farmer lives approximately . two blocks from the Orangeville office (Tr. 76}. Mr. Farmer could have been subpoenaed to
come to the hearing to testify (Tr. 76>. When the witness met
Mr. Marietti and Mr. Farmer these orders had not been written·.
Mr . Gibson was also present (Tr . 77>.
The orders were written the morning and afternoon of the .
inspection. Mr. Gibson ·wrote some, Mr. · Marietta wrote .some, and
the witness wrote some (Tr. 78). ·
Inspector Gibso~ wrote ·No: 3227155, 3227153, 3227149, and
The witness did not know what Mr. Marietti
wrote. The remaining orders and citations were written by
Mr. Farmer (Tr. 80). Mr. Turner signed all the citations and
orders at one ·timeJ they were dated January 29, 1988 (Tr. 80).
3227145 (Tr. 79) .

Witness Turner wrote Order No. 3075922 but no others
(Tr. 80-81).

818

Forty to 45 citations or orders were written that morning or
afternoon and Mr. Turner signed all 40 or 45 of them (Tr. 81-82)~
The witness signed most of them. He did not feel it was
necessary to go back into the mine and review all 40 or 45
citations that had been written that day (Tr. 82).
Of the 40 to 45 violations that had been issued, approximately 20 have been dismissed (Tr. 83).
· DONALD EUGENE GIBSON is an electrical inspector employed
by MSHA for two years CTr. 84). On January 29, 1988, he was a
trainee coal mine inspector with a specialty in electrical work.
His AR card was issued February 28, 1988. While he was a trainee
he traveled ·with Mr. Marietti. The witness did not sign any
citations while he was in training status but he would write such
citations. They in turn would be signed by other coal mine
inspectors (Tr. 84-87).
He inspected the company January 28th and 29th of 1988
with Fred Marietti and Ted Farmer (Tr. 87). Mr. Farmer no longer
works fox MSHA (Tr. 88).
This inspection came about due to a formal 103(g) complaint
filed with the field office supervisor. A 103(g) complaint is
a complaint from a miner or a representative of the miners if
standards are being violated (Tr. 88).
The complaint had indicated that production was being performed on the graveyard shift. This is the reason the inspectors
arrived .at the mine at approximately midnight (Tr. 89). They
found that coal was being produced. They reviewed the mine books
and found that a pre-shift of the lower seam had not been performed. .In addition, the electrical book was not up-to-date.
Inspectors routinely write citations as they see the ·.
violations (Tr. 91). They also looked for someone in charge
(Tr. 91>. It is a matter of the inspector's preference whether
to write a violation underground or to write it on the surface.
In any event, he serves the operator if he sees a violation
(Tr. 91-92).
They came to an entry where the continuous m1n1ng machine
was backing out of a place that was very dusty and there was a
lot of .coal dust in suspension. A silhouette of the mining
machine and the miners was present. The witness then walked up
behind Kenny Defa, who was the mine foreman in charge at
that time (Tr. 92).

819

Mr. Marietti told Mr. Defa they were conducting an inspection and
he presented Mr. Defa with a copy of the 103(g) complaint. The
copy does not have the complainant's name on it (Tr. 93). There
were no line curtains up and there was no ventilation. The
atmosphere in the mine was very warm. Everything was very black
and coal dust was in suspension (Tr. 93).
Mr. Farmer said he could not get his anemometer to turn so
they took a smoke-cloud test. There was no movement but suddenly
there was ventilation because it got very cold in the mine; the
temperature changed drastically. One of the items on the 103(g)
complaint referred to ventilation (Tr. 94).
·
Order No. 3227145 is a (d)(l) citation. Mr. Gibson observed this condition, which is listed in the citation. This was
one of the books that they examined before going underground.
The last date of the recorded examination was January 15,
1988. The regulation requires that examinations be made once a
week, that is, once in a calendar week (Tr. 95). The last entry
in the examination book was January 15, 1988 (Tr. 96). More than
seven days had elapsed between the 15th and the time he saw the
book. That would be 14 days that had elapsed (Tr. 96·>.
The inspectors wrote some 40 or 50 violations and orders
during the course of the 29th until 6 or 7 o'clock that evening,
that is, from midnight on the 29th until 6 p.m. on the 29th (Tr.
97). Many of these were electrical violations (Tr. 97-98).
There was no record in the book of any weekly examinations. A
qualified person who is usually an electrician conducts a weekly
examination of electrical equipment (Tr. 98).
He observed the short-circuit protection set forth in connection with Citation 3227149 (Tr. 98-99). A qualified person
could see this.
Ttie conditions in Order No. 3227149 and No. 3227153 should
have been observed by a qualified electrician. The top covers
were bent down and a disconnecting candle for the blade switch
was missing. These are obvious conditions.
In addition to the weekly examination cited in Order No.
3227145, the area was also subject to a pre-shift examination
(Tr. 100).
·
Order No. 3227155: An entry should have been recorded
in the examination book relating to the heat lamp used in the ·
kitchen. Five orders were issued on this one heat lamp.
Problems with the heat lamp were grounding and monitoring,
and the sho~t-breaker was set too high (Tr. 100-101).

820

These items should have been seen on the weekly exam by a
qualified person (Tr. 100, 101).
The qualified persons performing the examinations should
have been ~athan Atwood, maintenanc~ cn1et; Cyril JacKson,
electrician; Ken Defa; and finally OWen (last name unknown)
(Tr. 101). Mr. Atwood was not present when the inspectors
arrived (Tr. 101-102).
Witness Gibson considered Order No. 3227145 to be S&S. It
was highly likely that injuries could happen due to the lack of
a weekly examination (and correction) involving the electical
equipment (Tr. 102, 104). There could be openings in explosionproof compartments, headlight deficiencies, motor, fan motor, and
conveyor motor cables could be damaged. These are arc sources
(Tr. 102-103).
Voltage at 480 A.C. could produce arcs that could ignite
methane or the coal dust mixture in the air or other mixtures
(Tr . 103).
This could cause an electrical shock hazard to the miners.
weekly examination is done to prevent those kinds of hazards
(T~. 103).
If various electrical conditions were not examined
and corrected, the possibility of a mine fire could eXist
(Tr. 104).

A

On January 29, 1988, there was quite a bit of float coal
dust in the mine <Tr. 104-105). Such dust would ignite more
quickly than solid coal or coal accumulations CTr. 105).
Mr. - Gibson's handwriting appears on Order No. 3227145
(Tr. 105).
This was an unwarrantable failure because management knew
that the equipment had not been examined. It was highly probable
that an injury could .r esult, the seriousness of which could be
fatal.
Based on his review of the book, the weekly examination had
been performed January 15, but none since that time (Tr. 106).
There were qualified people present who could conduct such an
..
examination (Tr. 106).
Witness Gibson wrote Order No. 3227149. He observed the
conditions noted in the body of the order. They were producing
coal when the inspectors arrived (Tr. 107).

In this order (No. 3227149) Mr. Gibson said there was a
trailing cable through the roof bolter (Tr. 108). The trailing
cable went to the section transformer about 300 feet out back.
The maximum length from the roof bolter to the transformer would
be 500 feet CTr. 108).
The energized cable was a No. 6 AWG. It was plugged into
a 100 AMP circuit breaker with a trip range of 150 to 480 AMPs.
That means there should be a short circuit between phases or
phase to ground (Tr. 109).
If two phases short out then it is going to start the arcing
or welding process. It will generate 1400 to 1700 degrees and
burns can be caused by the arcing. Ignition can result.
This reading was set on 480 and it should have been set on
300 AMPS. Section 75.601-1 requires a setting of 300. This
cable was lying on the mine floor in coal accumulations and coal
dust (Tr. 110). Higher settings can be obtained but must be
authorized by an AR of the Secretary after testing evaluation
CTr. 111>. This was not done. The hazard involved here is
causing the cable to heat: this could cause a fire.
Excessive heat could cause a . mine fire, and a loose connection is always a heat spot. The witness has seen splices in
trailing cables. They could blow apart, melt the installation
off, and expose energized parts CTr. 111).
·
A fire hazard could cause smoke inhalation, burns,, and heart
attacks (Tr. 112). There is a possibility of a sh~ck hazard if
the short circuit is set too high. A qualified electrician normally sets the short circuit protection <Tr. 113>.

The inspector designated this v~olation as -unwarrantable.·
This should have been checked by a qualified person. While
180 is not high, a person would "be dealing with the effects of
short circuit and, in view of that factor, it is extremely high
(Tr. 114-115).
Order No. 3227153 was written by Inspector Gibson who observed the conditions listed in the order. The transformer was
in one crosscut inby the feeder br~aker on the lower seam. The
feeder breaker was for the section. It is a 7200 volt primary
and steps down to 480 volts. It is also stepped down to 995
volts AC, which would power the equipment being used in the
section. The step down is to 480 and 995 volts (Tr. 115).

822

Order No. 3227153 deals with the maintenance of the equipment; there were two top covers on the transformer, one of which
. was located over the connection point for the 7200 volt incoming
power and was not secured. The top cover lid was not secured to
the transformer (Tr. 116).
The purpose of the cover lid is to keep people from contacting exposed energized components inside the transformer
.box and to keep out foreign material. If someone lifted the
cover lid when the transformer was energized, foreign mater"ial
could fall in there causing an arc. A person could contact them
and be burned with an entrance and exit wound (Tr. 117-118).
The cover lids are ·subject to a weekly electrical examination
(Tr . 118-119); they are are also subject to 30 C.F.R. S 75.900
which requires high voltage testing on a monthly basis.
This is an area required to be preshifted . The employees
were also producing coal in this section (Tr. 119).
The second condition involved the top cover of the 7200 volt
side . It was bent in a downward fashion close to the bus bars
that went through the transformer. There was no air space for
this cover vent (Tr. 119-120).
The copper bus bars were two inches wide and probably range
from four to five, maybe six feet in length <Tr. 120).
The lid was bent close to the high voltage cable (Tr. 121) .
The thickness of the metal is usually about an eighth of an inch.
Inspector Gibson did not see anything that could have bent the
top cover (Tr. 122). The hazard created by this condition is
that the cover could be resting against h1gh voltage cable, that·
is, one of the leads from the high voltage side (Tr. 122).
In this mine the disconnecting switch was 800 to 1000 feet
away. It is possible the vent cover could cause a shock hazard.
This cou ld energize the transformer.
The next condition was that the disconnecting handle
for the blade switch was missing (Tr. 123>. This is a small
lever on a light switch which can disconnect if it is necessary
to do repair w.o rk on the 480 or 995 volt side of the transformer.
Internal arcing could be caused if there is no handle to discon~
nect. You can observe the disconnecting handle as you approach
the transformer (Tr. 124).

823

The absence of a handle should have been noted in a weekly
electrical examination. This particula.r . item could have been
overlooked by the pre-shift exam (Tr. 125).
The fourth condition involved an inoperatively wired lid
switch. A lid switch is a small toggle switch installed on the
high voltage side of the transformers to activate the pilot
switch that would de-energize the transformer if the lid is open
(Tr. 126).
This would prevent someone from being in contact when the
lid is open. In other words, someone had wired this so that the
safety device, a switch, would not operate (Tr . 127). This condition should .be detected on a weekly examination (Tr. 128).
The final condition involved leads where the breaker had a
part of the wires cut out to facilitate a connection (Tr. 129).
Cutting away part of the cable decreased the diameter of
the cable and also decreased its current carrying capacity.
This could cause an internal heat problem in the transformer.
This is a potential fire hazard and it would be like a loose
connection . Each of the conditions Mr. Gibson listed creates
a hazard which is reasonably likely to result in an injury.
In each case the injury could be serious (Tr. 130).
The order was an unwarrantable failure of the operator
to cpmply. It was unwarrantable because the transformer had
deteriorated and it is unwarrantable not to maintain the
equipment to prevent a safety or health hazard (Tr. 131).
The bent and unsecured top covers would be items a person
could see when he walked by the transformer. There were tripand-fall hazards around the transformer in the nature of trailing
cables, box·es, and loose coal (Tr. 133).
Mr. Gibson wrote Order No. 3227155 and observed the condition noted in the order (Tr. 133-134). The kitchen was two
crosscuts inby the feeder breaker in the lower seam working
section and one crosscut above the section transformer. The
first-aid equipment is store& there and also SCSR equipment.
It is a congregation point for the working crew (Tr. 134) .
The heat lamp was 36 to 42 inches long and about 10 to
12 inches wide and 4 to 5 inches high. It was hanging from the
ceiling of the mine roof. There was wire mesh where food could

824

be warmed. It was 4 to 5 inche~ from the lamp to the rack. The
heat lamp was supplied by 480 volts AC. The lamp had filaments .
similar to mercury vapor industrial light three-eighths of an
inch in diameter CTr. 135).
On January 29, 1988, there was some food wrapped in aluminum
foil lying on the lamp. The regulation was not being maintained
because the bottom cover plates on the ends of the· heater were
missing exposing energized connection points for the elements
CTr. 136) .
A copper pigtail was hanging down below the heat lamp.
The copper wire was energized. If a person would contact it,
he would receive a shock and could be burned. Persons placing
their food on the bottom rack could contact the wire (Tr. 137).
Mr. Gibson designated this as an S&S because of the shock
hazard and accessibility to the pigtails.
An additional condition involved the back of the lamp which
had a screw missing, exposing the internal connecting wiring.
The junction box on top of the heat lamp brought in the 480 . volt
power supply. The missing screw left all of the wiring exposed.
Wires were energized (Tr. 138). If persons contacted. them in the
bare places they would receive a shock (Tr. 138-139).
There was a rickety table under the heat lamp . The lamp
extended down 10 to 12 inches from the mine roof. If a person
were six feet tall, he would be standing approximately level
with the extended cord (Tr. 139).
Men in the working section, including the foreman, used .the
kitchen. The area should b~ pre-shifted (Tr. 140). The violation was unwarrantable because energized points were present.
The section foreman is required to make on-shift examinations
<Tr. 14 0-141).
The exposed wires were obvious to anyone who walked in the
room.
The ground conductor was not securely fastened to the heat
lamp and the short circuit protection did not comply with the
law (Tr. 141).

..

Regarding Order No. 3227161: On January 29, 1988, during
the inspection, Inspector Gibson could not find a map showing the
designated escape routes from the coal mine. He did not see any
map of the section. Normally it would be in the kitchen area
(Tr. 144). He did not see any map underground. The workers did

825

not know whether there was a mine map underground. The map is
also .required to have some markings on it which would show two
distinct and separate escapeways (Tr • . 145).
This order was non-S&S. The miners knew the escape route.
The purpose of 1704(2)(d) is for the miners to familiarize
themselves should any changes occur in the route (Tr. 146).
This violation was unwarrantable because the law is very
plain and there were foremen or supervisors in the working
section (Tr. 127).
The mine foreman in charge is usually responsible and would
be held accountable. Management was cited on two previous occasions for the failure to provide a map (Tr. 148).
Regarding Order No. 3227162 : Inspector Gibson observed the
condition as described in the order. He found no evidence that
the pre-shift had been recorded in the book (Tr. 149). Mr. Defa
told him that Mr. Hanson did the pre-shift examination. Inspector Gibson did not see anything to indicate that Mr. Hanson had
entered the examination in the book. It had been reported to
Mr. Defa that~ two entry faces needed to be bolted but nothing
else CTr . 150).
There were accumulations of coal, coal fines, and coal
particulates in and around the belt tailpiece. The feeder
breaker condition should have been recorded. Accumulations also
existed in the return entry . Oil cans and the hydraulic oil
were stored in the coal accumulations. Also there was a nonpermissible pump in the return entry which was being used. The
sideboard on one of the· shuttle cars stuck out about 18 inches
from the main frame <Tr. 152).
The steel peg was 'sticking out · in the area where the mine·r ' s
helper would stand while the mining machine cut coal . These were
all obvious hazards. They could cause serious to fatal injuries
to miners (Tr. 152). This citation was written by Mr. Marietti .
Mr. Gibson observed the described conditions . The results of the
pre-shift were not recorded as required. The purpose of preshift is to alert the oncoming shift to hazardous conditions in
the section and those things that need some type of corrective
action (Tr. 153) •
.The oncoming foreman reviews pre-shift examination to alert
him of hazardous conditions and he signs the book. Failure to
note conditions found in pre-shift could probably result in
injury, depending on the conditions observed (Tr. 154).

826

Based on the inspector's observation of January 29, 1988,
there were conditions not listed in the book that would create
a hazard to miners going underground (Tr. 154-155). The con~
ditions could cause serious injury. A pre-shift is required
three hours before anyone enters the area. Hanson, a foreman,
did the pre-shift ~amination in this case (Tr. 155).
This violation was unwarrantable because it violates the
standard and there is a measure of safety involved. It is
likely that a serious accident could result.
.

Management should be aware of conducting and recording a
preshift (Tr. 15.6).
Order No. 3227163 involves coal and combustible accumulations located in an active working section. A part of the accumulation was around the corner where a shuttle car was parkedJ
but basically, it was in the lower seam working section
(Tr. 157). ·

There was some rock mixed in with the accumulations and
Mr. Gibson helped count the containers. There were ll.fivegallon cans of hydraulic oil; 20 cardboard boxes with roof bolt
resin; 4 cardboard boxes containing fire hoses, one box containing pipe fittings; 18 empty five-gallon hydraulic cans open and
dripping oil on 5 empty cardboard resin boxes; loose coal on the
floorJ and 3 empty oil cans dripping oil on the loose coal on the
floor.
Hydraulic oil and cardboard boxes are combustible (Tr. 158159). The shift could use more than . 11 five~gallon cans in one
shift i f ·they had some type of hydraulic failure: Also oil leaks
in equipment could also cause loss of . additional fluid. The ·
accumulations did not appear to have occurred during one shift
{Tr. 159) ·.
This was not an oil station and there was no fire protection.
Another source of electricity was the non-permissible pump cited
in the area. This was a source of ignition. (Tr. 160). It
looked like a K-Mart submersible 110 house pump (Tr. 161).
Accumulation of combustible materials, if continued unabated, is likely to cause an injury. The source of energy or
the pump and the shuttle car could cause a fire. Oil could add
to the intensity of a fire. There were coal fines in the area
· ~hi<..h would require less sparking to ignite than they would if
they were a mere solid piece of coal.

827

..

This area is subject to a pre-shift exam and this violation was unwarrantable because of the amounts involved
there (Tr. 162). It could not happen in a normal work shift
but was more likely to occur over two or three shifts. There
should have been several pre-shifts during that period and there
should have been a weekly examination where it should have been
noted. This accumulation was obvious and open. The foreman and
mine management would have to pass through on a daily basis
(Tr. 163-164). In two previous years the company has been cited
for 30 violations of this regulation (Tr. 165).
Regarding Order No. 3227166: Inspector Gibson observed the
conditions cited in the order. The Lee Nourse model is a roof
bolter that was being used on the lower seam working section.
Marietti was with him when he observed the roof bolter. This
fs the roof bolter that had the trailing cable also cited for
having a high setting (Tr. 165).
This order was written by Mr. Marietti. Present were coal
fines, loose coal soaked with hydraulic oil, grease that accumulated in the main controller box, the lighting ballast box,
the pump motor, and conduits. There was also float coal dust
present (Tr . 166).
Tools were used to take covers off but that is not done
routinely. Usually they have the cooperation of the mine operator to do it for the inspectors. While checking this piece of
equipment there were no miners present as they had left the mine
(Tr. 167).
The float coal dust had settled on ·top of the roof bolter
and mixed with other accumulations that were present under
the shields and under various compartments in the roof bolt
machine. A, piece of the equipment looked black . · The No. 1
and No. 2 -entry faces had not been bolted as reported by
Mr. Hanson to Mr . Defa. When they got there, they were going to
start bolting (Tr. 167-168).
This roof bolting equipment would be walked by the pre- ·
shifter (Tr. 168-169).
The equipment was where a foreman or management would walk
by on that particular day. If these accumulations were allowed
to continue, it was reasonably likely that an accident or an
injury would occur (Tr. 169).
There could be a fire. Float coal dust is an ignition
source and could ignite. Roof bolters, if they have a faulty
trailing cable, could emit sparks. The trailing cable on this
root bolter had inadequate short circuit protection (Tr. 170).

828

A fire hazard would result (Tr. 1.70-171). An injury on this
trailing cable would reasonably likely be fatal due to a fire.
This violation is unwarrantable. The amount of accumulations the inspectors observed was more than would occur during a
normal work day. In the opinion of the witness it would take
more than "three shifts to acquire a similar amount (Tr. 171).
Order No. 3044314 is a violation for accumulation of combustible materials. This accumulation was in an active working
section, the lower seam section, where the inspection was taking
place (Tr. 172).
Inspector Gibson assisted Ted Farmer in taking the measurements. The order indicates ac"cumulatioris at seven different
locations: No. 1 accumulation was loose coal and coal fines
24 inches high and 9 feet long, 6 feet wide at the tail roller
for the section belt. This was on the walkway side of the feeder.
Measurements on the off-walkway ~ide showed accumulations of
loose coal and coal fines to be 36 inches high and 14 feet long.
These are large accumulations (Tr. 172-173>.
The belt itself was running in the accumulations. Loose
coal and coal fines are combustible and there were two sources of
ignition where the belt would be fractionable and the second
source would be the feeder breaker set at an angle off the belt
tail piece or tail roller. Electrical motors are there and there
are two electrical motors on this particular machine (Tr. 174).
With the accumulations observed around the tail roller,
which was in the intake air (Tr. 175.), there could be a fire. ·
Also there were bearings on the tail roiler itself . which were
greased. This would be a third point of ignition. Coal fines
are usually ignited because they are a fine grade of coal.
The condition described in No. 1 (tail roller), if continued
unabated, would reasonably result in an injury or death due to
. smoke inhalation.
The second accumulation was at the first topping outby the
box check (Tr. 176). This was a large accumulation. Again, the
hazard was that the belt might catch fire. It is likely than an
injury or fatality could occur from smoke inhalation.
.. .
The third item of the order was a large accumulation. This
was on the back of the feeder where the shuttle cars were stopping and where they dump into the feeder. If the coal is dumped
too fast from the shuttle car, a pile-up of coal occurs (Tr.
177-178). With regard to this hazard, the witnesses' testimony
is the same as it was with regard to locations No. 1 and No. 2.

829

Location No. 4 is at the crosscut in a piggy-back spot where
the kitchen is located. It covers an area 70 feet long, 6 feet
wide, and up to 10 inches deep. This was quite a bit of an
accumulation (Tr. 179).
Basically, two shuttle cars dumped into one and a lot of
spillage oecurs here. In this instance the shuttle car closest
to the working face had been loaded with coal by the continuous
mining machine (Tr. 180). A substantial amount of spillage
occurred.
The kitchen was located inby the section transformer and
there are var.ious sources of ignition in the area such as
shuttle-car cables, mining machine cable and roof bolter cable.
(Tr. 181)
Dumping from one shuttle car to another creates a lot of
dust (Tr. 181-182)
On the shuttle car that was closest to the feeder breaker,
MSHA issued an order for a violation of § 75.503 for not being
maintained in a permissible manner in that the front wheel was
missing from this particular shuttle car. Damaged pieces in the
cable would arc against this metal as it passed around it (Tr.
182).
At the anchor point of the off-standard shuttle car, which
was on the other side of the entry at· the piggy-back spot, one of
the shuttle cars was anchored with a piece of 3/8 inch chain (Tr.
182~183).
It did not have a brake source, a rubber tire, or anything like that to help take up the shock load . The chain was
coiled around the trailing cable. The car would go back and
forth in somewhat of a jerking motion. The inspectors observed
that · the trailing cable was being damaged •. They didn't see any
torn cable with exposed energized parts, but they saw the potential for exposing some energized portions of. the cable <Tr . 183) .
At location No . 5 there were loose coal and coal fines.
This was a large accumulation. The same testimony applies as to
the other locations.
At location No. 6 behind the line, curtain accumulations
existed for a distance of 150 feet up to 18 inches wide and 18
inches deep. This was a large accumulation.
At location No. 7 and at the feeder breaker itself, the
combustible oil and soaked into the coal. The feeder breaker
has two electrical motors on it . (Tr. 183-185). The feeder

830

breaker was on the conveyor belt tailpiece airway. In seven of
the locations cited, there were miners and foremen in the area.
These locations are also subject to a pre-shift eXamination.
These accumulations were obvious (Tr. 186). On-shift examination
should alert someone to the hazards created by these accumulations. The next available shift is advised by reading the preshift examination. Miners were three hours into their shift when
the inspectors arr·ived for inspection on the 29th. Three hours
of production would have been enough time to have accumulated the
amount of coal at the piggy-back spot (Tr. 187-188).
The accumulation around the feeder breaker would have taken
longer than three hours. It could have occurred during the
three-hour period . (Item 3). The No. 1 and No.2 could have taken
a little long·e r than a three hour-period. If it had taken longer
it should have been there during the shift prior to the inspectors' arrival.
Regarding unwarrantable failure: The section foreman would
have walked around this area during the shift when the inspectors
arrived (Tr. 188-189) .
Concerning Order No. 3044314: The locations in the order
would have been subject to an on-shift examination. They should
have been seen in such an examination. These were serious accumulations that could create serious hazards.
Order No. 3075922 alleges a violation of § 75 . 4oo· for accumulations (Tr. 189-190).
These accumulations were found to exist on the Marietta continuous mining machine on the lower seam. Loose coal and coal
fines are combustible. This was electrical equipment. This
piece of equipment was very black. The machine was generati~g
the coal dust . Continuous mining machines have sprays to keep
down the dust and a few sprays may have been operating (Tr. 190191).
The accumulations of loose coal and fines were under the
shields around the electrical compartments in the electrical
motors.
The measurements that the witness took and that Mr. Turn~r
talked about called the film at 0 to a quarter or more in depth.
A foreman was standing beside the mining machine while it was in
operation. The witness could barely see the machine when he
first approached it; when the dust settled down he could see it
(Tr. 191).

831

FRED L. MARIETTI, a coal mine inspector in the Orangeville,
Utah office, has been employed by MSHA for 11 years. He has been
working in coal mines since 1973 ·and was experienced in mining
and specialized training. He is a qualified electrician under·
3'0 CFR in Utah: he also has fire boss papers.
Mr. Marietti accompanied Messrs. Gibson and Farmer ·on the
inspection of January 28-29, 1988. At that time, he was in a
supervisory capacity and was assigned to lead this team.
Messrs. Farmer, Gibson, and the witness arrived at approximately 11:45 p.m. on January 28. They chose that time because
the 103(g) complaint said coal was being produced on the graveyard shift. When they arrived, they checked the books on the
surface, one of which was for the weekly electrical exam (Tr.
289-308).
Inspector Marietti observed the conditions described in
Order No. 3227145. Mr. M·a rietti heard Mr. Gibson testify and he
agreed with him as to the conditions.
In view of the number of electrical infractions, they concluded that there had not been an examination, and if there had
been one, it had been ·inadequate. The order was S&S. Given the
conditions, it was reasonably likely that a serious accident
could occur. Mr. Marietti agreed that the order was a (d)(l)
citation . Messrs. Atwood and Defa should have noted the violations. Mr. Defa was present when they arrived. The miner was
running when they arrived. When they entered, Mr. Marietti
observed a considerable amount of float coal dust suspended in
the air. When it is suspended, coal dust can cause an explosion.
He observed the silhouette of the miner and Mr. Defa. The air
seemed stagnant. He told Mr. Defa why they were there (Tr. 307).
Messrs. Gibson and Farmer proceeded to use chemical srnqke to
· determine air velocity quantity. They followed Mr. Defa out, and
as · they did, the air seemed to change (Tr. 304-308).
The opening or closing of the curtain and the portal would
change the air in the mine immediately. Mr. Marietti wrote the
body of some of the citations but his signature does not appear
on any of the orders. He did not sign because it is a standard
practice that a supervisor accompanying inspectors does not sign
violations (Tr. 210). Mr. Turtier signed the citations.
Order No. 3227149 (short circuit protection). Mr. Marietti
wrote this order and viewed the conditions listed in it • . He
agreed with Mr. Gibson's testimony. The short circuit should
have been set on 300 instead of 480. This was an S&S violation.

832

If a fire occurs, miners can be overcome by carbon monoxide and fatalities and burns can occur. Burns can cause death.
This violation is noted in the order as due to an unwarrantable
failure. From past inspections Mr. Marietti issued numerous
citations of a similar nature. It is apparent they were negligent in making this examination. It should have been seen by
management. The electrician is supposed to make these changes.
Mr. Defa, the qualified electrician, was near the trailing cable
(Tr. 312-314).
Order No. 3227153 (transformer): Mr. Marietti observed
these five conditions~ He agreed with Mr. Gibsonrs characterization. These conditions created a hazard. Persons could get
into the transformer and work on the sec"ondary side without
having an open visual disconnect. Hazards are for fire and shock.
He considered this to be an unwarrantable failure because the
area needs to be examined at pre-shift and on-shift. The lid was
visible and it should have been maintained in the manner designed
by the manufacturer. There is a possibility that the trans. formers could be hit by a roof fall.
Unwarrantable failure also existed here, due to the number
of electrical violations, as well as to the operator's negligence
in maintaining the electrical equipment (Tr. 315-318).
Order No. 3227155 (heat lamp): Mr. Marietti agreed with .
Mr. Gibson on the characterization of the conditions. He saw the
bottom cover plates and . the screw missing. The condition of the
heat lamp created a hazard. Miners could contact energized parts
which wou ld constitute a serious shock hazarq.
Miners could contact conductors called pigtails. The violation was unwarrantable because section foremen enter this area.
He believed the company was l~x and negligent.
Seven people were affected. Other items contribu.ted to
the problem of the heat lamp . The same were described by
Mr. Marietti. All of these things contributed to his determination that this was an unwarrantable violation (Tr. 319-322).
Order No. 3227161 (mine map not posted): Mr. Marietti
did not see the map posted, nor did he see any kind of map.
He considered this to be unwarrantable because management is
responsible to see that a map is placed in a section. Mr. Defa
said he didn't know where the mine map was located (Tr. 322,
323).

833

..

In the last six or seven years, mine management has . been
fairly consistent, that is, it had the same managers. Management
personnel were Messrs. Defa, Nathan, and Kenny. Occasionally
they changed job titles.
Order No. 3227162: Mr. Marietti agreed with Mr. Gibson's
characterization. He talked to Mr. Defa regarding pre-shift
exams. Mr. Defa said Mac Hanson made the pre-shift examination .
He did not consider the report to be adequate. The citations
issued here indicate obvious things that a pre-shift examiner
would see. · During the inspection, Mr. Marietti saw items that
should have been pre-shifted. He believed the inadequate
pre-shift was an S&S violation. The items ·that were missed
created a hazard to the miners in the area. Such hazards could
cause serious lnJury. Unwarrantable failure existed because it
· was made by the agent of the operator.
Mr. ·Marietti wrote th.is order. The failure. to record part
of the order was deleted. He didn't know what happened to the
citation written by Mr. Farmer, that is, he didn't know what
happened to Exhibit R-1 CTr. 325-331>.
Order No. 3227163: Mr. Marietti wrote this order. He
observed the conditions with Mr. Gibson, with whom he agreed.
The accumulations were in two crosscuts about 100 feet apart.
They said they hadn't done any roof bolting so he assumed the
resin was from a previous shift. It is not possible to have
used that much hydraulic oil in one shift. These accumulations
contribute ·to a fire hazard. An operator should not, leave oil
cans dripping on the floor. This appeared to be an oil storage
area . This violation was unwarrantable because the area had to
be pre-shifted f.o.r each shift and the section foreman should
have walked by the area (Tr. 322-333).
Order No. 3227166: This order refers to accumulations and
to the roof bolting machine. · Mr. Marietti wrote this order .
He agreed with Mr . Gibson in regard to the conditions listed
in this order. The violation was S&S. A fire hazard was created.
Float coal dust would contribute to the propagation of an explosion. A roof bolting machine is a source of ignition. The
violation was unwarrantable because the equipment was parked in
the face and the area would have to be pre-shifted . Regulation
303(a) says that if a pre-shifter observes a hazardous condition,
it is to be noted in the book and the condition corrected
CTr. 334, 335).

order No. 3044314: This order was written by Mr. Farmer.
The witness agreed with Mr. Gibson's testimony that each of these
seven areas was a hazard. The intake air did not pass over the
tailpiece of the feeder. Conditions 4, 5, 6, and 7 of the order
were found in the intake air. When it is located in intake air,
coal is more apt to . burn and propagate a fire. The violation of
order No. 3044314 was an unwarrantable failure because the
foreman would have passed these points three times so it should
have been obvious to him.
Order No. 3075922: This order was written by John Turner,
who observed the conditions. This was the mining machine he
described as being in a silhoutte. The mining machine, the
cables, the bits, and the lack of sprays contributed to the
serious hazard (Tr. 338-340). This was a fire and explosion
hazard, as well as an unwarrantable violation, because the
section foreman was standing right there. These things the
company was cited for were obvious and displayed a negligent
attitude (Tr. 341-342). When he .saw the .float coal dust in the
air when he first walked underground, he was fearful that an
explosion might occur <Tr. 338-342).

c. w. Is EVIDENCE
KENNY DEFA has been employed by Co-op or c.w. for a little
over 20 years. He has performed almost all of .the duties in the
mine over that period. On January 28 and 29 of 1988, he was
superintendent and in charge of a mining crew producing coal.
He is certified.
·
The MSHA inspection team consisting of Messrs. Farmer,
Marietti and Gibson arrived clos~ ~o midnight. Mr. Defa met
the three men about 70 feet from the face area. At this point
they could not see the operation going on at the face (Tr. 391,
392).
The group was around the corner. There was a curtain
between them and the face . They walked back toward the mining
machine after Mr. Defa told them they were going to inspect the
section. Mr. Defa instructed the men to go home because he had
been informed the company would not be mining any more coal.
The only time the mining machine was. operating was when it was
trimming out of the face area. The miners were not cutting coal
because the buggy had not arrived from the last trip.
The air current was normal at about 9,000 CFM. In the face
area there was probably a normal amount of accumulations that
you get in a mining shift. They were in the second production
shift since a maintenance shift. There were some coal accumulations. The entire mine was extremely wet due to ground water.
8JS

-

To Mr. Defa's knowledge, they were keeping the ribs in the
area rock dusted. Also the ventilation was being kept up and the
trailing cables were out of the way of the buggies.
No one on the shift stopped or short circuited the flow of
air. He did not notice any abrupt change in the air flow after
the inspectors arrived.
Going in the direction the buggies had to travel it was
approximately 600 feet from the belt line. This was longer than
the buggies could travel so they would transfer from buggy to
buggy about the half-way point. The second buggy would dump the
coal on the belt. The general clean-up would have been done when
they were not producing. The B-bag area, where the transfer was
made from buggy to buggy, would be cleaned up several times a
shift . If the area is not cleaned regularly, the buggies get
stuck in it.
The previous clean-up would have been on the day shift between 6 and 3 o'clock the preceding day. Mr. Defa didn't recall
if it was done on his shift . It would have to be cleaned up
after about every 30 yards of coal had been moved (Tr. 393-397).
Mr. Farmer took a rock dust sample approximately 20 feet
on the return side of the miner. This would show an extreme
amount of combustibility because any coal dust would drift i .n to
the return . They never heard the results of the test.
·
The witness was not traveling with Mr. Marietti nor with
Mr . Gibson because he understood Mr. Farmer was the qualified
inspector.
Mr. Farmer said he was leaving because he wasn't feeling
well. He was also disgusted with t he way the inspection was being
conducted, and the way Mr. Defa's personnel were being treated.
On several occasions Mr. Marietta called Mr . D~fa a liar, a
potential murderer with no regard for human safety. The witness
didn't recall Mr. Gibson making any statements. Mr. Defa did not
consider the condition in the face area to be dangerous. His son
was running the continuous miner and Bill Stoddard's son was in
the mine. The witness is conscientious and concerned with the
safety of people.

c.w. has a safe mine and takes reasonably good care of it.
He would not run a ·production shift without ventilation. The
curtain the inspector was talking about is one used on occasion
when the mine was idle. The weather was very cold. They did
block off a portion of· the air when the min_e was idle.

836

If. the witness had wanted to shut the air off he would have
simply ciosed some regulated doors instead of using a curtain
(Tr. 398-402).
Order No. 3227202: Mr. Huggins was inspector on June 1987.
Actually they carried Mr. Defa through this fairly, narrow escapeway in about ten seconds on a stretcher to demonstrate passibility. Mr. Defa didn '.t recall the exact width' of the escapeway. No
one said the escapeway had to be maintained at 32 inches. It had
to be approximately 4! feet long. .He did not remember· having to.
be turned. From June of 1987 until February 11, 1988, there were
no changes made in the escapeway.
Mr. Huggins said a stretcher
carrying a man would not go through the area but the company did
it once and ·t hey could do it again. It was fairly tight, but we
made it. He was familiar with all of the construction in the
mine during that period. From the date the test was made in June
until February 1988, the escapeway had not been narrowed in the
least degree. He would know about it if it had been (Tr.
403-407 >.
The examination was ~one weekly.
schedule for c~ose
.
. to two years.

It had been done on

Mr. Atwood confirmed to Mr. Defa that he had made the
inspection but he had forgotten to write it in the book. For the
last two years it has been recorded on schedule. Co-op and c.w.
did not receive any violations for not doing that for over the
last two years. Also, no danger exists from not recording the
weekly electrical examination (Tr. 407-408).
Order No. 3227149 (short circuit protection and trailing
cable): Mr. Defa was with MSHA when they pointed out this vio- ·
lation. When it was pointed out he turned the dial back to the
legal limits with a screwdriver. Mr. Marietti watched him do
that. ~nyone with a screwdiiver can ~o it. There is no difficulty with the equipment tripping out. The trailing cable was
cold. This is rock roof and it was wet in the 20 feet around the
transformer.
Mr. Defa could not see any hazard. It was not likely the
cable would have ignited anything in the area even if it overheated. The floor is also rock. The company does not, a~ a
matter of practice, set circuit breaker protection higher than
it should be. This circuit breaker had been in the mine as long
a~ the transformer, about a ye~r.
The equipment is checked
weekly by an examiner.
.

Mr. Defa questioned most of the men on his crew regarding
the setting on the device and no one knew anything about it.

837

..

Mr. Defa questioned most of the men on his c~ew regarding
the setting on the device and no one knew anything about it.
It would. have been easy for an ex-employee to have changed it.
This was accessible to anyone in the mine (Tr. 409-412).
Order No. 3227153 (transformer covers): There are two bolts
that secure each top cover; there was one bolt missing out of
each of the two covers. One side still had a bolt in it. It was
not difficult to remove the bolts. Mr. Defa didn't know why anyone would want to remove two bolts. The only changes made are
the outbreakers or plugs in the transformer; otherwise no changes
or alteratiops are made. He could not see any hazard in the bent
cover. The hazard was if the plate were to come in contact with
the live energized parts. There was at least a three-inch clearance from any parts inside the transformer.
~
There was about a two and one-half inch clearance between
the bus bars and the inside of the transformer. The distance
between the vent cover and the contact point was greater than the
distance between the internal parts to the cover. The covers
weigh close to 100 pounds. A person could not lift the cover
without removing the remaining bolt that was securing it. Other
than a qualified electrician, no one has attempted to get inside
the covers. The only reason to get inside the covers would be if
someone wanted to kill himself.

The transformer lacking a disconnect handle: Mr. Defa did
not know how long the equipment had been without a disconnect
handle but other inspectors had examined the transformer previously. c.w. had not received any prior notices for such a violation. This connect handle is used to de-energize the transformer in case some maintenance work needs to be done on it.
In the event of an emergency there is a red button by the
handle which will disengage the power. It is faster and safer
to push the button. The electricians· carry a handle in their
vehicles. · Mr. Defa believed it is the same for all transformers. The electrician who. would handle this matter would be
John Tucker or Nathan Atwood. Mr. Marietti pointed out that one
of the lid switches was corroded inside and malfunctioning. When
the lid was lifted the switch did not open. The lid switch had
been rewired to· accomplish some sort of a short circuit.

c.w. has other transformers in the mine that do not have the
lid switches. There is no difference between a transformer that
has no lid switch and· one with a lid switch that does not work.
Mr. Defa was not aware of any regulation that requires a transformer to have a lid switch.

838

This machine has a 995 volt lead which goes to the bus bar
and supplies power to the continuous mining machine. Someone cut
four or five strands off the end of the wire where the ring
tongue connected to the bus bar. This was a 4/0 cable which is
slightly bigger than the witness's thumb.
The witness is ·experienced in helping electricians but is
not certified as such. He has never had any problems from overheating or shock hazards with this transformer (Tr. 413-421).
Order No. 3227155 (heat lamp): Mr. Defa was present when
this violation was pointed out. Two covers, which measured
approximately 2 x 3 inches, were missing. The actual contact
point where one could touch any energized screws would not be
larger than the size of a quarter of an inch screw head.
Mr. Defa saw no pigtails and he didn't believe they were
there. It would not be likely for someone to reach into this
quarter-inch area and be burned .
The only reason to take the cover off would be to change an
element. During weekly electrical examinations this equipment
would definitely be checked, but he doubted if a pre-shifter ·
would look at such a small unusual thing. There was a missing
screw, which allowed one part of the heat lamp to sag from the
other.
The witness observed the wires they claim were exposed, but
the insulation was in good shape; there was no danger in allowing
one section to hang down to expose the i~sulated . wires. A person
could not get shocked by this condition, so it was not a serious
danger.
The wires running to both ends of the heat lamp were in~
sulated .because the lamp gets hot. There would be no danger in
the fact that a screw was missing allowing one section to hang
down exposing the insulated wires. No shock was possible if
someone touched the wires. Missing covers are not a serious
danger because it would be extremely hard for a man to make
contact with these wires (Tr. 422-425).
Order No. 3227161 (failure to have a mine map): Mr. Defa
did not think this was a big deal because one could see the
escapeways from the underground portion of the mine. The secondary escapeway is four and one-half feet long, while the primary
·escapeway in the intake is two or three feet longer. Inspector
Farmer said he wouldn't write a citation; Mr. Marietti disagreed.

839 .

Aba·t ernent occurred when the oncoming shift took a map underground and posted it in the kitchen. These miners were all experienced. Every six weeks the miners travel one of the escapeways
and the next six weeks the other escapeway. CW has fire drills
every 90 days to review the procedure.
If a person is at the very back of either of these escapeways, he can see the surface from both. The miners were not
questioned if they knew how to get out of the mine. Inspector
Farmer expressed aggravation that this citation was writteri. No
danger was involved in the situation (Tr. 427-428).
Order No. 3227162 Cpre-shift .exam): At the time, Mr. Defa
was both superintendent and shift foreman responsible .for the
p~e-shift exam.
The man responsible for the pre-shift was Max
Hanson, the foreman on the preceding shift. Mr. Hanson had done
the pre-shift and he was on his way out when Mr. Farmer came into
the mine. He told Mr. Defa the first right and first left
entries had not been bolted as was needed. He was to then go
outside and write it in the book. When the inspectors arrived,
they informed the witness there was no pre-shift in the book.
Mr. Hanson did not write it in the book. During the inspection they found · Mr. Hanson's time, date and initials in the face
area and Mr. Defa pointed this out to Mr. Farmer, who then
entered this pre-shift in the appropriate book. The entry was
made after midnight. Mr. Farmer wrote the violation because the
proper entry was not in the book.
Other than two areas that needed to be roof bolted, there
was nothing the pre-shift examiners should have entered in the
book. Inspector Farmer and Mr. Defa did a complete new pre-shift
examination. Other than the accumulation and the guard missing
on the feeder breaker, Mr. Farmer did not point. out anything else
that needed correction. He didn't refer to any other .notices of
violation. Mr. Farmer abated the violation by saying the preshift had apparently been done adequately because he was there
and it had been recorded. Mr. Defa did not see any danger in the
way Mr. Hanson had recorded it, nor any danger in not recording
the results in the book. They took care of these conditions (Tr.
429-432).
Order No. 3227163 (accumulations): The witness was present
when the ins-pectors pointed out the combustible materials in a
small area. Also, this was a new mine in this seam with only two
entries into it. They were in the process of trying to mine a
new intake portal out. They were cramped for storage area and
had only one ingoing roadway. As noted, there was some roof bolt
resin·stored in the area as well as fire hose, pipe fittings, and.

also the oil storage.

84Q

Trash was also brought out of the face area to a collecting
point at the end of the shift. One problem .was there was no
roadway into the area. and everything outbound had to be carried
to the surface by hand. · The accumulations had been carried to
the surface on the previous shift.
There were 11 five-gallon cans full of hydraulic oil stacked
with the rest of the supplies. There were also two pallets of
rock du~t and a fire valve. The storage of the oil was temporary
because the company usually kept what they would use through
24 hours, two production shifts • . In addition to the 11 five· gallon hydraulic cans, full cans were stored in their original
containers. The 24 cardboard boxes of roof bolts used underground were . in their original boxes.
The four boxes of fire hose were in their original containers. Mr. Defa did not recall seeing any cans dripping oil
but this coal mine is extremely wet. These cans were used at
the first of the witness's shift when he came on. The continuous
miner was low on oil and one of the buggies had to have oil
added. All of the empties had been consumed in his shift. The
five empty cardboard boxes had contained roof bolt resin. A good
portion had been used during his shift.
The boxes being dripped on were definitely wet, due to the ·
water in the mine. If Mr. Defa told Mr. Marietti the shift had
not roof bolted during the spift, he (Defa) lied, because the
roof had been bolted. They were on a 20-foot cycle. They •were
three hours into his shift and had 40 buggies of coal, so they
would have had to have. mined at least three faces of coal. There
was no danger of fire _from accumulations because there was no w~y
to ignite a fire due to the wet conditions •. This are. was a~so
rock dusted. There was no other danger at all (Tr. 433-438).
order No. 3227166 (accumulations on the roof bolter): The
witness had seen the roof bolter but was not aware of this item
until the next day. Mr. Farmer did not claim it had to be
cleaned off. It is hard to mine coal and not get a film of accumulations. The continuous miner generates a certain amount of
coal dust so one of the main purposes of the return entries is to
provide an exit for the accumulated dust and methane. C.W.'s
maintenance program requires that all electrical equipment be
cleaned off and washed with water during the two maintenance
shift. In the last ten years, there may have been an occasion
when it was not done. This violation notice was not proper
because the equipment was cleaned at the last maintenance shift.
Mr. Farmer didn't think there were many accumulations on the roof
bolter . In fact, there was water dripping on the bolter so any
accumulations would have been extremely wet. Inspector Farmer .
walked by it and did not say anything.

841

Mr. Hanson had also written his time, date, and initials on
the cab of the roof-bolting machine. lt was believed that
Mr. Atwood, who was in charge of maintenance, would have seen
the equipment. Mr. Defa called Mr. Stoddard, the president of
the company, to look at things because he did not agree with the
accusations being made (Tr. 438-443>.
Order No. 3044314 (loose coal and fines): The conditions
were seen by Inspector Farmer and the witness. The tail roller
protrudes into the mine exactly 4! feet. The violation could
not have been for 14 feet, because the belt extends only a total
of 4! feet into the mine. The only thing they could decide was
that a lump -of coal had been caught in the hopper. Normally
c.w.•s maintenance program would have cleaned the belt on the
maintenance shift, especially at the transfer points.
Mr. Defa did not walk by this particular point on this shift.
In the previous shift, 24 hours earlier, the same problem existed
and they cleaned it up. He believed the pre-shift or on-shift
book states these things. The pre-shift examiner did not tell
Mr. Defa there was a problem. These accumulations could have
occurred within five minutes, if something were caught in the
hopper.
The next area divided loose coal and fines on the outby
side of the stopping through which the belt runs 26 inches deep,
5 feet long, and 5 feet wide (Tr. 445). In this outby area it
would Qe on the same belt just out from the -stopping and continuing to the surface. Mr. Defa helped the inspector make the
measurements and wrote them down, ·so they are believed to be
accurate. Mr. Gibson was not present when the measurements
were taken.
The cause of accumulations: There was a small pile on one
side of the stopping and _another on the other side. There was a
limited amount of clearance where the belt traveled through the
stopping. This accumulation could be the result of an oversized
lump of coal being weqged betwe~n the belt and the stopping. It
could happen in five or ten minutes. Based on his experience in
a mine, it could have happened in a short time during his shift.
Area No. 3 (accumulations of loose coal and fines in front
of the feeder breaker 28 to 15 inches deep for 35 feet long and
20 feet wide): This area is a big mud hole. The water was
approximately six to eight inches deep. The loose coal was
definitely saturated with water and ice, mostly ice. On occasion
they would clean it up during a production shift. Mr. Defa was
not sure when it would have been cleaned up but it would have
been on the day maintenance shift. It was not cleaned on his
shift (Tr. 449).

842

Area .No. 4 (the crosscut at the piggyback spot distance of
10 feet long X 6 feet wide, and up to 10 inches deep): This is
the area where one shuttle car was dumping into the back of the
other shuttle car. Spillage always occurs. At the far end away
from the transfer points he doubts if the depth was more than an
inch . He had cleaned it out again when the inspectors carne in;
this would have been done for the second time on his shift. They
were about three hours into Mr. Defa's shift.
Clearance for the buggies is about nine inches. If there is
a 10-inch accumulation, it must be cleaned up. The coal was wet.
The area may not have been rock-dusted, but there was rock dust
on both sides of the ribs (Tr. 443-450).

·...-.

Order No. 3044314 (accumulation of loose coal and coal fines
in the left room outby the last open crosscut): This area was
just in from the piggyback area. There was actually a water hole
the width of the entry. The accumulations were in the water.
However, the ribs were well rock dusted but the floor was covered
with water. With the company's maintenance program in . this area,
it would be cleaned on the maintenance shift. There was no fire
danger from this accumulation.
There was an accumulation of loose coal and fines in the
light room behind the line curtain; actually, this was in the
immediate return. Normally, the continuous mining machine leaves
a small windrow along the rib line. The left side is easier to
keep clean than the right side. The ventilation curtain prevents
access. As a result, the maintenance shift cleans up this area.
There was wet rock dust thrown behind the curtain at the time the
company was m1n1ng! This was outby the line curtain for approximately 24 inches. The line curtain is fireproof. There was no
danger of co~bustion.
No. 7 (accumulation of oil and oil-soaked coal): This was
on the feeder breaker machine. Inspector Farmer pointed out to
Mr. Defa that there was gauge broken off and was leaking oil.
It had been broken off a long time, maybe during five or six
loads of coal. The witness judged the gauge had been broken off
within the previous hour. This occurred after the shift began
and after the pr:e-shift exam . If this had not been pointed out
to the inspector, the feeder breaker would have run out of oil
before too long. If not, the maintenance shift would have seen
the problem.
There is no way this could have been avoided. There is
no danger of fire in this area because it is extremely wet.
However, this is a fire outlet and there are two extinguishers
and 250 pounds of rock dust at the location.

843

..

On the feeder breaker itself there ~s a fire suppression
system plus the belt that has its own system.
TWo of the areas, that is, the water hole and the piggyback
area, were in the intake. The - area behind the line brattice
would be in the return. The remainder of the areas under discussion would be in the neutral air which is _fed directly into a
return about 30 feet from the tailpiece . It had two panels that
are lowered approximately 12 inches, which would leave a hole of
24 by 12 inches. If any air did "happen to come through that way,
it would bleed into t~e return. The regulator that bleeds off
this area into the return was operable.
.
None of these violations constitute unwarrantable failure.
Farmer went over each area to observe the wet condition (Tr.
44)-459).
Order No. 3075922 (accumulation on the m1n1ng machine) :
Mr. Defa was not present when the inspectors checked the mining
machine. The witness was with Inspector Farmer at the time.
Mr. Farmer and he walked into the area while they were doing the
pre-shift examination and the other inspectors mentioned the
amount of accumulations present. Mr. Defa pointed out that there
definitely was rock dust in the accumulations, which he estimated
to be about 50 percent. That was one of the times Mr. Defa was
called a liar. Inspector Marietti stated he -didn't feel Mr. Defa
was concerned about the safety of the miners since he had let
such conditions exist. · Inspector Farmer made no comments.
Inspector Farmer did not feel that the continuous miner warranted
a notice of violation.
In Mr. Defa's opinion, a notice of violation should not have
been issued because there was no potential danger here. With an
accumulation of 0 to l inch, a great deal of rock dust presents
no hazard. However, if the entire machine is covered with l inch
of coal float dust and no rock dust then there is a potential
hazard.
The cleanup program on a continuous miner machine was the
same as on the roof bolter, that is, it would be washed on the
maintenance shift. This would occur directly after my shift.
An employee filed the complaint in this case because he
bragged about it to several people at the mine. He had been
terminated two days before the inspection (Tr. 459-463).

844

;.·

concerning the heat lamp violation: In ~he kitchen area
there was a metal table 2 feet wide and 6 feet long. Mr. Defa
looked at the area during the inspection and immediately afterwards. There was nothing on the shelf below the heat lamp. In
addition, there was nothing in the aluminum foil.
After an inspection Mr. Farmer left because he didn't agree
with the way Mr. Def·a was being treated.
·
During an inspection, it is normal procedure to go along
with the inspector. Inspector Mar-ietti has always been very
thorough; there isn't too much he misses. In this case, he did
not attempt to take any rock samples or combustible content
samples. Mr. Farmer, however, did take such a sample (Tr .
463-465) •

.·..:· .....

~. ~ .

Rock dust is normally while and has a gray tint. Someone
looking at a continuous mining machine could not tell if it was
rock dust mixed with the coal (Tr . 467). Mr. Defa arrived at the
mine about 9 o'clock on January 28, 1988, and looked at the preshift book. There had not been a pre-shift. When Mr. Defa went
into the mine, he passed Mr. Hanson on the way out (Tr. 468).
He believed there were six men working that night in the
working section. He was in the area about three hours before the
inspectors arrived. During the three ·hours he was in the section
but not directly at the miner. He traveled the mine (Tr. 469 >.•
There was one condition Mr. Defa considered hazardous from 9
to 12 p.m., which was the accumulations in the piggyback area of
spillage, so they cleaned it up .shortly after the shift started.
He was returning to the area to check it again when the inspectors arrived. The piggyback area is the one referred to in Order
No. 3044314 (Tr . 470).
The accumulations Mr. Defa saw with Mr. Farmer were excessive but were not a danger because of the wetness of these areas.
He would say they were not excessive under the circumstances.
Any accumulations left over at the end of Mr. Defa's shift would
be cleaned up by the maintenance shift (Tr. 472-473).
Inspector Farmer did not believe the escapeway map was a
violation. Inspectors Gibson and Marietti had a different
opinion than Mr. Farmer.
Mr. Farmer wrote Order No. 3044314. He designated it as
"S&S" and unwarrantable. He disagreed with that characterization
(Tr. 474).

845

During the three-hour period from 9 to 12 p.m., they had
used the roof bolting machine. The operator was Robert Shumway.
The operator had bolted in three places and had put in approximately 70 bolts. He also bolted places indicated by Mr. Hanson
in his pre-shift (Tr~ 475). He remembered Mr. Hanson telling him
about the roof bolts but did not recall his telling him about
anything else found on the pre-shift.
He observed some accumulation on the roof bolting machine
and was sure there was a significant amount of accumulations (Tr.
476).
He recalls looking at the roof bolter during the inspection
and he found Mr . Hanson's initials, time, and date on the machine.
There may have been a skiff, that is a film, on the machine. It
wouldn't have gotten your . hands dirty if you touched it (Tr. 477).
He did not dispute that there were 18 empty five-gallon hydraulic
cans in that area (Tr. 477) . They used at least 18 five-gallon
cans during the first three hours of the shift. The empty cardboard boxes contained resin from roof bolting activity (Tr . 477).
He didn't believe the accumulation of oil and empty cans
or cardboard boxes were a hazard or a danger because the area was
wet . There was no possible way for a fire to ignite. There was
a great amount of oil there and the cans do not hold a lot of oil .
All of the cans in the area were empty . The full ones were
st~cked up off to the side.
There was a small 110 pump .i n the
area. Mr. Defa removed it at the inspector's request (Tr. 478,
4 79).
The pu~pose of the pump was to pump water but it was not a
permissible pump. This area was right on the edge of the. rock
slope that returned to the upp~r seam •
., It is the responsibility of the pre-shift examiner to make a
pre-shift. Since January 1988 that would be Mac Hanson, who was
a shift foreman (Tr. 480).
The operator is responsible for a mine map to be posted.
Mr. Defa would be the one responsible on his shift (Tr. 481).
In 1972 Mr. Defa took a position as foreman. He received
violations for the map not being up-to-date. There was an occasion when they received a violation because the engineer had not
certified it as required every six months. The purpose of the
map is to show the escapeways . It is not too important in this
section because it would be hard to show on the map 2! feet on a
scale of 200 feet to an inch (Tr. 482, 483) .

846

This escapeway changed after the company completed its
intake entry, otherwise the escapeways remain pretty much the
same (Tr. 483, 484). In this mine the intake is the one escapeway and the return is the other escapeway. The miners receive
new miner training plus weekly safety meetings and regular fire
drills; they also travel these escapeways every six weeks. New
miner training includes training in the escapeways and what to do
in case of an accident or a hazard. Several years ago
Mr. Marietti withdrew miners for not being trained (Tr. 484).

Concerning the heat lamp: Mr. Defa did not see any hazard
about its condition, nor did he see any danger to anyone being
shocked or injured' but he did not dispute that ·there was a
violation of a mandatory standard. He disputed the severity of
the violation as an unwarrantable failure.
The kitchen or heat lamp is located where most men go to eat
lunch during their shift (Tr. 485).
The transformer was installed three years ago. When you
push the red button on the transformer you can hear it turn off
(Tr. 486 >. There is a safety device which shuts off the fu"e l.
If an electrician works on a piece of equipment, he has to get a
handle (Tr. 487). The company has not made any changes on the
transformer since it was acquired (Tr. 488).
Anyone could change the instantaneous setting but he was
never told it was done by an ex-employee. M+. Defa is not a
certified electrician. A qualified person must change any
instantaneous trip (Tr. 489) . For the instantaneous trip,
Mr. Defa disput~d that it is unwarrantable (Tr. 490).
Messrs. Atwood and Tucker did the weekly electrical examinations; they recorded it for every single week except the one
when the inspector appeared. The last date in the book was
January 15, which this was two weeks earlier (Tr. 491>.
Mr. Stoddard is one of the owners of C.W.
His son and
nephew work at the mine. Mr. Defa's son and nephew also work at
the mine (Tr. 495).
Mr. Defa is the safety director at c.w. and has been for
eight or nine years. He does not own an interest in the mine
(Tr. 496>.

•

There were 30 employees employed _at the mine at the time of
the inspection.

847

NATH~ ATWOOD, a certified electrician experienced in
mining, has been employed by C.W. since November 1971. He also
serves as the shift foreman <Tr. 506-508) •.

Mr. Atwood started doing the weekly electrical examinations
the week following the 15th. John Tucker was the previous examner. Mr. Atwood agrees he did not record the examination on the
22d. He was new and forgot to do it. There was no danger to
anyone in not recording the inspection (Tr. 506-511).
Concerning the instantaneous setting set at 480 degrees
rather than at 300 degrees: The witness was responsible to see
that this. trip was properly set. Mr. Atwood could not find out
who could have set the trip incorrectly. He would have found and
corrected this condition the morning of the MSHA inspection (Tr.
51J_-515).
Order No. 3227153 (transformer): Mr. Atwood is responsible
for abating the violations as cited. This condition was pointed
out by Mr. Marietti or one of the shift people.
When they were working on this transformer, Messrs. Marietti
and Gibson were present. He removed the cover. There was one
bolt in each cover. He agreed that two bolts were mis~ing. You
had to remove one bolt to remove a cover. The cover weighs about
100 pounds. That day he did not locate the missing bolts. The
previous week the bolts were in the covers. He knows of no
reason why anyone would remove them. He did not remove them.
The cover was noticeably bent. · After the power was off, he
measured the distance from the energized part in the transformer
to the nearest part. The distance was at least three inches.
There was .a greater distance than between the bus bars. This
cover was made of heavy metal and not easily bent. No one could
pushed the cover closer to the energized parts.
Mr. Atwood did not consider the missing bolts a dangerous
situation because a bolt still secured the lid. It h.a d to be
removed before the plate could be lifted off. After examining
the bad cover it was apparent there was no danger.
Concerning the disconnecting handle for the plate switch:
Mr. Atwood keeps a handle that fits into the transformer in his
vehicle. There is no danger to anyone because of a missing
handle since there is a red emergency button that cuts the power.
It is considerably easier to push the button than to turn the
switch off. No one on his shift would use a handle to visually
disconnect the transformer. The handle he used is kept in his
tool box or in his vehicle. There is no danger if that handle is
not on the handle sprocket.

848

The witness does not recall the transformer ever having a
handle attached to it. The inspectors had viewed it when they
went through the mine. No one ever said there should be a handle
on it.
Concerning lid switches: When the witness lifted the
covers, he was able to examine the lid switches. They were
hooked up. He removed the switch, pulled it apart, and .showed
Mr. Marietti the corrosion inside the switch. The equipment was
properly wired, and he pointed that out to Mr. Marietti. They
discussed the corrosion in the switch. No one would ever take
the cover off when the power was on. The transformer hums. If
the cover were taken off, the transformer would disconnect the
power and lock it out. By not having a safety switch operating,
the witness could foresee no danger to anyone. There were other
transformers in the mine that do not have switches on the lids.
They operate in the same manner as this transformer.
Mr. Atwood is familiar with the leads from the 995-VAC bus
bar. The wires which were 4/0 had been cut but not changed by
any personnel of c.w. The power from the transformer operates
the continuous miner which· requires a smaller 2/0 wire. The
wires that were there would be in excess of the carrying capacity
of a 2/0 wire even in cut condition. The cut wires presented no
danger.
·
This should not have been an unwarrantable violation (Tr.
511-524).
Ord.er No. 3227155 (heat lamp): Mr. Atwood abated the heat
lamp violation when he first observed the condition the day of
the inspection. He had inspected this at his last electrical the
previous week. At that time he noticed the :covers were there and
the screw was not missing. A screw may not have been taken out~
but may have fallen out becaus.e these heat lamps are of poqr
design and vibrate. He would not have noticed this in a preshift exam because the heat lamp gives off a bright light. Normally, the missing covers on the ends would not be seen, but the
witness examined this at the weekly electrical exam. He turned
on the heat lamp to make the examination.
A missing screw, however, presents no danger. Some wires
had been dropped down but they were insulated with good quality
insulation. No one could have been shocked or burned by contacting the wires.
The elements in the heat lamp and the screw connecting the
elements recess about ; inch into a porcelain part. This would
be difficult to reach. If someone did that their fingers would

849

~

get hot from the heat off of the lamp. ·A person would purposely
have to put a finger through there. No one would accidentally
touch the elements when warming food.
The danger of the covers was not serious. The wires were
insulated and a person would not purposely want to touch the end.
Mr. Atwood could not explain why the covers had been removed (Tr.
524-528).
Order No. 3227163 (combustible material): Mr. Atwood
observed the .condition before it was changed . The accumulations
looked normal. This is the normal amount of garbage from a shift.
The area of the accumulations was very wet. The water came from
the floor and the roof. The area had been rock dusted.
There was a fire valve a pillar away or about 85 feet. The
transformer was 92 to 150 feet away. There were two extinguishers at the transformer. There were two ballasts of · rock
dust in paper bags. The witness felt this should not have been a
violation nor should it be unwarrantable (Tr. 529~531).
Order No. 3227166 (roof bolter): The electrician observed
the roof bolting machine that day. It was cleaned on his shift .
When he looked at it there was about a shift's worth of dust on
the machine, which is acceptable.
Mr. Atwood did not take any measurements. The area was wet
as were the accumulations. The machine accumulations were made
up of rock dust rather than coal dust. There was no danger and
this should not have been a violation nor should it have been
unwarrantable . The trailing cables trip did not affect the roofbolting machine . The ·machine has a separate circuit breaker (Tr .
531-533).
. Order No. 3075922 (accumulations of loose coal and coal
fines .on continuous miner): Mr. Atwood observed this condition .
It appeared there was a normal amount of coal d·u st and rock dust
on the machine. The rock dust was obvious and the coal was wet.
The mining machine was cleaned during his shift. The accumulations were not significantly different from any other maintenance
shift. These machines are stopped during a maintenance shift .
Mr. Defa is a very safety-conscious foreman. The accumulations on the miner were non-serious; no danger of combustion
existed (Tr. 534-536).
Order No. 3227202 (escapeway): Mr. Atwood has been in . and
out of the mine on a regular basis since June 1987. There has
been no new construction or any changes in the escapeway from
850

' .

:~

June 1987 through January 1988.
been installed (Tr. 536-537).

No new pillars or supports had

Mr. Atwood went through the escapeway on January 28th to
look at the belt at the processing plant. He was also sure he
went through the escapeway around February 11, 1988 (Tr. 537-538).
The escapeway was the same on February 11, 1988, as it was in
June 1987. He disagrees with Mr. Huggins' testimony. There was
one continuous min,r in the lower seam in January 1988. He did
not remember any sprays missing from the machine on January 29.
He believes wet coal can ignite (Tr. 538).
Some stockpiles outs~de a-mine can catch fire~ He has usually seen rock dust on the miner and the roof bolter. On the
miner he ran his fingers through the quarter-inch to zero and it
was obvious there was rock dust mixed with coal. He would guess
it was 50 percent rock dust (Tr. 539). On the roof bolting
machine he saw coal dust mixed with hydraulic oil in a normal
amount (Tr . 540). The normal amount he saw was not particularly
heavy for those two shifts (Tr. 540-541).
On January 1988 each shift carried out its own garbage . If
an excessive amount was there the men would make more than one
trip (Tr. 541-542).
Or4er No. -3227163 (oiland cardboard boxes>: This condition
was normal for one shfft. c.w. normally stores rock dust in an
area that is wet. The heat lamp is not supposed to be lef't unattended (Tr. 543). Anyone can turn on the heat lamp. He examined
the lamp during the weekly examination as noted on January 22,
.
1988. He noticed the cover plates were on at that time (Tr. 544).
Somehow they were missing at the time of the last inspection. It
was n.o t recorded in· the book -somewhere that the· plates were missing on the heat lamp CTr. 545). The condition inside an enclosure was· not seen because it was behind the · cover (Tr . 545·-546).
Order No. 3227153: The law requires bolts on the covers
(Tr. 546). In his electrical inspection on January 22, he noted
the dented cover but did not feel it needed to be corrected.
Order No. 3227149: Prior to January 29, the trip device
had been tested to determine if it tripped properly. The test
indicated proper tripping <Tr. 548). Mr. Marietti is a fairly
good inspector and in the past he has helped the witness with
electrical training.
The continuous mining machine will hold over 100 gallons of
hydraulic oil and it is not unusual to add 18 to 30 gallons
du~ing one shift (Tr. 550).

851

The two shuttle cars, the feeder breaker, and roof bolter
also use hydraulic oil (Tr. 551). Normally shuttle cars would
take five gallons per car and the same amount for the feeder
breaker. This whole section was wet (Tr. 551).
In this area of Emery . County, Mr. Marietti was notorious for
writing a citation w~en another inspector would not do so (Tr.
552).
553).

Mr. Atwood did not know what the cans were used for (Tr.
Eighteen cans would hold 90 gallons of oil (Tr. 553).

BILL WEAVER STODDARD, President of C.W. Mining Company, is
a person experienced in mining for over 42 years. He has
assisted or gone with MSHA personnel on many inspections in the
past. He received his foreman's papers in 1960.
On January 29, 1988, Mr. Defa called him and requested that
he come to the mine. Mr. Stoddard arrived between 8:30 and 9
o'clock. Mr. Stoddard did not see Mr. Farmer as he apparently
had gone home.
Mr. Stoddard was there when Mr. Turner arrived. Mr. Defa
was not too ·happy about how the inspection was going and the way
he was being treated. He stated he had been called a liar, a
potential murderer, and that he wasn't qualified to hold ·the
positions he had. When those statements were made, Mr. Marietti
and Mr. Gibson were outside.
Each of the inspectors wrote some of· the violations. They
complained about Mr. Gibson's or Mr. Marietti's writing ·one and
then having Mr. Turner sign it. He did not consider this to be
fair. Mr. Turner had not observed the violations . in his
20-minute t~ip through the mine.
·
He went underground to see the conditions for himself - to
see if it was as bad as claimed, as he didn't. want his mine to be
in bad shape • .Mr. Stoddard was alone when he went underground.
Order No. 3227202 (escapeway): Mr. Stoddard submitted the
letter to MSHA requesting a variance. Before submitting the
letter, he had an MSHA inspector assist him in running a test to
see if it could be traveled safely. Mr. Turner was the inspector.
He indicated a variance could be obtained if a stretcher could be
carried through the area; it apparently passed the test.
·
Mr. Holgate, in Denver, told the witness that he would get a
letter from the Orangeville office to verify this. When the test
was made, Inspector Huggins sent his letter and Mr. Stoddard
replied.

852

The witness did not see Inspector Huggins' letter.
did not know the width of the escapeway.

Mr. Stoddard

At the time of the first test until February 1988, the
escapeway had not been changed in any manner nor had any roof
supports or wall supports been added (Tr. 560-563).
Mr. Stoddard observed the 1000 KVA transformer and saw
its bent cover. This condition did not pose any danger.
Mr . Stoddard at one time was a certified electrician. Be saw
nothing serious about the switch on the lid, cutting of the
wires, and the missing handle. They did not pose any danger to
anybody. The bolt~ missing from the cover plates would be a
technical violation.
He didn't see any danger in connection with the heat lamp
before it was repaired. There was no danger in the covers not
being on or a screw being missing. Mr. Stoddard agrees that it
was a technical violation because the covers were off.
Mr. Stoddard di d not consider the heat lamp to be an
unwarrantable failur·e (Tr. 563-565).
There was some rock dust on the ribs .
Order No . 3227163 (combustible material where various materials were stored): Mr. Stoddard observed this condition, which
appeared to have the normal amount of refuse but it did not constitute any danger. This area was excessively wet. The area had
been rock dusted and the ribs were wet as well as the rock dust.
The roof was drippiriO. The standard practice a~ c.w. is that if
there is garbage in one area, it is removed with each shift . ·The
roof bolting machine was under normal conditions for two shifts .
and other inspectors have seen this condition and have not written a violation. There was no danger as the accumulations were
wet. In fact, water was running out of several roof bolt holes
(Tr. 565-568).
·
Order No. 3044314 (accumulations of coal and fines arotind
the tailpiece of the belt and the feeder breaker): Mr. Stoddard
looked at this area and these accumulations had probably occurred
during the shift. There was no indication they had been carried
over from a previous shift. Water running out of the port hole· .
would freeze, but the water had not been there long enough to
freeze.
Mr. Stoddard was familiar with the piggyback situation and
also observed the continuous mining machine. He was accompanied by Mr. Atwood. It was obvious there was a lot of rock dust

853

and float ·dust on the miner. Mr. Stoddard did not see any accumulations greater than a quarter of an inch. There were no fines
and any lumps of coal there were very wet. The area appeared to
be rock dusted. The accumulation there could have accumulated in
a three-hour period and no danger was involved for ~he personnel
underground.
After looking through the area underground, Mr. Stoddard
did not think the condition was abnormal1 it was, in fact,
normal.
In Mr. Stoddard's opinion, Mr. Defa is a good foreman.
There have never been any problems with his safety t'actics.
After hearing the testimony in this case, Mr. Stoddard would have
no hesitancy about having his boy continue to work on Mr. Defa's
shifJ.
·
Since this inspection, the witness talked to Mr. Farmer
about the conditions that existed in the mine. Two weeks ago
Mr. Farmer said that no one had talked to him about the hearing.
He said the inspection had been conducted in a very unprofessional manner. He thought Gestapo. tactics had been used.
Mr. Farmer also indicated he was still employed by MSHA.
He also stated he didn't like the way Mr. Defa was treated
when he was called a liar, a potential murderer~ and not qualified to be superintendent (Tr. 568-574). ·
Mr. Farmer also mentioned the weekly electrical inspection.

He stated that the inspection had been made, only not recorded,

and he felt this was not an unwarrantable violation. Mr. Farmer
·was also upset about the map not being in the kitchen. The .
escapeway was only 41 feet long. Miners could drive their shuttle car to the feeder breaker and see .daylight outside each .time.
Mr. Farmer didn't feel the failure to have a map was serious.
Mr. Stoddard was critical of the fact the Secretary had not
brought in all of the inspectors who issued citations in this
case.
The entries in this mine are about 600 feet from the surface.
It would take Mr. Turner about 20 minutes to walk in and back out.
Mr. Stoddard did not know of any complete inspection with a mine
this size that would take as long as this particular inspection.
At this inspection MSHA appeared to pull every cover and
check everything (Tr. 574-577).

854

In cross-examination, Mr. Stoddard stated that Mr. Farmer
didn't say he was terminated but said that he was "fighting with
them" and was in litigation . Mr . Farmer was in the process of
getting his jobback and getting light duty (Tr. 579). ·
Order No. 3044314 (accumulations) : Mr. Stoddard saw nothing
that would have been caught in the feeder to cause a spill of
this magnitude (Tr. 582).
The witness· considers a violation to be unwarrantable if it
is excessively dangerous (Tr. 582-583).
He did not know the width of the escapeway in June of 1987
but its width was the same in February 1988. He also didn't
know what the measurements were. Other than as a President, he
has no financial interest . in c.w. . He is paid a salary and does
not know who owns the company (Tr. 584-585). Mr . Stoddard is not
involved in any other business 'but has been doing consulting work
in Price, Utah (Tr . 586).
FRED L. MARIETTI recalled (Tr. 587).
He saw Mr. Stoddard about 8 : 30 to 9 a.m. at the continuous
miner. He went to the roof bolter and cited it. Mr. Stoddard
then accompanied the witness out of the .m ine (Tr . 588) .
Since January of 1988 he has discussed the violations with
Mr. Stoddard at the office of c.w. Inspector Huggins was also
present (Tr . 589) . Mr. Stoddard said with these violations they
(MSHA) "caught us with our pants down . " He was also glad they
vacated them ·because he didn ' t think it was right that Inspector
Turner had sign~d them and he would have contested them ·anyway.
This conversation about "pants down" was two or three days
and maybe in the first week after the orders were issued (Tr.
591) .
BILL W. STODDARD recalled:
Mr. Stoddard does not recall the conversation with
Mr. Marietti where he admitted the violations occurred. He
didn ' t think he ever told the inspectors c.w. got caught with
their "pants down."

855

CONTENTIONS AND DISCUSSION
I.

c.w. contends that Citations/Orders Nos. 3227145, 3227149,
3227153, 3227155, 3227161, 3227162, and 3227166 should be
vacated, as they were not properly issued.
In support of its. position c.w. relies on certain statutory
provisions, . namely,
30 u.s.c. § 814(a), which provides:
If, upon inspection or investigation, the Secretary or
his authorized representative believes that an operator
of a coal or other mine subject to this chapter has violated this chapter, or any mandatory health or safety
standard, rule, order, or regulation promulgated pursuant
to this chapter, he shall, with reasonable promptness,
issue a citation to the operator, and
30 u.s.c. S 815(d)(l) which provides:
If, upon any inspection of a coal or other mine, an
authorized representative of the Secretary finds that
there has been a violation of any mandatory health or
safety standard, and if he also finds that, while the
conditions created by such violation do not cause imminent danger, such violation is of such nature as could
significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health
hazard, and if he finds such violation to be caused by
an unwarrantable failure of such operator to comply
with such mandatory health or safety standards, he shall
include such finding in any cita.t ion given to the operator under this chapter.
Further, c.w., citing 30 u.s.c. ·sl4(d)(l), asserts the
authorized representative must "find" a violation exists and said
inspector must further "find" S&S and unwarrantable failure.
The evidence on this issue indicates Inspector Farmer left
the mine because he was not feeling well. Inspector John R.
Turner was directed to replace him. Mr. Turner did a quick
walk-through of the mine but observed none of the conditions
giving rise to the above-cited orders. However, Mr. Turner
issued the orders based on what Mr. Marietti or Mr. Gibson told
him. He signed the orders at the direction of his supervisor .

856

c.W.'s position is contrary to established Commission_precedent. The Commission has ruled that an inspector may sign a
citation even where his supervisor made the determination that
a violation existed. Peabody Coal Company v. Mine Workers, 1
FMSHRC 1785 <1979). The Commission has further determined that
an inspector need not view a violation in order to write a
.
citation. Instead, an inspector need only believe that a violation has occurred prior to issuing a citation. Arch Mineral
Corporation, 5 FMSHRC 468 (1983).
In supppor·t of its position C.W. relies on Pennsylvania
Glass and Sand Corporation, 1 FMSHRC 1191 (1979). Tne cited case
is not controlling. Witnesses Marietti and Gibson observed all
violative conditions and testified extensively as to the conditions they observed.
II.
c.w. further states that Citations/Orders 3227202, 3227163,
and 3075922 should be vacated because the Secretary did not meet
her burden of proof.
It is necessary to individually consider these factual
situations as to these three orders.
Order No. 3227202: This order concerning an escapeway
involves a credibility issue between the parties.
Inspector Huggins testified that in June 1987 the escape.:..
way was 32 inches wide. When he returned in February 1988 additional structures, timbers, etc;, has reduced the average width
to 24 inches. On the other han~, witnesses Defa, Atwood, and
Stoddard jndicated the escapeway had not changed ~rom· when it was
approved in June 1987.
·
I credit c.w.•s evidence~ Messrs. D~fa, Atwood and Stoddard
all indicated no changes had been made in the escapeway. These
witnesses working in this small mine on a daily basis would be
knowledgeable as to any changes in the escapeway.
On the other hand, Inspector Huggins had not been in the
mine since the escapeway was approved. In addition, he relied,
in part, on an MSHA memorandum. The memorandum refers to a width •
of 32 inches but such evidence is not persuasive. The document
was never circulated. to any c.w. personnel. As a result, its
evidentiary value is highly questionable·.
For the foregoing reasons, Order No. 3227202 should be
vacated.

857

order No. 3044314 (accumulations): The accumulations
described in connection with this order are a dangerous hazard to
the miners. c.w.•s defense that the condition accumulated during
a single shift cannot prevail. The regulation provides that
accumulations shall be "cleared up and not permitted to accumulate in active workings." This was not done.
order No. 3044314 should be affirmed.
order No. 3075922: This order alleged accumulations on the
continuous miner. On the credibility issues, I credit c.w.•s
evidence. The operator's witnesses testified that most of the
accumulations were rock dust and not coal dust. One would expect
a continuous miner to acquire some accumulations as a result of
..the mining process itself.
On the other hand, the Secretary's evidence indicates the
accumulations were "from 0 to i inch deep." While the expression
of "0 . to i inch" may be a shorthand used by inspectors, ."zero" is
still "zero." Such a formula can easily equal "no" or "minimal"
accumulations.
Order No. 3075922 should be vacated .
order No. 3227162 (pre-shift examination not recorded):
At the beg1nn1ng of the inspection Messrs. Marietti and Gibson
entered the mine together. Mr. Defa, the c.w. foreman, accompanied Mr. Farmer, who, he understood, was doing th~ inspection.
Mr . Farmer was underground for six or seven hours and he
generally observed the same conditions as Messrs . Marietti and
Gibson. Before Mr. Farmer left, he issued Citation No . 3044311
(Exhibit R-1). Mr. Farmer's cita~ion was dated January 29, 1988,
at 0005 hours. He terminated the citation at 0310 the same day.
Mr. Marietti was unaware that Mr. Farmer had written Citation No.
3044311.
It appears from the uncontroverted evidence that Citation
No. 3044311 (Exhibit R-1) and Order No. 3227162 involve·d the same
factual situation. The citation and order are duplicative.
For this reason, Order No. 3227162 should be vacated.
III.
c.W.'i final contentions attack the Secretary's findings of
as to certain orders as well as her findings of unwarrantability as to all of the orders. c.w.•s further position that

S~S

858

only nominal penalties should be assessed requires an assessment _.
of appropriate penalties where a violation has occurred.
The civil law is well established as to S&S, unwarrantable
failure and penalty criteria.
SIGNIFICANT AND SUBSTANTIAL
The Commission has indicated that a violation is properly
designated as being of a significant and substantial nature if,
based on the particular facts surrounding the violation, there
exists a reasonable likelihood that the hazard contributed to
will result in an injury or illness of a reasonably serious
nature. Cement Division, National GyPsum, 3 FMSHRC 822, 825.
(April 1981); Mathies Coal Co., 6· FMSHRC 1, 3-4 (January 1984),
aff'd, 824 F.2d 1071 (D.C. Cir. 1987). The Commission has further explained that the following formulation is necessary to
support a significant and substantial finding:
(1) The underlying violation of a mandatory health
health standard; (2) a discrete health hazard -- a
measure of danger to health contributed to by the violation; (3) a reasonable likelihood that the health
hazard contributed to wil~ result in an illness; and
(4) a reasonable iikelihood that . the illness in question
will be of a reasonably serious nature.
UNWARRANTABLE FAILURE
The issue of unwarrantable failure can at times be illusive.
Accordingly, it is appropriate to review some of the major cases
on the subject. ·
In Emery Mining Corporation, 9 FMSHRC 1997 (1987) the Commission concluded that the statutory term of unwarrantable failure means "aggravated conduct, constituting more tha~ ordinary
negligence by a mine operator in relation to a violation of the
Act." In Emery four roof bolts had popped on a bearing plate.
Further, this violation had existed for at least a week in an
area where the operator's safety personnel should have known of
the condition. In viewing the factual situation, the Commission
stated that the popped bearing plate was a matter involving onl~
ordinary negligence. As a result, in Emery the Commission · ·
vacated the finding of unwarrantable failure and modified the
section 104~d)(l) order to a 104(a) citation.

859

In Youghioqheny & Ohio Coal Company, 9 FMSHRC 2007, issued
the same day as Emery, the Commission upheld two unwarrantable
failure findings. Specifically, the operator had been cited for
a violation of its roQf control plan (30 C.F.R. § 75.200). Three
days before the contested violation, a similar order had been
issued. Pre-shift examinations had been conducted but violative
conditions had not been reported. The Commission concluded as
follows: "Given the. prior violation of section 75 . 200 in the
same area ••• only days before the viola·tion 'at issue occurred
and the extent of the violative condition, we find that Y & O's
conduct in r 'e lation to the violation was more than ordinary
negligence and ••• resulted from Youghiogheny & Ohio's unwarrantable failure."
·
In Youghiogheny & Ohio the Commission further upheld an
unwarrantable failure regarding a "hole through" violation.
Specifically, the Commission observed that "even if the 'hole
through' was accidental, the roof control plan clearly prohibits
cutting through into areas of unsupported roof and the section
foreman is responsible for compliance with the plan," 9 FMSHRC
at 2011.
·
In Rushton Mining Company, 10 FMSHRC 249 (1988), the
Commission reversed the judge's conclusion that the company's
failure to detect the broken wires was due to its inadequate
procedure for examining the rope . The procedures followed by
the operator were extensive and they are recited in the decision.
In short, the Commission found no aggravated conduct within the
meaning of Emery.
·I n Quinland Coals, Inc., 10 FMSHRC 705 C1988), the Commission upheld an unwarrantable failure violation of a roof control
plan. After reviewing the underlying facts the Commission concluded that. "(g) iven the extensive a'nd obvious nature of the condition, the history of similar roof conditions and [the operator's] admitted knowledge of the conditions, we find . t~at [the
operator's] failure to adequately support the roof was the result
of more than ordinary negligence and that substantial evidence
supports the judge's conclusion that the violation resulted from
unwarrantable failure," 10 FMSHRC at 709.
In Belen Mining Company, 10 FMSHRC 1672 (1988), the Commission determined the operator's failure to comply was not due
to the operator's unwarrantable conduct. In finding a lack of
such evidence the Commission relied on evidence 1nvolving ' the
design and function of the operator's shield system. Other factors supporting the operator included a lack of previous MSHA
citations relating to the forepole pads of the shields. Further,
even after the roof control plan was revised forepole pads were

860

not required by MSHA. Finally, the operator reasonably believed
that if cribbing was installed the miners involved in the installation would be placed at considerable risk.
CIVIL PENALTIES
Section llO(i) of the Act mandates consideration of six
criteria in assessing appropriate civil penalties:
(1) The size of the business and the appropriateness of
the penalty to the size1

(2) The effect on the operator's ability to continue in
business:
(3)

The operator's history of previous violations;

(4)

Whether the operator was negligent1

(5)

The gravity of the violations;

(6) Whether good faith was demonstrated in attempting to
achieve prompt abatement of the violations.

The stipulation of the parties is self-explanatory and it
resolves paragraphs 1, 2, and 8.

c.w. 's prior history is unfavorable, especially when its
small size is considered. In the two years ending January 28,
1988, C.W. was assessed 264 violations, paid 181 violations
and penalties of $25,710. (Exhibit P-1 contains C.W.'s prior
history.)
ADDITIONAL FINDINGS AND .SUMMARY
Order No. 3227202 (escapeway>:
vacated .

This order should be

Order No. 3044314 (accumulations of loose coal and coal
fines) : The clearly excessive accumulations described here establish conditions that could cause serious problems. A fire or
explosion could quickly propagate throughout the mine.
Where an operator in the mining process causes a condition
that is violative of a mandatory regulation and fails to remedy
said condition, then said actions, unless excused, are unwarrantable within the meaning of the Mine Act. ·A s~milar situation
also involving coal accumulations occurred in Utah Power and
Light Company, 11 FMSHRC 710 (April, 1989) (pending before the
Commission on review).
·

861

Concerning a civil penalty: c.w. was negligent in permitting these accumulations to develop during the mining process.
The situation as it developed should have- been apparent to c.w.
supervisors.
The gravity was high since accumulations of this type could
quickly propagate a mine fire.
Considering the statutory criteria, a civil penalty of
$1,000 is proper •.
Order No. 3075922 (accumulations of "0 to l inch"):
order should be vacated.

This

Order No. 3227145 (failure to record weekly electrical
This technical violation should be affirmed.

~amination): ·

I credit the uncontroverted testimony of CW's electrician
that this was his first week making electrical inspections and he
forgot to record his findings.
In view of the foregoing factual scenario, I consider the
negligence of CW's electrician to be low. Further, the gravity
of this particular recording violation is likewise low.
A civil penalty of $250 is appropriate.
Order No. 3227149 (short circuit protection>: It is uncontroverted that the short circuit trip protection was improperly
set. This order should be affirmed.
This was not an unwarrantable violation. I credit CW's
uncontroverted evidence that the equipment had been checked
shortly before it was observed by the MSHA inspector. In short,
the eviden.c e fails to show any "aggravated conduct" as required
by ·Emery, supra. Accordingly, the allegations of unwarrantable
failure should be stricken.
Concerning the assessment for a civil penalty: This was
an open and obvious condition; it should readily have been
observed. Accordingly, the operator was negligent.
I consider the gravity to have been high. The energized
cable could have been subject to excessive energy without trip
protection.
A civil penalty of $500 is appropriate.

862

Order No. 322753 (1000 KVA transformer>: This order should
be aff1rmed as the parties essentially agree on the underlying
facts as to the condition of the equipment.
The initial three items (unsecured cover, bent cover, absent
disconnecting handle) are minor violations of S 75.512.
These three conditions are not S&S since the evidence fails
to establish paragraph (3) and (4) of the Mathies formula.
The three initial conditions are likewise not unwarrantable .
failures to comply as no aggravated conduct has been established
as required by Emery.
Allegations of S&S and unwarrantable failure should be
stricken.
The two remaining items of the inoperatively wired lid
switches and stranded wires cut from the leads present a more
hazardous situation. These two items are S&S as they meet all
the criteria required in Mathies. However, I credit the evidence
that c.w. did not itself 1mproperly interfere with the wiring.
In view of this, no aggravated conduct appears in the record.
The operator was negligent in .that the violative conditions
should have been observed and corrected .
The gravity as to the ini~ial three items .was minimal but
high as to incorrect wiring.
On balance, civil penalty of $400 is appropriate.
Order No. 32i7155 (heat latnp in kitchen)~ c.w. acknowledges
this v1olation occurred as the cover was missing and a· screw had
dropped out. However, C.W. argues the violation was non-serious.
I conclude that no unwarrantable failure exists as to the
heat lamp. Even though a condition violates a regulation, it
is not unwarrantab~e unless some aggravated conduct is established. I find none in this record and the allegations of
unwarrantability should be stricken.
The violative conditions themselves were, however, open an~
obvious. They should have been remedied. Accordingly, the operator was negligent.

863

I consider the gravity to be high. In this regard I necessarily c·redi t MSHA' s evidence of the severity of the hazard. In
addition, miners would, on a daily basis, be in close proximity
to this heat lamp.
A civil penalty of $400 is appropriate.
Order No. 3227161 (map showing escapeway not provided).
It is agreed that no map was provided. The defense focuses on
the issue that the miners all knew the escapeway routes and the
escapeways themselves were side by side. C.W. cannot choose the
regulations it is willing to accept or reject. This order should
be affirmed.
·
This violation, however, is not S&S within the doctrine of
Mathies since paragraphs (3) and (4) have not been established .
I further conclude the violation was not unwarrantable even
though c.w. had previous citations for this regulation. "Aggravated conductft as defined by Emery requires more than mere prior
citations for the same condition.
The file reflects that the operator was negligent inasmuch
as _the requirements of S 75.1704(2)(d) are well known to miners.
I consi4er the gravity to be low particularly due to the
relatively short escapeway. The uncontroverted evidence establishes that miners in the coal seam could see outside the mine.
A civil penalty of $100 is appropria~e.
Order No. 3227162 (pre-shift examination not recorded):
This order should be vacated.
Order No~ 3227163 (combustible materials allowed to accumulate): This order should be affirmed.
The gravamen of this violation involves 18 empty hydraulic
cans dripping oil on boxes and loose coal.
These several ignition sources presented a genuine ~ine
hazard. The defense that these accumulations occurred on a
single shift cannot prevail. The regulation seeks to prevent
situations where combustibles accumulate in active workings.
In active working ignition sources such as trailing cables,
continuous miner bits and electrical equipment are always at
hand. The violative conditions cannot be deemed to be unwarrantable since no aggravated conduct is established in the record.
Accordingly, allegations of unwarrantable failure should be
stricken.
864

In assesqing a civil penalty, I conclude the operator was
negligent since he knew of the violation conditions .
The gravity is high, since oil and cardboard boxes can cause
a mine fire.
A civil penalty of $1000 is appropriate.
Order No. 3227166 (accumulations of coal fines at various
locations): This order should be affirmed. The presence of the
described accumulations on the main controller belt, the ballast
box, main motors, and cond~its presented a definite danger.
I credit Inspector Marietti that these accumulations were
black and ·eXcessive.
While c.w. claimed the mine and equipment were wet, I conclude that accumulations of float coal dust, coal fines, loose
coal soaked with hydraulic oil and grease are items that should
not be permitted in a coal mine. If such accumulations occur,
a violation of § 75.400 exists.
The record fails to establish unwarrantable failure, since
no aggravated conduct, as required by Emery supra, has been shown.
In assessing a civil penalty: c.w. was negligent since
these conditions could have been readily observed.
The gravity is high. As noted above, these accumulat'ions
can be an invitation to a mine fire and a resulting disaster.
A civil penalty of $700 is appropriate.
Based on the foregoing findings of fact and conclusions of
law, I enter the following:
ORDER

1.

Order No. 3227202:

2. Order No. 3044314:
$1000 is assessed.
3.

Order No. 3075922:

vacated.
Affirmed·, and a civil penalty of
vacated.

865

4. ·citation No. 3227145:
failure are stricken.

Allegations of unwarrantable

The citation, as modified, is affirmed and a civil
penalty of $250 is assessed.
5. Order No. 3227149:
are stricken.

Allegations of unwarranted failure

The order, as modified, is affirmed and a civil penalty
of $500 is assessed.
6. Order No. 3227153:
to paragraphs 1, 2, and 3.

Allegati"ons of S&S are stricken as

Allegations of unwarrantable failure as to the entire
order are stricken.
The citation, as modified, is affirmed and a civil
penalty of $400 is assessed.
7. Order No. 3227155:
are stricken.

Allegations of unwarrantable failure

The order, as modified, is affirmed and a civil penalty
of $400 is assessed.
8.

Order No. 3227161 :

Allegati~ns

of S&S and unwarrantable

failure are stricken.
The order, as modified, is affirmed and a civil penalty
of $100 is assessed.
9.

Order No. 32271.6 2:

10. Order No. 3227163:
are stricken.

This · order is vacated.
Allegations of unwarrantable · failure

The order, as modified, is affirmed and a
$1000 is assessed.

866

~enalty

of

11. Order No. 3227166:
failure are stricken. ·

The allegations of unwarrantable

The order, as modified, is affirmed and a civil penalty
of $700 is assessed.

Law Judge

Distribution:
Margaret A. Miller, Esq., Office of the Solicitor, u.s. Department of Labor, 1585 Federal Building, 1961 Stout Street, Denver,
co 80294 (Certified mail)
carl E. Kingston, Esq., c.w. Mining Company, 53 West Angelo
Avenue~ P.O. Box 15809, Salt Lake City, UT 84115
(Certified
mail)

/ot/ek

867

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

APR 2 6 1990
BEAVER CREEK COAL COMPANY,
Contestant

.

v.

CONTEST PROCEEDINGS
Docket No. WEST 88-105-R
Citation No. 3227047~ 1/6/88

SECRETARY OF LABOa,
MINE SAFETY. AND HEALTH
ADMINISTRATION (MSHA),
Respondent

..

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
BEAVER CREEK COAL COMPANY,
Respondent

Docket No. WEST 88-162-R
Citation No. 3224925;
Trail Mountain Mine No. 9
Mine ID No •. 42-01211
CIVIL PENALTY PROCEEDINGS
Docket No. WEST 88-265
A.C. No. 42-01211-03543

.
.

Docket No. WEST 88-282
A.C. No . 42-01211-03545
Trail Mountain Mine No. 9

DECISION
Appearances:

Before:

Charles W. Newcom, Esq., Sherman & Howard,
and David M• . Arnolds, Esq., Thomas F. Linn, Esq.,
Beaver Creek Coal Company, Denver, Colorado
for Contestant/Respondent~
Robert J. Murphy, Esq., Office of the Solicitor,
u.s. Department of Labor, Depver, Colorado, ·
for Petitioner/Respondent.

Judge Cetti
Statement of the Proc.eedinqs

These consolidated proceedings concern Notices of Contests
filed by the Contestant Beaver Creek pursuant to section 105(d)
of the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 815(d), challenging the captioned citations issued by MSHA.
The civil penalty proceedings concern proposals for assessments
of civil penalties filed by MSHA seeking assessments against
Beaver Creek for the alleged violations stated in the citations.
After notice to the parties the matters came on for hearing
before me at Salt Lake Ci.ty, Utah. Oral and documentary evidence
was introduced, post-hearing briefs were filed, and the matters
were submitted for decision. I have considered the oral argu- .
ments made on the record during the hearings in my adjudication
of these matters and the post-hearing briefs filed by the
parties.

868

Stipulation
The parties stipulated as follows:
1. Beaver Creek Coal Company is engaged in mining and
selling of coal in the United States, and its miniing operations
affect interstate commerce.
2. Beaver Creek Coal Company is the owner and operator of ·
Trail Mountain No. 9 Mine, MSHA I.D. No. 42-01211.
·
3. Beaver Creek Coal Company is subject to the jurisdiction
of the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§§ et seq. <."the Act").
4.
matter.

The Administrative Law Judge has jurisdiction in this

5. The subject citation may be admitted into evidence for
the purpose of establishing its issuance, and not for the truthfulness or relevancy of any statements asserted thereto.
6 • . The exhibits to .be offered by Beaver Creek Coal Company
and the Secretary are stipulated to be authentic but no stipulation is made as to their relevance or the truth of the matters
asserted therein.
7. The proposed penalties will not affect Beaver Creek Coal
Company's ability to continue business.
8. The operator demonstrated good faith in abating the
violation.
9. Beaver Creek Coal Company is a large mine operator with
· 408,452 tons of production in 1987. ·
10. The certifi·e d copy of the MSHA Assessed Violations
Higtory accurately reflects the history of this mine for the
three months prior to the date of the citation.
Citation No. 3227046
Inspector Donald Gibson, during his inspection of the
Beaver Creek Trail Mountain Mine No. 9, issued Citation
No. 3227046 which charges a violation of safety regulation

869

..

30 C.P.R. § 75.523-2(c),

whic~

provides as follows:

Movement of not more than 2 inches of the actuating bar or lever resulting frorn the application
of not more · than 15 pounds of force upon contact
with any portion of the equipment operator's body
at any point along the length of the actuating bar
or lever shall cause de-energization of the motors
of the self-propelled electric face equipment.
The citation alleges that one of the roof bolters being used
"had a defective actuating bar" and went on to state that the
"actuating bar for its off-s.ide operator would not de-energize
the tramming motors unless extreme pressure was exerted against
the bar."
·

,

It is undisputed that the actuating bar did operate, without
obstruction; the dispute is limited to the amount of force
necessary to activate the bar.
The inspectors did not use any pressure gauge or any ~ther
measuring device to prove that the actuating bar required more
than 15 pounds of force to be activated. They only manually
pushed the bar and relied on their opinion based upon their
experience without measuring whether or not the force required
exceeded 15 · pounds. ·
In view of the fact that the cited regulation is clear and
specific in specifying not more than "15 pounds of force" and no
measurement of the force needed to activate the bar was made, the
evidence present~d is insufficient to establish the contested
violation of 30 C.P.R. § 75.523-2(c). The citation is therefore
vacated and the proposed penalty set aside. Contest pro~eeding
Docket No. WEST 88-105-R is · granted.
·
Citation 3227047
This citation charges Beaver Creek with a violation of
30 C.P.R. § 75.503 w~ich provides in pertinent part:
Permissible electric face equipment:
Maintenance.
The operator of each coal mine shall maintain in
permissible condition all electric face . equipment
required by §§ 75.500, 75.501, 75.504 to be permissible which is taken into or used inby the last
open crosscu~ of any such mine.

870

The citation alleges that Beaver Creek had two (2) violative
conditions on the continuous miner as follows:
The Joy 12 CM Miner 12G-2917A-30, Ser. #2820 being
used on the 6th West Section was not being maintained in permissible condition.
The following conditions were found and observed:
(1) the main controller cover lid had an opening
in excess of .005 inch between the lid and cover
plane joint, (2) the trailing cable entrance box
packing gland was not properly packed, the trailing cable could be pulled out of the glana approximately ! inch.
When the continuous miner was first observed by the MSHA
inspector about 7:30a.m., it was locked out and down for repairs . Beaver Creek electrician Gary Sitterud and maintenance
supervisor Gay Curtis were making repairs to the miner ·' s lighting
system. Sitterud had been working on the miner before the inspectors arrived and continued after they left.
When Sitterud arrived at the job site at the commencement of
the 6:30 a.m. shift, the first thing he did was put his lock on
the miner's · power cab.l e even though it had already been locked
out earlier by a~other mechanic, Jac~ Fielder.
Sitterud, in troubleshooting the lighting system, found that
a lighting transformer had burned up . He changed the transformer
and re-energized the. miner to determine if the lighting problem
was corrected • . He never started the miner at any rE!l'evant time.
When re-energized, the miner twice blew a fuse. · Sitterud then
removed some covers from behind the main controller to search for
additional problems. He discovered an accumulation of coal and
also located the miner's lighting problem. He sent the mechanic,
Fielder, to obtain the necessary parts. Sitterud remained at the
miner, cleaning the coal accumulation.
·A short while later, Maintenance Supervisor Curtis met Sitterud at the miner. Sitterud informed Curtis of the coal. accumulation and asked Curtis if he should proceed to make a complete
in-house permissibility inspection of the machine. Curtis said;
"Yes, check the whole machine out." Beaver Creek presented evidence that it routinely performs such a permissibility inspection
. of any electrical system that had undergone repairs before it is
returned to service.

871

Shortly thereafter Inspector Gibson approached Sitterud and
curtis. curtis asked Gibson if he was going to conduct the MSHA
permissibility inspection while the miner was down or wait until
the miner had been repaired. Gibson replied that he would probably conduct the inspection then, but walked away. Sitterud
continued cleaning the coal accumulation. Thereafter, Fielder
returned with the necessary parts and began repairs.
Approximately one to two hours later, Gibson returned and
inspected the miner although neither the repairs to the miner nor
the in-house permissibility check was completed.
When Curtis asked Gibson how he could cite a violation on
a machine that "is locked out, tagged out and out of service,"
Gibson replied that Beaver Creek had an "intent to use" the
machine and that he was "not going to argue" with him. When
curtis asked the same question a second time at a different location he was given the same answer.
I am satisfied from the evidence presented that due to lack
of clarity in communication, the MSHA inspector made his inspection of the continuous miner at a time when it was locked out
for repairs and an in-house permissibility check.
It is undisputed that the inspection of the continuous miner
was made at a time when the miner was locked out and down for
repairs. The communication between Beaver Creek personnel and
the inspector was ambiguous. This ambiguity led to a misunderstanding which resulted in Inspector Gibson making an inspection
of the continuous coal miner before Beaver Creek completed the
repairs and made its in-house permissibility check.
I credit the testimony of Sitterud and Curtis. I find that
the ambiguity in Beaver Creek's coinmunication to the inspector
caused a misunderstanding and an assumption by Inspector Gibson
that Beaver Creek had completeq all of the work they intended
to· do while the machine was locked and tagged out for· repairs.
This resulted in Inspector Gibson's making his inspection of the
miner at a time when Beaver Creek had not completed the work and
its in-house permissibility check which they intended to complete before putting the miner back in service. I am satisisfied
from the testimony that a full in-house permissibility check
would have been done by Beaver Creek and any needed corrections
would have been made before the miner was put back into service.
Under the rationale expressed in Ziegler Coal Company, 7 FMSHRC
452 (March 27, 1985), which was cited by both parties, the
citation is vacated.

872

In Zeigler Coal Company, supra, an inspector examined
a shuttle car which was locked out and undergoing repairs . The
mechanic making the repairs planned to check the entire car for
permissibility prior to placing the car back in service. Nonetheless, the inspector made the inspection, found the car ·was
not in permissible conditipn and issued the citation. The
Administrative Law Judge vacated the citation. The mec~anic
should have had the opportunity to check the car for violations
of permissibility standards before the citation was issued.
<~ ~, Plateau· Mining Company, 1 MSHC 1100, 1101 (Nov. 71
1973); Zeigler Coal Company, 1 MSHC 1189, 1191 (Sept. 26, 1974).
Citation No. 3227047 is vacated and its related $147.00
proposed penalty set aside.
Citation No. 3044356
This citation alleges a 104(a), S&S, violation of 30 C.F.R.
75 . 200. At the hearing the Secretary moved to vacate this
citation. In support of its motion, the Secretary advised that
there was insufficient evidence to prove the violation. I accept
the representations of the parties. Citation No. 3044356 is
vacated.
§

Citation No. 3227&48
This citation alleges a 104{a), S&S, violation of 30 C.F~R.
77.504. At the hearing the parties reached an agreement on all
issues related to this citation. Beaver Creek agreed to withdraw
its contest of this citation and pay the full amount of the
·
Secretary's initial penalty assessment.
§

Civii Penal~y Docket No. WEST 88-282 and
and Contest Proceeding Docket No. WEST 88-162-R
Citation No. 3224925
This citation, as amended at the hearing, alleges a significant and substantial violation of 30 C.F. R. § 75.305 as follows:
The 6th West seals were not examined during
the seven days prior to 3-9-88. Because of .
a bad roof the areas outby the seals is [sic)
unsafe.
·

873

..

It is uncontested that at the time the citation was issued
that the 6th West seals were not inspected because the area that
had to be traveled to inspect the seals had been "dangered off"
and was unsafe to travel.
The inspector never physically inspected the seals. He
determined that Beaver Creek had not conducted an examination of
the seals by checking Beaver Creek's records.
There were a total of ten seals constructed in 6th West,
some of which were built December 21, 1987, and the re$t of which
were built on January 1, 1988. The seals were constructed of
8-inch by 8-inch by 48-inch wooden crib block, running from top
to bottom ahd rib to rib. The seals were well constructed and
expected to last for the life of the area. The inspector ackn6wledged that the seals would bear weight well and would be
difficult to breach.
The seals were checked until approx~mately the last week of
February 1988. At that time the timbers in the walkway leading
to the seals were starting to give way and that the top showed
signs of cracking. Mine Manager Meadors inspected the area and
decided for safety reasons that no Beaver Creek employee should
proceed beyond seal 5 to inspect seals 6 through 10. Although
all the seals were intact, about a half-a-dozen timbers had
already broken in the area beyond the fifth seal. Since the area
had already been mined out, and there was a danger of roof falls,
Beaver Creek "dangered off" the area at that time. A week or two
thereafter Beaver Creek dangered off the area from the 'third seal
inby and installed breaker rows, because the intersections were
deteriorating and the timbers were breaking up.
The preponderance of the evidence established that at the
time .t he cit~tion was issued, Beaver Creek was not performing any
work in 6th West. Inspector Jones considered that the nearest
mining was "a significant distance" away and estimated that distance to be 1,000 feet. Beaver Creek presented evidence that the
neatest mining was in 5th West.
Beaver Creek had monitored, and continued to monitor, the
air in the area of the seals pursuant to a bleeder system
approved by MSHA. (See Joint Ex. 19~ Joint Ex. 22; and Joint
Ex. 24). The bleeder system draws off methane and keeps the gob,
or waste coal left behind, ventilated. If the integrity of any
of the seals were breached, this would · show up in the monitoring
of the bleeder system. There was nothing in the bleeder system
to indicate any breach of the seals, and Inspector Jones testified he had never known such a breach to occur at Beaver Creek.

874

;30 c.F.R. § 75.305 provides in relevant part:
In addition to the preshift and the daily examinations required by this Subpart D, examinations for
hazardous conditions, including tests for methane
and for compliance with the mandatory health or
safety standards, shall be made at least once a week
by a certified person designated by the operator in
the return of each split of air where it enters the
main return, on pillar falls, at seals, in the main
return, at least one entry of each intake and return
aircourse in its entirety, idle workings, and insofar
as safety considerations permit abandoned areas.
(emphasis added)
30 C.P.R. § 75.2(h) define~ "abandoned areas" as: "sections,
panels, and other areas that are not ventilated and examined in
the manner required for working places under Subpart D of the
Part 75."
It is undisputed that safety consideration did not permit
travel through the "dangered off" area that would have to be
traveled t6 inspect the 6 West seals. The Secretary argues that
if this area were an abandoned area, the inspector would not have
issued the Citation because of the undisputed fact that safety
considerations did not permit the. inspection of the 6 West seals.
It was MSHA's position that Beaver Creek could and should
have adequately supported the roof in that area so ~hat the
6 West seals could be safely inspected. Beaver Creek, on the
other hand, presents credible evidence that the roof had been
supported and ' improved to the extent that it ·c o'!lld not be im-:
p roved an yrnor e.
The Secretary argued that the . area in question was not an
abandoned area because it was not complet·ely sealed off. The
Secretary's position was that only an area that has been completely sealed off is an abandoned area.
Within the context of the cited regulation this definition
of an abandoned area is not logical in view of the wording of the
cited regulation. It cannot be accepted as the meaning of the.
term "abandoned area" as that term is used in this regulation.
The regulation clearly requires inspections of abandoned areas
under certain circumstances, i.e., where "safety considerations
permit." There is merit in Beaver Creek's contention that if
M.SHA's definition of abandoned area were adopted, an operator
could never inspect an abandoned area -- unless the seals were
unsealed.

875

I find that the preponderance of the evidence presented
established that the area in question was. ari "abandoned area"
within the meaning of that term as used in the cited standard
and that safety considerations did not permit travel into that
area for inspection of the 6 West seals. Citation . No. 3224925
is vacated. Contest proceeding WEST 88-162-R and Civil Penalty
proceeding WEST 88-282 are dismissed.
ORDER
Based on the above finding of fact and conclusion of law,
IT IS ORDERED:
1. Citation No. 3227048 is affirmed and a penalty of $91.00
is assessed for this violation.
2.
In accordance with the Secretary's motion, Citation No.
3044356 is vacated.
3. Citation Nos. 3227046 and 3227047 are vacated.
Proceedings Docket No. WEST 88-105-R is granted.

Contest

4. Citation No. 3224925 is vacated. Contest Proceeding
Docket No. WEST 88-162-R is granted and Civil Penalty Docket No.
WEST 88-282 is dismissed.
5. Respondent Beaver Creek shall within 30 days of the date
of this decision pay a civil penalty of $91.00 for the violation
of Citation No. 3227048. Upon payment, Civil Penalty Proceeding
Docket No. WES~ 88-265 is dismissed.

~a~

~~·

Aug t F. Cetti
Adm"nistrative Law Judge
Distribution:

David M. Arnolds, Esq., Thomas F. Linn, Esq., Beaver Creek
Coal Company, 555 17th Street, 20th Floor, Denver, CO 80202
(Certified Mail)
Charles W. Newcom, Esq., Sherman and Howard, 633 17th Street,
Suite 3000, Denver, CO 80202 (Certified Mail)
Robert J. Murphy, Esq., Office of the Solicitor, u.s. Department
of Labor, 1585 Federal Building, 1961 Stout Street, Denver, CO
80294 (Certified Mail)

876

-

.

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE lAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 2 7-1990
CIVIL PENALTY PROCEEDING

OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION . (MSHA),
Petitioner

~F.r.RF.TARY

Docket No. SE 90-12-M
A.C. No. 09-00265~05510

v.

Junction City Mine

BROWN BROTHERS SAND COMPANY,
Respondent
DECISION
Appearances:

Before:

Kens. Welsch, Esq., Office of the Solicitor,
u.s . Department of Labo~, Atlanta, Georgia, for
Petitioner:
Mr. Carl Brown, Brown Brothers Sand Company,
Howard, Georgia for Respondent.

Judge Melick

This case is before me upon the petition for civil
penalty filed by the Secretary of Labor pursuant to
Section 105(d) of the Federal Mine Safety and Health Act of
1977, 30 u.s.c. § 801 et seq., the "Actf" charging the Brown .
Brothers Sand Company (Brown Brothers> with one violation of
the regulatory standard at 30 C.F.R. § 56.14130(g) and
proposing civil penalties of $20 for the violation. The
general issue before me is whether Brown Brothers violated
the cited regulatory standard and, if so, the appropriate
civil penalty to be assessed in acco~dance with
Section llO(i) of the Act.
Citation No. 2856364 .issued July 27, 1989 pursuant to
Section 104(a) of the Act alleges a violation the mandatory
standard at 30 C.F.R. § 56.14130(g) and charges that "the
loader operator was not wearing his seat belt while operating
his loader". The cited standard provides in relevant part
that "seat belts shall be worn by the equipment operator".
The testimony of Inspector Albert Moats of the
Department of Labor's Federal Mine Safety and Health
Administration (MSHA) is not disputed in essential respects.
According to Moats upon his inspection of the Brown Brothers
Junction City 'Georgia operation on July 27, 1989, he observed
a worker operating a front-end loader without his seat belt

877

·~

on. Moats testified that upon reporting to the mine office
he then informed company President Carl Brown of this
observation. Upon returning to the office several hours
later Moats again saw the worker. ~perating the loader without
his seat belt on. Moats thereupon issue the citation at bar.
He later terminated the citation after the loader was parked
and he advised the operator of the necessity to wear his seat
belt. Moats concluded that the violation was not serious
because the loader was operating in a level area. He
considered it unlikely that it would strike any other
.equipment or ·roll over. There is no contradictory evidence
and I am therefore constrained to accept the testimony of
Inspector Moats in this regard. Since Mr. Carl Brown was
notified that one of his employee's was operating the
front-end-load~r without a seat belt and after several hours
had still not corrected the condition, it is clear that
Respondent is chargeable with negligence.
Counsel for the Government observed in closing argument
that the son and grandson of Mr. Carl Brown actually run the
subject business and have demonstrated that they are
generally ~esponsible supervisors. In addition counsel
observed that no other seat belt violations have been
observed at the subject mine. Accordingly it appears that
Mr. Carl Brown's adamant position at hearing that he does not
and will not require his employees to wear seat belts is his
own personal and aberrant viewpoint not followed by the
operating management. Government counsel further observed
that in light of Mr. Brown's statements at hearing, MSHA
would certainly be on notice in the future. under the
circumstances and considecing the criteria under Section
llO(i) of the Act, I accept the Secretary's proposed civil
penalty of $20.
ORDER .
Citation No. 2856364 is affirmed and Brown Brothers sand
Company is hereby directed to pay a civil penalty of $20 for
the violation therein within 30 days of the date of ·this
decision.
~

.

:.

.._,.

'
t •

f

~
--

'

•

.

-~~-.......

•

-·~••

Gary I-ielick
Administrative Law Judge
Distribution:
Kens. Welsch, Esq., Office of the Solicitor, u.s. Department
of Labor, Room 339, 1371 Peachtree St., N.E., Atlanta, GA
30367
(Certified Mail)
Mr. Carl Brown, Brown Brothers Sand Company, P.O; Box 22,
Howard, GA 31039 . (Certified Mail)
nt

878

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 3 01990
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

CIVIL PENALTY PROCEEDI'NG

:

.

Docket No. KENT 89-186
A.C. No. 15-i3428-03508

:

:

LANHAM COAL CO., INC.,
Respondent

.

Lanham No. 1 Mine

DECISION
Appearances:

Before:

Thomas A. Grooms, Esq., Office of the Solicitor,
u.s. Department of Labor, Nashville, Tennessee,
for the Secretary of Labor (Secretary>;
Flem Gordon, Esq., Gordon and Gordon, Owensboro,
Kentucky, for Lanham Coal Co., Inc. (Lanham).

Judge Broderick

STATEMENT OF THE CASE
The Secretary seeks a civil penalty for an alleged violation
of 30 C.F.R. § 77.1710(g) because a contractor-truck driver was
working in an elevated area where there was a danger of falling,
and was not wearing a safety belt and line. Pursuant to notice,
the case was heard in Owensboro, Kentucky, on January 17, 1990.
Gazi Bokkin and James Harold Utley testified for the Secretary.
Tony Lanham testified for Respondent. The record was kept open
for the submission of additional evidence, namely a copy· of the
death certificate of Claude J~ Daugherty and a deposition of
Willard Keith, M.D. These documents were received on February 12
and March 26, 1990. Both parties have filed post hearing briefs·.
I have -considered the entire record and the contentions of the
parties in making the following decision.
.

FINDINGS OF FACT

..

1. At all times pertinent to this proceeding, Lanham was
the owner and operator of a surface coal mine in Daviess County,
Kentucky, known as the Lanham No. 1 Mine.
2. In 1988, the subject mine produced 197,826 tons of coal.
It is a mine of moderate size.

879

3. · Iri the 24 months prior to the aileged violation involved
herein, Lanham had 17 paid violations, none of which involved 30
·~ c.F.R. § 77.1710(g) .
This history. is not such that a penalty
·· otherwise appropriate should be increased because of it.
4. A penalty for the alleged violation will not affect
Lanham's ability to continue in business.

s. Lanham had a contract · with Caney Creek Trucking Company
(Caney) to haul coal from the mine to Lanham's coal dock at the
river approximately 14 miles from the mine.
6. Caney was owned by Claude Daugherty . Daugherty drove
one of the trucks and had other employee coal truck drivers.
Caney had 7 or 8 trucks. Six, 7 or 8 were operated each day
hauling coal for Lanham. Caney hauled under contract with Lanham
for approximately two and one half years as of December 29, 1988.
Lanham paid Can~y_by the ton for its services in hauling the
coal.
7. It was Lanham's practice to call Daugherty at night and
tell him how much coal would be loaded the next day. The coal
was loaded by a Lanham end loader into each truck. The truck
driver indicated how much coal he wished to carry. The driver
then covered the coal with a tarp and drove it to La~ham's dock.
The truck was weighed and the coal dumped on the ground. Later
it was loaded into a hopper and taken to a barge on the river.
The truck was weighed empty and returned to the mine for another
load.
8. Neither Caney nor Claude Daugherty had an MSHA Mine I.D.
Number in December 1988.
9. Lanham operated end loaders, doze·rs and scrapers .
'did not have any coal trucks.

It

10. Lanham did not furnistl any equipment to Caney and did
not control the manner in which Caney performed its services.
11. Prior to December 29, 1988, Caney's truck drivers,
aftec the coal was loaded, tarped their trucks in a parking area
off the main haul road but on mine property.
12. On Deceu1ber 29, 1988, Claude Daugherty drove his truck
to Lanham's mine, had it loaded with coal at the pit, drove to
the top of the ramp and stopped there to cover the load with his
tarp. During this procedure, he fell from the truck
approximately 10 feet to the ground. Daugherty was not secured
by a belt or line while tarping the truck.

880

13. Daugherty was taken to the OWensboro-Daviess County
Hospital and transferred two weeks later to the Norton Hospital
in Louisville, Kentucky . He sustained fractures of the right
hip, a dislocated right shoulder, and an apparent vascular injury
to the spinal cord.
14. Daugherty died in the hospital on January 22, 1989, of
septic shock following renal failure.
15. Following Daugherty's death, Lanham reported the injury
to MSHA and an investigation was commenced.
16. On January 23, 1989, coal mine inspector Gazi Bokkin
issued a citation for a violation of 30 C.F.R. § 77.1710(g)
because the contractor-driver was working in an elevated area
where there was a danger of falling and was not wearing a safety
belt or line.
17. The citation was terminated on February 14, 1989, when
a reinspection disclosed that coal trucks were "not being tarped
on mine property." The loaded trucks drove off the mine property
before the drivers secured the tarps.
18 • . Daugherty had chronic pancreatitis and an enlarged
liver, neither of which was- related to the fall.
19. The evidence does not establish that the fall from the
truck on December 29, 1988; caused Daugherty's death on
January 22, 1989.
20. The inspector had never previously cited Lanham, Caney
or any other mine operator or t~ucking contractor for a violation
involving a similar factual situation. He had previously
inspected the Lanham facility and had seen trucks being tarped.
21. None of Lanham's employees normally worked in the area
where the trucks were tarped.
22. Inspector Bokkin in 20 years as an inspector and 22
years as a miner had never observed coal trucks provided with
belts or lines for the person putting a tarp on or removing it
from a loaded coal truck. Bokkin did not know that the practice
cited was a violation prior to issuing the citation involved in.
this case.
23. The citation was issued to Lanham rather than Caney
because at the time Caney did not have ·an I.D. number.

881

24. · MSHA has never issued any instructions or bulletins
regarding the duty of a mine to provide safety belts and lines
for use while tarping trucks.
REGULATION
30 c.F.R. § 77.1710(g) provides in part as follows:
§

77.1710

Each employee working in a surface coal mine or in the
surface work areas of an underground coal mine shall be
required to wear protective clothing and devices as
indicated below:

*

*

*

(g) Safety belts and lines where there is danger of
falling,
ISSUES
1. Whether a mine operator is responsible under the Mine
Act for violations of safety standards by its independent
contractors on mine property?
2. If so, whether the evidence establishes a violation of
the standard as charged?
3. If so, what is the appropriate penalty considering the
statutory criteria?
CONCLUSIONS OF LAW
I.

JURISDICTION

Lanham is subject to the provisions of the Act in the
operation of the subject mine. I have jurisdiction over the
parties and subject matter of this proceeding. A production
operator may generally be cited for violations of mandatory
safety standards by independent contractors. The Secretary has
discretion in such cases "to cite production operators as (s)he
(se~s] fit."
Brock v. Cathedral Bluffs Shale Oil Co., 796 F.2d
533, 538 (D.C. Cir. 1986). The case cited by Lanham, Secretary
v. Jim Walter Resources, Inc., 7 FMSHRC 1099 (1985) was based on
the Review Commission decision in Cathedral Bluffs which was
reversed by the Court of Appeals. See also Secretary v.
Consolidation Coal Company, 11 FMSHRC 1439 (1989). I se.e no
reason to conclude that the Secretary abused her discretion in

882

,'

this case when she cited Lanham for the violation committed by
Caney.
·
II. VIOLATION
A coal truck driver who fastens a tarp over a load of coal
in his truck while standing on the load of coal is in danger of
falling.
In the case before me he did in fact fall.
Since he
was not wearing a safety belt or line, a violation of the
standard has been established.
III.

GRAVITY

The testimony establishes that the driver tarping his load
is ten feet or more from the ground.· A fall from that height can
result in a serious injury. The fall which resulted here did
cause a hip fracture and a shoulder dislocation. Even though the
death of the driver was not shown to have been caused by the
fall, the violation was serious.
IV.

NEGLIGENCE

Until MSHA was notified of the contractor truck driver's
death, neither Lanham nor the inspector considered the standard
applicable to the tarping of trucks. The inspector never
obser~ed safety belts or lines used in such situations in more
than 40 years of mining experience. MSHA had no standards or
guidelines concerning this practice. Lanham had no specific
notice that the practice violated the standard.
It would be
absurd under these circumstances to conclude that the violation
resulted from Lanham's negligence.
I conclude that it did not.
V.

PENALTY

Lanham is a moderately sized operator.
It had 17 paid
violations in the 24 months p.rior to the issuance of the citation
involved herein.
It abated the violation promptly in a manner
satisfactory to r-\SHA. Considering the criteria in section llO(i)
of the Act, I conclude that a penalty of ~250 is appropriate for
the violation.
ORDER

..

Based on the above findings of fact and conclusions of law,
IT IS ORDERED:

1.

Citation 3297324 is AFFIRMED.

883

2. Respondent Lanham Coal Company shall within ·30 days of
the date of this decision pay the sum of ·$250 for the violation
found herein.
/

/]

,

k'
v-;,t<.e.S .ffl~:/:'t;'(.U,~""C0;t.:,'
.f. /r1

v

/

James A. Broderick
Administrative Law Judge

Distribution:
Thomas A. -Grooms, Esq., u.s. Department of Labor, Office of the
Solicitor, 2002 Richard Jones Road, Suita B-201, Nashville, TN
37.,215 .<Certified Mail)
Flem Gordon, Esq., Gordon & Gordon, P.S.C., 1500 Frederica
Street, P.O. Box 390, Owensboro, KY 42302 (Certified Mail)
slk

884

,•

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
. 2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 3 0 ·1990
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF
GILBERT WISDOM,
complainant

v.
F & W MINES, INC.,
Respondent

.

DISCRIMINATION PROCEEDING
Docket No. SE 89-102-DM
MD 88-60

.

State Road 5·20 Plant

..
DECISION

Appearances:

Glenn M. Embree, Esq., u.s. Department of Labor,
Office of the Solicitor, Atlanta, Georgia, for the
Complainant;
James E. Foster, Esq., Foster & Kelly, Orlando,
Florida, for the Respondent.

Before:

Judge Maurer

This proceeding concerns a discrimination complaint filed by
the Secretary of Labor (Secretary) on behalf of the affected
miner, Gilbert Wisdom, pursuant to section 105(c) of the Federal
Mine Safety and Health Act of 1977,' 30 .u.s.c. § 815(c),
hereinafter referred to as the "Act".
On May 1, 1989, a Discrimination Complaint was filed with
the Commission alleging that .Mr. Wisdom was unlawfully
discriminated against and discharged by respondent on April 4,
1988, for engaging in an activity protected by section 105(c)(l)
of the Act. More particularly, the Complaint alleges that
Wisdom's discharge on April 4, 1988, was the direct result of his
refusal to perform work (operate a machine) which he believed to
be unsafe.
.
Pursuant to notice, a hearing on the merits was held in this
matter on August 17, 1989, in Orlando, Florida. Post-hearing
proposed findings and conclusions were filed by the Secretary on
October 18, 1989, and · ~ the Respondent on November 15, 1989.
Subsequently and pursuant to motion which was granted, the
Secretary filed a response to the Respondent's proposed findings
and conclusions on March 30, 1990. I have considered these
submissions along with the entire record in making this decision.

885

Findings of Fact
Having considered the record evidence in its entirety, I
find that a preponderance of the reliable, substantial and
probative evidence establishes the following findings of fact:
1. Respondent, F & W Mines, Inc., (F & W) is a Florida
corporation engaged in the open pit mining of shell. This shell
is sold primarily as a road base material in a geographically
limited area; primarily due to the cost of transportation.
However, it was used in portions of Florida State Road No. 434.
Furthermore, some of the equipment and supplies used in the
respondent's mining operation were manufactured and purchased
outside the state of Florida.

I will deal with it later in this decision, but suffice it
to say for now that I am not going to have any trouble finding
this operation to be a "mine" within the meaning of the Act, nor
deciding the interstate commerce issue in favor of federal
jurisdiction.
2. Until his termination on April 4, 1988, Gilbert Wisdom's
primary duties were to operate F & W's Koehring 866 backhoe,
excavating shell.
3. The Koehring 866 backhoe is a very large, tracked
machine approximately 14 feet wide and 25 feet . long, with an arm
or bucket that extends 25 to 30 feet and has a capacity of
approximately four yards of material. This machine \'las used to
excavate shell by traversing it back and forth in parallel
fashion along the edge of the pit previously created by the last
pass . The de'p th of these excavations ranged from 3 feet to a
m.:lximum of 15 feet with an average excavation clepth of four to
five feet. ·

4. For approximately three or four months prior to his
termination, complainant had had some problem operating the
equipment because of the "brakes". According to the company
mechanic, however, the problem was with the tracking system, not
the brakes. In any event, whatever the precise cause, the crux
of the complainant's work refusal is contained in his testimony
at Tr. 74-75:
Q. Now, as you were movi~g the machine down the rows,
what use did you have to make of the brakes in the
operation of the piece of equipment?

A. Well, to keep it from pulling you into the pit,
you had so much power with your boom. If you had no

886

,•

power to lock the machine, it would just pull you over
into the pit. It would move the machine .
Q.

Now, was one brake just not operating?

A. One brake was hanging up at first, and it was
stretching the drive chain out , and it broke. They
ordered a new drive chain. When they were putting it
on , to keep · them from having to buy another chain and
stretching it out, they released the brakes totally, so
there would be no more problem with chains stretching
out and such, or pulling me sideways. Then I would
have an equal pull or an equal lack of pull.

*

*

*

*

*

*'

*

Q.
Both sides \oJere released. Now , once both sides
were released, what problems would that cause in terms
of the operation of the backhoe?

A. Well, it slowed production. They told me to
either turn the machine perpendicular to my cut -- and
I tried that, and it did work when you were digging
straight ahead of you. But when you turned toward your
-- 45 to 90 degrees , it would still pull you towards
the pit. So , that didn't work.
I talked to the mechanic.
He said, "Try digging
mounds in front of you." It would also pull it, either
up on top of the mound or pull it through the mound.
That didn't work well either .

So, after that did there come a time when the
brakes were tightened back up?

Q.
A.

No , sir.

Q. So, from that point on, you continued to operate it
without brakes?
A.

Yes, sir.
.

Now, for approximately how long did you operate
this piece of equipment without brakes?

Q.

A. - I guess three or four months -- three months.
5. Over this period of time the problem with the backhoe
became progressively worse and basically one side of the

887

..

backhoe's braking and/or tracking system wasn't locking while the
other side was. The result was that the ·backhoe was being pulled
toward the pit and complainant fea~ed that he might be pulled
into the pit.
·
6. In response to his complaints, management told him that
parts to fix the tracking system were on order and that the
company was contemplating trading the machine for a new one or
shutting it down and refurbishing it. He had the impression they
were just putting him off.
1. Four or five days prior to April 4, 1988, the backhoe
also developed a leak in an air diaphragm that controlled the
swing arm. The air diaphragm was designed to act as a buffer to
control the stopping of the swing arm. With a hole in it, it
caused the swing arm to be slower to react because it was losing
air pressure to the swing control. The response is slower
between the operator and the swing arm and the swing arm itself
moves slower. This loss of control or mushiness of the control
caused the complainant to twice hit the side of a truck he was
loading with the machine. This could obviously present a hazard
to others in the vicinity.

8. Complainant has had a long medical history of having
migraine headaches. The stress of operating this machine in the
condition it was in exacerbated his headaches and also caused
panic attacks and high blood pressure. His doctor advised him to
change his situation at work or do whatever else it took to bring
his blood pressure under control and alleviate his headaches.
9. On April 4, 1988, the Complainant told his immedi~te
supervisor that he believed the equipment was unsafe to operate
in the condition it was in and that it constituted a hazard to
his health and safety and the safety of others and he refused to
operate it. He was therefore fired after refusing to reconsider
his action.
DISCUSSION WITH FURTHER FINDINGS
Respondent maintains that although this backhoe was not in
perfect condition it was not unsafe to operate. Respondent
points out that the other employees of F & W who operated it did
not think it was unsafe, and the complainant himself operated it
in this imperfect condition for three to four months without
incident.
·
The superintendent, Carlton Prevatt, has known the
complainant for twenty years and is a close personal friend of
his older brother, who is coincidentally a former owner of F & w.
Mr. Prevatt testified and I believe him that he would not have

888

permitted the complainant to operate a piece of mine equipment
which he (Prev~tt) believed to be unsafe. He knew th~ machine
was "tired", but did not think it to be unsafe.
This was also generally the testimony from the company
mechanic who knew exactly what was wrong with the equipment and
understood what the effect of the malfunctioning equipment would
be on its operation. He also operated the equipment himself,
allegedly without incident or difficulty.
Mr. Baxter, who was the one who actually ordered the
complainant to start up the backhoe and start digging and also
was the one who fired the complainant when he refused to do so
testified. He was shocked at the complainant's refusal. He
thought .he was joking at first, but he refused a second time.
Baxter himself had operated this equipment during this same ·
period of time and likewise did not think it to be unsafe.

Unfortunately for respondent in this case, refusal to work
cases turn on the miner's belief that a hazard exists, so long as
that belief is held in good faith and is a reasonable one.
Secretary ex rel. Bush v. Union Carbide Corp., 5 FMSHRC 993, 997
(1983); Miller v. FMSHRC, 687 F.2d 1984 (7th Cir. 1982).
Generally, in order to establish a prima facie case of
discrimination under section 105(c) of the Mine Act a complaining
miner bears the burden of production and proof to establish
(1) that he engaged in protected activity and (2) that the
adverse action complained of was motivated in any part 'by that
activity. Secretary on behalf of Pasula v. Consolidation Coal
Company, 2 FMSHRC 2768 (1980), rev'd on other grounds . ~~·
Consolidation Coal Company v. Marshall, 663 F.2d 1211 (3d C~r.
1981); Secretary ·o n behalf of Robinette v. United Castle coal
Company, 3 FMSHRC 803 (1981); Secretary on behalf of Jenkins v.
Hecla-Day Mines Corporation, 6 FMSHRC 1842 (1984); Secretary on
behalf of Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508, 2510-2511,
(Nov~nber 1981), rev'd on other grounds sub~·
Donovan v.
Phelps Dodge Corp., 709 F . 2d 86 (D.C. Cir. 1983). The operator
may rebut the orima facie case by showing either that no .
protected activity occurred or that the adverse action was in no
way motivated by protected activity. If an operator cannot rebut
the prima facie case in this manner it may nevertheless
·•
affirmatively defend by proving t,hat it was also motivated by the
miner's unprotected activities alone. The operator bears the
burden of proof with regard to the affirmative defense. ~ v.
Magma Copper Company, 4 FMSHRC 1935 (1982). The ultimate burden
of persuasion does not shift from the complainant. Robinette,
supra.
See also Boich v. FMSHRC, 719 F.2d 194 (6th Cir. 1983);
and Donovan v. Stafford Construction Company, No. 83-1566 D.C.
Cir. (April 20, 1984) (specifically approving the Commission's

889

Pasula-Robinette test). See also NLRB v. -Transportation
Management Corporation, 462 u.s. 393, 76 L.Ed.2d 667 <1983),
where the supreme Court approved the NLRB's virtually identical
analysis - for discrimination cases arising under the National
Labor Relations Act.
Additionally, where reasonably possible, a miner refusing
work ordinarily must communicate or attempt to communicate to
som~ representative of the operator his belief that a hazardous
condition exists. Secretary on behalf of Dunmire & Estle v.
Northern coal Co., 4 FMSHRC 126, 133-135 (February 1982); Dillard
Smith v. Reco, Inc., 9 FMSHRC 992 (June 1987); Miller v.
Consolidation Coal Company, 687 F.2d 194, 195-97 (7th Cir. 1982)
(approving Dunmire & Estle qommunication requirement).
·
In analyzing whether a miner's belief is reasonable, the
hazardous condition must be viewed from the miner's perspective
at the time of the work refusal, and the miner need not
objectively prove that an actual hazard existed. Secretary ex
rel. Bush v~ Union Carbide Corp., 5 FMSHRC 993, 997-98
(June 1983); secretary ex rel. Pratt v. River Hurrica~~ _ Coal Co.,
5 FMSHRC 1529, 1533-34 (September 1983): Haro v. Magna Copper
Co., 4 FMSHRC 1935, 1944 (November 1982); Robinette, supra,
3 FMSHRC at 810. The Commission has also explained that "[g]ood
faith belief simply means honest belief that a hazard exists."
Robinette, supra at 810.
Thus, the principal question for decision here is did
Gilbert Wisdom reasonably and in good faith believe that he was
going to be required to operate a piece of equipment which was
deleterious to his health or safety.
If a miner refuses to ·work only after an operator has failed
or refused "to respond . to a reasonable complaint regarding -an
unsafe work condition, it is not likely that the miner has acted
in bad faith. Gilbert v. FMSHRC, 866 F.2d 1433 (D.C. Cir. 1989).
Good faith must be viewed from the miner's perspective.
Pratt, supra at 1533. In this case, it is genera1ly _acknowledged
that the equipment was in the condition the complainant says it
was in. Furthermore, I have found that the complainant on
numerous occasions did complain to his supervisor as well as the
company's mechanic concerning the way the backhoe handled, if not
specifically stating that it was unsafe, per se. Adjustments
were made, parts were ordered, but no real attempt to fix the
machine ever materialized. I therefore find that in his mind, at
least, there was an honest belief that a hazard existed, which he
could no longer ~ope with.

·890

The other part of the question for decision is whether his
belief that a hazard existed was a reasonable one under the
circumstances. One must remember that objective evidence of an
actual hazard is not required.
·
Respondent's starting position in this case is that the
backhoe was "tired"; there were some maintenance and handling
problems with it. It maybe even was frustrating or a nu1sance to
oper~te, but it was not unsafe.
Althou'gh not expressed per se,
my impression of respondent's next line of argument is that even
if . the machine. was a little unsafe, wh.ere' s the harm? "Complainant
did not have a reasonable fear of injury or death". Resp. Brief at
11. No harm-no foul! But this is not the test. Just about any
conceivable "hazard" will do so long as the complainant holds a good
faith, reasonable belief in its existence. Complainant is not
required to be in fear of serious bodily injury or violent death.
Much less has been held to be sufficient.
I would agree that the record is devoid of any objective
evidence that the complainant's continued operation of the
backhoe would have subjected him to any greater hazard than the
particular stress-related disorders to which he was predisposed
or perhaps a hard jolt if the machine did get pulled down into
the pit, which it never did. However, that is not determinative.
Neither is the fact that ostensibly nobody else saw. any problem
with operating the backhoe just the way it was. What is
important is if the complainant himself .reasonably and in good ·
faith believed that the continued operation of the backhoe was
hazardous to his health (mental or physical).
There is a Commission·decision which has many similarities
to this case. In my opinion, it is on point and directs a
favorable decision for the complainant in this case by analogy.
Secretary ex rel. Cooley v. ottawa Silica Company,
It also
involved a malfunctioning piece of equipment. That operation
involved drying sand in a·large natural gas-fired dryer. The
dryer had an electric spark plug that ignited the pilot light,
when it wor,ked . When it didn't, the pilot was ignited manually,
by holding a piece of burning paper to it. Cooley had been
directed. to ignite the pilot manually on over thirty prior
occasions and had al\Bys done so, although he complained
throughout this period to his foreman and his fellow workers that
this was unsafe.
6 FMSHRC 516 (1984) involved a miner's work refusal.

The last time Cooley manually lit the pilot, he singed the
hair on the knuckles of his right hand and he resolved that he
would not light the pilot manually again. Later that same day,

891

he was called upon to manually light the pilot. He refused. He
reasoned that if that were the proper way to light the pilot, the
dryer would have been supplied with "a carton of matches and a
bale of paper". His supervisor, like our Mr. Baxter, again
ordered him to perform the task. He again refused and he was
fired.

As in our case, the other employees who worked with the
dryer, didn't see any problem with manually lighting the pilo~
and did so themselves routinely.
-.· \
On these facts, the Commission found that Cooley had a good
faith, reasonable -belief that a hazard existed and found that his
work refusal was protected. No greater hazard then singed
knuckle hair was ever identified •
• . wisdom basfcally followed the same track as Cooley. He
reluctantly went along for a time operating the malfunctioning
equipment, 'b ut complaining constantly to supervisors and fellow
workers. The piece of equipment in both cases was not operating
as it was designed to; it was being jerry-rigged to keep it
going. Finally, one day Cooley singed his knuckle hair and
Wisdom began to have stress-related problems and both resolved
that they would not operate the equipmen·t again, despite the fact
that none of their fellow employees had a problem doing what they
perceived to be unsafe. Subsequently, they both refused to
operate the equipment for basically the same reason, as near as I
can tell, and both were fired.
Good faith belief and reasonable belief in the hazards of
the workplace are largely credibility issues and subjectively, I
find the complainant herein to be a credible witness. As I found
earlier in this opinion, there were difficulties in operating
this backhoe and the tension caused by having to fight the
machine could very well be the cause of his migraine headaches .
and panic attacks. He thinks so and testified to that effect.
Respondent has not refuted this testimony.
I also believe the witnesses who testified that operating
this backhoe was not unsafe were sincere. For them, it was not
a problem. They could cope with the trackage problems and the
difficulty with the swing arm. The more objective case that this
was an unsafe piece of equipment is definitely harder to make,
.but then there is no requirement that the reasonableness of
Wisdom's belief be verified objectively. See Robinette, 3 F'MSHRC
at 811-12.
-

Turning belatedly to the issues concerning jurisdiction,
such as whether this operation is a mine and the interstate
co1nmerce question, I conclude that the shell is a mineral and its

892
.'

,•

e,ctraction is mining within the meaning of the Act. I ~urther
conclude that the respondent's mining activity affects ·cownerce
within the meaning of the Act, and - ultimately I find the
respondent to be subject to the jurisdiction of the 1977 Mine
Act.
The definition of "coal or other mine" found in § 3(h) (1) of
the 1977 Mine Act is as follows:
"[C]oal or- other mine" means (A) an area of land from
which minerals are extracted in non-liquid form or, if
in liquid form, are extracted with workers underground,
(B) private ways and roads appurtenant to such area,
and (C) lands, excavations, underground passageways,
shafts, slopes, tunnels and workings, structures,
facilities, equipment, machines, tools, or other
property including impoundments, retention dams, and
tailings ponds, on the surface or underground, · used in,
or to be used in, or resulting from, the work of
extracting such minerals from their natural deposits in
nonliquid form, or if in liquid form, with workers
underground, or used in, or to be used in, the milling
of such minerals, or the work of preparing coal or
other minerals, and includes custom coal ·preparation
facilities.
The definition of "coal or .o ther mine" is further clarified
·by the Legislat.ive History of the Act. The Senate Report
No. 95-181 (May l6, 1977) provides that:
[I]t is the Committee's intention that what is
considered to be a mine and to be regulated under the
Act be given the broadest possibly (sic) interpretation, and it is the intent of this ·Committee- that doubts be
resolved in favor of inclusion of a facility witin the
coverage of the Act.

-.. . . . ___

s. Rep . No. 181, 95th Cong., 1st Sess. 602, reprinted in
[1977] U.S. CODE: CONG. & ADMIN. NE:~'lS 3401, 3414.
As a remedial statute, the Act has been given broad interpretation and has been found to apply to a broad spectrum of
activities, including prospecting, assessing value of ore bodies
and quarrying in one's backyard. Marshall v. Wait, 628 F.2d ·•
1255, 1258 (9th Cir. 1980) (backyard rock quarry is within the
definition of a mine>: Marshall v. Stoudt's Ferry Preparation
Co., 602 F.2d 589, 592 (3d Cir. 1979>, cert. denied, 444 u.s. 1015
IT980) (sand and gravel preparation plant is a "mine" within the
maaning of the Act); Secretary of Labor v. Cyprus Industrial .
Minerals Corporation, 3 FMSHRC 1 (January 1981), aff'd ·by the Ninth

893

Circuit court of Appeals, December 28, 1981, Cyprus Industrial
Minerals v. FMSHRC and Donovan, 2 t-1SHC 1554 (digging of a tunnel to
assess the value of talc deposits within the definition of a
"mine").
·
Respondent's geologist testified that the shell excavated by
F & w i-1ines is not a mineral within the generally accepted
deffnition of that term as used by geologists. He also testified
that sand, gravel and limestone were not minerals as thos.e terms
are used by geologists.
A mineral is defined in general terms as "any valuable inert
or lifeless substance formed or deposited in its present position
through natural agencies alone, and which is found either in or
upon the soil of the earth or in the rocks beneath the soi 1."
Black's Law Dictionary, Rev. 4th Ed. (1968).
« .
For our purposes, this general definition is precise enough.
Moreover, sand, gravel and limestone have previously been held to
be minerals within the meaning of the Act, not\·li thstanding that
they also do not fit precisely within that term as used by
geolo<Jists.

Therefore, I specifically find and conclude that respondent's excavation of shell materials by open pit extraction is
"mining" within the meaning of the Act.
Article I, Section a, Clause 3, of the Constitution gives
Congress the power to "regulate commerce ••• among the several
States." The u.s. Supreme Court has a long history of upholding
Federal regulation of ostensibly local activity on the theory
that such activity may have some· affect on interstate commerce.
Local activities, regardless of their size and their appearance
as purely intrastate, may in fact affect interstate commerce if
the activity falls · within a class of regulated activity. See:
Wickard v. Filburn, 317 u.s. 111 (1942>: Fry v. United States, .
421 u.s. 542 (1975). In Perez v. United States·4o2 U.S. 146, · 155
(1971), the court held that where a class of activities is
regulated and that class is within the reach of Federal power,
the courts have no power to exclude "as tr~vial" individual
instances of the regulated activity.
. Perez, supra, held that Congress may make a finding as to
what activity affects interstate commerce, and by doing so it
obviates the necessity for demonstrating jurisdiction under the
commerce clause in individual cases. Thus, it is not necessary
to prove that any particular intrastate activity affects commerce
if the activity is included in a class of activities which
Congress intended to regulate because that class affects
coffilnerce.

894

Mining ·is among those classes of activities which are
covered by the Commerce Clause of the United States Constitution
and thus is among those classes which are subject to the broadest
reaches of Federal regulation because the activities affect
interstate commerce. Marshall v. Kraynak, 457 F. Supp. 907, (W.D.
Pa, 1978), aff'd, 604 F.2d 231 (3d Cir. 1979), cert. denied,
444 u.s. 1014 (1980). Further, the legislative history of the
Act, and court decisions, encourage a liberal reading of the
definition of a mine found in the Act in order to achieve the
Act's purpose of protecting the safety of miners. Westmoreland
Coal Company v. Federal Mine Safety and Health Review Commission,
606 F.2d 417 (4th Cir. 1979).
A state highway department operating an intrastate open pit
limestone mine, the product of which is crushed, broken and used
to maintain county roads was held to be subject to the Act. Ogle
County Highway Department, 1 FMSHRC 205 {January 1981).
A crushed stone mine operation was held to be subject to the
Act because the sales of rock products, as well as the use of
equipment manufactured out of state, affected commerce within the
meaning of the Act's jurisdictional language. Tide Creek Rock
Products, 4 FMSHRC 2241 (December 1982).
The cited cases support my conclusion that respondent's
extraction and processing of the shell material clearly affects
commerce within the meaning of the ·Act.
Conclusions of Law
1.

The Con~ission has jurisdiction over this proceeding • .

2. The discharge of Wisdom by respondent on April 4, 1988
violated section 105{c){l) of the Federal Mine Saf~ty and Health
Act of 1977.
ORDER
It is ORDER8D that:
1. Complainant shall file a detailed statement within
.fifteen (15) days of this Decision, indicating the specific
relief requested. The statement shall be served on the
respondent who shall have fifteen (15) days from the date service
is attempted to reply thereto.
2. This Decision is not final until a further Order is
issued with respect to complainant's relief. In the event th~t a
contested issue of fact arises as to the proper type or quantum
of damages due the complainant, a hearing on that issue or issues

895

will be required, and it will be held at 10:00 a.m., on Friday,
June 1, 1990, in Orlan4o, Florida. The specific courtroom in
which it will be held will be designated, · if necessary, at .a
later date.
As an optional method of compliance with this order, the
parties may submit a joint proposed order for relief. Respondent's stipulation of the terms of a relief order will not
prejudice its rights to seek review of this decision.

Law Judge
Distribution:
Glenn M. Embree, Esq., Office of the Solicitor, O.S. Department
of Labor, 1371 Peachtree Street, N.E~, Room 339, Atlanta, GA
30367 {Certified Mail)
James E. Foster, Esq., Foster & Kelly, 20 Nqrth Orange Avenue,
Suite 600, Orlando, Florida 32801 (Certified Mail)
/~

896

FEDERAL .MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES .
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

APR 3 0 1990
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF·
JACK WINNINGHOFF,
Complainant
v.
BLACK PINE MINING COMPANY,
Respondent

..
.
..
.
..

DISCRIMINATION PROCEEDING
Docket No. WEST 89-79-D
Black Pine Mine

FINAL ORDER DISMISSING PROCEEDING WITH PREJUDICE
Before:

Judge Cetti

In accordance with my Decision approving Settlement of
March 27, 1990, the Secretary, having advised that the settlement
terms have been fully complied with by Respondent, this proceed~ng is dismissed with prejudice.

Law Judge

Distribution:
Tina Gorman, Esq., Office of the Solicitor, u.s. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
(Certified Mail)
Ann R. Klee, Esq., Thomas c. Means, Esq., Crowell & Moring, ..
1001 Pennsylvania Avenue, N.W., Washington, D.C. 20004-2505
(Certified Mail)
Gary w. ·callahan, Esq., Black Pine Mining Company, c/o Western
Gold Exploration and Mining Company, Building 4, Suite 350,
1536 Cole Boulevard, Golden, CO 80401 (Certified Mail)
/ek

897

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER. CO 80204

APR 3 0 1990

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v •.

CIVIL. PENALTY PROCEEDING
:
:

Docket No. WEST 89-138-M
A.C. No. 04-04707-05508

:
:

Docket No. WEST 89-173-M
A.C. No. 04-04707-05509

SIERRA AGGREGATE, INC.
Respondent

~ed

Top Mine

DECISION
Appearances:

Jonathan s. Vick, Esq., Office of the Solicitor,

u.s. Department of Labor, Los Angeles, California

for the Petitioner;
Donald G. Jolly, President, Sierra Aggregate, Inc.
for the Respondent.

Before:

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration (MSHA), charges respondent with violating
safety regulations promulgated under the Federal Mine Safety and

Health Act, 30 u.s.c. § 801, et seg. (the Act).

After nqtice to the parties, a hearing on the merits commenced in Reno, Nevada on March 29, 1990.
At the hearing the parties reac~ed an amicable settlement
and entered into the following stipulation.
Docket No. WEST 89-138-M:
Citation No. 3286098: this citation should be affirmed as
a non-S&S violation and the proposed penalty should be affirmed.
Citation No. 3286099:
this citation should be affirmed as
a non-S&S violation. Further, the proposed penalty of $105
should be reduced to a penalty of $20.
Citation No. 3293961: th-is citation should be amended to
allege a non-S&S violation of 30 C.F.R. § 4200(b)(2). Further,
the proposed penalty should be affirmed.

898

Citation No. 3293962: this citation and the proposed
penalty of $20 should be affirmed. '
Citation No. 3293963: this citation should be amended to
allege a non-S&S violation of 30 c.i.R. § 56.4200 (B)(2) and the
proposed penalty of $63 should be reduced to a penalty of $20.
Citation No. 3293964: this citation should be amended to
allege a non-S&S violation and the proposed penalty should be
reduced from · $85 to $20.
Docket No. WEST 89-173-M:
Citation No. 3293966: this citation is amended to allege
a non-S&S violation of section 109(a) of the Act and the penalty
s~ould be reduced from $50 to $20.
Citation No. 3286032: this citation should be affirmed as
a non-S&S violation and the proposed penalty should be reduced
from $126 to $20.
Citation No. 3286033: this citation should be affirmed and
the proposed penalty reduced from $98 to $75.
· I have reviewed th~ sti~ulation and I find it is reasonable.
Further, it is in the public interest that the proposed settlement should be approved.
Accordingly, _I enter the following:
ORDER
1.

The stipulation and pro~osed settlement are approved.

2. The foregoing citations, as amended· by the stipulation,
are affirmed.
3.

The following civil penalties are assessed:

..

Docket No. WEST 89-138-M:
Citation No.

Penalty

3286098
3286099
3293961
3293962
3293963
3293964

$20
20
20
20
20
20

899

Docket No. WEST 89-173-M:
Citation No.

Penalty

329.3966
3286032
3286033

$20
20
75

4 . Respondent is ordered. to pay to the Secretary the sum
of $235.00 within 40 days of th~ date of this decision.

Law Judge

Distribution:
Jonathan s. Vick, Esq., Office of the Solicitor, u.s. Department of Labor, Room 3247 Federal Building, 300 North Los Angeles
Street, Los Angeles, CA 90012 · (Certified Mail)
Mr. Donald G. Jolly, President, Sierra Aggregate Company, Inc.,
P. O. Box 1725, Bishop, CA 93514 (Certified Mail)
/ot

900

.·

·' ...

ADMINISTRATIVE LAW JUDGE ORDERS

. .
~

. .....
.: .: . . .

.'

FEDERAL MINE SAFETY AND HEALTH .REVIEW
COMMISSION
.
.

,•

1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

March 2, 1990

~IVIL

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

PENALTY PROCEEDING

Docket No. WEST 90-41-M
A. C. No. 04-01924-05517
Pleasanton Pit & Mill

v.
M. JAMIESON COMPANY,
Respondent

ORDER ACCEPTING LATE FILING
ORDER OF ASSIGNMENT

on January 24, 1990, an order to show cause was issued to
the Solicitor directing him to file his penalty petition. On
February 9, 1990, the Solicitor filed the proposal for penalty
and responded to the show cause order.
A civil penalty petition should be filed within 45 days of
receipt of a timely notice of contest of a penalty. 29 C.F.R.
§ 2700.27(a).
The Commission has held that the late filing of
a petition will be accepted where the Secretary demonstrates
adequate cause and where there is no showing of prejudice to the
operator • . An extraordinarily high caseload and lack of clerical
personnel were held adequate cause for filing two .months late.
Salt Lake countv Road Department, 3 FMSHRC. 1714 (July 1981); See
also, Medicine Bow Coal Company, 4 FMSHRC 882 (May 1982). However, adequate cause has not been found where there was a showing
of prejudice, Price River Coal Co., 4 FMSHRC 489 (March 1982),
and where the proposal was over a year and a half late,· Lawrence
Ready Mix Concrete, 6 FMSHRC 246 (Feb. 1984).
In this case~ the Solicitor's motion states that the filing
was late because:
The file in the captioned case, 90-41M, was erroneously placed in with another
pending matter against Respondent (WEST 89464). Counsel for petitioner was unaware of
the existence of 90-41-M and, therefore, did
not file a propos.al for penalty.
A relatively short period of time is involved and the
response to the show cause was prompt. Further, there is no
showing of prejudice by the operator nor does the operator
allege this in its answer.

901

..

In light of the foregoing, the Solicitor's proposal for
penalty is ACCEPTED.
.. ,
This case is hereby assigned to Administrative Law Judge
John J. Morris.
All future communications regarding this case should be
addressed to Judge Morris at the following ~ddress:
Federal Mine Safety and Health
Review Commission
Office of Administrative Law Judges
Colonnade Center
Room 280, 1244 Speer Boulevard
Denver, co 80204
Telephone No. 303-844-3912

Paul Merlin
Chief Administrative Law Judge
Distribution:
George B. O'Haver, Esq., Office of the Solicitor, u.s. Department
of Labor, 71 Stevenson street, Suite 1020, San Francisco, CA
94105 (Certified Mail)
Mr. Richard Kelly, M. Jamieson Company, P. o. Box 850, 501 El
Charro Road, Pleasanton, CA 94566 (Certified Mail)

902

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
, COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

March 13, 1990
WYOMING FUEL COMPANY,
Contestant

CONTEST PROCEEDINGS
Docket No. WEST 90-112-R
Order No. 2930784~ 2/13/90

v.

Docket No. WEST 90-113-R
Citation No. 2930785~ 2/13/90

SECRETARY OF LABO~,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Dock~t No. WEST 90-114-R
Order. No. 3241331~ 2/16/90

Docket No. WEST 90-115-R
Citation No. 3241332~ 2/16/90
Docket No. WEST 90-116-R
Citation No. 3241333; 2/16/90
Golden Eagle Mine
MSHA Mine ID No. 05-02820
I

ORDER

The Secretary has requested, pursuant to Rule 74, · 29 C.F.R.
that the judge certify his ruling of March 2, 19~0 to
the Commission.

§ 2700.74,

The Secretary restates her previous position.
Discussion
The Secretary's request for certification is denied. As
previously stated, the judge believes an expedited hearing is
mandated when an order is issued under section 107.
In an unrelated case, Medicine Bow Coal Company, Docket
Nos. WEST 90-117-R · and WEST 90-123-R, the judge concluded an
expedited hearing was not mandated for a section 104(d) order
unless the operator met certain criteria. A copy of the order ·•
in Medicine Bow is . attached.
The judge believes the statute is clear. Further, Commission Rule 52, 29 C.F • .R. § 2700.52 does not address the issue.
Accordingly, the Secretary's motion is denied.

Law Judge

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
. DENVER, CO 80204

March 13, 1990
CONTEST PROCEEDINGS

MEDICINE BOW COAL COMPANY,
Contestant

Docket No. WEST 90-117-R
Citation No. 3241007; l/17/90

v •.

Docket No. WEST 90-123-R
Citation No. 3295756; 2/13/90

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Pilot Butte Mine
Mine I.D. No. 48-01012
ORDER

These cases arose : under the Federal Mine Safety and Health
Act of 1977, 30 u.s.c. § 801 ~seq.
Contestant seeks an expedited hearing.
opposes.

The Secretary

In WEST 90-117-R the Sec.retary, pursuant to Section 104
(d)(l), issued Citation No. 3241007 on January 17, 1990. The
citation alleges a violation of 30 C.F.R. § 75.807. The notice
of contest was docketed with the Commission on February 20, 1990.
In WEST 90-123-R the Secretary, pursuant to Section 104(d)
(1), issued Order No. 3295756 on February 13, 1990. The citation
alleges a violation of 30 C.F.R. § 75.517. The notice of contest
was docketed with the Commission on February 28, 1990.
As a grounds for its motion Contestant states it is subject
to a continuing possibility of orders· issued pursuant t'o Section
104(d) of the Act despite its beli~f that the citation and order
were not properly issued pursuant to the Act.
Discussion
Portions of the Mine Act, and Commission Rule 52, 29 C.F.R.
These sections should
be considered.
§ 2700.52 1/ deal with expedited hearings.

1/

The Commission rule broadly addresses expedited hearings but

It does not consider appeals of § 104(d) orders.

904
,'

As a threshold matter: Secti'on 107(a) 2/ and its subparts
deal with imminent danger orders qnd withdrawal notices issued
under section 107. Subpart ·(e) 3/ addresses a hearing before the
Commission. The sQbpart provides as follows:
" (e) ( i ) Any operator notified of an order
under this section or any represen.t ative of miners
notified of the issuance, modification,. or termination of such an order may apply to the commission
within 30 days of such notification for reinstatement, modification or vacation of such order. The
Commission shall forthwith afford an opportunity
for a hearing (in accordance with section 554 of
title 5, United States Code; but without regard to
subsection (a)(3) of such section) and thereafter
shall issue an order, based upon findings of fact,
vacating, affirming, modifying, or terminating the
Secretary's order. The Commission and the courts
may not grant temporary relief from the issuance
of any order under subsection (a).
(2) The Commission shall take whatever
action is necessary to expedite proceedings this
subsection."
The enforcement documents involved in these cases were
not issued under section . l07 of the Act but under section 104.
Accord~ngly, it is necessary to look to other portions of the
Act. 4/
·
The controlling portion of the Act is found in section 105
(a)(B)(2) which provides as follows:

£:./

30 u.s.c. § 817.

ll

30 u.s.c. § 817(e).

!/ On March 2, 1990, in unrelated cases, Wyoming Fuel Company,
WEST 90-112-R the judge ruled contestant therein was entitled to .
an expedited hearing. However, Wyoming Fuel dealt with an order
issued under Section 107(a) of the Act.

905

"(2) As applicant may file with the Commission a written request that the Commission
grant temporary reiief from any modification or
termination of any order or from any order issued
under section 104 together with a detailed statement giving the reasons for grant~ng such relief.
The Commission may grant such relief under such
conditions as it may prescribe, if (A) a hearing has been held in which all
parties were given an opportunity to be heard7
(B) the applicant shows that there is
substantial likelihood that the findings of the
Co~nission will be favorable to the applicant7
and
(C) such relief will not adversely affect
the health and safety of miners .
No temporary relief shall be granted in the case
of a citation issued under subsection (a) or (f)
of section 104 • . The Commission shall provide a procedure for expedited consideration of applications
for temporary relief under this paragraph.
In the instant cases contestant's sole basis for . an expedited hearing is that it "is subject to a continuing possibility
of the issuance of orders pursuant to Section 104(d) of the Act."
However, Contestant's position is not unique. Every mine operator is subject to the "possib1lity" of the issuance. of "104(a)"
orders. In .addition, these cases both involve 104Cd> orders and
contestant has failed to allege that it is within the criteria
required by subparagraphs (A), (B) and (C) of§ 105(a)(B)(2).
For the foregoing · reasons contestant's motion to expedite
is denied.

Law Judge

906

.'

.

'

FEDERAL MINE SAFETY AND HEALTH REVIEW . COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

703-756-6232
April 16, 1990

RICKY HAYS,

DISCRIMINATION PROCEEDING
Complainant

Docket No. KENT 90-59-D
MSHA Case No. BARB CD 89-32

v.

LEECO I INC. I

No. 62 Mine

Respondent

ORDER DENYING MOTION TO VACATE ORDER GRANTING
MOTION TO PERMIT ENTRY UPON DESIGNATED LAND
This matter is scheduled for a hearing in Pikeville,
Kentucky, on Tuesday, May 8, 1990. The parties have engaged in
pretrial discovery, including the scheduling of depositions. On
April 13, 1990, complainant's counsel filed a motion seeking an
order permitting the complainant, his counsel, and an expert
witness to enter the respondent's underground -mine for the
purpose of inspecting, measuring, and possibly photographing the
continuous haulage system. The complainant claims that he was
discharged because he had not serviced a grease fitting on the
No. 1 bridge of said haulage system. He contends that the
respondent required its eleqtricians to serv_ice the equipment
while it is in operation, in violation of _F ederal law·, and tbat
his failure to service the equipment ·was based on · his belief that
it would be unsafe to do so.
·
·
In support of the motion, complainant's counsel stated that
he was unfamiliar with the continuous haulage system and has been
informed by Long Airdox, the manufacturer, that there are no such
systems available for inspection in Kentucky other than in
underground mines. counsel asserted that the inspection of the
system is fundamental to a thorough preparation of his case, and
that counsel and the expert witness are willing to receive the
necessary training before entering the mine, and are willing to ··
inspect the system during a non-production shift. counsel stated
further that after contacting the respondent's counsel seeking
permission to enter the mine, he was informed that the respondent
would not permit any entry into its mine without a court order.
On April 6, 1990, I issued an order granting the
complainant's motion to permit entry into the respondent's mine.
The order was issued before the expiration of the available
10-day period for a response pursuant to Commission Rule 10,
29 C.F.R. § 2700.10. The respondent's counsel has now filed a

907

---

motion to vacate my order and to deny the complainant's motion to
permit entry to the mine. In support of. his motion, counsel
states that no order should have issued until on or after
April 12, 1990, and he seeks leave to file his response and
objections to the complainant's mdtion. With regard to the
merits of the complainant's motion to permit entry to the mine,
counsel advances the following · arguments in support of his
·
objections:
1. The respondent has already provided to the
complainant's attorney the name of the manufacturer and
the model numbers of the . equipment in question, and
complainant's counsel should be able to obtain
photographs, diagrams, specifications, etc., sufficient
for a determination . as to the safety of greasing the
equipment in question. Further, if the complainant has
retained an "expert" on this matter, such expert, as a
prerequisite of his being permitted to give opinion
testimony, should already be familiar with the
equipment in question.
2. The discovery requested by the complainant
poses an undue burden upon the respondent. If the
complainant's motion were granted, the respondent would
be required to designate personnel to escort the
complainant's attorneys and expert witness into the
mine, at the cost of several man hours. It would also
appear that the respondent is expected to provide
safety training and orientation to the attorneys and .
experts . Further, the inexperience of the attorney~
and experts as to the hazards presented in an
underground coal mine, even during a nonproduction
shift, poses· a threat of harm not. only to the attorneys
and experts but to· the employees at the mine as well.
On April 11, 1990, I held a telephone conference with
counsel for the parties and heard further arguments with respect
to the motion, including the complainant's response to the
respondent's objections, which were subsequently reduced to
writing and filed with me . on April 13, 1990. Complainant's
counsel has reasserted his need for an on-site inspection of the
continuous haulage system, which he believes is crucial to his
case. Counsel states that he intends to depose two of the
respondent's key witnesses who are "intimately familiar" with the
system, and in order to adequately prepare for the taking of
their -depositions, as well as the trial of the case on the merits
of the complaint, it is essential that he be permitted to examine
the system in place at the respondent's mine . Counsel further
states that he has travelled underground, has completed a 40-hour
inexperienced miner's safety training course required by the
State of Kentucky, and that during the requested mine visit, the

.'

908

complainant and his representatives would pe accompanied at all
times by the respondent's agents.
Conclusion
After careful consideration of the further arguments
advanced by the parties, including the respondent's objections, I
conclude and find that the complainant has established a
reasonable basis for his request to enter the mine under the
conditions stated in his motions, and that on balance, they
outweigh the arguments advanced by the respondent. Under the
circumstances, and upon further consideration of my prior ruling
and order of April 6, 1990, IT IS AFFIRMED, and the respondent's
objections ARE DENIED.
ORDER
The respondent IS ORDERED to permit the complainant, his
attorneys, and expert witness to enter the mine for the purpose
of inspecting, measuring, · and possibly photographing. the
continuous haulage system in question. Counsel for the parties
are expected to agree to a mutually convenient time for the mine
visit, taking into account the safety of the inspection party,
and with the least amount of disruption to the respondent's
mining operations.

.

;

In .view of the proximity of the scheduled hearing, and the
complainant's established need for inspecting the haulage system
prior to the anticipated taking of the depositions of
respondent's witnesses, respondent is expected to expeditiously
compl.y with thiS? order.

~~p~~
orge • K~tras
dministrative Law Judge

Distribution:
Tony Oppegard, Esq., Appalachian Research & Defense Fund of .•
Kentucky, Inc., P.O. Box 360, Hazard, KY 41701 (Certified Mail)
Stephen A. Sanders, Esq., Appalachian Research & Defense Fund of
Kentucky, Inc., 205 Front Street, Prestonburg, KY 41653
(Certified Mail)
·.rimothy Joe Walker, Esq., Reece, Lang & Breeding, P.O.
Drawer 5087, London, KY 40741 (Certified Mail)
/fb

909

910

